Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 1 of 250
ÿ
ÿ
ÿ
ÿ
ÿ
     ÿ                 UNITEDÿSTATESÿDISTRICTÿCOURT
     ÿ                            FORÿTHE
     ÿ                      DISTRICTÿOFÿVERMONT
     ÿ                              ÿ
     ÿ                              ÿ
     ÿ                              ÿ
     ÿUNITEDÿSTATESÿOFÿAMERICAÿ*ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
     ÿ          V.ÿÿÿÿÿÿÿÿÿÿÿÿÿ*ÿÿÿÿCaseÿNo:ÿÿ2:16-cr-94-1
     ÿBRIANÿFOLKSÿÿÿÿÿÿÿÿÿÿÿÿÿÿ*
     ÿ
     ÿ
     ÿ
     ÿ
     ÿ
     ÿ
     ÿ
     ÿ
     ÿ                    TRIALÿBYÿJURYÿ-ÿDAYÿTWO
     ÿ                        APRILÿ25,ÿ2019
     ÿ                      BURLINGTON,ÿVERMONT
     ÿ
     ÿ
     ÿBEFORE:
     ÿ     THEÿHONORABLEÿWILLIAMÿK.ÿSESSIONSÿIII
     ÿ     DistrictÿJudge
     ÿ
     ÿAPPEARANCES:
     ÿ
     ÿ     WilliamÿDarrow,ÿEsq.ÿandÿEmilyÿM.ÿSavner,ÿEsq.ÿandÿMatthewÿ
     ÿT.ÿGrady,ÿAssistantÿUnitedÿStatesÿAttorneys,ÿP.O.ÿBoxÿ570,ÿ
     ÿBurlington,ÿVTÿÿ05402-0570;ÿAttorneysÿforÿtheÿPlaintiff.
     ÿ
     ÿ     MarkÿKaplan,ÿEsq.,ÿKaplanÿandÿKaplan,ÿ95ÿSt.ÿPaulÿStreet,ÿ
     ÿBurlington,ÿVTÿÿ05401;ÿAttorneyÿforÿtheÿDefendant.
     ÿ
     ÿ     NatashaÿSen,ÿEsq.,ÿP.O.ÿBoxÿ193,ÿBrandon,ÿVTÿÿ05733;ÿ
     ÿAttorneyÿforÿtheÿDefendant.
     ÿ
     ÿ
     ÿ
     ÿCourtÿReporter:ÿÿJoAnnÿQ.ÿCarson,ÿRMR,ÿCRR
     ÿ
     ÿ
     ÿ
     ÿ                 CAPITOLÿCOURTÿREPORTERS,ÿINC.
     ÿ                        P.O.ÿBOXÿ329ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
     ÿ              BURLINGTON,ÿVERMONTÿÿ05402-0329
     ÿ                      (802/800)ÿ863-6067
     ÿ         E-MAIL:ÿÿInfo@capitolcourtreporters.com

ÿ
ÿ
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 2 of 250
ÿ
ÿ
ÿ
ÿ                                                                  2
ÿ
        ÿ                           IÿNÿDÿEÿX
        ÿ                              ÿ
        ÿ     Witness                            Page
        ÿ
        ÿAdamÿChetwyndÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ3
        ÿ Con't.ÿDirectÿExamÿbyÿMs.ÿSavnerÿÿÿÿÿÿ4
        ÿ CrossÿExaminationÿbyÿMr.ÿKaplanÿÿÿÿÿÿÿ21
        ÿ RedirectÿExaminationÿbyÿMs.ÿSavnerÿÿÿÿ43
        ÿ RecrossÿExaminationÿbyÿMr.ÿKaplanÿÿÿÿÿ46
        ÿMichelleÿN.ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ47
        ÿ DirectÿExaminationÿbyÿMs.ÿSavnerÿÿÿÿÿÿ47
        ÿ CrossÿExaminationÿbyÿMr.ÿSenÿÿÿÿÿÿÿÿÿÿ74ÿÿÿÿÿÿÿ
        ÿ RedirectÿExaminationÿbyÿMs.ÿSavnerÿÿÿÿ85
        ÿ RecrossÿExaminationÿbyÿMs.ÿSenÿÿÿÿÿÿÿÿ88
        ÿMandyÿL.ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ91
        ÿ DirectÿExaminationÿbyÿMr.ÿDarrowÿÿÿÿÿÿ91
        ÿ VoirÿDireÿbyÿMr.ÿKaplanÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ108,123
        ÿ
        ÿ     Exhibits        Description        Admitted
        ÿGovernment
        ÿ18ÿÿÿÿÿÿÿÿÿÿÿÿÿN-25ÿRecordedÿCallÿÿÿÿÿÿÿÿÿÿÿÿ6ÿÿÿÿ
        ÿ20ÿÿÿÿÿÿÿÿÿÿÿÿÿN-25ÿCSÿVideoÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ10ÿÿÿ
        ÿ21ÿÿÿÿÿÿÿÿÿÿÿÿÿPhotoÿDrugÿExhÿ9ÿÿÿÿÿÿÿÿÿÿÿÿÿÿ18
        ÿ22ÿÿÿÿÿÿÿÿÿÿÿÿÿDrugÿExhibitÿ9ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ20
        ÿ9ÿÿÿÿÿÿÿÿÿÿÿÿÿÿN-8ÿPhotoÿCalculatorÿÿÿÿÿÿÿÿÿÿ65
        ÿ58ÿÿÿÿÿÿÿÿÿÿÿÿÿPhotosÿofÿ96ÿEthanÿAllenÿÿÿÿÿÿ104
        ÿ               Parkwayÿ#8
        ÿ114ÿÿÿÿÿÿÿÿÿÿÿÿPhotoÿofÿDelaneyÿM.ÿÿÿÿÿÿÿÿÿÿÿ108
        ÿ89ÿÿÿÿÿÿÿÿÿÿÿÿÿDMVÿphotoÿofÿAshleyÿP.ÿÿÿÿÿÿÿÿ114
        ÿ50AÿÿÿÿÿÿÿÿÿÿÿÿPhotosÿofÿKeishaÿW.ÿÿÿÿÿÿÿÿÿÿÿ114
        ÿ53AÿÿÿÿÿÿÿÿÿÿÿÿDMVÿphotoÿofÿDanielleÿM.ÿÿÿÿÿÿ114
        ÿ48DÿÿÿÿÿÿÿÿÿÿÿÿBackpageÿRecords-MandyÿL.ÿÿÿÿÿ124
        ÿ96ÿÿÿÿÿÿÿÿÿÿÿÿÿPhotosÿ71-73ÿSpringÿSt.ÿÿÿÿÿÿÿ129
        ÿ54AÿÿÿÿÿÿÿÿÿÿÿÿDMVÿphotoÿofÿAylaÿL.ÿÿÿÿÿÿÿÿÿÿ139
        ÿ93ÿÿÿÿÿÿÿÿÿÿÿÿÿDMVÿphotoÿofÿAshleyÿT.ÿÿÿÿÿÿÿÿ139
        ÿ113ÿÿÿÿÿÿÿÿÿÿÿÿDMVÿphotoÿofÿJerrikaÿM.ÿÿÿÿÿÿÿ139
        ÿ83ÿÿÿÿÿÿÿÿÿÿÿÿÿDMVÿphotoÿofÿAmandaÿS.ÿÿÿÿÿÿÿÿ141
        ÿ98ÿÿÿÿÿÿÿÿÿÿÿÿÿPhotosÿofÿ80ÿCottageÿGroveÿÿÿÿ145
        ÿ64ÿÿÿÿÿÿÿÿÿÿÿÿÿDMVÿphotoÿofÿDonaldÿMcFarlanÿÿ181
        ÿ115ÿÿÿÿÿÿÿÿÿÿÿÿPhotoÿofÿCaymanÿHightowerÿÿÿÿÿ181
        ÿ30ÿÿÿÿÿÿÿÿÿÿÿÿÿPhotosÿofÿbagÿandÿcontentsÿÿÿÿ207
        ÿ               SeizedÿbyÿWinooskiÿPD
        ÿ66AÿÿÿÿÿÿÿÿÿÿÿÿPhotoÿofÿContentsÿofÿRueÿ21ÿÿÿ210
        ÿ               BagÿN-49
        ÿ117ÿÿÿÿÿÿÿÿÿÿÿÿN-29ÿFolksÿ"MoetÿHart"ÿÿÿÿÿÿÿÿ235
        ÿ               Facebookÿvideo
    ÿ

    ÿ

ÿ
ÿ              CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 3 of 250
ÿ
ÿ
ÿ
ÿ                                                                  3
ÿ
    1ÿÿÿ[THURSDAY,ÿAPRILÿ25,ÿ2019ÿ-ÿ9ÿA.M.]ÿÿ

    2ÿÿÿ         THEÿCOURT:ÿÿGoodÿmorning.ÿÿ

    3ÿÿÿ         DEPUTYÿCLERK:ÿÿThisÿisÿCaseÿNumberÿ16-94ÿUnitedÿ

    4ÿÿÿStatesÿofÿAmericaÿversusÿBrianÿFolks.ÿÿTheÿGovernmentÿisÿ

    5ÿÿÿpresentÿthroughÿAssistantÿUnitedÿStatesÿAttorneysÿEmilyÿSavner,ÿ

    6ÿÿÿWilliamÿDarrow,ÿandÿMatthewÿGrady.ÿÿTheÿdefendantÿisÿpresentÿinÿ

    7ÿÿÿtheÿcourtroomÿwithÿhisÿattorneysÿMarkÿKaplanÿandÿNatashaÿSen.ÿÿ

    8ÿÿÿTheÿmatterÿbeforeÿtheÿCourtÿisÿTrialÿbyÿJuryÿdayÿtwo.ÿÿ

    9ÿÿÿ         THEÿCOURT:ÿÿOkay.ÿÿWelcomeÿbackÿthisÿmorning.ÿÿThisÿ

10ÿÿÿisÿinÿfactÿmyÿcourtroom.ÿÿHasÿanyoneÿspokenÿtoÿyouÿaboutÿtheÿ

11ÿÿÿcaseÿorÿhaveÿyouÿlearnedÿanythingÿaboutÿthisÿcaseÿfromÿoutsideÿ

12ÿÿÿtheÿcourtroom?ÿÿ[Noÿverbalÿresponse.]ÿÿOkay.ÿÿGreat.ÿÿThankÿ

13ÿÿÿyou.ÿÿAllÿright.ÿÿMs.ÿSavner,ÿareÿyouÿreadyÿtoÿproceed?ÿÿ

14ÿÿÿ            MS.ÿSAVNER:ÿÿYes,ÿYourÿHonor.ÿÿBringÿupÿSpecialÿAgentÿ

15ÿÿÿChetwyndÿagain.ÿÿ

16ÿÿÿADAMÿCHETWYND,

17ÿÿÿ       Havingÿbeenÿdulyÿsworn,ÿtestifiedÿasÿfollows:

18ÿÿÿ            THEÿCOURT:ÿÿGoodÿmorning,ÿAgent.ÿÿ

19ÿÿÿ            SPECIALÿAGENTÿCHETWYND:ÿÿGoodÿmorning.ÿÿ

20ÿÿÿ            THEÿCOURT:ÿÿIsÿyourÿcoldÿimproving?ÿÿ

21ÿÿÿ            SPECIALÿAGENTÿCHETWYND:ÿÿTookÿsomeÿSudafed.ÿÿWe'llÿ

22ÿÿÿsee.ÿÿ

23ÿÿÿ            MS.ÿSAVNER:ÿÿMayÿIÿproceed?ÿÿ

24ÿÿÿ            THEÿCOURT:ÿÿYes.ÿÿ

25ÿÿÿ                    CONTINUEDÿDIRECTÿEXAMINATION

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 4 of 250
ÿ
ÿ
ÿ
ÿ                       AdamÿChetwynd                              4
ÿ
    1ÿÿÿBYÿMS.ÿSAVNER:ÿÿÿÿ

    2ÿÿÿQ.ÿÿÿÿÿGoodÿmorning,ÿSpecialÿAgentÿChetwynd.ÿÿ

    3ÿÿÿA.ÿÿÿÿÿGoodÿmorning.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿWe'veÿgoneÿthroughÿtheÿfirstÿthreeÿcontrolledÿpurchasesÿ

    5ÿÿÿthatÿDEAÿdidÿwithÿMichelleÿyesterdayÿandÿweÿwereÿupÿtoÿtheÿ

    6ÿÿÿfourthÿwhichÿisÿtheÿlastÿone;ÿisÿthatÿright?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿThat'sÿcorrect.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿSoÿtellÿusÿwhenÿdidÿthisÿfourthÿcontrolledÿ

    9ÿÿÿpurchaseÿoccur?ÿÿ

10ÿÿÿA.ÿÿÿÿÿTheÿnextÿpurchaseÿoccurredÿonÿFebruaryÿ10,ÿ2016.ÿÿ

11ÿÿÿQ.ÿÿÿÿÿHowÿwasÿthisÿbuyÿarranged?ÿÿ

12ÿÿÿA.ÿÿÿÿÿTelephonically.ÿÿ

13ÿÿÿQ.ÿÿÿÿÿBetweenÿwhom?ÿÿ

14ÿÿÿA.ÿÿÿÿÿI'mÿsorry.ÿÿBetweenÿtheÿCSÿandÿMr.ÿFolks.ÿÿ

15ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿwereÿyouÿpresentÿwhenÿsomeÿofÿthisÿ

16ÿÿÿtelephonicÿcommunicationÿwasÿtakingÿplace?ÿÿ

17ÿÿÿA.ÿÿÿÿÿYesÿIÿwas.ÿÿ

18ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿWhereÿwereÿyou?ÿÿ

19ÿÿÿA.ÿÿÿÿÿWithÿTFOÿEstesÿandÿtheÿCSÿmakingÿtheÿcalls.ÿÿ

20ÿÿÿQ.ÿÿÿÿÿWasÿanyoneÿelseÿthere?ÿÿ

21ÿÿÿA.ÿÿÿÿÿNotÿonÿtheÿfirstÿone.ÿÿ

22ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿexplainÿwhatÿhappened.ÿÿ

23ÿÿÿA.ÿÿÿÿÿTheÿdayÿbeforeÿtheÿpurchase,ÿwhichÿwouldÿhaveÿbeenÿ

24ÿÿÿFebruaryÿ9th,ÿweÿmetÿwithÿtheÿCSÿandÿhadÿtheÿCSÿplaceÿaÿ

25ÿÿÿrecordedÿcallÿtoÿMr.ÿFolks.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 5 of 250
ÿ
ÿ
ÿ
ÿ                       AdamÿChetwynd                              5
ÿ
    1ÿÿÿQ.ÿÿÿÿÿWhatÿhappenedÿonÿthatÿcall?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿBasicallyÿduringÿtheÿcallÿtheÿCSÿaskedÿifÿsheÿcouldÿmeetÿ

    3ÿÿÿupÿagainÿandÿprovidedÿthatÿitÿwasÿavailableÿonÿFridayÿtoÿmeetÿ

    4ÿÿÿup,ÿandÿatÿthatÿpointÿMr.ÿFolksÿsaidÿokay.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿAndÿwasÿFridayÿtheÿ9thÿorÿtheÿ10th?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿTheÿ9th.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿOkayÿandÿwhatÿhappenedÿafterÿthat?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿWeÿmetÿupÿagainÿonÿtheÿ10thÿandÿ--ÿmyselfÿandÿTFOÿEstesÿ

    9ÿÿÿmetÿupÿagainÿonÿtheÿ10thÿandÿweÿmadeÿplansÿtoÿconductÿanotherÿ

10ÿÿÿpurchaseÿofÿheroinÿfromÿMr.ÿFolks.ÿÿ

11ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿjustÿtoÿmakeÿsureÿIÿunderstandÿsoÿonÿFebruaryÿ

12ÿÿÿ9thÿyouÿmetÿwithÿtheÿCS.ÿÿCSÿplacedÿaÿrecordedÿcallÿtoÿtheÿ

13ÿÿÿdefendantÿarrangingÿforÿaÿmeetÿtoÿhappenÿtheÿnextÿdayÿonÿtheÿ

14ÿÿÿ10th?ÿÿ

15ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

16ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿAllÿright.ÿÿSoÿbringÿusÿtoÿtheÿ10th.ÿÿWhatÿ

17ÿÿÿhappenedÿthatÿday?ÿÿ

18ÿÿÿA.ÿÿÿÿÿMyself,ÿTFOÿEstes,ÿandÿIntelligenceÿAnalystÿEppÿmetÿwithÿ

19ÿÿÿtheÿCSÿandÿIÿdirectedÿtheÿCSÿtoÿplaceÿaÿrecordedÿcallÿtoÿMr.ÿ

20ÿÿÿFolks'sÿphoneÿthatÿIÿhaveÿalreadyÿidentifiedÿinÿpreviousÿ

21ÿÿÿtestimony.ÿÿ

22ÿÿÿQ.ÿÿÿÿÿJustÿtellÿusÿagainÿwhat'sÿthatÿphoneÿnumber?ÿÿ

23ÿÿÿA.ÿÿÿÿÿSure.ÿÿ802-825-4614.ÿÿ

24ÿÿÿQ.ÿÿÿÿÿAndÿcouldÿyouÿhearÿatÿleastÿherÿsideÿofÿthatÿphoneÿ

25ÿÿÿconversation?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 6 of 250
ÿ
ÿ
ÿ
ÿ                        AdamÿChetwynd                             6
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿYouÿmentionedÿtheÿcallÿwasÿrecorded;ÿisÿthatÿright?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿHaveÿyouÿhadÿaÿchanceÿtoÿreviewÿthatÿrecording?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿCanÿyouÿpullÿoutÿexhibitÿ18ÿplease?ÿÿDoÿyouÿrecognizeÿ

    7ÿÿÿwhat'sÿbeenÿmarkedÿasÿGovernment'sÿexhibitÿ18?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿIÿdo.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿWhatÿisÿit?ÿÿ

10ÿÿÿA.ÿÿÿÿÿIt'sÿaÿCDÿmarkedÿU.S.ÿexhibitÿ18ÿN25ÿrecordedÿcallÿ

11ÿÿÿbetweenÿFolksÿandÿCSÿdatedÿ2/10/16.ÿÿ

12ÿÿÿQ.ÿÿÿÿÿAndÿhaveÿyouÿhadÿaÿchanceÿtoÿreviewÿtheÿfileÿonÿthatÿ

13ÿÿÿdisk?ÿÿ

14ÿÿÿA.ÿÿÿÿÿIÿhave.ÿÿ

15ÿÿÿQ.ÿÿÿÿÿHowÿdoÿyouÿknow?ÿÿ

16ÿÿÿA.ÿÿÿÿÿIt'sÿmyÿinitialsÿonÿtheÿCDÿafterÿIÿreviewedÿit.ÿÿ

17ÿÿÿQ.ÿÿÿÿÿAndÿwhenÿyouÿreviewedÿitÿdidÿyouÿfindÿitÿtoÿbeÿaÿtrueÿ

18ÿÿÿandÿaccurateÿrecordingÿofÿthatÿtelephoneÿcallÿyouÿmentioned?ÿÿ

19ÿÿÿA.ÿÿÿÿÿItÿwas.ÿÿ

20ÿÿÿ            MS.ÿSAVNER:ÿÿWeÿmoveÿtoÿadmitÿexhibitÿ18.ÿÿ

21ÿÿÿ            THEÿCOURT:ÿÿYes.ÿÿAnyÿobjection?ÿÿ

22ÿÿÿ            MR.ÿKAPLAN:ÿÿNoÿobjection.ÿÿ

23ÿÿÿ            THEÿCOURT:ÿÿSoÿadmitted.ÿÿ

24ÿÿÿ[Governmentÿexhibitÿ18ÿadmitted]

25ÿÿÿ            MS.ÿSAVNER:ÿÿPermissionÿtoÿpublishÿalongÿwithÿ18Aÿofÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 7 of 250
ÿ
ÿ
ÿ
ÿ                       AdamÿChetwynd                              7
ÿ
    1ÿÿÿtheÿtranscript?ÿÿ

    2ÿÿÿ         THEÿCOURT:ÿÿYes.ÿÿ

    3ÿÿÿBYÿMS.ÿSAVNER:ÿÿÿÿ

    4ÿÿÿQ.ÿÿÿÿÿWhileÿwe'reÿgettingÿthatÿsetÿup,ÿSpecialÿAgentÿChetwynd,ÿ

    5ÿÿÿjustÿgenerallyÿdescribeÿforÿusÿtheÿcontentÿofÿthatÿphoneÿcall.ÿÿ

    6ÿÿÿWhatÿdidÿyouÿhear?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿTheÿCSÿaskedÿifÿsheÿcouldÿmeetÿupÿandÿMr.ÿFolksÿasked,ÿ

    8ÿÿÿyouÿknow,ÿwhenÿandÿtheÿCSÿsaidÿaboutÿ15ÿtoÿ20ÿminutes,ÿandÿMr.ÿ

    9ÿÿÿFolksÿrespondedÿthatÿheÿwouldÿhaveÿtoÿgetÿdressedÿandÿsameÿ

10ÿÿÿplaceÿasÿbefore.ÿÿ

11ÿÿÿ            MS.ÿSAVNER:ÿÿCanÿweÿconfirmÿthatÿtheÿcomputerÿisÿsetÿ

12ÿÿÿtoÿtheÿGovernment'sÿtable?ÿÿ

13ÿÿÿBYÿMS.ÿSAVNER:ÿÿÿÿ

14ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿTheÿcallÿconfirmedÿthatÿtheÿCSÿwasÿ--ÿthatÿMr.ÿ

15ÿÿÿFolksÿwasÿavailableÿtoÿmeetÿwithÿMichelleÿatÿthatÿtime?ÿÿ

16ÿÿÿ            THEÿCOURT:ÿÿCanÿweÿjustÿholdÿforÿjustÿaÿsecondÿtoÿseeÿ

17ÿÿÿifÿweÿcanÿconnectÿtheÿ--ÿwellÿweÿneedÿtoÿgetÿaÿtechnicalÿpersonÿ

18ÿÿÿin.ÿÿCanÿyouÿjustÿproceedÿtoÿtheÿendÿofÿyourÿexaminationÿandÿ

19ÿÿÿthenÿwe'llÿtakeÿaÿbreakÿandÿhaveÿtheÿfolksÿcomeÿin?ÿÿ

20ÿÿÿ            MS.ÿSAVNER:ÿÿYes,ÿYourÿHonor.ÿÿ

21ÿÿÿ            THEÿCOURT:ÿÿTheyÿareÿonÿtheirÿway.ÿÿ

22ÿÿÿ            MS.ÿSAVNER:ÿÿIÿcanÿproceed.ÿÿ

23ÿÿÿBYÿMS.ÿSAVNER:

24ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿAfterÿthisÿphoneÿcallÿMichelleÿandÿFolksÿ

25ÿÿÿagainÿagreeÿtoÿmeetÿatÿtheÿsameÿlocation.ÿÿWhatÿhappensÿnext?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 8 of 250
ÿ
ÿ
ÿ
ÿ                         AdamÿChetwynd                            8
ÿ
    1ÿÿÿA.ÿÿÿÿÿAtÿthatÿtimeÿtheÿCSÿwasÿsearchedÿbyÿTFOÿEstes.ÿÿTheÿCSÿ

    2ÿÿÿgotÿinÿourÿvehicleÿwithÿmyselfÿandÿIAÿEppÿandÿTFOÿEstesÿwhereÿ

    3ÿÿÿTFOÿEstesÿsearchedÿtheÿCS.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿDidÿyouÿwitnessÿthatÿsearch?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿIÿdid.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿDidÿTFOÿEstesÿfindÿanythingÿonÿMichelle?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿNoÿweÿdidÿnot.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhatÿhappenedÿnext?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿThenÿTFOÿEstesÿexited.ÿÿTheÿCS'sÿvehicleÿwasÿparkedÿ

10ÿÿÿrightÿnextÿtoÿoursÿandÿheÿwentÿoutÿtoÿsearchÿtheÿCSÿvehicle.ÿÿ

11ÿÿÿQ.ÿÿÿÿÿAndÿdidÿyouÿseeÿthatÿtakeÿplace?ÿÿ

12ÿÿÿA.ÿÿÿÿÿIÿsawÿhimÿgoÿout.ÿÿ

13ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿDidÿheÿreportÿbackÿanythingÿbeingÿfound?ÿÿ

14ÿÿÿA.ÿÿÿÿÿHeÿdidÿandÿheÿdidÿnotÿfindÿanythingÿinÿtheÿvehicle.ÿÿ

15ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿJustÿmakeÿsureÿIÿhaveÿaÿclearÿanswerÿtoÿmyÿ

16ÿÿÿquestion.ÿÿDidÿheÿfindÿ--ÿdidÿheÿreportÿbackÿthatÿanythingÿofÿ

17ÿÿÿnoteÿwasÿfound?ÿÿ

18ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

19ÿÿÿQ.ÿÿÿÿÿWhatÿstepsÿwereÿtakenÿnext?ÿÿ

20ÿÿÿA.ÿÿÿÿÿNextÿtheÿCSÿwasÿoutfittedÿwithÿanÿaudioÿandÿvideoÿ

21ÿÿÿrecordingÿdevice.ÿÿTheÿCSÿwasÿprovidedÿsomeÿofficialÿfundsÿtoÿ

22ÿÿÿbeÿusedÿtoÿpurchaseÿtheÿanticipatedÿnarcotics.ÿÿSurveillanceÿ

23ÿÿÿwasÿsetÿupÿinÿtheÿareaÿofÿwhereÿtheÿlastÿthreeÿtransactionsÿhadÿ

24ÿÿÿtakenÿplaceÿatÿtheÿintersectionÿofÿLoomisÿandÿNorthÿUnion.ÿÿ

25ÿÿÿQ.ÿÿÿÿÿAndÿthatÿsurveillanceÿwasÿdoneÿbyÿotherÿDEAÿagents;ÿisÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 9 of 250
ÿ
ÿ
ÿ
ÿ                       AdamÿChetwynd                              9
ÿ
    1ÿÿÿthatÿright?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿWhoeverÿwasÿavailable,ÿyes.ÿÿThereÿwereÿmultipleÿagentsÿ

    3ÿÿÿpartakingÿinÿtheÿsurveillance.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿAndÿtheÿsurveillanceÿthat'sÿsetÿupÿit'sÿagentsÿareÿ

    5ÿÿÿobviouslyÿwatchingÿwhat'sÿhappening.ÿÿAreÿtheyÿalsoÿrecordingÿ

    6ÿÿÿwhat'sÿhappeningÿinÿanyÿway?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYes.ÿÿWeÿhadÿvideoÿsurveillanceÿsetÿupÿthatÿdayÿonÿ

    8ÿÿÿApartmentÿ2ÿatÿ103ÿNorthÿUnion.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿafterÿallÿtheÿpreliminaryÿstepsÿareÿtakenÿ

10ÿÿÿtoÿsetÿupÿMichelleÿandÿsearchÿherÿcarÿandÿallÿofÿthatÿwhatÿ

11ÿÿÿhappenedÿnext?ÿÿ

12ÿÿÿA.ÿÿÿÿÿAtÿthatÿpointÿweÿgaveÿtheÿgreenÿlightÿforÿtheÿCSÿtoÿ

13ÿÿÿproceedÿtoÿaÿmeetÿlocation.ÿÿSheÿwasÿfollowedÿbyÿmyself,ÿTFOÿ

14ÿÿÿEstes,ÿandÿIAÿEpp,ÿandÿshortlyÿthereafterÿsheÿarrivedÿandÿ

15ÿÿÿparkedÿoutÿfrontÿofÿ103ÿNorthÿUnion.ÿÿ

16ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿdidÿyouÿmaintainÿaÿvisualÿonÿherÿtheÿ

17ÿÿÿwholeÿtime?ÿÿ

18ÿÿÿA.ÿÿÿÿÿWeÿdid.ÿÿWeÿparked,ÿagain,ÿseveralÿspacesÿinÿfrontÿofÿ

19ÿÿÿher.ÿÿ

20ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿWhatÿhappenedÿwhenÿsheÿgotÿthere?ÿÿ

21ÿÿÿA.ÿÿÿÿÿSheÿplacedÿaÿcallÿtoÿ--ÿweÿcouldÿhearÿitÿoverÿtheÿaudioÿ

22ÿÿÿtransmitterÿherÿplacingÿaÿtelephoneÿcallÿsayingÿthatÿsheÿwasÿ--ÿ

23ÿÿÿsheÿwasÿthere.ÿÿ

24ÿÿÿQ.ÿÿÿÿÿAndÿjustÿtoÿgoÿbackÿtoÿthatÿtransmitterÿwasÿthatÿjustÿ

25ÿÿÿaudioÿthatÿdayÿorÿaudioÿandÿvideo?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 10 of 250
ÿ
ÿ
ÿ
ÿ                        AdamÿChetwynd                              10
ÿ
    1ÿÿÿA.ÿÿÿÿÿItÿwasÿaudioÿandÿvideo.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDidÿyouÿseeÿandÿhearÿwhatÿwasÿhappeningÿlive?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿAndÿwasÿthatÿaudioÿandÿvideoÿrecordingÿtransmissionÿ

    5ÿÿÿrecordedÿinÿanyÿway?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿItÿwasÿrecorded.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿCanÿyouÿtakeÿaÿlookÿatÿGovernment'sÿexhibitÿ20?ÿÿ

    8ÿÿÿDoÿyouÿrecognizeÿwhat'sÿbeenÿmarkedÿasÿexhibitÿ20?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿWhatÿisÿit?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿItÿisÿaÿCDÿlabeledÿU.S.ÿexhibitÿ20ÿandÿ25ÿCSÿvideoÿfromÿ

 12ÿÿÿ2/10/16.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿOkayÿandÿhaveÿyouÿhadÿaÿchanceÿtoÿreviewÿtheÿfileÿonÿ

 14ÿÿÿthatÿdisk?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿIÿhave.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿAndÿisÿitÿaÿtrueÿandÿaccurateÿrecordingÿofÿtheÿaudioÿandÿ

 17ÿÿÿvideoÿfeedÿfromÿMichelle'sÿrecordingÿdeviceÿthatÿday?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿ            MS.ÿSAVNER:ÿÿTheÿGovernmentÿmovesÿtoÿadmitÿexhibitÿ

 20ÿÿÿ20.ÿÿ

 21ÿÿÿ            THEÿCOURT:ÿÿAnyÿobjection?ÿÿ

 22ÿÿÿ            MR.ÿKAPLAN:ÿÿNoÿobjection.ÿÿ

 23ÿÿÿ            THEÿCOURT:ÿÿAllÿright.ÿÿSoÿadmitted.ÿÿ

 24ÿÿÿ[Governmentÿexhibitÿ20ÿadmitted]

 25ÿÿÿBYÿMS.ÿSAVNER:ÿÿÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 11 of 250
ÿ
ÿ
ÿ
ÿ                        AdamÿChetwynd                              11
ÿ
    1ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿyouÿcouldÿseeÿherÿcarÿthroughÿyourÿownÿeyesÿ

    2ÿÿÿandÿyouÿcouldÿseeÿalsoÿwhatÿwasÿhappeningÿinsideÿherÿcarÿ

    3ÿÿÿthroughÿthatÿvideoÿmonitoring;ÿisÿthatÿright?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿseeÿhappen?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿWeÿjustÿwaited.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿHowÿlongÿdidÿyouÿwait?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿMoreÿthanÿ10ÿminutes.ÿÿMaybeÿ15ÿminutes,ÿ20ÿminutes.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhatÿhappenedÿthen?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿAtÿthatÿpointÿtheÿotherÿsurveillanceÿunitsÿthatÿwereÿinÿ

 11ÿÿÿtheÿareaÿbroadcastÿtheyÿhadÿobservedÿtheÿtanÿFordÿExplorerÿ

 12ÿÿÿarriveÿonÿLoomisÿStreetÿandÿSpecialÿAgentÿDoudÿnoticedÿMr.ÿ

 13ÿÿÿFolksÿexitingÿtheÿExplorerÿandÿbroadcastÿthatÿonÿtheÿradio.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿAtÿsomeÿpointÿdidÿyouÿseeÿMr.ÿFolksÿwithÿyourÿownÿ

 15ÿÿÿeyes?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿIÿdid.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿWhereÿwasÿthat?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿThatÿwasÿheÿapproachedÿtheÿCSÿvehicle.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhatÿdidÿheÿdoÿonceÿheÿapproachedÿit?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿHeÿjustÿwaitedÿoutsideÿofÿit.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿthenÿwhatÿhappened?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿAtÿthatÿpointÿtheÿCSÿexitedÿherÿvehicle.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿcouldÿyouÿhearÿtheÿdiscussion?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿhear?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 12 of 250
ÿ
ÿ
ÿ
ÿ                        AdamÿChetwynd                              12
ÿ
    1ÿÿÿA.ÿÿÿÿÿIÿrecallÿhearingÿtheÿCSÿcommentÿyouÿlookÿtiredÿandÿthenÿ

    2ÿÿÿIÿheardÿtheÿcarÿdoorÿclose.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDidÿyouÿseeÿwhereÿtheyÿwent?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿTheyÿwalkedÿtowardsÿtheÿdrivewayÿofÿ103ÿNorthÿUnionÿthenÿ

    5ÿÿÿoutÿofÿmyÿsight.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿWereÿyouÿstillÿableÿtoÿseeÿwhatÿwasÿgoingÿonÿ

    7ÿÿÿthroughÿtheÿ--ÿexcuseÿmeÿ--ÿthroughÿtheÿvideoÿtransmitter?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    9ÿÿÿ          THEÿCOURT:ÿÿTheÿmachineÿisÿfixedÿatÿthisÿpoint.ÿÿ

 10ÿÿÿ            MS.ÿSAVNER:ÿÿThankÿyou.ÿÿIÿthinkÿI'llÿjustÿkeepÿ

 11ÿÿÿmoving.ÿÿThankÿyou.ÿÿ

 12ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿ

 13ÿÿÿBYÿMS.ÿSAVNER:ÿÿÿÿ

 14ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿWhatÿdidÿyouÿseeÿthroughÿtheÿvideoÿ

 15ÿÿÿtransmitter?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿIÿsawÿMr.ÿFolksÿwalkingÿdownÿtheÿdriveway.ÿÿYouÿknowÿIÿ

 17ÿÿÿcouldÿseeÿthatÿpartÿofÿitÿandÿhearÿfootstepsÿwalking.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿthenÿwhat?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿAndÿtheyÿapproachedÿtheÿdoorÿtoÿApartmentÿ2ÿandÿatÿthatÿ

 20ÿÿÿpointÿtheÿCSÿreturnedÿtoÿherÿvehicle.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿDidÿyouÿhearÿanythingÿindicatingÿwhyÿsheÿdidÿthat?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿIÿbelieveÿsheÿforgotÿtheÿmoneyÿ--ÿtheÿbuyÿmoney.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿInÿtheÿcar?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhatÿdidÿsheÿdoÿafterÿthat?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 13 of 250
ÿ
ÿ
ÿ
ÿ                        AdamÿChetwynd                              13
ÿ
    1ÿÿÿA.ÿÿÿÿÿSoÿIÿobservedÿherÿgoÿbackÿintoÿtheÿdriverÿsideÿdoorÿandÿ

    2ÿÿÿthen,ÿyouÿknow,ÿbrieflyÿretrieveÿsomethingÿ--ÿappearÿtoÿ

    3ÿÿÿretrieveÿsomethingÿandÿthenÿreturnÿdownÿtheÿdriveway.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿAtÿsomeÿpointÿdidÿsheÿenterÿtheÿhouse?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿTellÿusÿwhatÿyouÿsawÿandÿheardÿonÿtheÿ

    7ÿÿÿrecordingÿwhenÿsheÿwasÿinside?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿLeadingÿupÿtoÿthisÿbeforeÿweÿhadÿ--ÿmyselfÿandÿTFOÿEstesÿ

    9ÿÿÿhadÿinstructedÿtheÿCSÿtoÿengageÿMr.ÿFolksÿinÿconversationÿasÿaÿ

 10ÿÿÿcontinuationÿfromÿtheirÿJanuaryÿ12thÿmeetingÿtoÿseeÿwhatÿheÿ--ÿ

 11ÿÿÿwhatÿsheÿcouldÿdevelopÿorÿelicitÿoutÿofÿhimÿaboutÿsendingÿ

 12ÿÿÿpeopleÿupÿtoÿwhereÿsheÿlivedÿtoÿsellÿnarcotics.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿThatÿwasÿtheÿdiscussionÿheÿhadÿstartedÿonÿJanuaryÿ12th?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿwhatÿ--ÿwereÿyouÿjustÿinstructingÿherÿtoÿtryÿ

 16ÿÿÿtoÿcontinueÿthatÿconversation?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿAndÿdidÿsheÿinÿfactÿdoÿthat?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿhear?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿTheÿCSÿadvisedÿthatÿitÿhadÿfoundÿaÿplaceÿthatÿmightÿworkÿ

 22ÿÿÿforÿMr.ÿFolks,ÿhowever,ÿitÿwasÿkindÿofÿoutÿinÿtheÿcountryÿandÿ

 23ÿÿÿthatÿifÿheÿwasÿtoÿsendÿsomebodyÿoutÿthereÿthatÿtheyÿcouldn'tÿbeÿ

 24ÿÿÿflashy,ÿandÿhe,ÿMr.ÿFolks,ÿrepliedÿI'llÿseeÿwhoÿIÿgotÿthatÿfitsÿ

 25ÿÿÿthatÿtypeÿofÿperson.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 14 of 250
ÿ
ÿ
ÿ
ÿ                         AdamÿChetwynd                             14
ÿ
    1ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDidÿyouÿalsoÿhearÿdiscussionÿofÿtheÿCSÿrequestingÿ

    2ÿÿÿtoÿbuyÿheroinÿonÿthatÿdate?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿIÿdid.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿhearÿinÿregardÿtoÿthat?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿEventuallyÿtheÿCSÿadvisedÿMr.ÿFolksÿthatÿsheÿhadÿ900ÿandÿ

    6ÿÿÿaskedÿifÿheÿhadÿaÿsleeve.ÿÿIÿheardÿMr.ÿFolksÿsayÿyeahÿandÿheÿ

    7ÿÿÿthenÿexplainedÿtoÿtheÿCSÿthatÿheÿwasÿdoingÿhisÿsleevesÿ

    8ÿÿÿdifferentlyÿandÿthatÿheÿwasÿnowÿ--ÿheÿexplainedÿthatÿheÿwasÿ

    9ÿÿÿputtingÿaÿbundledÿquantityÿ--ÿaÿbundleÿintoÿoneÿbagÿisÿwhatÿheÿ

 10ÿÿÿexplained.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿremindÿusÿhowÿtheÿsuspectedÿnarcoticsÿhadÿbeenÿ

 12ÿÿÿpackagedÿinÿtheÿpreviousÿthreeÿpurchases?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿInÿtheÿpreviousÿpurchasesÿtheyÿwereÿinÿbagsÿwrappedÿinÿ

 14ÿÿÿbundledÿquantities.ÿÿSoÿtheyÿwereÿinÿwhatÿtheyÿcallÿaÿbagÿorÿaÿ

 15ÿÿÿticket.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿAndÿhowÿmanyÿticketsÿwereÿinÿtheÿbundle?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿThereÿareÿ10ÿbagsÿorÿticketsÿinÿaÿbundle.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿthisÿtimeÿheÿwasÿexplainingÿthatÿheÿputÿaÿ

 19ÿÿÿwholeÿbundleÿinÿoneÿbag;ÿisÿthatÿright?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿWhatÿhappenedÿnextÿinÿtheÿconversation?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿIÿheardÿMr.ÿFolksÿutterÿsheÿneedsÿaÿsleeve.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿCouldÿyouÿhearÿorÿseeÿwhoÿheÿwasÿtalkingÿto?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿWhatÿhappenedÿnext?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 15 of 250
ÿ
ÿ
ÿ
ÿ                        AdamÿChetwynd                              15
ÿ
    1ÿÿÿA.ÿÿÿÿÿIÿheardÿoverÿtheÿradioÿsurveillanceÿhadÿexplainedÿthatÿ

    2ÿÿÿMissÿL.ÿhadÿexitedÿtheÿapartment.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿ

    4ÿÿÿA.ÿÿÿÿÿAndÿthatÿsheÿhadÿgoneÿtoÿaÿsilverÿsedanÿthatÿwasÿparkedÿ

    5ÿÿÿinÿtheÿdrivewayÿofÿ103.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿhearÿafterÿthat?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿIÿheardÿsurveillanceÿsayÿthatÿnowÿMissÿL.ÿreturnedÿtoÿ

    8ÿÿÿtheÿapartment.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿdidÿyouÿpickÿupÿMissÿL.'sÿvoiceÿbackÿonÿtheÿ

 10ÿÿÿaudioÿrecordingÿthatÿyouÿ--ÿÿ

 11ÿÿÿA.ÿÿÿÿÿIÿheardÿherÿvoiceÿinÿthere,ÿyeah.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhatÿdidÿsheÿsayÿjustÿgenerally?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿIÿthinkÿsheÿjustÿcalledÿMr.ÿFolks.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿWhatÿhappenedÿafterÿthat?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿAfterÿthatÿIÿagainÿheardÿonÿtheÿ--ÿthroughÿtheÿradioÿ

 16ÿÿÿsurveillanceÿhadÿsaidÿnowÿMissÿL.ÿandÿMr.ÿFolksÿwereÿoutsideÿinÿ

 17ÿÿÿtheÿdriveway.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿAndÿthenÿwhatÿhappened?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿThenÿtheÿtwoÿofÿthemÿreturnedÿtoÿtheÿsurveillanceÿ

 20ÿÿÿbroadcastÿthatÿtheyÿthenÿreturnedÿtoÿtheÿApartmentÿ2.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿdidÿeitherÿMr.ÿFolksÿorÿMissÿL.ÿinteractÿwithÿ

 22ÿÿÿMichelleÿthatÿyouÿcouldÿhearÿorÿseeÿonÿtheÿrecording?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYes.ÿÿAtÿthatÿpointÿIÿheardÿMissÿL.ÿsayÿIÿonlyÿhaveÿ

 24ÿÿÿfour.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿWhatÿhappenedÿafterÿthat?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 16 of 250
ÿ
ÿ
ÿ
ÿ                         AdamÿChetwynd                             16
ÿ
    1ÿÿÿA.ÿÿÿÿÿThereÿwasÿ--ÿthereÿwasÿaÿdiscussionÿaboutÿtheÿmoneyÿandÿ

    2ÿÿÿIÿheardÿtheÿCSÿsayÿsoÿ80ÿandÿthenÿIÿheardÿtheÿCSÿsayÿthere'sÿ

    3ÿÿÿthree.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhatÿdidÿyouÿunderstandÿherÿtoÿmeanÿbyÿ3?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿIÿunderstoodÿthatÿtoÿmeanÿ300.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿwhatÿhappenedÿafterÿyouÿheardÿthatÿ

    7ÿÿÿconversation?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿIÿheardÿtheÿCSÿaskÿifÿMr.ÿFolksÿwouldÿhaveÿanyÿmoreÿ

    9ÿÿÿavailableÿandÿthenÿIÿheardÿthemÿsayÿtheirÿgoodbyes.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿAndÿdidÿyouÿpickÿupÿMichelleÿagainÿvisuallyÿafterÿthat?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿIÿdid.ÿÿSurveillanceÿhadÿbroadcastÿoverÿtheÿradioÿthatÿ

 12ÿÿÿtheyÿhadÿsawÿtheÿCSÿexitÿtheÿapartment,ÿandÿthenÿshortlyÿafterÿ

 13ÿÿÿthatÿIÿpickedÿherÿupÿvisuallyÿonÿtheÿstreetÿwhereÿIÿwatchedÿherÿ

 14ÿÿÿenterÿherÿvehicle.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿsheÿdoÿwhenÿsheÿenteredÿherÿvehicleÿthatÿyouÿ

 16ÿÿÿcouldÿsee?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿSheÿtraveledÿtoÿwhereÿweÿhadÿpredeterminedÿourÿafterÿ

 18ÿÿÿmeetÿlocationÿwasÿgoingÿtoÿbe.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿandÿsheÿdoÿonceÿthere?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿOnceÿthereÿsheÿenteredÿourÿvehicle,ÿwhichÿagainÿwasÿ

 21ÿÿÿoccupiedÿbyÿmyself,ÿTFOÿEstes,ÿandÿIAÿEpp,ÿandÿsheÿsurrenderedÿ

 22ÿÿÿorÿimmediatelyÿsurrenderedÿtheseÿorangeÿcoloredÿtiedÿ--ÿelasticÿ

 23ÿÿÿbandÿtiedÿbagsÿtoÿTFOÿEstes.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿdidÿyouÿseeÿthatÿhappen?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 17 of 250
ÿ
ÿ
ÿ
ÿ                         AdamÿChetwynd                             17
ÿ
    1ÿÿÿQ.ÿÿÿÿÿDidÿyouÿgetÿaÿlookÿatÿthoseÿbags?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿIÿdid.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿAtÿthatÿtimeÿorÿafter?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿIÿdidÿthenÿandÿIÿdidÿafterÿfollowing.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhatÿdidÿyouÿsee,ÿtoÿtheÿbestÿthatÿyouÿcould,ÿ

    6ÿÿÿtheyÿcontained?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿTheyÿappearedÿtoÿcontainÿaÿtanÿpowderyÿsubstance.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿdoÿwithÿthoseÿbaggiesÿorÿwhatÿdidÿTFOÿEstesÿ

    9ÿÿÿdoÿwithÿthoseÿbaggiesÿonceÿheÿreceivedÿthemÿfromÿMichelle?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿHeÿmaintainedÿcustodyÿofÿthoseÿandÿultimatelyÿgaveÿthemÿ

 11ÿÿÿtoÿmeÿandÿthenÿIÿsecuredÿthemÿ--ÿwellÿIÿtookÿphotosÿofÿthemÿonÿ

 12ÿÿÿaÿscaleÿatÿtheÿofficeÿandÿthenÿIÿprocessedÿthemÿandÿsecuredÿ

 13ÿÿÿthemÿinÿtheÿDEAÿdrugÿvault.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿCanÿyouÿtakeÿaÿlookÿatÿexhibitÿ21?ÿÿDoÿyouÿrecognizeÿ

 15ÿÿÿwhat'sÿbeenÿmarkedÿasÿGovernment'sÿ21?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿIÿdo.ÿÿIt'sÿaÿphotographÿthatÿIÿtookÿofÿtheÿpurchaseÿ

 17ÿÿÿfromÿthatÿdayÿonÿ2/10/16.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿTwoÿpagesÿtoÿthatÿone?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿRecognizeÿbothÿofÿthem?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿOfÿtheÿsameÿthing?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿDoÿtheyÿfairlyÿandÿaccuratelyÿdepictÿtheÿwayÿthatÿtheÿ

 25ÿÿÿsuspectedÿnarcoticsÿlookedÿonÿtheÿdayÿthatÿyouÿreceivedÿthem?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 18 of 250
ÿ
ÿ
ÿ
ÿ                        AdamÿChetwynd                              18
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿ          MS.ÿSAVNER:ÿÿGovernmentÿmovesÿtoÿadmitÿexhibitÿ21.ÿÿ

    3ÿÿÿ          THEÿCOURT:ÿÿAnyÿobjection?ÿÿ

    4ÿÿÿ          MR.ÿKAPLAN:ÿÿNoÿobjection.ÿÿ

    5ÿÿÿ          THEÿCOURT:ÿÿAllÿright.ÿÿSoÿadmitted.ÿÿ

    6ÿÿÿ[Governmentÿexhibitÿ21ÿadmitted]

    7ÿÿÿ          MS.ÿSAVNER:ÿÿPermissionÿtoÿpublish?ÿÿ

    8ÿÿÿ          THEÿCOURT:ÿÿYes.ÿÿ

    9ÿÿÿBYÿMS.ÿSAVNER:ÿÿÿÿ

 10ÿÿÿQ.ÿÿÿÿÿCanÿweÿzoomÿin?ÿÿAllÿright.ÿÿSoÿdescribeÿwhatÿwe'reÿ

 11ÿÿÿseeingÿhere,ÿAgentÿ--ÿexcuseÿmeÿ--ÿAgentÿChetwynd?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿWe'reÿlookingÿatÿtheÿpackageÿthatÿtheÿCSÿturnedÿoverÿtoÿ

 13ÿÿÿTFOÿEstesÿonÿ2/10/16.ÿÿIt'sÿanÿorangeÿ--ÿappearsÿtoÿbeÿanÿ

 14ÿÿÿorangeÿziplocÿbagÿthat'sÿwrappedÿwithÿaÿrubberbandÿcontainingÿ

 15ÿÿÿwhatÿappearsÿtoÿbeÿaÿtanÿpowderyÿsubstance.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿcanÿweÿpullÿupÿpageÿ2?ÿÿCanÿweÿzoomÿinÿonÿ

 17ÿÿÿthose?ÿÿWhatÿhaveÿweÿgotÿhere?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿThisÿisÿjustÿaÿpictureÿofÿ--ÿafterÿIÿremovedÿtheÿelasticÿ

 19ÿÿÿbandÿtoÿspreadÿthemÿoutÿtoÿshowÿthereÿwasÿfourÿofÿthem.ÿÿ

 20ÿÿÿ            MS.ÿSAVNER:ÿÿMayÿIÿapproachÿtheÿwitness?ÿÿ

 21ÿÿÿ            THEÿCOURT:ÿÿYes.ÿÿ

 22ÿÿÿBYÿMS.ÿSAVNER:ÿÿÿÿ

 23ÿÿÿQ.ÿÿÿÿÿIÿhandÿyouÿwhat'sÿbeenÿmarkedÿGovernment'sÿexhibitÿ22.ÿÿ

 24ÿÿÿDoÿyouÿrecognizeÿthat?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 19 of 250
ÿ
ÿ
ÿ
ÿ                        AdamÿChetwynd                              19
ÿ
    1ÿÿÿQ.ÿÿÿÿÿWhatÿisÿthat?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿIt'sÿoneÿofÿDEA'sÿsubstanceÿsealingÿevidenceÿbagsÿandÿitÿ

    3ÿÿÿisÿfilledÿoutÿforÿexhibitÿ9ÿwhichÿwouldÿhaveÿbeenÿthisÿpurchaseÿ

    4ÿÿÿfromÿFebruaryÿ10,ÿ2016ÿandÿit'sÿfilledÿoutÿbyÿmyself.ÿÿIÿamÿ--ÿ

    5ÿÿÿtheÿsealedÿbyÿhasÿmyÿnameÿandÿmyÿsignatureÿonÿitÿdatedÿ2/10/16ÿ

    6ÿÿÿandÿwitnessedÿbyÿRob,ÿTFOÿEstes,ÿwithÿtheÿsameÿdateÿandÿhisÿ

    7ÿÿÿsignature.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿitÿlistsÿyouÿonÿtheÿstickerÿthereÿasÿtheÿ

    9ÿÿÿoneÿprocessingÿorÿsecuringÿtheÿevidence?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿIsÿthatÿtopÿsealÿstillÿintact?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿItÿappearsÿtoÿbe.ÿÿYes.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿcanÿyouÿtakeÿaÿlookÿatÿtheÿcontentsÿofÿitÿ

 14ÿÿÿandÿhowÿdoÿtheÿcontentsÿofÿtheÿbagÿcompareÿto,ÿforÿexample,ÿtheÿ

 15ÿÿÿphotographsÿweÿsawÿofÿtheÿevidenceÿwhenÿyouÿgotÿitÿfromÿ

 16ÿÿÿMichelle?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿItÿisÿnotÿinÿtheÿsameÿconditionÿthatÿitÿwasÿsentÿtoÿtheÿ

 18ÿÿÿDEAÿlabÿin.ÿÿThisÿbagÿinsideÿhereÿitÿappearsÿthatÿtheÿfourÿ

 19ÿÿÿorangeÿbaggiesÿinsideÿappearÿtoÿbeÿemptyÿandÿthereÿappearsÿtoÿ

 20ÿÿÿbeÿanÿadditionalÿbagÿinsideÿhereÿthat'sÿcontainingÿallÿtheÿ

 21ÿÿÿbrownÿpowderÿinside.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿareÿthereÿindicationsÿonÿthatÿbagÿthatÿitÿ

 23ÿÿÿwasÿprocessedÿbyÿtheÿDEAÿdrugÿlabÿandÿtested?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿTheÿbottomÿofÿtheÿbagÿhasÿbeenÿcutÿandÿplacedÿ

 25ÿÿÿinsideÿwithÿwritingÿandÿsignaturesÿonÿthere,ÿandÿtheÿbottomÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 20 of 250
ÿ
ÿ
ÿ
ÿ                        AdamÿChetwynd                              20
ÿ
    1ÿÿÿportionÿofÿtheÿevidenceÿlabelÿonÿtheÿfrontÿhasÿbeenÿfilledÿoutÿ

    2ÿÿÿforÿtheÿlaboratoryÿuseÿonlyÿsection.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿAndÿdoÿyouÿrememberÿwhoÿmailedÿthatÿevidenceÿbagÿfromÿ--ÿ

    4ÿÿÿtookÿitÿoutÿofÿtheÿDEAÿvaultÿandÿsentÿitÿtoÿtheÿDEAÿlab?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿIÿdid.ÿÿIÿdo.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿWhoÿwasÿthat?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿItÿwasÿmyself.ÿÿIÿmailedÿit.ÿÿ

    8ÿÿÿ          MS.ÿSAVNER:ÿÿGovernmentÿmovesÿtoÿadmitÿGovernment'sÿ

    9ÿÿÿexhibitÿ22ÿsubjectÿtoÿconnection.ÿÿ

 10ÿÿÿ            MR.ÿKAPLAN:ÿÿNoÿobjection.ÿÿ

 11ÿÿÿ            THEÿCOURT:ÿÿAllÿright.ÿÿSoÿadmitted.ÿÿ

 12ÿÿÿ[Governmentÿexhibitÿ22ÿadmitted]

 13ÿÿÿBYÿMS.ÿSAVNER:ÿÿÿÿ

 14ÿÿÿQ.ÿÿÿÿÿIsÿthatÿallÿtheÿfourÿbuysÿthatÿyouÿdidÿwithÿMichelleÿforÿ

 15ÿÿÿthisÿinvestigation?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿItÿwas.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿAndÿyou'veÿtestifiedÿthatÿyouÿrecognizedÿtheÿvoiceÿonÿ

 18ÿÿÿtheÿrecordedÿcallsÿtoÿtheÿphoneÿnumberÿendingÿinÿ4614ÿasÿthatÿ

 19ÿÿÿofÿBrianÿFolksÿandÿrecognizedÿtheÿmaleÿyouÿsawÿandÿheardÿonÿ

 20ÿÿÿJanuaryÿ12thÿandÿFebruaryÿ10thÿasÿbeingÿBrianÿFolks.ÿÿDoÿyouÿ

 21ÿÿÿseeÿthatÿpersonÿinÿtheÿcourtroomÿhereÿtoday?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿIÿdo.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿAndÿcanÿyouÿidentifyÿhimÿbyÿanÿarticleÿofÿclothingÿhe'sÿ

 24ÿÿÿwearingÿorÿwhereÿhe'sÿsitting?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYes.ÿÿHeÿisÿlocatedÿatÿtheÿdefenseÿ--ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 21 of 250
ÿ
ÿ
ÿ
ÿ                        AdamÿChetwynd                              21
ÿ
    1ÿÿÿ            MR.ÿKAPLAN:ÿÿWe'llÿstipulateÿthatÿit'sÿourÿclient.ÿÿ

    2ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿSoÿstipulated.ÿÿ

    3ÿÿÿ            MS.ÿSAVNER:ÿÿNoÿfurtherÿquestionsÿatÿthisÿtime.ÿÿ

    4ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿAllÿright.ÿÿCrossÿexamination,ÿMr.ÿ

    5ÿÿÿKaplan.ÿÿ

    6ÿÿÿ                         CROSSÿEXAMINATION

    7ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

    8ÿÿÿQ.ÿÿÿÿÿSo,ÿMr.ÿChetwynd,ÿasÿIÿunderstandÿitÿyouÿareÿtheÿleadÿ

    9ÿÿÿagentÿinÿthisÿcase?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿNowÿIÿam,ÿyes.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿPardonÿme.ÿÿ

 12ÿÿÿA.ÿÿÿÿÿIÿamÿnow.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿWhoÿwasÿtheÿleadÿagent?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿWellÿthereÿwasÿtwoÿofÿus.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿyou'reÿoneÿofÿthem?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿSoÿIÿwasÿhalfÿright?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿAndÿasÿoneÿofÿtheÿtwoÿleadÿagentsÿwhatÿwereÿyourÿ

 20ÿÿÿresponsibilitiesÿandÿwhatÿareÿyourÿresponsibilitiesÿinÿthisÿ

 21ÿÿÿcase?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿToÿbeÿabreastÿofÿallÿtheÿaspectsÿofÿtheÿcase.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿSoÿthatÿinvolvesÿreadingÿallÿofÿtheÿmaterialÿinÿtheÿcaseÿ

 24ÿÿÿtoÿtheÿextentÿthatÿyouÿcanÿdoÿthat?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 22 of 250
ÿ
ÿ
ÿ
ÿ                        AdamÿChetwynd                              22
ÿ
    1ÿÿÿQ.ÿÿÿÿÿYouÿreadÿallÿtheÿpoliceÿreports?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿIÿcan'tÿsayÿIÿhaveÿreadÿeveryÿpoliceÿreportÿthatÿisÿ

    3ÿÿÿinvolvedÿinÿthisÿcase.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿYouÿmadeÿanÿeffortÿto?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿIÿdid.ÿÿYes.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿyouÿwereÿtheÿoneÿthatÿhelpedÿorganize,ÿforÿ

    7ÿÿÿexample,ÿtheÿfourÿbuysÿthatÿtookÿplace?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿAndÿyouÿunderstandÿthatÿtheÿprosecutorsÿinÿthisÿcaseÿ

 10ÿÿÿsubpoenaedÿquiteÿaÿfewÿemailsÿfromÿFacebook?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿAndÿyouÿreadÿthose?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿNoÿIÿhaven'tÿreadÿallÿofÿthose.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿYouÿreadÿsomeÿofÿthem?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿAÿfew.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿyouÿunderstandÿtheyÿareÿimportantÿbecauseÿtheyÿ

 17ÿÿÿdescribeÿtheÿrelationshipÿatÿoneÿpointÿbetweenÿourÿclientÿandÿ

 18ÿÿÿtheÿparticularÿwitness?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿWhichÿwitness?ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿForÿexample,ÿKeishaÿW.ÿemails?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿIÿhaven'tÿreadÿanyÿofÿherÿemails.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿWhyÿisÿthat?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿIÿhaven't.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿDidÿyouÿreadÿany?ÿ

 25ÿÿÿ            MS.ÿSAVNER:ÿÿYourÿHonor,ÿobjection.ÿÿIÿthinkÿtheÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 23 of 250
ÿ
ÿ
ÿ
ÿ                        AdamÿChetwynd                              23
ÿ
    1ÿÿÿdefenseÿisÿmisstatingÿtheÿevidence.ÿÿNoÿemailsÿwereÿeverÿ

    2ÿÿÿsubpoenaed.ÿÿ

    3ÿÿÿ          MR.ÿKAPLAN:ÿÿThat'sÿnotÿaccurate,ÿJudge.ÿÿWeÿhaveÿaÿ

    4ÿÿÿnumberÿofÿemailsÿfromÿFacebookÿthatÿtheÿprosecutionÿsubpoenaed.ÿÿ

    5ÿÿÿ          THEÿCOURT:ÿÿWellÿIÿguessÿmyÿquestionÿisÿhowÿisÿthisÿ

    6ÿÿÿrelevantÿtoÿhisÿtestimony.ÿÿHe'sÿtestifiedÿaboutÿtheseÿfourÿ

    7ÿÿÿbuys.ÿÿHowÿareÿthoseÿemailsÿparticularlyÿrelevant?ÿÿ

    8ÿÿÿ          MR.ÿKAPLAN:ÿÿBecauseÿtheÿ--ÿI'mÿgoingÿtoÿgetÿintoÿ

    9ÿÿÿthemÿlater,ÿandÿyou'reÿrightÿit'sÿnotÿaÿbigÿpartÿofÿhisÿ

 10ÿÿÿtestimony,ÿbutÿheÿtestifiedÿthatÿhe'sÿtheÿleadÿagent,ÿthatÿheÿ

 11ÿÿÿmakesÿ--ÿalongÿwithÿanotherÿagentÿthatÿheÿmadeÿtheÿdecisionsÿinÿ

 12ÿÿÿtheÿcase,ÿandÿIÿthinkÿit'sÿimportantÿthatÿtheÿjuryÿunderstandÿ

 13ÿÿÿwhatÿitÿisÿheÿbasedÿhisÿdecisionsÿon,ÿwhatÿwasÿtheÿdiscoveryÿheÿ

 14ÿÿÿreliedÿuponÿinÿmakingÿtheseÿdecisions.ÿÿWhetherÿorÿnotÿsomeoneÿ

 15ÿÿÿlikeÿMandyÿL.ÿsaidÿsomethingÿtoÿhimÿthatÿheÿhadÿanÿopportunityÿ

 16ÿÿÿtoÿreviewÿopportunitiesÿthatÿmightÿsayÿwhatÿsheÿwasÿsayingÿwasÿ

 17ÿÿÿnotÿtrueÿorÿnot,ÿandÿtheÿemailsÿwouldÿgoÿtoÿthatÿpoint.ÿÿ

 18ÿÿÿ            THEÿCOURT:ÿÿDoÿyouÿwantÿtoÿrespondÿtoÿthat?ÿÿ

 19ÿÿÿ            MS.ÿSAVNER:ÿÿYes,ÿYourÿHonor.ÿÿIÿbelieveÿthatÿthisÿ

 20ÿÿÿlineÿofÿquestioningÿthusÿfarÿisÿoutsideÿtheÿscopeÿofÿtheÿdirectÿ

 21ÿÿÿandÿtheÿGovernmentÿhasÿinformedÿdefenseÿcounselÿthatÿitÿintendsÿ

 22ÿÿÿtoÿcallÿSpecialÿAgentÿChetwyndÿagainÿlaterÿinÿthisÿtrialÿonÿ

 23ÿÿÿotherÿmatters,ÿandÿifÿthoseÿmattersÿconcernÿtheÿtopicsÿtheÿ

 24ÿÿÿdefenseÿwishesÿtoÿcrossÿhimÿonÿatÿthatÿtime,ÿitÿcanÿdoÿso.ÿÿ

 25ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 24 of 250
ÿ
ÿ
ÿ
ÿ                        AdamÿChetwynd                              24
ÿ
    1ÿÿÿ          MS.ÿSAVNER:ÿÿAdditionally,ÿyouÿknow,ÿthisÿwitnessÿIÿ

    2ÿÿÿbelieveÿwillÿtestifyÿthatÿheÿdidÿnot,ÿyouÿknow,ÿhaveÿaÿpartÿinÿ

    3ÿÿÿdecidingÿwhichÿchargesÿtoÿbringÿorÿwhichÿindividualsÿtoÿnameÿasÿ

    4ÿÿÿvictimsÿinÿanyÿsortÿofÿofficialÿsense.ÿÿThatÿitÿwasÿnotÿpartÿofÿ

    5ÿÿÿhisÿcaseÿagentÿobligations.ÿÿ

    6ÿÿÿ          THEÿCOURT:ÿÿAllÿright.ÿÿSoÿI'mÿgoingÿtoÿsustainÿtheÿ

    7ÿÿÿobjection.ÿÿIÿthinkÿthisÿisÿbeyondÿtheÿscopeÿofÿtheÿdirectÿ

    8ÿÿÿexaminationÿifÿhe'sÿgoingÿtoÿbeÿtestifyingÿlaterÿorÿyouÿcanÿ

    9ÿÿÿcallÿhimÿasÿwell.ÿÿ

 10ÿÿÿ            MR.ÿKAPLAN:ÿÿSoÿI'mÿgoingÿtoÿmakeÿsureÿhe'sÿavailableÿ

 11ÿÿÿsoÿweÿcanÿcallÿhimÿlater.ÿÿ

 12ÿÿÿ            THEÿCOURT:ÿÿYes.ÿÿAsÿcaseÿagentÿheÿwillÿbeÿavailable.ÿÿ

 13ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

 14ÿÿÿQ.ÿÿÿÿÿSoÿyouÿtestifiedÿthatÿyouÿhaveÿbeenÿinvolvedÿinÿhundredsÿ

 15ÿÿÿofÿbuys?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿAndÿyou'veÿinvestigated,ÿI'mÿassuming,ÿoverÿtheÿlastÿ18ÿ

 18ÿÿÿyearsÿdozensÿofÿdrugÿcases?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿI'veÿbeenÿemployedÿforÿ15ÿyears.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿ15ÿyears,ÿandÿdidÿyouÿunderstandÿtheÿquestionÿthough?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿCanÿyouÿsayÿtheÿfirstÿpartÿagain?ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿYouÿhaveÿbeenÿinvolvedÿinÿinvestigatingÿnumerousÿdrugÿ

 23ÿÿÿcases?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿIÿmeanÿdozensÿofÿthem?ÿÿHundredsÿofÿthem?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 25 of 250
ÿ
ÿ
ÿ
ÿ                        AdamÿChetwynd                              25
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿThat'sÿourÿjob.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿisÿitÿfairÿtoÿsayÿthatÿyouÿhaveÿseenÿaÿnumberÿ

    3ÿÿÿofÿcasesÿwhereÿtheÿpersonÿsellingÿdrugsÿwasÿfarÿmoreÿinvolvedÿ

    4ÿÿÿthanÿMr.ÿFolksÿwas?ÿÿSubstantiallyÿmoreÿdrugsÿinvolved?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿIÿdon'tÿunderstandÿtheÿ--ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿWellÿyou'reÿawareÿofÿtheÿfactÿthatÿMandyÿL.ÿmetÿBrianÿ

    7ÿÿÿFolksÿaroundÿMayÿ23rdÿofÿ2015?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿIÿcan'tÿrecallÿexactlyÿtheÿdateÿthatÿsheÿmetÿhimÿasÿIÿ

    9ÿÿÿsitÿhere.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿDidÿyouÿreadÿanythingÿtoÿsuggestÿtoÿyouÿwhenÿsheÿmetÿ

 11ÿÿÿhim?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿHaveÿIÿreadÿanything?ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿSoÿyou'reÿtestifyingÿasÿoneÿofÿtheÿleadÿagentsÿinÿthisÿ

 14ÿÿÿcaseÿandÿyouÿdon'tÿrecallÿwhenÿoneÿofÿtheÿmainÿwitnessesÿinÿtheÿ

 15ÿÿÿcaseÿmetÿBrianÿFolks?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿIÿmeanÿIÿknowÿIÿwroteÿaÿreportÿ--ÿanÿinterviewÿofÿher.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿDoÿyouÿhaveÿthatÿwithÿyou?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿIÿdon't.ÿÿIÿwouldÿbeÿhappyÿifÿIÿcouldÿreflectÿonÿthat.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿIsÿitÿfairÿtoÿsay,ÿifÿyouÿthinkÿaboutÿit,ÿitÿwasÿaroundÿ

 20ÿÿÿtheÿspringÿofÿ2015?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿThatÿwouldÿonlyÿbeÿaÿguess.ÿÿHaven'tÿbeenÿableÿtoÿreviewÿ

 22ÿÿÿit.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrecallÿherÿtellingÿyouÿthatÿsheÿmetÿhimÿatÿaÿ

 24ÿÿÿcertainÿpointÿandÿitÿwasn'tÿuntilÿthreeÿorÿfourÿmonthsÿlaterÿ

 25ÿÿÿaroundÿNovemberÿthatÿsheÿrealizedÿthatÿBrianÿFolksÿwasÿdealingÿ

ÿ
ÿ              CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 26 of 250
ÿ
ÿ
ÿ
ÿ                        AdamÿChetwynd                              26
ÿ
    1ÿÿÿwithÿdrugs?ÿÿ

    2ÿÿÿ          MS.ÿSAVNER:ÿÿObjection,ÿYourÿHonor.ÿÿAgainÿthisÿisÿ

    3ÿÿÿveeringÿoutsideÿtheÿscopeÿofÿtheÿdirect.ÿÿ

    4ÿÿÿ          THEÿCOURT:ÿÿObjectionÿoverruled.ÿÿIÿthinkÿthisÿisÿ

    5ÿÿÿactuallyÿwithinÿtheÿscopeÿofÿtheÿtestimony.ÿÿGoÿahead.ÿÿ

    6ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

    7ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrecallÿthat?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿVaguely.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿwhatÿdidÿyouÿdoÿtoÿprepareÿforÿtoday'sÿ

 10ÿÿÿhearing?ÿÿWhatÿdidÿyouÿread?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿIÿpreparedÿonÿtheÿcontrolledÿpurchases.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿSoÿyouÿdidn'tÿreadÿaboutÿanyÿofÿtheÿwitnesses'ÿ

 13ÿÿÿstatements?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿIÿhaveÿ--ÿIÿhaveÿreadÿtheÿreports,ÿbutÿtoÿsitÿhereÿandÿ

 15ÿÿÿrecallÿoffÿtheÿtopÿofÿmyÿheadÿfromÿtheÿnumerousÿreportsÿIÿdon'tÿ

 16ÿÿÿknowÿtheÿexactÿtimingÿthatÿyou'reÿaskingÿfor.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿWellÿassumingÿforÿaÿminuteÿthatÿ--ÿandÿthatÿMandyÿL.ÿmetÿ

 18ÿÿÿBrianÿFolksÿaroundÿMayÿofÿ2015ÿandÿspentÿaÿlotÿofÿtimeÿwithÿhimÿ

 19ÿÿÿbetweenÿthenÿandÿNovemberÿofÿ2015,ÿinÿfactÿyouÿknowÿtheyÿwereÿ

 20ÿÿÿlivingÿtogetherÿforÿaÿperiodÿofÿtime?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWouldn'tÿyouÿthinkÿthatÿifÿBrianÿFolksÿwasÿaÿbigÿ

 23ÿÿÿtimeÿdrugÿdealer,ÿwasÿdealingÿaÿlotÿofÿdrugs,ÿthatÿMandyÿL.ÿ

 24ÿÿÿwouldÿknowÿthat?ÿÿ

 25ÿÿÿ            MS.ÿSAVNER:ÿÿObjection,ÿYourÿHonor.ÿÿCallsÿforÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 27 of 250
ÿ
ÿ
ÿ
ÿ                        AdamÿChetwynd                              27
ÿ
    1ÿÿÿspeculation.ÿÿ

    2ÿÿÿ           THEÿCOURT:ÿÿObjectionÿoverruled.ÿÿ

    3ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

    4ÿÿÿQ.ÿÿÿÿÿWouldn'tÿyouÿthink?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYes.ÿÿIfÿsomeoneÿwasÿdailyÿwithÿaÿperson,ÿtheyÿshouldÿ

    6ÿÿÿknowÿwhatÿtheyÿareÿupÿto.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿButÿsheÿneverÿtoldÿyouÿthat,ÿdidÿshe?ÿÿSheÿneverÿtoldÿ

    8ÿÿÿyouÿthatÿBrianÿFolksÿwasÿdealingÿinÿsubstantialÿquantitiesÿofÿ

    9ÿÿÿdrugs?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿSheÿeventuallyÿtoldÿus,ÿyes.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿButÿdidn'tÿsheÿinÿfactÿtellÿyouÿthatÿsheÿstartedÿdealingÿ

 12ÿÿÿwithÿhimÿinÿNovemberÿofÿ2015ÿandÿitÿwasn'tÿveryÿlongÿafterÿ

 13ÿÿÿthat,ÿthatÿtheyÿstartedÿlosingÿtheirÿcustomerÿbase?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿAgainÿwithoutÿreferringÿtoÿtheÿreportÿIÿwouldn'tÿbeÿableÿ

 15ÿÿÿtoÿsayÿexactlyÿwhatÿwasÿsaidÿbyÿMissÿL.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿDidÿsheÿtellÿyouÿbyÿJanuaryÿandÿFebruaryÿ2016ÿthereÿwereÿ

 17ÿÿÿreallyÿonlyÿoneÿorÿtwoÿcustomersÿleft?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿIÿdon'tÿrecallÿthat.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhyÿisÿitÿthatÿyouÿdon'tÿrecallÿthat?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿAgainÿIÿwouldÿhaveÿtoÿreferÿtoÿmyÿreport.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿDoÿyouÿhaveÿyourÿreport?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿIÿdon't.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿWhereÿisÿyourÿreport?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿIÿdon'tÿknow.ÿÿIÿmeanÿIÿdon'tÿhaveÿitÿwithÿmeÿupÿhereÿonÿ

 25ÿÿÿtheÿstand.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 28 of 250
ÿ
ÿ
ÿ
ÿ                        AdamÿChetwynd                              28
ÿ
    1ÿÿÿ           MR.ÿKAPLAN:ÿÿDoÿyouÿhaveÿaÿreportÿthatÿheÿcanÿlookÿ

    2ÿÿÿat?ÿÿ

    3ÿÿÿ           MS.ÿSAVNER:ÿÿNotÿhandy.ÿÿ

    4ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

    5ÿÿÿQ.ÿÿÿÿÿWellÿyouÿ--ÿasÿIÿunderstandÿitÿChrissyÿT.ÿwasÿCIÿnumberÿ

    6ÿÿÿone.ÿÿI'mÿsorry.ÿÿSoÿCIÿnumberÿoneÿwasÿN.ÿÿRight?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿAndÿyouÿinstructedÿher,ÿwhenÿsheÿwasÿmakingÿtheseÿphoneÿ

    9ÿÿÿcallsÿtoÿourÿclient,ÿthatÿsheÿshouldÿaskÿforÿaÿsleeve?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿAndÿhowÿmanyÿbagsÿareÿinÿaÿsleeve?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿAÿhundred.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿAndÿduringÿ--ÿthereÿwereÿfourÿsales,ÿright?ÿÿOnlyÿfourÿ

 14ÿÿÿsales?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYes.ÿÿYou'reÿcorrect.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿYouÿdidn'tÿdoÿanyÿmoreÿsalesÿthanÿthat?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿFourÿusingÿMichelle.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿByÿtheÿwayÿbesidesÿMichelle,ÿwhoÿapparentlyÿwasÿoneÿofÿ

 19ÿÿÿMandyÿL.'sÿcustomersÿbasedÿonÿyouÿpayingÿher,ÿwhoÿelseÿwasÿaÿ

 20ÿÿÿcustomerÿofÿBrianÿFolks?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿAÿcustomer?ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿYes.ÿÿ

 23ÿÿÿA.ÿÿÿÿÿThatÿweÿknowÿof?ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿYes.ÿÿ

 25ÿÿÿA.ÿÿÿÿÿIÿmeanÿI'mÿonlyÿ--ÿIÿcanÿreportÿwhatÿtheÿotherÿwitnessesÿ

ÿ
ÿ               CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 29 of 250
ÿ
ÿ
ÿ
ÿ                        AdamÿChetwynd                              29
ÿ
    1ÿÿÿhadÿsaidÿfromÿinterviewingÿthem.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿSoÿdoÿyouÿhaveÿanyÿfirsthandÿknowledgeÿofÿwhoÿheÿwasÿ

    3ÿÿÿsellingÿto?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿDoÿyouÿhaveÿanyÿfirsthandÿknowledgeÿofÿwhoÿMandyÿL.ÿwasÿ

    6ÿÿÿsellingÿtoÿotherÿthanÿyourÿpaidÿinformant?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿAndÿyouÿpaidÿherÿ$500ÿforÿeachÿsale?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿIÿbelieveÿitÿwasÿeitherÿ$500ÿorÿ$600.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿInÿfact,ÿyouÿpaidÿherÿ$500ÿforÿmakingÿtwoÿphoneÿcallsÿ

 11ÿÿÿwhenÿtheÿdealÿneverÿwentÿthrough?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿIÿbelieveÿsheÿwasÿpaidÿforÿherÿserviceÿ--ÿforÿservices,ÿ

 13ÿÿÿyes.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿyouÿdon'tÿknowÿofÿanyÿotherÿcustomersÿthatÿ

 15ÿÿÿBrianÿFolksÿhadÿotherÿthanÿyourÿpaidÿinformant?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿAndÿdon'tÿyouÿthinkÿifÿBrianÿFolksÿwasÿaÿdrugÿdealer,ÿaÿ

 18ÿÿÿsignificantÿdrugÿdealer,ÿandÿyouÿwereÿinvestigatingÿhimÿwithÿ

 19ÿÿÿyourÿexperienceÿandÿallÿtheÿpeopleÿapparentlyÿyouÿhadÿdoingÿ

 20ÿÿÿsurveillanceÿandÿsittingÿoutsideÿhisÿhouseÿallÿhoursÿofÿtheÿdayÿ

 21ÿÿÿthatÿyouÿwouldÿknowÿsomeoneÿelseÿheÿwasÿsellingÿto?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿWeÿdidn'tÿ--ÿonÿtheÿdatesÿthatÿweÿwereÿthereÿweÿdidn'tÿ

 23ÿÿÿseeÿanyÿofÿthatÿactivity,ÿno.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿButÿthoseÿweren'tÿtheÿonlyÿdatesÿ--ÿokay.ÿÿLetÿmeÿbackÿ

 25ÿÿÿup.ÿÿSoÿtheÿdatesÿthatÿyouÿwereÿthereÿhowÿmanyÿ--ÿhoweverÿmanyÿ

ÿ
ÿ              CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 30 of 250
ÿ
ÿ
ÿ
ÿ                        AdamÿChetwynd                              30
ÿ
    1ÿÿÿtimesÿthatÿwasÿyouÿdidn'tÿseeÿaÿlotÿofÿdrugÿactivity?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿSurveillanceÿwasÿsomeÿindividualsÿcomingÿandÿgoing,ÿbutÿ

    3ÿÿÿyouÿknowÿweÿdidn'tÿsee,ÿyouÿknow,ÿthereÿmightÿhaveÿbeenÿaÿtimeÿ

    4ÿÿÿwhenÿweÿsawÿMandyÿorÿanotherÿfemaleÿgoÿmeetÿsomebody,ÿbutÿtoÿ

    5ÿÿÿanswerÿyourÿquestionÿwithÿMr.ÿFolks,ÿno.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿSoÿN.ÿaskedÿforÿaÿsleeveÿwhichÿyouÿsaidÿisÿaÿhundredÿ

    7ÿÿÿbags?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿAndÿsheÿdidn'tÿgetÿaÿhundredÿbagsÿwhenÿsheÿwentÿintoÿtheÿ

 10ÿÿÿapartmentÿonÿJanuaryÿ12thÿtoÿcompleteÿtheÿdrugÿdealÿwithÿMandyÿ

 11ÿÿÿL.,ÿdidÿshe?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿNoÿsheÿdidÿnot.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿSheÿgotÿhalfÿthatÿ--ÿhalfÿthatÿplusÿfiveÿbags?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿFive,ÿyes.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿAndÿwhyÿdoÿyouÿthinkÿthatÿis?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿIÿdon'tÿknow.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿWouldn'tÿitÿmakeÿsenseÿifÿsheÿonlyÿgotÿhalfÿbecauseÿ

 18ÿÿÿthat'sÿallÿheÿhad?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿIÿcan'tÿanswerÿthatÿquestion.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿWellÿeveryÿtimeÿyouÿsentÿyourÿpaidÿinformantÿinÿtoÿbuyÿ

 21ÿÿÿdrugsÿyouÿinstructedÿherÿtoÿaskÿforÿaÿsleeveÿandÿsheÿneverÿgotÿ

 22ÿÿÿaÿsleeve,ÿdidÿshe?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿThat'sÿcorrect.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿAndÿinÿfactÿtheÿlastÿtimeÿBrianÿsaidÿheÿdidn'tÿhaveÿanyÿ

 25ÿÿÿdrugsÿleft;ÿthatÿwasÿtheÿMarchÿ10thÿdeal?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 31 of 250
ÿ
ÿ
ÿ
ÿ                        AdamÿChetwynd                              31
ÿ
    1ÿÿÿA.ÿÿÿÿÿFebruaryÿ10th.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿFebruaryÿ10th.ÿÿRight?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿThat'sÿcorrect.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿAndÿheÿsaidÿheÿwouldÿseeÿifÿheÿcouldÿgetÿsome;ÿisÿthatÿ

    5ÿÿÿright?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿNo.ÿÿIÿmeanÿheÿsaidÿsheÿneedsÿaÿsleeve.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿHeÿsaidÿheÿdidn'tÿhaveÿanyÿdrugs?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿHeÿdidn'tÿsayÿthat.ÿÿHeÿsaidÿsheÿneedsÿaÿsleeveÿandÿ

    9ÿÿÿthen,ÿasÿIÿtestifiedÿto,ÿtheÿactivitiesÿhadÿhappenedÿafterÿthatÿ

 10ÿÿÿcomment.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿLetÿmeÿshowÿyouÿwhat'sÿbeenÿmarkedÿasÿdefendant'sÿK35ÿ

 12ÿÿÿandÿaÿlittleÿembarrassingÿtoÿsayÿthisÿisÿdefendant'sÿZZ7.ÿÿWillÿ

 13ÿÿÿyouÿlookÿatÿthoseÿtwoÿdocumentsÿplease?ÿÿDoÿyouÿrecognizeÿthoseÿ

 14ÿÿÿtwoÿreports?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿJustÿgoingÿtoÿtakeÿaÿsecondÿtoÿ--ÿjustÿletÿmeÿtakeÿaÿ

 16ÿÿÿsecondÿtoÿread.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿSure.ÿÿSoÿyouÿhaveÿhadÿaÿchanceÿtoÿreadÿthose?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿUh-huh.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿWillÿyouÿtellÿtheÿjuryÿpleaseÿwhat'sÿgoingÿon.ÿÿYouÿwereÿ

 20ÿÿÿinvolvedÿinÿthoseÿreports,ÿasÿIÿunderstandÿit,ÿoneÿwayÿorÿ

 21ÿÿÿanother?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿCouldÿyouÿtellÿtheÿjuryÿpleaseÿwhat'sÿgoingÿonÿinÿthoseÿ

 24ÿÿÿreports?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿItÿappearsÿinÿoneÿreportÿ--ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 32 of 250
ÿ
ÿ
ÿ
ÿ                        AdamÿChetwynd                              32
ÿ
    1ÿÿÿQ.ÿÿÿÿÿYouÿsayÿitÿappears.ÿÿThat'sÿwhatÿhappened,ÿright?ÿÿWhoÿ

    2ÿÿÿwroteÿtheÿreport?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿWeÿmetÿwithÿaÿpersonÿwhoÿweÿwereÿtryingÿtoÿgetÿ

    4ÿÿÿbackÿinÿtoÿMr.ÿFolks.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿThatÿwouldÿhaveÿbeenÿN.?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿIÿbelieveÿso.ÿÿI'mÿjustÿtryingÿ--ÿI'mÿnotÿsureÿonÿtheÿ

    7ÿÿÿnumber.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿIsÿitÿfairÿtoÿsayÿ--ÿÿ

    9ÿÿÿA.ÿÿÿÿÿCSÿnumber.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿIsÿitÿfairÿtoÿsayÿthatÿonÿMarchÿ9thÿyouÿhadÿtheÿCIÿcallÿ

 11ÿÿÿMr.ÿFolksÿtryingÿtoÿarrangeÿaÿdrugÿdealÿandÿyouÿcancelledÿitÿonÿ

 12ÿÿÿtheÿ10thÿbecauseÿheÿsaidÿheÿdidn'tÿhaveÿanyÿdrugs?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYes.ÿÿYesÿthat'sÿwhatÿitÿsays.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿThankÿyou.ÿÿSoÿmyÿquestionÿtoÿyouÿisÿdoesÿthatÿstrikeÿ

 15ÿÿÿyouÿasÿsomeoneÿwho'sÿaÿbigÿtimeÿdrugÿdealerÿthatÿdoesn'tÿhaveÿ

 16ÿÿÿanyÿdrugs?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿThatÿwouldÿjustÿbeÿspeculation.ÿÿIÿmeanÿpeopleÿgoÿinÿupsÿ

 18ÿÿÿandÿdowns.ÿÿIÿmeanÿthere'sÿmanyÿreasonsÿwhyÿsomeoneÿdoesn'tÿ

 19ÿÿÿhaveÿdrugsÿavailable.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿButÿinÿallÿtheÿfourÿbuysÿthatÿyouÿdidÿthereÿwasÿ

 21ÿÿÿsignificantlyÿsmallÿquantities?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿThat'sÿwhatÿweÿpurchased,ÿyes.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿAndÿyouÿweren'tÿableÿtoÿpurchaseÿanyÿlargerÿquantitiesÿ

 24ÿÿÿbecauseÿeveryÿtimeÿsomeoneÿsaidÿtheyÿdidn'tÿhaveÿthem?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿThat'sÿcorrect.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 33 of 250
ÿ
ÿ
ÿ
ÿ                        AdamÿChetwynd                              33
ÿ
    1ÿÿÿQ.ÿÿÿÿÿAndÿyouÿhaveÿbeenÿinvolvedÿinÿcasesÿwhereÿmaybeÿaÿdrugÿ

    2ÿÿÿdealerÿdoesn'tÿhaveÿaÿparticularÿquantityÿbecauseÿtheyÿallÿgoÿ

    3ÿÿÿoutÿandÿgetÿitÿforÿyouÿandÿcomeÿbackÿwithÿaÿkiloÿorÿwhatever.ÿÿ

    4ÿÿÿYouÿhaveÿseenÿthatÿhappen?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿIÿhaveÿseenÿthat.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿButÿthatÿdidn'tÿhappenÿinÿthisÿcase?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿNotÿinÿthisÿcase.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿIsÿitÿfairÿtoÿsayÿthatÿbyÿtheÿtimeÿyouÿdidÿtheÿ

    9ÿÿÿfourÿcontrolledÿbuysÿthatÿMcFarlanÿandÿBrianÿFolksÿwereÿnotÿ

 10ÿÿÿworkingÿtogetherÿifÿtheyÿeverÿdid?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿWeÿdidn'tÿseeÿhimÿagainÿafterÿtheÿ12th.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿDidn'tÿMaryÿP.ÿtellÿyouÿtheyÿhadÿsplitÿup?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿSomeÿofÿtheÿpeopleÿweÿinterviewedÿindicatedÿthatÿheÿ

 14ÿÿÿwasn'tÿcomingÿupÿhereÿanyÿmore.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿSoÿareÿyouÿawareÿofÿtheÿfactÿthatÿonÿJanuaryÿ12th,ÿ2016ÿ

 16ÿÿÿwhenÿN.ÿwasÿdoingÿanÿundercoverÿbuyÿwithÿMandyÿL.ÿinÿBurlingtonÿ

 17ÿÿÿthatÿChrissyÿT.ÿdidÿone,ÿanÿundercoverÿbuy,ÿwithÿMcFarlanÿinÿ

 18ÿÿÿWinooski?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿOnÿJanuaryÿ12th,ÿcorrect.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿThatÿwasÿaÿcompletelyÿseparateÿdeal?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿAndÿyouÿhaveÿnothingÿtoÿsuggestÿthatÿeitherÿoneÿofÿthoseÿ

 23ÿÿÿdealsÿwereÿconnectedÿtoÿeachÿother?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿWellÿtheÿvehicleÿMr.ÿMcFarlanÿwasÿinÿthatÿdidÿtheÿdealÿ

 25ÿÿÿwithÿChrissyÿarrivedÿupÿ--ÿarrivedÿatÿtheÿresidenceÿwhileÿweÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 34 of 250
ÿ
ÿ
ÿ
ÿ                        AdamÿChetwynd                              34
ÿ
    1ÿÿÿwereÿdoingÿourÿdealÿwithÿMr.ÿFolks.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿAndÿsoÿifÿyouÿsawÿthatÿandÿyouÿwereÿhearingÿ--ÿatÿthatÿ

    3ÿÿÿpointÿwhenÿtheÿvehicleÿarrivedÿMr.ÿFolksÿwasÿinÿtheÿvehicleÿ

    4ÿÿÿwithÿChrissy,ÿright,ÿT.?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿNoÿnotÿwithÿChrissyÿT.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿWithÿN.?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿWithÿMichelle,ÿyes.ÿÿ

    8ÿÿÿ          MS.ÿSAVNER:ÿÿYourÿHonor,ÿmayÿweÿapproach?ÿÿ

    9ÿÿÿ          THEÿCOURT:ÿÿAllÿright.ÿÿWe'llÿturnÿonÿtheÿhusher.

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 35 of 250
ÿ
ÿ
ÿ
ÿ                        AdamÿChetwynd                              35
ÿ
    1ÿÿÿ[BenchÿConference]ÿÿ

    2ÿÿÿ          MS.ÿSAVNER:ÿÿYourÿHonorÿhasÿpermittedÿtheÿCSÿinÿthisÿ

    3ÿÿÿcaseÿtoÿgoÿsolelyÿbyÿherÿfirstÿnameÿandÿherÿlastÿinitialÿforÿ

    4ÿÿÿsecurityÿreasonsÿandÿdefenseÿcounselÿhasÿrepeatedlyÿreferredÿtoÿ

    5ÿÿÿherÿlastÿname.ÿÿ

    6ÿÿÿ          MR.ÿKAPLAN:ÿÿIÿdidn'tÿrealizeÿthat.ÿÿIÿthoughtÿitÿwasÿ

    7ÿÿÿjustÿtheÿwomenÿ--ÿÿ

    8ÿÿÿ          THEÿCOURT:ÿÿIÿthinkÿallÿofÿtheÿwomen.ÿÿ

    9ÿÿÿ          MS.ÿSAVNER:ÿÿItÿwasÿpartÿofÿGovernment'sÿ--ÿÿ

 10ÿÿÿ            THEÿCOURT:ÿÿSoÿcanÿweÿmakeÿsure?ÿÿ

 11ÿÿÿ            MR.ÿKAPLAN:ÿÿYes.ÿÿ

 12ÿÿÿ[Endÿofÿbenchÿconference].ÿÿ

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 36 of 250
ÿ
ÿ
ÿ
ÿ                        AdamÿChetwynd                              36
ÿ
    1ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

    2ÿÿÿQ.ÿÿÿÿÿSoÿwhenÿMichelleÿwasÿdoingÿthatÿJanuaryÿ12thÿsaleÿandÿ

    3ÿÿÿsheÿwentÿtoÿtheÿapartmentÿMandyÿL.ÿwasÿthere?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿBeforeÿthatÿsheÿwasÿinÿherÿvehicleÿoutsideÿandÿBrianÿ

    6ÿÿÿFolksÿgotÿintoÿtheÿcarÿwithÿher?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿAndÿyouÿheardÿBrianÿ--ÿandÿthenÿBrianÿFolksÿsawÿMcFarlanÿ

    9ÿÿÿdriveÿupÿinÿtheÿcarÿyouÿwereÿjustÿspeakingÿabout?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿWellÿIÿheardÿaÿreference.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿtheÿreferenceÿwasÿthatÿMcFarlan'sÿgoingÿintoÿ

 12ÿÿÿtheÿwrongÿapartment,ÿbutÿheÿdidn'tÿknowÿwhereÿBrianÿwasÿliving?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿThat'sÿwhatÿIÿinterpretedÿitÿtoÿmean.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿDoesÿthatÿstrikeÿyouÿBrianÿandÿMcFarlanÿwereÿcloseÿwhenÿ

 15ÿÿÿMcFarlanÿdidn'tÿevenÿknowÿwhereÿBrianÿwasÿlivingÿ--ÿwhichÿ

 16ÿÿÿapartment?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrecallÿthatÿoneÿnightÿChrissyÿcalledÿyouÿandÿsaidÿ

 19ÿÿÿMcFarlanÿhadÿaskedÿherÿtoÿcomeÿoutÿtoÿCottageÿGroveÿandÿhelpÿ

 20ÿÿÿbagÿaÿshipmentÿofÿdrugs?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿSheÿdidn'tÿcallÿmeÿpersonally,ÿno.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿWhoÿdidÿsheÿcall?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿSheÿcalledÿChrisÿMay.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿSoÿyou'reÿawareÿofÿthatÿconversation?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿI'mÿawareÿthatÿthatÿhappened,ÿyes.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 37 of 250
ÿ
ÿ
ÿ
ÿ                        AdamÿChetwynd                              37
ÿ
    1ÿÿÿQ.ÿÿÿÿÿAndÿyou'reÿawareÿthatÿsheÿsaidÿthoseÿdrugsÿbelongedÿtoÿ

    2ÿÿÿMcFarlanÿnotÿtoÿBrianÿFolks?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿThat'sÿwhatÿsheÿsaid,ÿyes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿAndÿyou'reÿawareÿthatÿsheÿsaidÿMcFarlanÿbroughtÿupÿ

    5ÿÿÿpeopleÿfromÿNewÿYork,ÿaÿcoupleÿofÿwomenÿandÿsomeÿotherÿpeople,ÿ

    6ÿÿÿtoÿhelpÿhimÿbag?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿAndÿIÿguessÿitÿwasÿDetectiveÿMayÿwhoÿtoldÿherÿthatÿsheÿ

    9ÿÿÿshouldÿnotÿdoÿthatÿ--ÿthatÿshe'sÿnotÿauthorizedÿtoÿdoÿthat?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿAndÿwhyÿisÿthat?ÿÿWhyÿwasn'tÿsheÿauthorizedÿtoÿdoÿthat?ÿÿ

 12ÿÿÿ            MS.ÿSAVNER:ÿÿYourÿHonor,ÿagainÿIÿbelieveÿwe'reÿ

 13ÿÿÿveeringÿoffÿtheÿscopeÿofÿdirect.ÿÿ

 14ÿÿÿ            THEÿCOURT:ÿÿWhatÿisÿtheÿrelevanceÿofÿthatÿtoÿtheÿ

 15ÿÿÿsubjectÿmatter?ÿÿ

 16ÿÿÿ            MR.ÿKAPLAN:ÿÿItÿhasÿtoÿdoÿwithÿtheÿrelationshipÿ

 17ÿÿÿbetweenÿMcFarlanÿandÿmyÿclientÿandÿwhetherÿorÿnotÿheÿwasÿ

 18ÿÿÿdealingÿdrugsÿandÿinvolvedÿinÿaÿmajorÿconspiracy,ÿandÿthisÿisÿ

 19ÿÿÿtheÿleadÿagentÿinÿtheÿcaseÿwhoÿdealtÿwithÿtheÿdrugÿconspiracy.ÿÿ

 20ÿÿÿ            MS.ÿSAVNER:ÿÿAndÿtheÿdefenseÿhasÿreferencedÿnumerousÿ

 21ÿÿÿwitnessesÿwhoÿareÿonÿtheÿGovernment'sÿwitnessÿlistÿwhoÿwillÿ

 22ÿÿÿtestifyÿaboutÿthatÿrelationshipÿfromÿtheirÿfirsthandÿknowledgeÿ

 23ÿÿÿnotÿsecondhandÿasÿSpecialÿAgentÿChetwyndÿisÿbeingÿforcedÿtoÿdo.ÿÿ

 24ÿÿÿ            THEÿCOURT:ÿÿIÿwillÿgiveÿyouÿsomeÿleewayÿhere,ÿbutÿinÿ

 25ÿÿÿlightÿofÿtheÿfactÿthatÿvariousÿotherÿwitnessesÿwillÿbeÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 38 of 250
ÿ
ÿ
ÿ
ÿ                        AdamÿChetwynd                              38
ÿ
    1ÿÿÿtestifyingÿthatÿhaveÿdirectÿknowledgeÿasÿopposedÿtoÿtheÿAgent,ÿ

    2ÿÿÿIÿwouldÿaskÿthatÿyouÿbeÿbrief.ÿÿ

    3ÿÿÿ          MR.ÿKAPLAN:ÿÿOkay.ÿÿ

    4ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

    5ÿÿÿQ.ÿÿÿÿÿSoÿwhyÿisÿit,ÿbasedÿonÿyourÿexperience,ÿthatÿyouÿwouldÿ

    6ÿÿÿtellÿsomeoneÿdon'tÿgoÿhelpÿbagÿunlessÿyouÿknowÿtheÿwholeÿdealÿ

    7ÿÿÿisÿsetÿup?ÿÿIsÿitÿbecauseÿyouÿdon'tÿwantÿtoÿbeÿputtingÿdrugsÿonÿ

    8ÿÿÿtheÿstreet?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿIt'sÿbecauseÿitÿwouldn'tÿ--ÿweÿweren'tÿthereÿtoÿ--ÿto,ÿ

 10ÿÿÿyouÿknow,ÿtoÿobserveÿthisÿandÿweÿdidn'tÿwantÿherÿdoingÿanÿ

 11ÿÿÿillegalÿthingÿwithoutÿourÿpermission.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿButÿsheÿdidÿitÿanyway?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿSheÿdid.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿAndÿyouÿfoundÿoutÿnotÿonlyÿdidÿsheÿdoÿit,ÿbutÿsheÿwasÿ

 15ÿÿÿpaidÿdrugs?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿSoÿwhileÿsheÿwasÿworkingÿforÿyouÿsheÿwentÿandÿcommittedÿ

 18ÿÿÿanÿillegalÿact,ÿgotÿpaidÿinÿdrugs,ÿandÿthenÿusedÿtheÿdrugsÿasÿ

 19ÿÿÿfarÿasÿyouÿknow?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿI'mÿnotÿawareÿaboutÿusingÿtheÿdrugs.ÿÿIÿdoÿknowÿthatÿsheÿ

 21ÿÿÿwasÿpaidÿinÿdrugs.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿWellÿyouÿdoÿknowÿthatÿ--ÿwereÿyouÿinvolvedÿinÿsearchingÿ

 23ÿÿÿherÿapartmentÿwithÿrespectÿtoÿtheÿcerealÿbox?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿIÿwasÿnot.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿWereÿyouÿawareÿofÿtheÿfactÿthatÿdrugsÿwereÿ--ÿforÿherÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 39 of 250
ÿ
ÿ
ÿ
ÿ                        AdamÿChetwynd                              39
ÿ
    1ÿÿÿownÿpersonalÿuseÿwereÿfoundÿinÿtheÿapartment?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿIÿam.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿAndÿwasÿthatÿnotÿaÿbreachÿofÿherÿagreementÿwithÿyou?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿItÿwasn'tÿanÿagreementÿwithÿus.ÿÿSheÿwasÿworkingÿforÿ

    5ÿÿÿEssexÿPD.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿAndÿsheÿsignedÿanÿagreementÿwithÿthem?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿAndÿareÿyouÿfamiliarÿwithÿtheÿtermsÿofÿtheÿconfidentialÿ

    9ÿÿÿinformantÿagreementÿthatÿEssexÿuses?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿNotÿtheirÿverbiage,ÿbutÿIÿknowÿfromÿourÿverbiageÿthatÿ

 11ÿÿÿusingÿdrugsÿisÿagainstÿtheÿcontract.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿSoÿyouÿ--ÿwellÿMichelleÿsignedÿaÿfederalÿcooperationÿ

 13ÿÿÿagreement,ÿright?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿAndÿtellÿtheÿjuryÿpleaseÿwhatÿtheÿtermsÿofÿthatÿareÿinÿ

 16ÿÿÿtermsÿofÿcommittingÿotherÿcrimes,ÿbeingÿinvolvedÿinÿsomethingÿ

 17ÿÿÿthat'sÿnotÿauthorized;ÿthat'sÿwhatÿitÿsays,ÿright?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿVerbatimÿ--ÿIÿmeanÿthereÿareÿmanyÿthingsÿonÿthere,ÿyes,ÿ

 19ÿÿÿbutÿyouÿareÿnotÿtoÿcommitÿanyÿcrimesÿwhileÿyouÿareÿworkingÿforÿ

 20ÿÿÿtheÿGovernment.ÿÿ

 21ÿÿÿ            MR.ÿKAPLAN:ÿÿSoÿcouldÿIÿhaveÿaÿmoment,ÿJudge?ÿÿ

 22ÿÿÿ            THEÿCOURT:ÿÿYes.ÿÿ

 23ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

 24ÿÿÿQ.ÿÿÿÿÿSoÿasÿIÿunderstandÿyourÿtestimonyÿthere'sÿnoÿquestionÿ

 25ÿÿÿthatÿChrissyÿviolatedÿherÿagreementÿwithÿtheÿEssexÿPoliceÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 40 of 250
ÿ
ÿ
ÿ
ÿ                        AdamÿChetwynd                              40
ÿ
    1ÿÿÿDepartmentÿatÿleastÿinÿyourÿopinion?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿOnÿthatÿincident,ÿyes.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿWellÿmoreÿthanÿoneÿincident.ÿÿSheÿwentÿandÿbaggedÿwhenÿ

    4ÿÿÿsheÿwasn'tÿsupposedÿto,ÿwhenÿsheÿusedÿdrugs,ÿandÿwhenÿyouÿfoundÿ

    5ÿÿÿdrugsÿinÿherÿapartment,ÿright?ÿÿThoseÿareÿallÿviolations,ÿareÿ

    6ÿÿÿtheyÿnot?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿAndÿwhatÿ--ÿIÿwouldÿbeÿinterestedÿinÿknowingÿwhatÿ

    9ÿÿÿconsequencesÿdidÿsheÿsufferÿfromÿdoingÿthat?ÿÿAtÿthisÿpointÿyouÿ

 10ÿÿÿnowÿknewÿsheÿwasÿusingÿdrugsÿwhileÿsheÿwasÿworkingÿforÿyou?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿIÿdidn'tÿpartakeÿinÿanyÿdisciplinaryÿactionsÿwithÿher.ÿÿ

 12ÿÿÿAgainÿsheÿwasÿanÿEssexÿPoliceÿinformant.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿWellÿyouÿsaidÿthatÿatÿtheÿbeginningÿthatÿyou'reÿfamiliarÿ

 14ÿÿÿwithÿpoliceÿreportsÿinÿthisÿcaseÿ--ÿtheÿimportantÿones?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿThereÿareÿmanyÿpoliceÿreportsÿinÿthisÿinvestigation.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿAreÿyouÿawareÿofÿanyÿreportÿthatÿindicatesÿsheÿwasÿ

 17ÿÿÿdisciplinedÿinÿanyÿway?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿAgainÿIÿdon'tÿrecallÿoneÿoffÿtheÿtopÿofÿmyÿhead.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿWouldn'tÿyouÿknowÿifÿsheÿwas,ÿbeingÿoneÿofÿtheÿtwoÿleadÿ

 20ÿÿÿagents?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿIfÿitÿwasÿ--ÿifÿitÿwasÿrelayedÿtoÿme,ÿyes.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿAndÿsoÿevenÿthoughÿsheÿwasÿusingÿdrugs,ÿevenÿthoughÿsheÿ

 23ÿÿÿwentÿandÿhelpedÿbagÿdrugsÿandÿhelpedÿputÿdrugsÿbackÿonÿtheÿ

 24ÿÿÿstreet,ÿsheÿdidn'tÿsufferÿanyÿconsequencesÿofÿthat?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿNotÿthatÿI'mÿawareÿof.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 41 of 250
ÿ
ÿ
ÿ
ÿ                        AdamÿChetwynd                              41
ÿ
    1ÿÿÿQ.ÿÿÿÿÿYouÿknewÿbeforeÿsheÿwasÿevenÿworkingÿforÿyouÿthatÿsheÿ

    2ÿÿÿwasÿreallyÿheavilyÿinvolvedÿwithÿMcFarlanÿandÿdealingÿwithÿ

    3ÿÿÿdrugs?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿIÿknewÿthatÿsheÿhadÿ--ÿwasÿworkingÿforÿbothÿofÿthem.ÿÿ

    5ÿÿÿSheÿhadÿmentionedÿbothÿofÿthem.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿAndÿwasÿsheÿeverÿchargedÿwithÿdrugÿdealing?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿWhyÿnot?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿIÿdon'tÿknow.ÿÿ

 10ÿÿÿ             MS.ÿSAVNER:ÿÿYourÿHonor,ÿatÿthisÿpointÿIÿfeelÿlikeÿweÿ

 11ÿÿÿhaveÿgoneÿbeyondÿtheÿsummary.ÿÿ

 12ÿÿÿ             THEÿCOURT:ÿÿIÿagree.ÿÿSoÿobjectionÿsustained.ÿÿCanÿweÿ

 13ÿÿÿmoveÿonÿtoÿtestimonyÿinÿregardÿtoÿwhatÿheÿofferedÿinÿhisÿdirectÿ

 14ÿÿÿexaminationÿatÿthisÿpoint?ÿÿ

 15ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

 16ÿÿÿQ.ÿÿÿÿÿSoÿtheÿfourÿbuysÿthatÿyouÿareÿinvolvedÿinÿMandyÿL.ÿwasÿ

 17ÿÿÿinvolvedÿin?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿAndÿyouÿgotÿtoÿobserveÿherÿatÿleastÿfromÿaÿdistance?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿAndÿyouÿheardÿherÿtalkingÿoverÿtheÿwire?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿAndÿareÿyouÿawareÿofÿtheÿfactÿthatÿMandyÿL.ÿdidÿnotÿuseÿ

 24ÿÿÿdrugs?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 42 of 250
ÿ
ÿ
ÿ
ÿ                        AdamÿChetwynd                              42
ÿ
    1ÿÿÿQ.ÿÿÿÿÿAndÿdidÿyouÿseeÿanyÿevidenceÿatÿallÿthatÿsheÿwasÿ

    2ÿÿÿinvolvedÿinÿthisÿbutÿdidn'tÿwantÿtoÿbe?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿIt'sÿfairÿtoÿsayÿthatÿsheÿwasÿreallyÿknowledgeableÿaboutÿ

    5ÿÿÿdistributingÿdrugsÿaboutÿtheÿcost,ÿtheÿweights,ÿthingsÿlikeÿ

    6ÿÿÿthat,ÿhowÿmuchÿaÿsleeveÿ--ÿwhat'sÿinvolvedÿinÿaÿsleeve?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿThat'sÿnotÿfairÿtoÿsay?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿOnÿmostÿofÿtheÿdealsÿsheÿhadÿhadÿtheÿpriceÿwrongÿandÿ

 10ÿÿÿaskedÿforÿaÿcalculator.ÿÿYouÿknowÿdifferentÿthingsÿtoÿindicateÿ

 11ÿÿÿtoÿusÿsheÿreallyÿdidn'tÿknowÿtheÿinsÿandÿoutsÿofÿtheÿtradeÿasÿaÿ

 12ÿÿÿseasonedÿdistributor.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿSheÿhadÿonlyÿbeenÿdoingÿitÿforÿaÿshortÿtime?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿIÿdon'tÿknow.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿIsÿthatÿsomethingÿyouÿshouldÿknow?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿI'mÿjustÿrelayingÿwhatÿIÿheardÿduringÿtheÿfourÿbuys.ÿÿ

 17ÿÿÿ            MR.ÿKAPLAN:ÿÿCanÿIÿhaveÿaÿmoment,ÿJudge?ÿÿ

 18ÿÿÿ            THEÿCOURT:ÿÿYes.ÿÿ

 19ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

 20ÿÿÿQ.ÿÿÿÿÿJustÿoneÿlastÿquestion,ÿMr.ÿChetwynd.ÿÿWhenÿweÿtalkedÿ

 21ÿÿÿaboutÿthatÿMarchÿ9th-Marchÿ10thÿattemptedÿbuyÿthatÿdidn'tÿtakeÿ

 22ÿÿÿplaceÿ--ÿdoÿyouÿrecallÿthat?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrecallÿBrianÿFolksÿsayingÿthatÿheÿwouldÿtryÿandÿ

 25ÿÿÿfindÿsomeÿsomeplaceÿelse?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 43 of 250
ÿ
ÿ
ÿ
ÿ                        AdamÿChetwynd                              43
ÿ
    1ÿÿÿA.ÿÿÿÿÿIÿrememberÿseeingÿthat,ÿyes.ÿÿ

    2ÿÿÿ          MR.ÿKAPLAN:ÿÿIÿhaveÿnothingÿfurther,ÿYourÿHonor.ÿÿ

    3ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿAnyÿredirect?ÿÿ

    4ÿÿÿ          MS.ÿSAVNER:ÿÿYes,ÿYourÿHonor.ÿÿ

    5ÿÿÿ          MR.ÿKAPLAN:ÿÿActually,ÿJudge,ÿIÿdoÿhaveÿoneÿquestion.ÿÿ

    6ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿ

    7ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

    8ÿÿÿQ.ÿÿÿÿÿSorry.ÿÿYouÿtestifiedÿaboutÿ--ÿdidÿyouÿtestifyÿaboutÿtheÿ

    9ÿÿÿcerealÿbox?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿIÿdidÿnot.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿIÿhaveÿnothingÿfurther,ÿJudge.ÿÿ

 12ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿAllÿright.ÿÿRedirect.ÿÿ

 13ÿÿÿ                        REDIRECTÿEXAMINATION

 14ÿÿÿBYÿMS.ÿSAVNER:ÿÿÿÿ

 15ÿÿÿQ.ÿÿÿÿÿDefenseÿcounselÿaskedÿyouÿmanyÿquestionsÿaboutÿaÿwomanÿ

 16ÿÿÿnamedÿChrissyÿwhoÿyouÿhaveÿtestifiedÿwasÿsignedÿupÿasÿanÿEssexÿ

 17ÿÿÿPDÿCS.ÿÿDoÿyouÿrememberÿthoseÿquestions?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿIsÿthatÿaÿdifferentÿpersonÿthanÿtheÿCSÿusedÿtoÿconductÿ

 20ÿÿÿtheÿfourÿcontrolledÿpurchasesÿthatÿyouÿandÿIÿdiscussed?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿSheÿis.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿMichelle,ÿtheÿoneÿwhoÿdidÿconductÿtheÿ

 23ÿÿÿcontrolledÿpurchasesÿthatÿweÿdiscussed,ÿsheÿwasÿoperatingÿunderÿ

 24ÿÿÿanÿagreementÿwithÿtheÿDEA,ÿcorrect?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 44 of 250
ÿ
ÿ
ÿ
ÿ                        AdamÿChetwynd                              44
ÿ
    1ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿcanÿyouÿjustÿgenerallyÿexplainÿtheÿtermsÿ

    2ÿÿÿofÿthatÿagreement?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿAgainÿthere'sÿnumerousÿthingsÿonÿthere,ÿbutÿtheyÿareÿnotÿ

    4ÿÿÿtoÿengageÿinÿanyÿillegalÿactivity,ÿandÿifÿtheyÿdoÿengageÿinÿ

    5ÿÿÿillegalÿactivity,ÿtheyÿwereÿsupposedÿtoÿreportÿitÿtoÿus.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿduringÿtheÿtimeÿperiodÿthatÿMichelleÿwasÿdoingÿ

    7ÿÿÿtheÿbuysÿthatÿyouÿandÿIÿdiscussedÿbetweenÿJanuaryÿ2016ÿandÿ

    8ÿÿÿFebruaryÿ2016ÿareÿyouÿawareÿofÿMichelleÿengagingÿinÿanyÿconductÿ

    9ÿÿÿthatÿwouldÿviolateÿherÿCSÿagreementÿatÿtheÿtime?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿDidÿyouÿseeÿherÿdoÿanythingÿeitherÿprohibitedÿorÿnotÿ

 12ÿÿÿrecommendedÿinÿtermsÿofÿtheÿproceduresÿofÿtheÿbuyÿonÿeachÿofÿ

 13ÿÿÿthoseÿfourÿoccasions?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿAndÿonÿeachÿofÿtheÿfourÿoccasionsÿofÿthoseÿdrugÿbuys;ÿ

 16ÿÿÿJanuaryÿ6th,ÿJanuaryÿ12th,ÿJanuaryÿ22nd,ÿandÿFebruaryÿ10th,ÿwhoÿ

 17ÿÿÿdidÿMichelleÿcontactÿtoÿsetÿupÿtheÿbuysÿtoÿbuyÿheroin?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿMr.ÿFolks.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿwhoÿdidÿsheÿmeetÿwithÿonÿeachÿofÿthoseÿbuys?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿMandyÿL.,ÿbutÿonÿtwoÿofÿthemÿsheÿmetÿwithÿMr.ÿFolks.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿAndÿafterÿeachÿofÿthoseÿbuysÿdidÿMichelleÿsurrenderÿsomeÿ

 22ÿÿÿquantityÿofÿheroinÿtoÿtheÿDEA?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYesÿsheÿdid.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿYouÿmentionedÿthatÿyouÿhadÿsurveillanceÿupÿonÿ103ÿNorthÿ

 25ÿÿÿUnionÿforÿatÿleastÿsomeÿofÿtheÿbuys;ÿisÿthatÿright?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 45 of 250
ÿ
ÿ
ÿ
ÿ                        AdamÿChetwynd                              45
ÿ
    1ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿyouÿhadÿaÿchanceÿtoÿreviewÿthat?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿwhatÿdidÿyouÿseeÿinÿthatÿsurveillanceÿinÿ

    5ÿÿÿtermsÿofÿpeopleÿcomingÿandÿgoingÿfromÿtheÿhouse?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿAgainÿthereÿwereÿindividualsÿthatÿdidÿcomeÿandÿgo.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿforÿ--ÿdidÿyouÿsee,ÿyouÿknow,ÿhowÿlongÿaÿtimeÿ

    8ÿÿÿtheyÿwouldÿspendÿinÿtheÿhouse?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿIÿdon'tÿremember.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿthoseÿcomingsÿandÿgoingsÿindicateÿtoÿyou?ÿÿ

 11ÿÿÿ            MR.ÿKAPLAN:ÿÿObjection,ÿYourÿHonor.ÿÿSpeculative.ÿÿ

 12ÿÿÿThere'sÿnoÿbasis.ÿÿ

 13ÿÿÿ            THEÿCOURT:ÿÿObjectionÿoverruled.ÿÿYouÿcanÿanswerÿ

 14ÿÿÿthat.ÿÿ

 15ÿÿÿA.ÿÿÿÿÿThereÿwereÿaÿlotÿofÿpeopleÿvisitingÿtheÿapartment.ÿÿIÿ

 16ÿÿÿmeanÿactivity.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿFromÿyourÿworkÿasÿaÿcaseÿagentÿonÿthisÿcaseÿyouÿwereÿ

 18ÿÿÿaskedÿaboutÿwhetherÿyouÿwereÿawareÿofÿanyÿcustomersÿofÿBrianÿ

 19ÿÿÿFolks.ÿÿAreÿyouÿawareÿofÿBrianÿFolksÿsellingÿdrugsÿtoÿKeishaÿ

 20ÿÿÿW.?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿAreÿyouÿawareÿofÿhimÿsellingÿdrugsÿtoÿDanielleÿM.?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿAreÿyouÿawareÿofÿhimÿsellingÿdrugsÿtoÿAylaÿL.?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 46 of 250
ÿ
ÿ
ÿ
ÿ                        AdamÿChetwynd                              46
ÿ
    1ÿÿÿQ.ÿÿÿÿÿAreÿyouÿawareÿofÿhimÿsellingÿdrugsÿtoÿKatelynnÿC.?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿAreÿyouÿawareÿofÿhimÿsellingÿdrugsÿtoÿLoriÿC.?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿMaryÿP.?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    7ÿÿÿ          MS.ÿSAVNER:ÿÿThankÿyou.ÿÿNothingÿfurther.ÿÿ

    8ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿAllÿright.ÿÿMr.ÿKaplan.ÿÿ

    9ÿÿÿ                       RECROSSÿEXAMINATION

 10ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

 11ÿÿÿQ.ÿÿÿÿÿIÿmeantÿtoÿaskÿyouÿwhoÿwasÿtheÿotherÿleadÿagentÿwithÿyouÿ

 12ÿÿÿonÿtheÿcase?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿTFOÿRobÿEstes.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿdoÿyouÿknowÿthatÿChrissyÿwasÿpaidÿoverÿ$5,000ÿ

 15ÿÿÿbyÿtheÿDEAÿasÿofÿAprilÿ2018?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿIÿamÿnot.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿhowÿmuchÿsheÿwasÿpaidÿeitherÿbyÿEssexÿorÿ

 18ÿÿÿyourself?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿIÿdoÿnot.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿWhyÿdon'tÿyou?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿIÿdon'tÿknowÿtheÿadminÿportionÿofÿthat.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿWhoÿgaveÿherÿtheÿmoneyÿactually?ÿÿWhoÿwouldÿhandÿitÿtoÿ

 23ÿÿÿher?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿIÿdon'tÿknow.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿSoÿotherÿthanÿtheÿprosecution'sÿwitnessesÿwhoÿareÿgoingÿ

ÿ
ÿ              CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 47 of 250
ÿ
ÿ
ÿ
ÿ                        AdamÿChetwynd                              47
ÿ
    1ÿÿÿtoÿtestifyÿtheyÿworkedÿwithÿBrianÿFolksÿasÿprostitutesÿandÿ

    2ÿÿÿMichelle,ÿyouÿdon'tÿknowÿofÿanyÿotherÿcustomers?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    4ÿÿÿ          MR.ÿKAPLAN:ÿÿIÿhaveÿnothingÿfurther,ÿYourÿHonor.ÿÿ

    5ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿAllÿright.ÿÿThankÿyou,ÿAgent,ÿandÿ

    6ÿÿÿGovernmentÿwantÿtoÿcallÿtheÿnextÿwitness.ÿÿ

    7ÿÿÿ          MS.ÿSAVNER:ÿÿYes,ÿYourÿHonor.ÿÿTheÿGovernmentÿcallsÿ

    8ÿÿÿMichelleÿN.ÿÿ

    9ÿÿÿ          DEPUTYÿCLERK:ÿÿPleaseÿcomeÿforward,ÿma'am,ÿtoÿbeÿ

 10ÿÿÿsworn.ÿÿ

 11ÿÿÿMICHELLEÿN.,

 12ÿÿÿ      Havingÿbeenÿdulyÿsworn,ÿtestifiedÿasÿfollows:

 13ÿÿÿ            THEÿCOURT:ÿÿGoodÿmorning.ÿÿ

 14ÿÿÿ            MS.ÿNADEAU:ÿÿGoodÿmorning.ÿÿ

 15ÿÿÿ                         DIRECTÿEXAMINATION

 16ÿÿÿBYÿMS.ÿSAVNER:ÿÿÿÿ

 17ÿÿÿQ.ÿÿÿÿÿGoodÿmorning.ÿÿ

 18ÿÿÿA.ÿÿÿÿÿGoodÿmorning.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿCanÿyouÿpleaseÿstateÿyourÿfirstÿnameÿandÿjustÿyourÿlastÿ

 20ÿÿÿinitialÿforÿtheÿCourt?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿMichelleÿW.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDidÿyouÿpreviouslyÿgoÿbyÿaÿlastÿnameÿstartingÿ

 23ÿÿÿwithÿN?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.

 25ÿÿÿQ.ÿÿÿÿÿAndÿareÿyouÿfamiliarÿwithÿaÿpersonÿnamedÿBrianÿFolks?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 48 of 250
ÿ
ÿ
ÿ
ÿ                        MichelleÿN.                                48
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿHowÿisÿthat?ÿÿHowÿdoÿyouÿknowÿhim?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿIÿboughtÿdrugsÿoffÿhim.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿInÿwhatÿcontext?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿThroughÿtheÿDEA.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿI'mÿgoingÿtoÿaskÿyouÿtoÿspeakÿupÿaÿlittleÿbit.ÿÿ

    7ÿÿÿ          THEÿCOURT:ÿÿIÿwonderÿifÿyouÿcouldÿactuallyÿmoveÿupÿaÿ

    8ÿÿÿlittleÿbit.ÿÿMoveÿtheÿmicrophoneÿinÿfrontÿofÿyouÿsoÿpeopleÿcanÿ

    9ÿÿÿhearÿyou.ÿÿ

 10ÿÿÿA.ÿÿÿÿÿThere.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿExplainÿagainÿforÿusÿhowÿyou'reÿfamiliarÿwithÿBrianÿ

 12ÿÿÿFolks.ÿÿ

 13ÿÿÿA.ÿÿÿÿÿThroughÿtheÿDEA.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿExplainÿhowÿ--ÿwhatÿyourÿinvolvementÿwasÿwithÿhim.ÿÿ

 15ÿÿÿA.ÿÿÿÿÿIÿboughtÿdrugsÿoffÿhimÿforÿtheÿDEA.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿControlledÿpurchases?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿHowÿlongÿhaveÿyouÿworkedÿforÿtheÿDEAÿasÿaÿ

 19ÿÿÿconfidentialÿsource?ÿÿWhenÿdidÿyouÿstart?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿ10ÿyearsÿago.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿHaveÿyouÿworkedÿasÿaÿCSÿwithÿotherÿagenciesÿasÿ

 22ÿÿÿwell?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿWhichÿones?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿEssex.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 49 of 250
ÿ
ÿ
ÿ
ÿ                        MichelleÿN.                                49
ÿ
    1ÿÿÿQ.ÿÿÿÿÿEssexÿPoliceÿDepartment?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿAndÿhowÿmanyÿdifferentÿinvestigationsÿwouldÿyouÿsayÿyouÿ

    4ÿÿÿhaveÿworkedÿon?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿThere'sÿbeenÿaÿfew.ÿÿIÿdon'tÿknowÿtheÿnumber.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿHowÿmanyÿcontrolledÿpurchasesÿhaveÿyouÿbeenÿinvolvedÿinÿ

    7ÿÿÿasÿtheÿsourceÿ--ÿconfidentialÿsource?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿForÿthisÿcase?ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿWellÿhowÿmanyÿforÿthisÿcase?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿFour.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿdoÿyouÿrememberÿhowÿmanyÿforÿotherÿcases?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿWasÿitÿmany?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿThere'sÿbeenÿmany.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿHowÿdoesÿorÿhowÿdidÿtheÿDEAÿcompensateÿyouÿforÿ

 16ÿÿÿyourÿtimeÿandÿwork?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿMoney.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿAndÿhowÿmuchÿdidÿyouÿreceiveÿforÿeachÿofÿtheÿbuysÿthatÿ

 19ÿÿÿyouÿconductedÿasÿpartÿofÿthisÿinvestigationÿifÿyouÿremember?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿAÿfewÿhundred.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿWereÿyouÿreceivingÿanyÿotherÿbenefitÿfromÿtheÿ

 22ÿÿÿGovernment?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿAndÿhaveÿyouÿdoneÿanyÿworkÿasÿaÿconfidentialÿsourceÿ

 25ÿÿÿdoingÿtheseÿkindÿofÿdrugsÿbuysÿoverÿtheÿlastÿcoupleÿofÿyears?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 50 of 250
ÿ
ÿ
ÿ
ÿ                        MichelleÿN.                                50
ÿ
    1ÿÿÿA.ÿÿÿÿÿNotÿrecently,ÿno.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿAreÿyouÿemployedÿcurrently?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿFullÿtime?ÿÿPart-time?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿFullÿtime.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿAndÿyouÿdon'tÿhaveÿtoÿtellÿusÿexactlyÿtheÿplace,ÿbutÿ

    7ÿÿÿwhatÿtypeÿofÿplaceÿdoÿyouÿworkÿin?ÿÿWhatÿkindÿofÿindustry?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿRetail.ÿÿRetail.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿHowÿlongÿhaveÿyouÿhadÿyourÿcurrentÿjob?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿItÿwillÿbeÿfiveÿyears.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿSoÿwhyÿwereÿyouÿdoingÿtheÿworkÿonÿtheÿBrianÿFolksÿ

 12ÿÿÿinvestigationÿthatÿyouÿdid?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿExtraÿmoney.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿDidÿyouÿknowÿorÿknowÿofÿBrianÿFolksÿbeforeÿthisÿ

 15ÿÿÿinvestigation?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿAndÿyouÿhaveÿmentionedÿthatÿyouÿdidÿfourÿcontrolledÿ

 18ÿÿÿpurchasesÿfromÿhim?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿWhatÿwereÿyouÿsupposedÿtoÿbeÿbuyingÿonÿeachÿoccasion?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿHeroin.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrememberÿhowÿmuch?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿIÿwasÿsupposedÿtoÿgetÿaÿsleeveÿwhichÿisÿaÿhundredÿbags.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿAndÿdidÿyouÿgetÿsuspectedÿnarcoticsÿonÿeachÿofÿthoseÿ

 25ÿÿÿfourÿoccasions?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 51 of 250
ÿ
ÿ
ÿ
ÿ                        MichelleÿN.                                51
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿSoÿexplainÿ--ÿexplainÿtoÿusÿhowÿitÿworkedÿwhenÿtheÿDEAÿ

    3ÿÿÿwouldÿcontactÿyouÿandÿsayÿheyÿweÿwantÿyouÿtoÿgoÿbeÿpartÿofÿthisÿ

    4ÿÿÿcontrolledÿpurchase.ÿÿ

    5ÿÿÿA.ÿÿÿÿÿIÿwouldÿmeetÿupÿwithÿthemÿatÿaÿstore,ÿcertainÿspot,ÿandÿ

    6ÿÿÿweÿwouldÿputÿinÿaÿphoneÿcallÿtoÿsetÿupÿtoÿmeetÿhim.ÿÿThenÿtheyÿ

    7ÿÿÿwouldÿsearchÿmyÿcar,ÿsearchÿme,ÿsearchÿmyÿpurseÿtoÿmakeÿsureÿIÿ

    8ÿÿÿdidn'tÿhaveÿanythingÿonÿme.ÿÿIÿwouldÿgoÿdownÿandÿmeetÿhimÿandÿ

    9ÿÿÿcomeÿ--ÿweÿwouldÿhaveÿaÿsetupÿspotÿafterward.ÿÿAfterÿmeetingÿ

 10ÿÿÿhimÿIÿwouldÿgoÿbackÿandÿhandÿoverÿtheÿdrugs.ÿÿTheyÿwouldÿsearchÿ

 11ÿÿÿtheÿcar,ÿsearchÿme,ÿsearchÿmyÿpurse.ÿÿSorry.ÿÿBeforeÿthatÿtheyÿ

 12ÿÿÿwouldÿputÿrecordingÿdevicesÿonÿmeÿtoÿmeetÿhimÿandÿcomeÿbackÿandÿ

 13ÿÿÿtheyÿwouldÿturnÿthemÿoffÿandÿthenÿsearchÿme.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿDidÿyouÿgetÿinstructionsÿfromÿtheÿDEAÿagentsÿbeforeÿyouÿ

 15ÿÿÿwentÿoutÿorÿjustÿgenerallyÿaboutÿwhatÿtoÿdoÿandÿwhatÿnotÿtoÿdo?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿWhatÿ--ÿdoÿyouÿrememberÿsomeÿofÿthose?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿWellÿtheyÿtoldÿmeÿnotÿtoÿgoÿinÿtheÿhouseÿbecauseÿtheyÿ

 19ÿÿÿwereÿ--ÿtheyÿcouldÿseeÿme.ÿÿObviouslyÿnotÿtouchÿtheÿdrugsÿandÿ

 20ÿÿÿeachÿtimeÿweÿwouldÿhaveÿaÿsetupÿspotÿsoÿeachÿtimeÿIÿknewÿwhereÿ

 21ÿÿÿIÿwasÿgoing.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿAndÿyouÿsaidÿoneÿofÿtheÿrulesÿwasÿdon'tÿgoÿinside.ÿÿIfÿ

 23ÿÿÿyouÿwereÿaskedÿtoÿgoÿinside,ÿwasÿthereÿaÿprocedureÿyouÿwereÿ

 24ÿÿÿsupposedÿtoÿfollow?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿThere'sÿaÿcertainÿwordÿIÿwouldÿsayÿifÿIÿfeltÿIÿwasÿinÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 52 of 250
ÿ
ÿ
ÿ
ÿ                         MichelleÿN.                               52
ÿ
    1ÿÿÿtrouble.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿAÿsafeÿword?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿAÿsafeÿword.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿWhenÿyouÿwereÿoutÿonÿtheseÿbuysÿdidÿyouÿuseÿ

    5ÿÿÿyourÿrealÿname?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿWhatÿnameÿdidÿyouÿuse?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿNikki.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿWhyÿdidÿyouÿnotÿuseÿyourÿrealÿname?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿIÿdidn'tÿwantÿhimÿtoÿknowÿme.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿWhy?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿIÿdidn'tÿfeelÿsafeÿwithÿhimÿknowingÿme.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿIÿwantÿtoÿtalkÿtoÿyouÿaboutÿtheÿfirstÿbuyÿonÿ

 14ÿÿÿJanuaryÿ6,ÿ2016.ÿÿDoÿyouÿrememberÿhowÿyouÿfirstÿgotÿinÿtouchÿ

 15ÿÿÿwithÿtheÿdefendant?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYes.ÿÿAnotherÿ--ÿaÿguyÿnamedÿRomeÿputÿmeÿinÿcontactÿwithÿ

 17ÿÿÿhim.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDidÿyouÿyourselfÿtalkÿtoÿRome?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿThatÿwasÿtheÿstory?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿAllÿright.ÿÿHowÿdidÿthatÿfirstÿcommunicationÿ

 23ÿÿÿbetweenÿyouÿandÿMr.ÿFolksÿhappen?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿIÿcalledÿhimÿandÿheÿdidn'tÿanswerÿandÿthenÿheÿendedÿupÿ

 25ÿÿÿcallingÿmeÿback.ÿÿ

ÿ
ÿ              CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 53 of 250
ÿ
ÿ
ÿ
ÿ                        MichelleÿN.                                53
ÿ
    1ÿÿÿQ.ÿÿÿÿÿAndÿatÿsomeÿpointÿdidÿheÿtellÿyouÿwhereÿyouÿcouldÿgoÿtoÿ

    2ÿÿÿpurchaseÿdrugs?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿdoÿyouÿrememberÿwhereÿthatÿwas?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿItÿwasÿinÿBurlington.ÿÿIÿdon'tÿrememberÿtheÿnameÿofÿtheÿ

    6ÿÿÿstreet.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿdidÿyouÿgoÿtoÿthatÿspot?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYup.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿbeforeÿyouÿwentÿdidÿtheÿDEAÿagentsÿfollowÿ

 10ÿÿÿtheÿproceduresÿthatÿyouÿtalkedÿaboutÿtoÿsetÿyouÿup?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿYup.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿWhatÿhappenedÿwhenÿthatÿ--ÿonÿthatÿfirstÿbuyÿ

 13ÿÿÿwhenÿyouÿgotÿtoÿtheÿspot?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿHeÿsentÿoutÿMandy.ÿÿIÿdidn'tÿmeetÿhim.ÿÿHeÿsentÿoutÿ

 15ÿÿÿsomebodyÿelseÿtoÿsellÿhisÿdrugs.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿAndÿhadÿheÿtoldÿyouÿinÿadvanceÿheÿwasÿgoingÿtoÿdoÿthat?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYes.ÿÿThereÿwasÿaÿthreeÿwayÿphoneÿcall.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrememberÿwhatÿhappenedÿonÿthatÿphoneÿcall?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYup.ÿÿHeÿtoldÿmeÿtoÿholdÿon,ÿandÿheÿlikeÿdidÿtheÿthreeÿ

 20ÿÿÿwayÿtoÿMandy,ÿandÿMandyÿgotÿonÿtheÿphoneÿandÿheÿtoldÿmeÿwhereÿ

 21ÿÿÿtoÿgoÿandÿmeetÿherÿandÿsheÿgotÿinÿmyÿcar.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿHadÿyouÿinteractedÿwithÿMandyÿbeforeÿthis?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿSoÿyouÿonlyÿknowÿitÿwasÿMandyÿnowÿafterÿtheÿfact?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿRight.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 54 of 250
ÿ
ÿ
ÿ
ÿ                        MichelleÿN.                                54
ÿ
    1ÿÿÿQ.ÿÿÿÿÿYouÿhadÿanÿaudioÿrecorderÿwhenÿyouÿwereÿ--ÿwithÿyou,ÿ

    2ÿÿÿcorrect?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿCanÿweÿplayÿ--ÿpermissionÿtoÿpublishÿwhat'sÿbeenÿmarkedÿ

    5ÿÿÿasÿ3Cÿwhichÿisÿaÿclipÿfromÿaboutÿ14ÿminutesÿ18ÿsecondsÿalongÿ

    6ÿÿÿwithÿtheÿtranscript?ÿÿ

    7ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿ

    8ÿÿÿ{Exhibitÿ3Cÿpublished]

    9ÿÿÿBYÿMS.ÿSAVNER:ÿÿÿÿ

 10ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿonÿthatÿsegmentÿtheÿwomanÿwhoÿidentifiesÿ

 11ÿÿÿherselfÿasÿMandyÿsaysÿmakeÿsureÿthere'sÿsixÿandÿaÿhalfÿthere.ÿÿ

 12ÿÿÿWhatÿwasÿsheÿreferringÿto?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿBundlesÿofÿheroin.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿsheÿgiveÿyou?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿSixÿandÿaÿhalfÿbundles.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿCanÿweÿpullÿupÿexhibitÿ5ÿplease?ÿÿIsÿthatÿconsistentÿ

 17ÿÿÿwithÿwhatÿMandyÿgaveÿyouÿthatÿday?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿCanÿyouÿpullÿupÿexhibitÿ48A?ÿÿWhoÿisÿthat?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿMandy.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿThat'sÿtheÿpersonÿyouÿmetÿwithÿinÿtheÿcarÿwhoseÿvoiceÿweÿ

 22ÿÿÿjustÿheard?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿdoÿwithÿtheÿbundlesÿofÿheroinÿthatÿMandyÿ

 25ÿÿÿgaveÿyouÿonceÿyouÿreceivedÿthem?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 55 of 250
ÿ
ÿ
ÿ
ÿ                         MichelleÿN.                               55
ÿ
    1ÿÿÿA.ÿÿÿÿÿIÿputÿthemÿinÿmyÿpurseÿandÿdroveÿtoÿmeetÿatÿourÿspotÿtheÿ

    2ÿÿÿDEA.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿafterÿthatÿwhatÿdidÿyouÿdoÿwithÿthem?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿHandedÿthemÿover.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿLet'sÿmoveÿtoÿtheÿsecondÿbuyÿJanuaryÿ12th.ÿÿDoÿ

    6ÿÿÿyouÿrememberÿgoingÿtoÿthatÿsameÿlocationÿonÿthatÿdateÿforÿthatÿ

    7ÿÿÿbuy?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYup.ÿÿTheÿsameÿhouse.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿwhatÿhappenedÿwhenÿyouÿgotÿthere?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿHeÿgotÿintoÿ--ÿIÿmetÿMoe.ÿÿHeÿgotÿintoÿmyÿcarÿandÿweÿ

 11ÿÿÿtalked.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿhadÿyouÿmetÿhimÿbefore?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿNever.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿCanÿweÿpullÿupÿ8Gÿplease?ÿÿAllÿright.ÿÿWhatÿareÿweÿ

 15ÿÿÿlookingÿatÿhere?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿPassengerÿseat.ÿÿMoeÿisÿinÿmyÿpassengerÿseat.ÿÿMyÿcar.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿhowÿthisÿimageÿwasÿcreated?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿThroughÿmyÿvideo.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿYouÿwereÿcarryingÿaÿvideoÿrecordingÿdeviceÿthatÿday?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿwhoÿisÿtheÿgentlemanÿweÿsee?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿMoe.ÿÿBrian.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿAndÿthat'sÿaÿphotographÿfromÿinsideÿyourÿcarÿthatÿday?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿCanÿweÿgoÿtoÿtheÿsecondÿpage?ÿÿCanÿweÿzoomÿin?ÿÿWhoÿisÿ

ÿ
ÿ                CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 56 of 250
ÿ
ÿ
ÿ
ÿ                        MichelleÿN.                                56
ÿ
    1ÿÿÿthat?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿMoe.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿCanÿweÿplay,ÿplease,ÿ8A?ÿÿ

    4ÿÿÿ[Exhibitÿ8Aÿpublished]

    5ÿÿÿBYÿMS.ÿSAVNER:ÿÿÿÿ

    6ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿitÿlookedÿlikeÿtheÿsoundÿinÿtheÿvideoÿgotÿaÿ

    7ÿÿÿlittleÿoutÿofÿsyncÿthereÿinÿtheÿend.ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYup.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿButÿyouÿaskedÿ--ÿyouÿtoldÿMoeÿorÿBrianÿFolksÿthatÿyouÿ

 10ÿÿÿneededÿaÿsleeve;ÿisÿthatÿright?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿAndÿdidÿheÿtellÿyouÿthatÿheÿdidn'tÿhaveÿaÿsleeve'sÿworthÿ

 13ÿÿÿofÿheroin?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿYes.ÿÿWellÿheÿneededÿ--ÿheÿdidn'tÿhaveÿanyÿbags.ÿÿHeÿ

 15ÿÿÿneededÿtoÿbagÿitÿup.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿwhatÿwasÿheÿmissing,ÿtheÿheroinÿorÿtheÿbags?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿBags.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿAndÿdidÿheÿofferÿthatÿyouÿcouldÿstickÿaroundÿuntilÿheÿ

 19ÿÿÿcouldÿgetÿtheÿbagsÿandÿbagÿitÿup?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿWeÿsawÿhimÿgetÿoutÿofÿtheÿcar.ÿÿDidÿyouÿseeÿ

 22ÿÿÿwhatÿpromptedÿhimÿtoÿgetÿoutÿofÿtheÿcar?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿThereÿwasÿtwoÿotherÿmenÿwalkingÿup,ÿoneÿinÿaÿbigÿfurÿ

 24ÿÿÿcoat,ÿandÿsaidÿtheyÿwereÿwalkingÿtheÿwrongÿdirectionÿtoÿtheÿ

 25ÿÿÿwrongÿapartment.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 57 of 250
ÿ
ÿ
ÿ
ÿ                        MichelleÿN.                                57
ÿ
    1ÿÿÿQ.ÿÿÿÿÿDidÿyouÿrecognizeÿeitherÿofÿthoseÿtwoÿmen?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿDidÿyouÿseeÿwhatÿhappenedÿafterÿheÿgotÿoutÿofÿtheÿcar?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿIÿjustÿsawÿhimÿgoÿupÿandÿspeakÿtoÿthem.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿAtÿsomeÿpointÿdidÿheÿgetÿbackÿinÿyourÿcar?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿCanÿweÿplayÿ3Cÿplease?ÿÿ

    8ÿÿÿ[Exhibitÿ3Cÿpublished]

    9ÿÿÿBYÿMS.ÿSAVNER:ÿÿÿÿ

 10ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿSoÿatÿtheÿbeginningÿofÿthatÿheÿmentionedÿ

 11ÿÿÿthatÿyouÿcanÿtakeÿwhateverÿhe'sÿgotÿinsideÿtheÿhouseÿbecauseÿheÿ

 12ÿÿÿsaysÿIÿleaveÿstuffÿwithÿtheseÿgirlsÿinÿhere?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYup.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿdidÿyouÿeventuallyÿmeetÿupÿwithÿaÿgirlÿinsideÿ

 15ÿÿÿtheÿhouseÿ--ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿ--ÿwhoÿprovidedÿyouÿtheÿdrugs?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿAndÿwhoÿwasÿthat?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿMandy.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿheÿsaysÿwhateverÿhe'sÿgotÿyou'reÿwelcomeÿ

 22ÿÿÿtoÿgrab?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿthenÿheÿstartsÿaskingÿyouÿaboutÿyourÿboyÿ

 25ÿÿÿwasÿtalkingÿtoÿmeÿaboutÿcomingÿupÿandÿmakingÿsomeÿmoneyÿupÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 58 of 250
ÿ
ÿ
ÿ
ÿ                        MichelleÿN.                                58
ÿ
    1ÿÿÿthereÿwithÿyou.ÿÿDidÿyouÿknowÿwhatÿheÿwasÿtalkingÿaboutÿatÿtheÿ

    2ÿÿÿtime?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿIÿhaveÿnoÿclue.ÿÿIÿwasÿlost.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿDidÿyouÿeventuallyÿfigureÿitÿout?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿWayÿ--ÿyeah.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿeventuallyÿunderstandÿheÿwasÿtalkingÿabout?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿHeÿwantedÿtoÿsetÿtwoÿpeopleÿupÿ--ÿÿ

    8ÿÿÿ          MS.ÿSEN:ÿÿObjection,ÿYourÿHonor.ÿÿIÿdon'tÿthinkÿ

    9ÿÿÿthere'sÿanyÿfoundationÿlaidÿforÿthisÿwitnessÿtoÿtalkÿaboutÿatÿ

 10ÿÿÿthisÿpoint.ÿÿ

 11ÿÿÿ            THEÿCOURT:ÿÿI'mÿsorry.ÿÿ

 12ÿÿÿ            MS.ÿSEN:ÿÿLackingÿinÿfoundation,ÿYourÿHonor.ÿÿ

 13ÿÿÿ            THEÿCOURT:ÿÿWhy?ÿÿWhat'sÿyourÿargument?ÿÿ

 14ÿÿÿ            MS.ÿSEN:ÿÿBecauseÿsheÿdidn'tÿknowÿaboutÿitÿatÿtheÿ

 15ÿÿÿtime.ÿÿSheÿonlyÿlearnedÿaboutÿitÿlater,ÿYourÿHonor.ÿÿ

 16ÿÿÿ            THEÿCOURT:ÿÿButÿthenÿsheÿcanÿtestifyÿtoÿherÿknowledgeÿ

 17ÿÿÿlaterÿandÿthenÿtheÿbasisÿofÿthat.ÿÿSoÿobjectionÿoverruled.ÿÿYouÿ

 18ÿÿÿcanÿanswerÿtheÿquestionÿandÿperhapsÿyouÿshouldÿlayÿaÿfoundationÿ

 19ÿÿÿasÿtoÿhowÿsheÿconcludedÿexactlyÿwhatÿshe'sÿtestifyingÿto.ÿÿ

 20ÿÿÿ            MS.ÿSAVNER:ÿÿYes,ÿYourÿHonor.ÿÿ

 21ÿÿÿBYÿMS.ÿSAVNER:ÿÿÿÿ

 22ÿÿÿQ.ÿÿÿÿÿAfterÿtheÿpartÿinÿthisÿvideoÿafterÿweÿpausedÿitÿdidÿheÿ

 23ÿÿÿcontinueÿtoÿtalkÿaboutÿwhatÿhisÿplansÿwere?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿAndÿdidÿyouÿhaveÿaÿconversationÿaboutÿwhatÿhisÿplansÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 59 of 250
ÿ
ÿ
ÿ
ÿ                        MichelleÿN.                                59
ÿ
    1ÿÿÿwereÿonÿaÿsubsequentÿinteractionÿwhenÿyouÿtalkedÿtoÿhimÿinÿ

    2ÿÿÿperson?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿtellÿusÿwhatÿyouÿcameÿtoÿunderstandÿaboutÿwhatÿ

    5ÿÿÿheÿwasÿproposing?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿHeÿwantedÿtoÿsetÿhisÿ--ÿtwoÿofÿhisÿguysÿupÿatÿmyÿ

    7ÿÿÿbrother'sÿplaceÿorÿanÿapartmentÿofÿmineÿandÿsellÿdrugsÿupÿthereÿ

    8ÿÿÿandÿIÿwouldÿgetÿaÿcutÿofÿtheÿmoneyÿandÿweÿwouldÿallÿmakeÿmoney.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿwhoseÿideaÿwasÿthis,ÿyoursÿorÿhis?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿHis.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿCanÿweÿkeepÿplaying?

 12ÿÿÿ[Exhibitÿ3Cÿpublished]ÿÿ

 13ÿÿÿBYÿMS.ÿSAVNER:ÿÿÿÿ

 14ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿSoÿheÿsaidÿaÿfewÿsecondsÿagoÿthatÿ--ÿIÿ

 15ÿÿÿbelieveÿheÿwasÿreferringÿtoÿRomeÿandÿtellÿmeÿifÿthat'sÿnotÿyourÿ

 16ÿÿÿunderstanding,ÿcameÿandÿmetÿupÿwithÿhimÿatÿoneÿofÿhisÿotherÿ

 17ÿÿÿtraps.ÿÿDidÿyouÿhearÿthat?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿthenÿheÿsaysÿhisÿplanÿisÿtoÿsendÿone,ÿmaybeÿ

 20ÿÿÿtwo,ÿofÿmyÿpeoplesÿupÿtowardsÿwithÿyou.ÿÿYouÿsetÿthemÿup,ÿgetÿ

 21ÿÿÿthemÿweight,ÿandÿthenÿIÿmakeÿmoneyÿandÿyouÿgetÿbrokeÿoff?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYup.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿunderstandÿthatÿtoÿmean?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿToÿbringÿpeopleÿtoÿtheÿplaceÿheÿcouldÿsellÿmoreÿdrugsÿ

 25ÿÿÿandÿIÿwouldÿgetÿmoneyÿforÿbringingÿtheÿpeopleÿupÿthere.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 60 of 250
ÿ
ÿ
ÿ
ÿ                        MichelleÿN.                                60
ÿ
    1ÿÿÿQ.ÿÿÿÿÿYouÿcanÿkeepÿgoing.ÿÿ

    2ÿÿÿ[Exhibitÿ3Cÿpublished]

    3ÿÿÿBYÿMS.ÿSAVNER:ÿÿÿÿ

    4ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿHeÿjustÿsaidÿwhatÿIÿjustÿdidÿforÿyouÿ75ÿaÿ

    5ÿÿÿjointÿisÿwhatÿIÿdoÿforÿeverybody.ÿÿWhatÿdidÿyouÿunderstandÿhimÿ

    6ÿÿÿtoÿbeÿreferringÿto?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿHeroin.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿAndÿwhenÿheÿsaidÿtheÿ75ÿaÿjointÿIÿjustÿdidÿforÿyou?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿYeahÿhe'sÿtalkingÿaboutÿhowÿmuchÿheÿsellsÿhisÿheroinÿforÿ

 10ÿÿÿandÿthatÿIÿcanÿsellÿitÿatÿaÿhigherÿpriceÿandÿmakeÿmyÿownÿmoney.ÿÿ

 11ÿÿÿHeÿdoesn'tÿcare.ÿÿHe'sÿlikeÿgivingÿmeÿaÿdeal.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿAndÿdidÿyouÿspecificallyÿunderstandÿhimÿtoÿbeÿreferringÿ

 13ÿÿÿtoÿtheÿlastÿtimeÿyouÿboughtÿdrugsÿthroughÿhisÿpeople?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿHowÿmuchÿdidÿyouÿbuyÿtheÿdrugsÿforÿonÿthatÿfirstÿ

 16ÿÿÿoccasion?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿ75.ÿÿ

 18ÿÿÿ[Exhibitÿ3Cÿpublished]

 19ÿÿÿBYÿMS.ÿSAVNER:ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿHeÿsaysÿheÿhasÿsomeÿdudesÿthatÿareÿjustÿ

 21ÿÿÿsittingÿaroundÿdoingÿnothingÿthatÿheÿreallyÿwantsÿtoÿgetÿoutÿofÿ

 22ÿÿÿhisÿfaceÿlikeÿmyÿbrother.ÿÿDidÿyouÿunderstandÿtheÿpersonÿheÿwasÿ

 23ÿÿÿreferringÿto?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿTheÿguyÿinÿtheÿfurÿcoat.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿAndÿhowÿdidÿyouÿunderstandÿthat?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 61 of 250
ÿ
ÿ
ÿ
ÿ                        MichelleÿN.                                61
ÿ
    1ÿÿÿA.ÿÿÿÿÿIÿthinkÿbecauseÿwhenÿheÿfirstÿgotÿoutÿofÿtheÿcarÿwhenÿheÿ

    2ÿÿÿfirstÿgotÿthereÿtheseÿtwoÿidiotsÿheÿpointed,ÿandÿthenÿwhenÿheÿ

    3ÿÿÿwasÿtalkingÿagainÿaboutÿitÿheÿreferredÿtoÿthemÿtheseÿtwoÿidiotsÿ

    4ÿÿÿthatÿareÿinÿtheÿhouse.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿheÿwasÿsayingÿthatÿhisÿbrother,ÿthisÿ

    6ÿÿÿpersonÿinÿtheÿfurÿcoat,ÿisÿsomeoneÿwhoÿheÿmightÿsendÿup?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿToÿgoÿstayÿatÿtheÿhouseÿandÿsellÿdrugsÿtoÿgiveÿhimÿworkÿ

    8ÿÿÿtoÿdo.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿI'mÿsorry.ÿÿ

 10ÿÿÿA.ÿÿÿÿÿToÿgiveÿthemÿworkÿtoÿdoÿbecauseÿtheyÿareÿnotÿdoingÿ

 11ÿÿÿanything.ÿÿHeÿwantsÿtoÿgetÿthemÿoutÿofÿhisÿfaceÿandÿdoÿ

 12ÿÿÿsomething.ÿ

 13ÿÿÿ[Exhibitÿ3Cÿpublished]ÿ

 14ÿÿÿBYÿMS.ÿSAVNER:ÿÿÿÿ

 15ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿYouÿsaidÿIÿgotÿtoÿmakeÿaÿcallÿrealÿquick?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿWhoÿdidÿyouÿcall?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿTheÿDEA.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿWhy?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿToÿletÿthemÿknowÿthatÿheÿwantedÿmeÿtoÿgoÿinsideÿtoÿaskÿ

 21ÿÿÿifÿit'sÿokayÿandÿifÿit'sÿsafeÿforÿmeÿtoÿgo.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿAndÿwhatÿdidÿtheyÿtellÿyou?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿTheyÿ--ÿtheyÿaskedÿmeÿifÿIÿfeltÿcomfortableÿIÿcan.ÿÿTheyÿ

 24ÿÿÿtoldÿmeÿ--ÿprovidedÿmeÿwithÿaÿsafeÿwordÿandÿifÿanythingÿhappensÿ

 25ÿÿÿsayÿthatÿwordÿandÿtheyÿwouldÿbeÿthereÿinÿaÿsecond.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 62 of 250
ÿ
ÿ
ÿ
ÿ                        MichelleÿN.                                62
ÿ
    1ÿÿÿ          THEÿCOURT:ÿÿAllÿright.ÿÿIt'sÿjustÿaÿlittleÿbitÿpastÿ

    2ÿÿÿ10:30.ÿÿSoÿlet'sÿtakeÿourÿ15-minuteÿrecessÿandÿbeÿbackÿwhenÿ

    3ÿÿÿthat'sÿcomplete.ÿÿ

    4ÿÿÿ[Recessÿ10:32ÿ-ÿ10:52ÿa.m.]ÿÿ

    5ÿÿÿBYÿMS.ÿSAVNER:ÿÿÿÿ

    6ÿÿÿQ.ÿÿÿÿÿSoÿweÿhadÿjustÿtalkedÿaboutÿhowÿyouÿplacedÿaÿphoneÿcallÿ

    7ÿÿÿbackÿtoÿDEAÿtoÿaskÿifÿitÿwasÿokayÿforÿyouÿtoÿgoÿinsideÿtheÿ

    8ÿÿÿhouse.ÿÿDoÿyouÿrememberÿthat?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿWhatÿhappenedÿafterÿthatÿphoneÿcall?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿTheyÿgaveÿmeÿtheÿokayÿtoÿgoÿinÿandÿsoÿIÿwentÿandÿmetÿMoeÿ

 12ÿÿÿinÿtheÿdrivewayÿandÿfollowedÿhimÿtoÿtheÿhouse.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿdescribeÿwhatÿtheÿhouseÿlookedÿlikeÿwhenÿyouÿ

 14ÿÿÿgotÿinside?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYouÿwalkÿonÿaÿporch.ÿÿYouÿwalkÿinsideÿthisÿsmallÿroom.ÿÿ

 16ÿÿÿToÿtheÿrightÿisÿtheÿsmallÿkitchenÿandÿaÿbathroomÿandÿthenÿtoÿ

 17ÿÿÿtheÿleftÿisÿtheÿbedroom.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿDidÿyouÿseeÿanyoneÿinsideÿtheÿhouseÿwhenÿyouÿwentÿin?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes.ÿÿThereÿwasÿMandyÿandÿtheÿtwoÿguysÿIÿsawÿinÿtheÿ

 20ÿÿÿstreetÿthatÿheÿwentÿandÿtalkedÿtoÿtheÿguyÿwithÿtheÿfurÿcoat.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿWhatÿwereÿtheyÿdoing?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿTheyÿwereÿsmokingÿweedÿhangingÿout.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿWhereÿdidÿyouÿgoÿonceÿyouÿwereÿinside?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿTheyÿbroughtÿmeÿintoÿtheÿbedroom.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿWereÿyouÿstillÿvideoÿrecording?ÿÿYouÿbroughtÿyourÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 63 of 250
ÿ
ÿ
ÿ
ÿ                        MichelleÿN.                                63
ÿ
    1ÿÿÿrecordingÿdeviceÿinside?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYup.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿCanÿweÿplayÿ8Bÿplease?ÿÿ

    4ÿÿÿ[Exhibitÿ8Bÿpublished]ÿÿ

    5ÿÿÿBYÿMS.ÿSAVNER:ÿÿÿÿ

    6ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿSoÿwhereÿwasÿtheÿvideoÿrecorderÿatÿthisÿ

    7ÿÿÿtime?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿIÿputÿitÿonÿtheÿbedÿ--ÿputÿitÿdown.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿwhoÿdoÿyouÿseeÿinÿthisÿimage?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿThat'sÿme.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿKeepÿgoing.ÿ

 12ÿÿÿ[Exhibitÿ8Bÿpublished]ÿÿ

 13ÿÿÿBYÿMS.ÿSAVNER:ÿÿÿÿ

 14ÿÿÿQ.ÿÿÿÿÿCanÿweÿpauseÿthere?ÿÿSoÿMandyÿsaysÿIÿhaveÿtoÿgoÿinÿtheÿ

 15ÿÿÿkitchenÿtoÿgetÿthem.ÿÿDidÿyouÿseeÿwhoÿsheÿwasÿtalkingÿto?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿMoe.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿDidÿyouÿhearÿwhatÿheÿsaid?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿSoÿgoÿgetÿthem.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿDidÿyouÿseeÿwhatÿwasÿgoingÿonÿbetweenÿwhereÿyouÿwereÿinÿ

 20ÿÿÿtheÿbedroomÿwithÿMandyÿandÿtheÿkitchen?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿSheÿwasÿgoingÿ--ÿIÿcanÿ--ÿIÿdon'tÿremember.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿYouÿcanÿcontinueÿplaying.ÿÿ

 23ÿÿÿ[Exhibitÿ8Bÿpublished]ÿÿ

 24ÿÿÿBYÿMS.ÿSAVNER:ÿÿÿÿ

 25ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿSoÿMandyÿcomesÿbackÿinÿtheÿroomÿandÿsheÿsaysÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 64 of 250
ÿ
ÿ
ÿ
ÿ                        MichelleÿN.                                64
ÿ
    1ÿÿÿIÿhaveÿfive?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿSheÿthoughtÿsheÿonlyÿhadÿfourÿandÿsheÿshutÿtheÿdoorÿandÿ

    3ÿÿÿthenÿlookedÿaroundÿtheÿroomÿandÿfoundÿanotherÿoneÿsoÿthatÿsheÿ

    4ÿÿÿhadÿfive.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿyouÿhadÿaskedÿforÿmoreÿthanÿthat,ÿright?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿIÿwantedÿaÿfullÿsleeve.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿWhichÿwouldÿhaveÿbeenÿ10ÿbuns?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿdoÿyouÿknowÿwhyÿsheÿonlyÿhadÿfiveÿandÿnotÿten?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 11ÿÿÿ[Exhibitÿ8Bÿpublished]ÿÿ

 12ÿÿÿBYÿMS.ÿSAVNER:ÿÿÿÿ

 13ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhatÿdidÿyouÿdoÿnextÿafterÿthisÿvideoÿcutÿoff?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿIÿwalkedÿrightÿtoÿmyÿcar.ÿÿIÿcalledÿthemÿsayingÿ--ÿ

 15ÿÿÿtellingÿthemÿIÿwasÿoutÿandÿdroveÿtoÿtheÿspotÿtoÿmeetÿthemÿandÿ

 16ÿÿÿhandÿoverÿeverything.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿAllÿright.ÿÿSoÿwhenÿyouÿwereÿinsideÿMandyÿaskedÿ

 18ÿÿÿyouÿifÿyouÿhadÿaÿcalculator?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿAndÿdidÿyouÿgiveÿherÿone?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿIÿpulledÿaÿcalculatorÿupÿonÿmyÿphone.ÿÿ

 22ÿÿÿ            MS.ÿSAVNER:ÿÿMayÿIÿapproachÿtheÿwitness?ÿÿ

 23ÿÿÿ            THEÿCOURT:ÿÿYes.ÿÿ

 24ÿÿÿBYÿMS.ÿSAVNER:ÿÿÿÿ

 25ÿÿÿQ.ÿÿÿÿÿI'veÿhandedÿyouÿwhat'sÿbeenÿmarkedÿasÿGovernment'sÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 65 of 250
ÿ
ÿ
ÿ
ÿ                        MichelleÿN.                                65
ÿ
    1ÿÿÿexhibitÿ9.ÿÿDoÿyouÿrecognizeÿthat?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿWhatÿisÿit?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿIt'sÿmyÿcalculator.ÿÿIt'sÿanÿappÿIÿgetÿonÿmyÿphone.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿdoÿwithÿtheÿcalculator?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿIÿjustÿexitedÿoutÿofÿtheÿappÿandÿsavedÿitÿthereÿforÿthemÿ

    7ÿÿÿtoÿsee.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿWhoÿisÿthem?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿSorry.ÿÿTheÿDEA.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿAndÿtheyÿphotographedÿit?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 12ÿÿÿ              MS.ÿSAVNER:ÿÿGovernmentÿmovesÿtoÿadmitÿexhibitÿ9.ÿÿ

 13ÿÿÿ              THEÿCOURT:ÿÿAnyÿobjection?ÿÿ

 14ÿÿÿ              MS.ÿSEN:ÿÿNoÿobjection,ÿYourÿHonor.ÿÿ

 15ÿÿÿ              THEÿCOURT:ÿÿSoÿadmitted.ÿÿ

 16ÿÿÿ[GovernmentÿExhibitÿ9ÿadmitted.]

 17ÿÿÿ              MS.ÿSAVNER:ÿÿPermissionÿtoÿpublish?ÿÿ

 18ÿÿÿ              THEÿCOURT:ÿÿYes.ÿÿ

 19ÿÿÿBYÿMS.ÿSAVNER:ÿÿÿÿ

 20ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿSoÿthisÿisÿaÿphotographÿofÿyourÿphoneÿwithÿ

 21ÿÿÿtheÿmathÿtryingÿtoÿfigureÿoutÿhowÿmuchÿsheÿowedÿyou?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿFairÿtoÿsayÿsheÿwasÿnotÿtheÿbestÿatÿmath?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿNotÿatÿall.ÿÿSheÿsaidÿsheÿowedÿmeÿ15,ÿbutÿsheÿowedÿmeÿ

 25ÿÿÿ75.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 66 of 250
ÿ
ÿ
ÿ
ÿ                        MichelleÿN.                                66
ÿ
    1ÿÿÿQ.ÿÿÿÿÿSoÿyouÿgaveÿherÿ500?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿWhatÿdidÿtheÿstuffÿMandyÿgiveÿyouÿlookÿlike?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿSameÿasÿbefore;ÿtheÿwaxedÿbags,ÿlittleÿpaperÿbaggie,ÿ

    5ÿÿÿwhatever.ÿÿ

    6ÿÿÿ          MS.ÿSAVNER:ÿÿMayÿIÿapproach?ÿÿ

    7ÿÿÿ          THEÿCOURT:ÿÿYes.ÿÿ

    8ÿÿÿBYÿMS.ÿSAVNER:ÿÿÿÿ

    9ÿÿÿQ.ÿÿÿÿÿI'veÿhandedÿyouÿwhat'sÿbeenÿmarkedÿasÿGovernment'sÿ

 10ÿÿÿexhibitÿ10.ÿÿDoÿyouÿrecognizeÿthat?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿisÿthatÿconsistentÿwithÿwhatÿMandyÿgaveÿ

 13ÿÿÿyouÿthatÿday?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿWhenÿyouÿleftÿMandy'sÿ--ÿtheÿbedroomÿwithÿ

 16ÿÿÿMandyÿyouÿtalkedÿtoÿFolksÿforÿaÿsecond?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿOutsideÿtheÿdoor;ÿisÿthatÿright?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿwhatÿdidÿheÿaskÿyou?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿWe'reÿallÿset,ÿifÿIÿgotÿwhatÿIÿneededÿ--ÿwellÿweÿareÿallÿ

 22ÿÿÿset.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿAndÿyouÿsaid?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿSoÿevenÿthoughÿheÿdidn'tÿhaveÿaÿfullÿsleeveÿ

ÿ
ÿ              CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 67 of 250
ÿ
ÿ
ÿ
ÿ                         MichelleÿN.                               67
ÿ
    1ÿÿÿyouÿdidn'tÿsayÿI'mÿgoingÿtoÿwantÿtheÿrestÿofÿmyÿorderÿfilled,ÿ

    2ÿÿÿright?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿRight.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿLet'sÿmoveÿtoÿtheÿthirdÿbuy.ÿÿForÿthisÿoneÿ

    5ÿÿÿwhoÿdidÿyouÿcontactÿtoÿsetÿitÿup?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿMoe.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿhowÿdidÿyouÿdoÿthat?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿIÿcalledÿhimÿorÿ--ÿyes,ÿeitherÿcallÿorÿtext.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿwhatÿhappenedÿonÿthisÿbuy?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿIÿmetÿupÿwithÿMandyÿagain.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿWhereÿwasÿthat?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿSameÿplace.ÿÿSheÿwasÿwithÿanotherÿgirl.ÿÿIÿdon'tÿknowÿ

 13ÿÿÿwhoÿtheÿotherÿgirlÿwas.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿwhereÿspecificallyÿdidÿyouÿmeetÿMandyÿandÿtheÿ

 15ÿÿÿotherÿgirl?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿIÿpulledÿupÿtoÿtheÿapartment,ÿIÿdon'tÿrememberÿtheÿ

 17ÿÿÿstreetÿname,ÿandÿtheyÿgotÿintoÿmyÿcar.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿCanÿweÿplayÿ13Cÿplease?ÿÿ

 19ÿÿÿ[Exhibitÿ13Cÿpublished]ÿÿ

 20ÿÿÿBYÿMS.ÿSAVNER:ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿinÿthatÿcarÿrideÿyouÿsaidÿtwoÿgirlsÿgotÿintoÿ

 22ÿÿÿtheÿcar.ÿÿOneÿofÿthemÿwasÿMandy,ÿright?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿWhatÿseatÿdidÿMandyÿsitÿin?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿSheÿsatÿinÿtheÿfrontÿseat.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 68 of 250
ÿ
ÿ
ÿ
ÿ                        MichelleÿN.                                68
ÿ
    1ÿÿÿQ.ÿÿÿÿÿAndÿtheÿotherÿgirl?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿInÿtheÿback.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿDidÿyouÿrecognizeÿher?ÿÿDidÿyouÿknowÿwhoÿsheÿwas?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿNoÿclue.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿCanÿyouÿdescribeÿherÿgenerally?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿAnotherÿwhiteÿfemaleÿinÿherÿ20'sÿIÿwouldÿsay.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿAllÿright,ÿandÿonceÿyou'reÿinÿtheÿcarÿandÿdrivingÿ

    8ÿÿÿMandyÿsaysÿallÿweÿhaveÿisÿonlyÿsixÿbunsÿorÿsomethingÿlikeÿthat?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿYup.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿAndÿsheÿsaysÿthat'sÿallÿweÿhaveÿleft?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿTheÿweÿwhoÿdidÿyouÿunderstandÿtoÿbeÿreferringÿto?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿHerÿandÿMoe.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿAndÿyouÿpaidÿherÿforÿtheÿbunsÿsheÿprovidedÿyou?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿCanÿweÿpullÿupÿ14Aÿplease?ÿÿAllÿright.ÿÿYouÿ

 17ÿÿÿhadÿaÿvideoÿrecorderÿwithÿyouÿthatÿdayÿtoo,ÿright?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿSoÿcanÿweÿzoomÿinÿandÿbackÿupÿaÿlittleÿbit?ÿÿ

 20ÿÿÿAllÿright.ÿÿWhatÿareÿweÿseeingÿinÿthisÿpicture?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿI'mÿhandingÿMandyÿcashÿandÿshe'sÿholdingÿtheÿheroin.ÿÿ

 22ÿÿÿShe'sÿdoingÿtheÿexchange.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿTheÿpartÿI'veÿjustÿcircledÿthereÿwhat'sÿthat?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿThat'sÿtheÿheroin.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿdoÿwithÿthoseÿbagsÿofÿheroinÿafterÿMandyÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 69 of 250
ÿ
ÿ
ÿ
ÿ                        MichelleÿN.                                69
ÿ
    1ÿÿÿgaveÿthemÿtoÿyou?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿPutÿthemÿaway.ÿÿIÿcountedÿthemÿandÿputÿthemÿaway.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿAndÿthenÿwhat?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿIÿdroppedÿherÿoff,ÿdroveÿandÿmetÿtheÿDEA,ÿandÿhandedÿ

    5ÿÿÿthemÿover.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿweÿcanÿtakeÿthatÿdown.ÿÿAllÿright.ÿÿIÿwantÿtoÿ

    7ÿÿÿtakeÿyouÿtoÿtheÿ--ÿoneÿotherÿthing.ÿÿYouÿmentionedÿtoÿMandyÿinÿ

    8ÿÿÿthatÿcarÿrideÿthatÿnextÿtimeÿsheÿseesÿMoeÿtellÿhimÿyouÿwantÿtoÿ

    9ÿÿÿtalkÿtoÿhimÿbecauseÿheÿhadÿaskedÿmeÿaboutÿbringingÿpeopleÿupÿtoÿ

 10ÿÿÿmyÿplace.ÿÿWhatÿwasÿthatÿabout?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿTheÿfirstÿtimeÿIÿmetÿMoeÿheÿtalkedÿ--ÿheÿwasÿtalkingÿ

 12ÿÿÿaboutÿbringingÿpeopleÿupÿtoÿtheÿhouse.ÿÿTheÿDEAÿspokeÿtoÿmeÿandÿ

 13ÿÿÿtoldÿmeÿtoÿtellÿhimÿIÿhaveÿaÿspotÿsetÿupÿforÿhim,ÿforÿhimÿtoÿ

 14ÿÿÿsendÿhisÿpeopleÿupÿandÿweÿcanÿstartÿmakingÿmoney.ÿÿIÿwantedÿtoÿ

 15ÿÿÿdiscussÿthatÿwithÿhim.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿNowÿlet'sÿturnÿtoÿtheÿlastÿbuyÿandÿagainÿforÿ

 17ÿÿÿthisÿoneÿwhoÿdidÿyouÿcontactÿtoÿsetÿitÿup?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿMoe.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿWhereÿdidÿyouÿgoÿforÿthisÿone?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿSameÿplace.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿ

 22ÿÿÿA.ÿÿÿÿÿTheÿhouseÿorÿtheÿapartment.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿwhatÿhappenedÿwhenÿyouÿgotÿthere?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿIÿwentÿinsideÿactuallyÿ--ÿyeahÿIÿwentÿinsideÿandÿmetÿ

 25ÿÿÿMoe.ÿÿThisÿoneÿwasÿkindÿofÿanÿawkwardÿ--ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 70 of 250
ÿ
ÿ
ÿ
ÿ                        MichelleÿN.                                70
ÿ
    1ÿÿÿQ.ÿÿÿÿÿYeahÿhowÿwasÿitÿawkward?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿThereÿ--ÿMandyÿandÿMoeÿjustÿseemedÿoff.ÿÿWasn'tÿasÿ

    3ÿÿÿtalkativeÿandÿitÿwasÿanÿuncomfortableÿfeelingÿforÿme.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDidÿyouÿpickÿupÿonÿthatÿwhenÿyouÿfirstÿwalkedÿ

    5ÿÿÿintoÿtheÿhouse?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿNoÿ--ÿwellÿyesÿbecauseÿMoeÿwasÿbeingÿreallyÿquiet.ÿÿHeÿ

    7ÿÿÿwasn'tÿveryÿtalkativeÿthisÿtime.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿAllÿright.ÿÿCanÿweÿplayÿ20B?ÿÿ

    9ÿÿÿ[Exhibitÿ20Bÿpublished]

 10ÿÿÿBYÿMS.ÿSAVNER:ÿÿÿÿ

 11ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿSoÿwhereÿareÿyouÿduringÿthisÿconversation?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿWe'reÿstandingÿinÿtheÿkitchen.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿisÿthereÿanyoneÿ--ÿwellÿwhoseÿvoiceÿareÿ

 14ÿÿÿweÿhearing?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿMoe.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿIsÿanyoneÿelseÿinÿtheÿkitchenÿwithÿyouÿtwo?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿNoÿjustÿtheÿtwoÿofÿus.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿisÿthisÿyouÿcontinuingÿthatÿconversationÿ

 19ÿÿÿheÿhadÿstartedÿaboutÿtheÿnewÿtrapÿhouse?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿ

 22ÿÿÿ[Exhibitÿ20Bÿpublished]ÿÿ

 23ÿÿÿBYÿMS.ÿSAVNER:ÿÿÿÿ

 24ÿÿÿQ.ÿÿÿÿÿStopÿthere.ÿÿAllÿright.ÿÿSoÿyou'veÿexplainedÿtoÿhimÿyourÿ

 25ÿÿÿbrotherÿhasÿaÿplaceÿinÿLyndonvilleÿandÿhe'sÿwelcomeÿtoÿgoÿupÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 71 of 250
ÿ
ÿ
ÿ
ÿ                        MichelleÿN.                                71
ÿ
    1ÿÿÿandÿuseÿit;ÿisÿthatÿright?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿwhat'sÿhisÿresponse?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿHe'sÿgoingÿtoÿtryÿtoÿfindÿtheÿrightÿpersonÿthat'sÿgoingÿ

    5ÿÿÿtoÿnotÿbeÿflashyÿandÿfitÿtheÿbillÿwhoÿheÿthinksÿisÿgoodÿ--ÿwillÿ

    6ÿÿÿworkÿgoodÿforÿhim.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿthenÿwe'llÿworkÿitÿout?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYup.ÿÿYes.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿthenÿyouÿaskedÿhimÿatÿtheÿendÿofÿthatÿ

 10ÿÿÿpartÿofÿtheÿconversationÿforÿaÿsleeve;ÿisÿthatÿright?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿdoesÿheÿsuggestÿtoÿyouÿthatÿheÿdoesn'tÿbelieveÿ

 13ÿÿÿheÿhasÿaÿfullÿsleeve?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿHeÿsaysÿheÿdoesÿandÿthatÿhe'sÿ--ÿheÿbagsÿitÿupÿ

 15ÿÿÿdifferentlyÿnow.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿSoÿlet'sÿgetÿintoÿthatÿpart.ÿÿ

 17ÿÿÿ[Exhibitÿ20Bÿpublished]ÿÿ

 18ÿÿÿBYÿMS.ÿSAVNER:ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿPauseÿitÿthere.ÿÿAtÿsomeÿpointÿwhenÿyouÿwereÿinÿtheÿ

 20ÿÿÿroom,ÿandÿmaybeÿweÿdidn'tÿhearÿitÿonÿthisÿbecauseÿit'sÿaÿlittleÿ

 21ÿÿÿjumpy,ÿdidÿyouÿhearÿhimÿaskÿsomebodyÿtoÿgoÿgetÿtheÿdrugsÿforÿ

 22ÿÿÿyou?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿHeÿaskedÿMandyÿtoÿgoÿgetÿtheÿsleeve.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿDidÿyouÿseeÿthatÿhappen?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿIÿsawÿhimÿaskÿher,ÿyes,ÿandÿsheÿleftÿtheÿroom.ÿÿ

ÿ
ÿ              CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 72 of 250
ÿ
ÿ
ÿ
ÿ                        MichelleÿN.                                72
ÿ
    1ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿthenÿwhatÿhappenedÿnext?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿSheÿcameÿbackÿinÿandÿsaidÿsheÿdidn'tÿhaveÿaÿfullÿsleeveÿ

    3ÿÿÿandÿheÿlookedÿreallyÿpissedÿoff,ÿandÿthenÿheÿgotÿupÿandÿleftÿ

    4ÿÿÿtheÿroom.ÿÿTheyÿwentÿoutsideÿ--ÿlikeÿoutsideÿofÿtheÿhouse.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿAtÿsomeÿpointÿdidÿtheyÿcomeÿback?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿTheyÿdid.ÿÿTheyÿcameÿbackÿinÿandÿsheÿletÿmeÿknowÿsheÿ

    7ÿÿÿdidn'tÿhaveÿaÿfullÿsleeveÿandÿsheÿjustÿseemedÿlikeÿIÿwouldÿsayÿ

    8ÿÿÿaÿhurtÿdog.ÿÿSomeoneÿthat'sÿinÿtrouble.ÿÿMyÿsenseÿisÿsomethingÿ

    9ÿÿÿwasÿup.ÿÿThereÿwasÿ--ÿtheÿwholeÿdemeanorÿofÿtheÿtwoÿofÿthemÿ

 10ÿÿÿsomethingÿwasn'tÿright.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿCanÿyouÿ--ÿÿ

 12ÿÿÿA.ÿÿÿÿÿHeÿwasÿangry.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿHowÿcouldÿyouÿtell?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿIÿcouldÿseeÿtheÿlookÿinÿhisÿeyesÿandÿjustÿsheÿwasÿveryÿ

 15ÿÿÿquietÿandÿsheÿwasÿuncomfortable.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿCanÿweÿstartÿplayingÿagainÿaroundÿminuteÿ

 17ÿÿÿ4:17?ÿÿ

 18ÿÿÿ[Exhibitÿ20Bÿpublished]ÿÿ

 19ÿÿÿBYÿMS.ÿSAVNER:ÿÿÿÿ

 20ÿÿÿQ.ÿÿÿÿÿSoÿMandyÿcomesÿbackÿandÿsaysÿsheÿonlyÿhasÿfour.ÿÿWhatÿdoÿ

 21ÿÿÿyouÿgiveÿherÿinÿexchangeÿforÿthoseÿjustÿgenerally?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿCash.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿsheÿdescribesÿthatÿtheyÿareÿtreatedÿ--ÿthatÿ

 24ÿÿÿtheyÿareÿpackagedÿdifferentlyÿthisÿtime.ÿÿHowÿareÿtheyÿpackagedÿ

 25ÿÿÿthisÿtime?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 73 of 250
ÿ
ÿ
ÿ
ÿ                        MichelleÿN.                                73
ÿ
    1ÿÿÿA.ÿÿÿÿÿInsteadÿofÿtheÿbundlesÿbeingÿseparatedÿintoÿ10ÿbagsÿit'sÿ

    2ÿÿÿallÿofÿitÿinÿoneÿbag.ÿÿIÿwouldÿgoÿandÿbreakÿitÿupÿmyselfÿintoÿ

    3ÿÿÿdrugÿquantity.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿwhenÿyouÿwereÿtalkingÿtoÿFolksÿearlierÿheÿsaidÿ

    5ÿÿÿheÿhadÿstartedÿdoingÿhisÿbunsÿdifferently?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    7ÿÿÿ[Exhibitÿ20Bÿpublished]ÿÿ

    8ÿÿÿBYÿMS.ÿSAVNER:ÿÿÿÿ

    9ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿinÿthatÿlastÿbitÿofÿitÿatÿtheÿendÿwasÿfocusedÿ

 10ÿÿÿonÿsomeone'sÿsneakers.ÿÿWhoseÿsneakersÿwereÿthose?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿThatÿwasÿMoe.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿWhoÿdidÿyouÿaskÿwillÿyouÿhaveÿmoreÿlater?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿMoe.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿDidÿheÿrespond?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYes.ÿÿHeÿsaidÿheÿwould.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhatÿdidÿyouÿdoÿ--ÿwellÿletÿmeÿaskÿyouÿthis.ÿÿYouÿ

 17ÿÿÿwereÿsittingÿinÿtheÿkitchenÿforÿaÿwhileÿwaitingÿforÿMoeÿandÿ

 18ÿÿÿMandyÿtoÿcomeÿbackÿin?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿyouÿwereÿlookingÿaround?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿsee,ÿifÿanything,ÿhangingÿonÿtheÿ--ÿhangingÿ

 23ÿÿÿupÿinÿtheÿkitchen?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿItÿwasÿaÿredÿapron.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿCanÿyouÿpullÿupÿ20Dÿplease?ÿÿIsÿthatÿtheÿapronÿyouÿsaw?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 74 of 250
ÿ
ÿ
ÿ
ÿ                        MichelleÿN.                                74
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿdoÿwhenÿyouÿleftÿtheÿhouse?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿCalled,ÿletÿthemÿknowÿIÿwasÿgettingÿinÿmyÿcar,ÿandÿdroveÿ

    4ÿÿÿandÿmetÿtheÿDEAÿandÿhandedÿeverythingÿover.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿDidÿyouÿmakeÿanyÿotherÿpurchasesÿthroughÿ

    6ÿÿÿBrianÿFolks?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿDidÿyouÿeverÿtalkÿtoÿBrianÿFolksÿagain?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿWellÿwasÿthereÿanÿoccasionÿwhenÿyouÿcontactedÿhimÿaÿ

 11ÿÿÿcoupleÿmonthsÿlater?ÿÿIfÿyouÿdon'tÿremember,ÿthat'sÿokay.ÿÿ

 12ÿÿÿA.ÿÿÿÿÿIÿdon'tÿremember.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿDidÿyouÿdoÿanyÿmoreÿcontrolledÿpurchasesÿthroughÿBrianÿ

 14ÿÿÿFolks?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿDidÿyouÿeverÿseeÿhimÿinÿpersonÿagain?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿDidÿyouÿeverÿseeÿMandyÿagain?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿNope.ÿÿ

 20ÿÿÿ            MS.ÿSAVNER:ÿÿNothingÿfurther.ÿÿ

 21ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿCrossÿexamination,ÿMs.ÿSen.ÿÿ

 22ÿÿÿ            MS.ÿSEN:ÿÿThankÿyou,ÿYourÿHonor.ÿÿ

 23ÿÿÿ                           CROSSÿEXAMINATION

 24ÿÿÿBYÿMS.ÿSEN:ÿÿÿÿ

 25ÿÿÿQ.ÿÿÿÿÿAsÿaÿconfidentialÿsourceÿyouÿworkedÿwithÿDEAÿtoÿmakeÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 75 of 250
ÿ
ÿ
ÿ
ÿ                        MichelleÿN.                                75
ÿ
    1ÿÿÿcontrolledÿpurchasesÿofÿdrugsÿfromÿaÿnumberÿofÿdifferentÿ

    2ÿÿÿpeople,ÿright?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿAndÿinÿfactÿwithÿMr.ÿFolksÿyouÿattemptedÿtoÿbuyÿdrugsÿ

    5ÿÿÿfromÿhimÿfiveÿtimes,ÿdidn'tÿyou?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿNowÿbeforeÿyouÿmadeÿtheÿfirstÿcontrolledÿbuyÿonÿJanuaryÿ

    8ÿÿÿ6thÿofÿ2016ÿyouÿhadÿneverÿmetÿhimÿbefore,ÿright?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿYouÿhadÿneverÿseenÿhimÿbefore?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿDidn'tÿknowÿwhatÿheÿlookedÿlike?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿInÿfact,ÿyouÿdidn'tÿmeetÿhimÿuntilÿtheÿsecondÿtimeÿthatÿ

 15ÿÿÿyouÿtriedÿtoÿbuyÿdrugs,ÿisn'tÿthatÿtrue?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿAndÿevenÿthoughÿyouÿtriedÿtoÿbuyÿdrugsÿfromÿhimÿfiveÿ

 18ÿÿÿtimesÿyouÿwereÿonlyÿableÿtoÿmakeÿfourÿcontrolledÿpurchases,ÿ

 19ÿÿÿisn'tÿthatÿcorrect?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿSoÿonÿJanuaryÿ6thÿyouÿtriedÿtoÿbuyÿaÿsleeveÿofÿheroin?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿUh-huh.ÿÿYes.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿAndÿthat'sÿaÿhundredÿbags?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿAndÿyouÿonlyÿgotÿ65ÿbags,ÿright?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 76 of 250
ÿ
ÿ
ÿ
ÿ                        MichelleÿN.                                76
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿAÿlotÿlessÿthanÿwhatÿyouÿwereÿlookingÿfor?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿAndÿwhenÿyouÿfirstÿcalledÿMr.ÿFolksÿheÿtoldÿyouÿthatÿheÿ

    5ÿÿÿcouldÿonlyÿmeetÿyouÿlater?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYes.ÿÿHeÿwasÿgoingÿtoÿbailÿsomebodyÿoutÿofÿjail.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿOkay,ÿbutÿyouÿinsistedÿthatÿyouÿwantedÿtoÿgetÿsomethingÿ

    8ÿÿÿasÿsoonÿasÿpossible,ÿright?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿAndÿthatÿpersonÿ--ÿandÿheÿarrangedÿtoÿhaveÿMandyÿL.ÿtoÿ

 11ÿÿÿcomeÿsellÿyouÿdrugs?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿMandy,ÿyes.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿAndÿsheÿdidn'tÿhaveÿtheÿquantityÿyouÿwereÿlookingÿfor,ÿ

 14ÿÿÿright?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿNowÿonÿJanuaryÿ12thÿyouÿsetÿupÿanotherÿcontrolledÿbuyÿ

 17ÿÿÿwithÿtheÿassistanceÿofÿtheÿDEAÿagents?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿAndÿyouÿtriedÿtoÿbuyÿaÿsleeveÿofÿheroin,ÿisn'tÿthatÿ

 20ÿÿÿcorrect?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿAÿhundredÿbags?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿAndÿMr.ÿFolksÿtoldÿyouÿthatÿheÿcouldn'tÿgetÿitÿtoÿyouÿ

 25ÿÿÿbecauseÿheÿdidn'tÿhaveÿtheÿbagsÿtoÿputÿtheÿheroinÿin?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 77 of 250
ÿ
ÿ
ÿ
ÿ                        MichelleÿN.                                77
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿDoesÿthatÿsoundÿlikeÿaÿdrugÿdealerÿtoÿyou?ÿÿ

    3ÿÿÿ           MS.ÿSAVNER:ÿÿObjection,ÿYourÿHonor.ÿÿArgumentative.ÿÿ

    4ÿÿÿ           THEÿCOURT:ÿÿObjectionÿoverruled.ÿÿYouÿcanÿanswerÿtheÿ

    5ÿÿÿquestion.ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿheÿtoldÿyouÿthatÿyouÿwouldÿhaveÿtoÿwaitÿaÿ

    8ÿÿÿwhile?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿButÿinsteadÿofÿwaitingÿheÿofferedÿthatÿyouÿcouldÿtakeÿ

 11ÿÿÿwhateverÿheÿhadÿatÿtheÿtime?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYup.ÿÿYes.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿAndÿwhateverÿheÿhadÿatÿtheÿtimeÿwasÿonlyÿ40ÿbags?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿSoÿthatÿwasÿlessÿthanÿhalfÿofÿwhatÿyouÿwereÿlookingÿtoÿ

 16ÿÿÿbuy?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿOnÿthatÿoccasionÿonÿJanuaryÿ12thÿwhenÿyouÿwereÿtryingÿtoÿ

 19ÿÿÿbuyÿdrugsÿfromÿMr.ÿFolksÿthisÿisÿtheÿtimeÿwhenÿheÿmetÿyouÿinÿ

 20ÿÿÿyourÿcar,ÿisn'tÿthatÿcorrect?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿAndÿasÿheÿwasÿsittingÿinÿtheÿcarÿheÿobservedÿtwoÿmen,ÿ

 23ÿÿÿoneÿinÿaÿfurÿcoat,ÿwalkingÿalong?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿAndÿheÿsaidÿwaitÿaÿsecondÿthoseÿguysÿareÿgoingÿintoÿtheÿ

ÿ
ÿ              CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 78 of 250
ÿ
ÿ
ÿ
ÿ                        MichelleÿN.                                78
ÿ
    1ÿÿÿwrongÿplace?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿDidn'tÿseemÿlikeÿthoseÿpeopleÿwhoÿwereÿapproachingÿhadÿ

    4ÿÿÿanyÿideaÿwhatÿtheyÿwereÿdoing.ÿÿTheyÿdidn'tÿknowÿwhereÿtheyÿ

    5ÿÿÿwereÿgoing,ÿisn'tÿthatÿcorrect?ÿÿFairÿtoÿsay?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYesÿuntilÿheÿgotÿoutÿandÿtoldÿthemÿwhereÿtoÿgo.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿRight,ÿbutÿuntilÿheÿgotÿoutÿandÿtoldÿthemÿwhereÿtoÿgoÿ

    8ÿÿÿtheyÿdidn'tÿknowÿwhereÿtheyÿwereÿgoing;ÿisÿthatÿcorrect?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿAndÿonÿthatÿoccasionÿyouÿsaidÿthatÿMr.ÿFolksÿaskedÿyouÿ

 11ÿÿÿtoÿcomeÿupÿintoÿtheÿapartment,ÿisn'tÿthatÿright?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿAndÿthatÿyouÿhadÿtoÿcheckÿwithÿDEAÿtoÿmakeÿsureÿthatÿitÿ

 14ÿÿÿwasÿsafeÿforÿyouÿtoÿdoÿso?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿAndÿdidn'tÿyouÿtellÿtheÿDEAÿthatÿyouÿfeltÿcomfortableÿ

 17ÿÿÿandÿyouÿfeltÿfine?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿSoÿyouÿwentÿup?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿAndÿthatÿ--ÿinÿfactÿthatÿwasn'tÿtheÿonlyÿtimeÿyouÿwentÿ

 22ÿÿÿup,ÿisÿit?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿYouÿwentÿupÿagain.ÿÿTheÿnextÿtime,ÿjustÿfromÿtheÿvideosÿ

 25ÿÿÿweÿsaw,ÿthatÿyouÿwentÿintoÿtheÿhouseÿseveralÿtimes?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 79 of 250
ÿ
ÿ
ÿ
ÿ                         MichelleÿN.                               79
ÿ
    1ÿÿÿA.ÿÿÿÿÿTwice.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿFairÿtoÿsayÿyouÿfeltÿcomfortableÿgoingÿintoÿtheÿhouse?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿAndÿonÿJanuaryÿ22ndÿyouÿtriedÿtoÿbuyÿaÿhundredÿbagsÿofÿ

    5ÿÿÿheroin?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿAllÿthatÿwasÿavailableÿwasÿsixÿbundles?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿ60ÿbags?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿOnÿFebruaryÿ10thÿyouÿagainÿtriedÿtoÿbuyÿaÿhundredÿbagsÿ

 12ÿÿÿofÿheroin?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿAndÿallÿthatÿwasÿavailableÿwasÿ40ÿbagsÿagain?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿSoÿit'sÿfairÿtoÿsayÿthatÿeveryÿtimeÿyouÿtriedÿtoÿbuyÿ

 17ÿÿÿdrugsÿfromÿMr.ÿFolksÿheÿneverÿhadÿtheÿquantityÿyouÿwereÿlookingÿ

 18ÿÿÿfor,ÿisn'tÿthatÿcorrect?

 19ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿNowÿyouÿhaveÿalsoÿcontactedÿMr.ÿFolksÿonÿMarchÿ9thÿofÿ

 21ÿÿÿ2016.ÿÿDoÿyouÿrememberÿthat?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrememberÿtryingÿtoÿsetÿupÿaÿcontrolledÿpurchaseÿ

 24ÿÿÿonÿMarchÿ10thÿofÿ2016?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿI'mÿsureÿIÿdid.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 80 of 250
ÿ
ÿ
ÿ
ÿ                         MichelleÿN.                               80
ÿ
    1ÿÿÿQ.ÿÿÿÿÿWouldÿitÿhelpÿtoÿrefreshÿyourÿrecollectionÿifÿIÿshowedÿ

    2ÿÿÿyouÿaÿreport?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿI'mÿgoingÿtoÿshowÿyouÿwhat'sÿbeenÿmarkedÿasÿdefendant'sÿ

    5ÿÿÿexhibitÿK35.ÿÿWhyÿdon'tÿyouÿreadÿthat.ÿÿ

    6ÿÿÿA.ÿÿÿÿÿOkay.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿDoesÿthatÿrefreshÿyourÿrecollection?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYeah.ÿÿSorry.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿNowÿtheÿprosecutorÿdidn'tÿaskÿyouÿaboutÿthoseÿcalls,ÿdidÿ

 10ÿÿÿshe?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿNo,ÿandÿinÿfactÿduringÿthoseÿcallsÿ--ÿsoÿitÿlooksÿlikeÿ

 13ÿÿÿyouÿcontactedÿMr.ÿFolksÿonÿMarchÿ9thÿtryingÿtoÿsetÿupÿanotherÿ

 14ÿÿÿcontrolledÿbuy?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿAndÿthenÿyouÿarrangedÿtoÿmeetÿhimÿtheÿnextÿday,ÿisn'tÿ

 17ÿÿÿthatÿcorrect?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿAndÿthenÿwhenÿyouÿwereÿtryingÿtoÿcontactÿhimÿonÿMarchÿ

 20ÿÿÿ10thÿheÿkeptÿtellingÿyouÿthatÿheÿdidn'tÿhaveÿanyÿdrugs,ÿisn'tÿ

 21ÿÿÿthatÿcorrect?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿAndÿheÿkeptÿsayingÿ--ÿdidn'tÿheÿtellÿyouÿatÿoneÿpointÿ

 24ÿÿÿthatÿheÿwasÿtryingÿtoÿbuyÿitÿ--ÿgetÿdrugsÿfromÿsomeoneÿelse?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿThat'sÿwhatÿitÿlookedÿlike,ÿyes.ÿÿ

ÿ
ÿ              CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 81 of 250
ÿ
ÿ
ÿ
ÿ                        MichelleÿN.                                81
ÿ
    1ÿÿÿQ.ÿÿÿÿÿIsÿthatÿaccurateÿwithÿyourÿrecollection?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿAndÿbasedÿonÿthoseÿconversationsÿyouÿandÿ--ÿtheÿDEAÿ

    4ÿÿÿagentsÿinstructedÿyouÿtoÿpostponeÿtryingÿtoÿsetÿupÿaÿbuyÿonÿ

    5ÿÿÿthatÿday?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿNowÿtheÿprosecutorÿalsoÿdidn'tÿaskÿyouÿaboutÿtheÿfactÿ

    8ÿÿÿthatÿyouÿactuallyÿmadeÿcallsÿtoÿMr.ÿFolksÿinÿJulyÿofÿ2016.ÿÿDoÿ

    9ÿÿÿyouÿrememberÿthat?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿNo.ÿÿWellÿno.ÿÿSorry.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrememberÿbeingÿpaidÿbyÿtheÿDEAÿonÿAugustÿ1st?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿI'mÿsureÿIÿwas.ÿÿIÿdon'tÿremember.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿOnÿJulyÿ19thÿyouÿmadeÿthreeÿphoneÿcallsÿtoÿMr.ÿFolks?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿI'mÿsorry.ÿÿItÿwasÿthreeÿyearsÿago.ÿÿI'mÿ--ÿÿ

 15ÿÿÿ            MS.ÿSEN:ÿÿYourÿHonor,ÿcanÿIÿjustÿhaveÿaÿmoment?ÿÿ

 16ÿÿÿ            THEÿCOURT:ÿÿYes.ÿÿ

 17ÿÿÿBYÿMS.ÿSEN:ÿÿÿÿ

 18ÿÿÿQ.ÿÿÿÿÿBeforeÿyouÿstartedÿworkingÿasÿ--ÿforÿtheÿDEAÿasÿaÿ

 19ÿÿÿconfidentialÿsourceÿyouÿworkedÿasÿaÿconfidentialÿinformantÿforÿ

 20ÿÿÿtheÿEssexÿPoliceÿDepartmentÿasÿwell,ÿisn'tÿthatÿcorrect?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿAndÿyouÿworkedÿasÿaÿconfidentialÿinformantÿwithÿtheÿ

 23ÿÿÿEssexÿPoliceÿDepartmentÿfromÿaboutÿNovemberÿ2010ÿtoÿAugustÿ

 24ÿÿÿ2017?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 82 of 250
ÿ
ÿ
ÿ
ÿ                        MichelleÿN.                                82
ÿ
    1ÿÿÿQ.ÿÿÿÿÿTheÿEssexÿPoliceÿDepartmentÿpaidÿyouÿoverÿ$16,000ÿasÿaÿ

    2ÿÿÿconfidentialÿinformantÿduringÿthatÿtime?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿIsÿthatÿaccurate?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYes.ÿÿIÿdon'tÿ--ÿIÿdidn'tÿkeepÿtrack,ÿbutÿyesÿthat'sÿ

    6ÿÿÿwhatÿ--ÿwhatÿitÿsays.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿSoÿdoÿyouÿrememberÿyouÿsignedÿanÿagreementÿtoÿbeÿaÿ

    8ÿÿÿconfidentialÿsourceÿwithÿtheÿDEAÿonÿJuneÿ25thÿofÿ2014?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿAndÿyouÿrenewedÿthatÿagreementÿseveralÿtimesÿafterÿthat?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrememberÿthat?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYup.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿAndÿasÿaÿDEAÿconfidentialÿsourceÿyouÿworkedÿonÿaboutÿsixÿ

 15ÿÿÿdifferentÿcases?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿAndÿinÿconnectionÿwithÿyourÿworkÿtheÿDEAÿpaidÿyouÿoverÿ

 18ÿÿÿ$9,000?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿAndÿyouÿwereÿpaidÿeveryÿtimeÿyouÿmadeÿaÿcontrolledÿbuyÿ

 21ÿÿÿfromÿMr.ÿFolks,ÿisn'tÿthatÿcorrect?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿSoÿonÿJanuaryÿ6thÿyouÿwereÿpaidÿ$500?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿOnÿJanuaryÿ12thÿyouÿwereÿpaidÿ$500?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 83 of 250
ÿ
ÿ
ÿ
ÿ                        MichelleÿN.                                83
ÿ
    1ÿÿÿA.ÿÿÿÿÿOkay.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿOnÿJanuaryÿ22ndÿyouÿwereÿpaidÿ$600?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿOkay.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿAndÿonÿJanuaryÿ--ÿonÿFebruaryÿ10thÿyouÿwereÿpaidÿ$600.ÿÿ

    5ÿÿÿSoÿI'mÿgoingÿtoÿaskÿyouÿagainÿaboutÿJulyÿ19th,ÿ2016ÿandÿIÿwouldÿ

    6ÿÿÿaskÿyouÿtoÿreadÿdefendant'sÿexhibitÿ037ÿplease.ÿÿ

    7ÿÿÿA.ÿÿÿÿÿOkay.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿDoesÿthatÿrefreshÿyourÿrecollection?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿSoÿyouÿmadeÿphoneÿcallsÿtoÿMr.ÿFolksÿonÿJulyÿ19th,ÿ2016?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿThreeÿphoneÿcalls?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYup.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿAndÿwhenÿyouÿcalledÿyouÿdidn'tÿspeakÿtoÿhim;ÿisÿthatÿ

 15ÿÿÿcorrect?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿAndÿyouÿleftÿyouÿaÿvoiceÿmailÿmessage?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿAndÿthenÿaÿcoupleÿofÿweeksÿlaterÿyouÿwereÿpaidÿ$600ÿ--ÿ

 20ÿÿÿI'mÿsorryÿ--ÿ$500ÿforÿmakingÿthoseÿphoneÿcalls?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿWhoÿpaidÿyouÿwhenÿyouÿmadeÿ--ÿwhenÿyouÿgotÿpaid?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿTheÿDEA.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿWhoÿspecificallyÿatÿtheÿDEAÿwouldÿactuallyÿpayÿyou?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿItÿwasÿeitherÿRobÿorÿAdamÿorÿMarilyn.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 84 of 250
ÿ
ÿ
ÿ
ÿ                         MichelleÿN.                               84
ÿ
    1ÿÿÿQ.ÿÿÿÿÿWouldÿtheyÿpayÿyouÿinÿcash?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿIsÿitÿfairÿtoÿsayÿasÿanÿinformantÿthatÿyouÿhadÿprettyÿ

    4ÿÿÿfrequentÿcontactÿwithÿAgentÿChetwyndÿandÿDetectiveÿ--ÿÿ

    5ÿÿÿA.ÿÿÿÿÿFirstÿname.ÿÿSorry.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿSorry.ÿÿ

    7ÿÿÿA.ÿÿÿÿÿSayÿtheÿfirstÿname.ÿÿIÿdon'tÿ--ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿAdam.ÿ

    9ÿÿÿA.ÿÿÿÿÿYup.ÿÿSorry.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿAndÿwouldÿitÿbeÿChrisÿMay?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿChris.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿAndÿdoÿyouÿrememberÿcontactingÿChrisÿMayÿandÿaskingÿhimÿ

 13ÿÿÿthatÿyouÿwereÿlookingÿforÿwork?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿUh-huh.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿYouÿwouldÿtellÿhimÿthatÿyouÿneededÿtoÿpayÿtheÿrentÿsoÿ

 16ÿÿÿdidÿheÿhaveÿanyÿworkÿforÿyou?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYup.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿAndÿyouÿcontinuedÿtoÿtalkÿwithÿhimÿbackÿandÿforthÿaboutÿ

 19ÿÿÿhowÿyouÿneededÿmoneyÿforÿyourÿdeposit,ÿyouÿneededÿmoneyÿforÿtheÿ

 20ÿÿÿkids?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYup.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿSoÿ--ÿandÿwhenÿyouÿwereÿaskingÿforÿworkÿyouÿmeantÿthatÿ

 23ÿÿÿyouÿwereÿaskingÿtoÿmakeÿcontrolledÿbuysÿinÿorderÿtoÿearnÿmoney,ÿ

 24ÿÿÿisn'tÿthatÿcorrect?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYup.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 85 of 250
ÿ
ÿ
ÿ
ÿ                        MichelleÿN.                                85
ÿ
    1ÿÿÿQ.ÿÿÿÿÿFairÿtoÿsayÿthatÿyou'reÿaÿprofessionalÿpaidÿinformant?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYeahÿifÿthat'sÿtheÿwayÿyouÿwantÿtoÿputÿit.ÿÿYesÿIÿdoÿ

    3ÿÿÿgoodÿwork.ÿÿ

    4ÿÿÿ          MS.ÿSEN:ÿÿCanÿIÿhaveÿaÿmomentÿplease,ÿYourÿHonor?ÿÿ

    5ÿÿÿ          THEÿCOURT:ÿÿYes.ÿÿ

    6ÿÿÿ          MS.ÿSEN:ÿÿNothingÿfurther,ÿYourÿHonor.ÿÿThankÿyou.ÿÿ

    7ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿAnyÿredirect?ÿÿ

    8ÿÿÿ          MS.ÿSAVNER:ÿÿYes,ÿYourÿHonor,ÿbriefly.ÿÿ

    9ÿÿÿ                      REDIRECTÿEXAMINATION

 10ÿÿÿBYÿMS.ÿSAVNER:ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿMissÿSenÿaskedÿyouÿ--ÿaskedÿyouÿaboutÿanÿoccasionÿinÿ

 12ÿÿÿMarchÿ2016ÿwhenÿyouÿplacedÿcallsÿtoÿtheÿdefendantÿaskingÿtoÿbuyÿ

 13ÿÿÿdrugsÿandÿheÿsaidÿheÿdidn'tÿhaveÿanyÿmoreÿ--ÿheÿdidn'tÿhaveÿ

 14ÿÿÿdrugs,ÿright?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿOkay,ÿbutÿheÿdidÿsayÿheÿwouldÿtryÿtoÿgetÿmore?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿAndÿfairÿtoÿsayÿyouÿgotÿpaidÿseveralÿthousandÿdollarsÿ

 19ÿÿÿforÿyourÿworkÿasÿaÿconfidentialÿsource;ÿisÿthatÿright?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿHowÿlongÿhaveÿyouÿbeenÿworkingÿasÿaÿconfidentialÿsource?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿIÿwouldÿsayÿtenÿyears.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿWhyÿdoÿyouÿdoÿthisÿwork?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿ11,ÿ10ÿyearsÿagoÿIÿgotÿinÿtroubleÿmyself.ÿÿIÿwasÿusingÿ

 25ÿÿÿdrugsÿandÿIÿgotÿclean.ÿÿIÿhaveÿtwoÿkidsÿthatÿareÿgrowing,ÿandÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 86 of 250
ÿ
ÿ
ÿ
ÿ                        MichelleÿN.                                86
ÿ
    1ÿÿÿseeingÿwhatÿVermontÿisÿcomingÿintoÿisÿveryÿsad,ÿandÿIÿthinkÿmyÿ

    2ÿÿÿlittleÿpartÿhelpsÿcleanÿupÿtheÿstreetÿandÿgetÿtheÿdrugsÿawayÿinÿ

    3ÿÿÿmyÿ--ÿthat'sÿhowÿIÿviewÿit.ÿÿI'llÿbeÿ10ÿyearsÿsoberÿMayÿ5thÿsoÿ

    4ÿÿÿit'sÿsadÿtoÿseeÿtheseÿgirlsÿthatÿareÿrunÿbyÿtheseÿmen.ÿÿItÿjustÿ

    5ÿÿÿbreaksÿmyÿheart.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿDidÿtheÿDEAÿeverÿtellÿyouÿthatÿyourÿpaymentÿwasÿ

    7ÿÿÿconditionalÿonÿyouÿactuallyÿgettingÿsuspectedÿnarcotics?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿInÿfact,ÿtheyÿpaidÿyouÿsometimesÿevenÿwhenÿyouÿdidn'tÿgoÿ

 10ÿÿÿthroughÿwithÿtheÿbuyÿbecauseÿtheÿdefendantÿdidn'tÿhaveÿdrugs,ÿ

 11ÿÿÿright?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿAreÿyouÿbeingÿpaidÿforÿyourÿtestimonyÿhereÿtoday?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿMissÿSenÿaskedÿyouÿaboutÿtheÿfirstÿtimeÿyouÿmetÿtheÿ

 16ÿÿÿdefendant.ÿÿYouÿwentÿinsideÿtheÿhouseÿbecauseÿyouÿinformedÿDEAÿ

 17ÿÿÿthatÿyouÿfeltÿcomfortable;ÿisÿthatÿright?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDefendantÿwasÿniceÿtoÿyou,ÿright?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿHeÿmadeÿyouÿfeelÿcomfortable?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿAndÿevenÿinÿthatÿfirstÿmeetingÿheÿtalkedÿaboutÿwantingÿ

 24ÿÿÿtoÿgoÿintoÿbusinessÿwithÿyou,ÿright?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 87 of 250
ÿ
ÿ
ÿ
ÿ                        MichelleÿN.                                87
ÿ
    1ÿÿÿ          MS.ÿSEN:ÿÿObjection,ÿYourÿHonor.ÿÿLeading.ÿÿ

    2ÿÿÿ          THEÿCOURT:ÿÿObjectionÿsustained.ÿÿYouÿwantÿtoÿ

    3ÿÿÿrephraseÿtheÿquestion?ÿÿ

    4ÿÿÿ          MS.ÿSAVNER:ÿÿYes,ÿYourÿHonor.ÿÿ

    5ÿÿÿBYÿMS.ÿSAVNER:ÿÿÿÿ

    6ÿÿÿQ.ÿÿÿÿÿRemindÿusÿofÿtheÿdiscussionÿthatÿyouÿhadÿwithÿtheÿ

    7ÿÿÿdefendantÿthatÿfirstÿtimeÿyouÿmetÿhim.ÿÿ

    8ÿÿÿA.ÿÿÿÿÿHeÿwantedÿtoÿsetÿhisÿpeopleÿupÿwithÿmyÿbrotherÿorÿwithÿ

    9ÿÿÿmeÿtoÿhelpÿmeÿmakeÿmoneyÿupÿatÿtheÿhouseÿtoÿsellÿdrugs.ÿÿHeÿ

 10ÿÿÿfeltÿthatÿcomfortableÿwithÿme.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿAndÿtheÿsecondÿtimeÿyouÿmetÿhimÿinÿpersonÿwasÿonÿtheÿ

 12ÿÿÿlastÿbuy;ÿisÿthatÿright?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 14ÿÿÿ            MS.ÿSEN:ÿÿObjection.ÿÿLeading.ÿÿ

 15ÿÿÿ            THEÿCOURT:ÿÿWellÿthat'sÿaÿpreliminaryÿquestionÿsoÿareÿ

 16ÿÿÿyouÿgoingÿtoÿfollowÿthatÿupÿwithÿ--ÿ

 17ÿÿÿ            MS.ÿSAVNER:ÿÿYes,ÿYourÿHonor.ÿÿ

 18ÿÿÿ            THEÿCOURT:ÿÿ--ÿwhatÿyouÿtalkedÿabout?ÿÿ

 19ÿÿÿ            MS.ÿSAVNER:ÿÿSomethingÿelse,ÿbutÿyes.ÿÿ

 20ÿÿÿ            THEÿCOURT:ÿÿAllÿright.ÿÿOkay.ÿÿ

 21ÿÿÿBYÿMS.ÿSAVNER:ÿÿÿÿ

 22ÿÿÿQ.ÿÿÿÿÿThatÿwasÿtheÿnextÿtimeÿyouÿmetÿtheÿdefendant,ÿisÿthatÿ

 23ÿÿÿright,ÿtheÿlastÿbuy?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿYes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿhowÿdidÿheÿmakeÿyouÿfeelÿduringÿthatÿbuy?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 88 of 250
ÿ
ÿ
ÿ
ÿ                        MichelleÿN.                                88
ÿ
    1ÿÿÿA.ÿÿÿÿÿVeryÿuncomfortable.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿWhy?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿLikeÿIÿsaidÿwhenÿIÿwasÿusingÿIÿwasÿputÿinÿuncomfortableÿ

    4ÿÿÿsituationsÿmyselfÿsoÿIÿcanÿjustÿsense.ÿÿIt'sÿhardÿtoÿexplainÿ

    5ÿÿÿit,ÿbutÿhisÿwholeÿdemeanorÿandÿtheÿwayÿMandyÿwasÿactingÿIÿcouldÿ

    6ÿÿÿfeelÿsomethingÿwasÿoffÿinÿhisÿwholeÿ--ÿjustÿlookingÿatÿhim.ÿÿItÿ

    7ÿÿÿwasÿwayÿoff.ÿÿ

    8ÿÿÿ          MS.ÿSAVNER:ÿÿNothingÿfurther.ÿÿ

    9ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿMs.ÿSen,ÿanyÿfurtherÿquestions?ÿÿ

 10ÿÿÿ            MS.ÿSEN:ÿÿBriefly,ÿYourÿHonor.ÿÿ

 11ÿÿÿ                         RECROSSÿEXAMINATION

 12ÿÿÿBYÿMS.ÿSEN:ÿÿÿÿ

 13ÿÿÿQ.ÿÿÿÿÿSoÿyouÿgotÿinÿtroubleÿinÿMayÿofÿ2010?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿYup.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿWhatÿhappenedÿtoÿthatÿcharge?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿIÿgotÿaÿmisdemeanorÿpossession.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿAndÿwereÿyouÿcooperatingÿinÿthatÿcase?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿInÿthatÿcaseÿno.ÿÿIÿmeanÿthat'sÿwhereÿIÿmetÿtheÿDEA,ÿ

 19ÿÿÿRob,ÿsoÿIÿworkedÿwithÿthem.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿAsÿaÿresultÿofÿyourÿcooperationÿinÿthatÿcaseÿdidÿyourÿ

 21ÿÿÿchargesÿgetÿreduced?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYesÿIÿthink.ÿÿIÿalsoÿpaidÿforÿaÿlawyerÿandÿdidÿexactlyÿ

 23ÿÿÿwhatÿIÿwasÿsupposedÿtoÿdoÿandÿstayedÿcleanÿforÿmyÿkidsÿandÿforÿ

 24ÿÿÿmyself.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿYouÿwereÿinitiallyÿchargedÿwithÿaÿfelony?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 89 of 250
ÿ
ÿ
ÿ
ÿ                        MichelleÿN.                                89
ÿ
    1ÿÿÿA.ÿÿÿÿÿSorryÿIÿdon'tÿknowÿhowÿitÿworks.ÿÿYesÿitÿwentÿtoÿaÿ

    2ÿÿÿmisdemeanor.ÿÿItÿwasÿaÿfelonyÿdrugÿcharge,ÿyes.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿAndÿsoÿbecauseÿofÿtheÿcooperationÿyouÿdidÿyouÿgotÿyourÿ

    4ÿÿÿchargesÿreducedÿtoÿaÿmisdemeanor?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYesÿandÿalsoÿworkingÿandÿstayingÿclean.ÿÿ

    6ÿÿÿ          MS.ÿSEN:ÿÿThankÿyou.ÿÿNothingÿfurther,ÿYourÿHonor.ÿÿ

    7ÿÿÿ          THEÿCOURT:ÿÿThankÿyou.ÿÿAllÿright.ÿÿGovernmentÿwantÿ

    8ÿÿÿtoÿcallÿnextÿwitness.ÿÿ

    9ÿÿÿ          MR.ÿDARROW:ÿÿYes.ÿÿYourÿHonor,ÿourÿnextÿwitnessÿisÿ

 10ÿÿÿMandyÿL.ÿandÿwe'reÿtryingÿtoÿtrackÿherÿdownÿrightÿnow.ÿÿ

 11ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿIsÿsheÿoutside?ÿÿ

 12ÿÿÿ            MR.ÿDARROW:ÿÿIÿthinkÿso.ÿÿWeÿwentÿaÿlittleÿfasterÿ

 13ÿÿÿthanÿweÿhadÿanticipated.ÿÿWeÿprojectedÿherÿtoÿleadÿoffÿafterÿ

 14ÿÿÿlunchÿandÿsoÿwe'reÿtryingÿtoÿpullÿitÿtogetherÿandÿgetÿherÿinÿ

 15ÿÿÿnow.ÿÿIfÿweÿcouldÿhaveÿaÿminuteÿtoÿseeÿwhereÿweÿare?ÿÿ

 16ÿÿÿ            THEÿCOURT:ÿÿAllÿright.ÿÿWe'llÿtakeÿaÿminute.ÿÿ

 17ÿÿÿ            MR.ÿDARROW:ÿÿThanks.ÿÿ

 18ÿÿÿ            THEÿCOURT:ÿÿAllÿright.ÿÿI'mÿgoingÿtoÿturnÿtheÿhusherÿ

 19ÿÿÿonÿsoÿthatÿyou'reÿfreeÿtoÿstretchÿandÿstand.ÿÿJustÿaskÿthatÿyouÿ

 20ÿÿÿstayÿhere.ÿÿ

 21

 22

 23

 24

 25

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 90 of 250
ÿ
ÿ
ÿ
ÿ                        MichelleÿN.                                90
ÿ
    1ÿÿÿ[Benchÿconference]ÿÿ

    2ÿÿÿ          THEÿCOURT:ÿÿAllÿright.ÿÿIsÿMs.ÿL.ÿhereÿorÿshouldÿweÿ

    3ÿÿÿtakeÿaÿbreakÿatÿthisÿpointÿandÿcomeÿbackÿaÿlittleÿearly?ÿÿStartÿ

    4ÿÿÿtheÿlunchÿbreakÿatÿthisÿpoint?ÿÿ

    5ÿÿÿ          MR.ÿDARROW:ÿÿThatÿsoundsÿsensible,ÿYourÿHonor.ÿÿAgentÿ

    6ÿÿÿChetwyndÿwentÿupstairsÿtoÿfindÿherÿaboutÿfiveÿminutesÿagoÿandÿIÿ

    7ÿÿÿdon'tÿknowÿwhat'sÿgoingÿonÿupÿthere.ÿÿIÿapologize.ÿÿ

    8ÿÿÿ[Endÿofÿbenchÿconference]

    9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 91 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   91
ÿ
    1ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿWellÿhowÿaboutÿifÿweÿtakeÿourÿ

    2ÿÿÿrecessÿatÿthisÿpointÿandÿbeÿbackÿatÿ1.ÿÿAllÿright.ÿÿThat'sÿtheÿ

    3ÿÿÿsameÿhourÿandÿaÿquarterÿexceptÿwe'reÿstartingÿ15ÿminutesÿ

    4ÿÿÿearlierÿandÿyou'reÿleavingÿ15ÿminutesÿearlier,ÿandÿaccordingÿtoÿ

    5ÿÿÿmyÿcalculationÿthatÿisÿevenÿSteven.ÿÿSoÿallÿright.ÿÿLet'sÿtakeÿ

    6ÿÿÿourÿrecessÿatÿthisÿpointÿandÿwe'llÿseeÿyouÿatÿ1ÿo'clock.ÿÿ

    7ÿÿÿ[Recessÿ11:40ÿa.m.ÿ-ÿ1:05ÿp.m.]ÿÿ

    8ÿÿÿ          THEÿCOURT:ÿÿThankÿyouÿforÿbeingÿonÿtimeÿandÿIÿthinkÿ

    9ÿÿÿwe'reÿreadyÿtoÿgo.ÿÿMr.ÿDarrow,ÿcallÿyourÿnextÿwitness.ÿÿ

 10ÿÿÿ            MR.ÿDARROW:ÿÿThankÿyou,ÿYourÿHonor.ÿÿWeÿcallÿMandyÿ

 11ÿÿÿL..ÿÿ

 12ÿÿÿ            DEPUTYÿCLERK:ÿÿPleaseÿcomeÿforward,ÿma'am,ÿtoÿbeÿ

 13ÿÿÿsworn.ÿÿThat'sÿfine.ÿÿ

 14ÿÿÿMANDYÿL.,

 15ÿÿÿ      Havingÿbeenÿdulyÿsworn,ÿtestifiedÿasÿfollows:

 16ÿÿÿ            THEÿCOURT:ÿÿGoodÿafternoon,ÿMs.ÿL.

 17ÿÿÿ                         DIRECTÿEXAMINATIONÿÿ

 18ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 19ÿÿÿQ.ÿÿÿÿÿGoodÿafternoon.ÿÿCanÿweÿpleaseÿstartÿbyÿhavingÿyouÿspellÿ

 20ÿÿÿyourÿlastÿnameÿforÿtheÿcourtÿreporter?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿL.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿThankÿyou.ÿÿ

 23ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿCanÿIÿaskÿyouÿjustÿtoÿmoveÿforwardÿ

 24ÿÿÿandÿtoÿtakeÿthatÿmicrophoneÿandÿputÿitÿ--ÿstretchÿitÿsoÿit'sÿ

 25ÿÿÿrightÿinÿfrontÿofÿyouÿandÿspeakÿ--ÿifÿyouÿcanÿspeakÿrightÿintoÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 92 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   92
ÿ
    1ÿÿÿtheÿphoneÿ--ÿrightÿintoÿtheÿmicrophone,ÿthatÿwillÿbeÿveryÿ

    2ÿÿÿhelpful.ÿÿPeopleÿwillÿwantÿtoÿhearÿyouÿ--ÿwhatÿyouÿhaveÿtoÿsay.ÿÿ

    3ÿÿÿOkay.ÿÿ

    4ÿÿÿ          MR.ÿDARROW:ÿÿThankÿyou.ÿÿ

    5ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

    6ÿÿÿQ.ÿÿÿÿÿLet'sÿbeginÿwithÿyourÿbackground.ÿÿCanÿyouÿpleaseÿtellÿ

    7ÿÿÿtheÿjuryÿwhereÿyouÿwereÿborn?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿConnecticut.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿDidÿyouÿmoveÿatÿsomeÿpointÿfromÿConnecticut?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿWhereÿdidÿyouÿmoveÿto?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿProvidence,ÿRhodeÿIsland.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿAndÿatÿsomeÿpointÿdidÿyouÿmoveÿafterÿthat?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿYes,ÿtoÿVermont.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿCanÿyouÿtellÿusÿwhatÿyouÿrememberÿaboutÿyourÿ

 16ÿÿÿearlyÿchildhood?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿAbusive.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿLetÿmeÿbeÿmoreÿparticular.ÿÿDidÿyourÿparentsÿ

 19ÿÿÿseparateÿatÿsomeÿpoint?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿAndÿwhenÿdidÿthatÿhappenÿifÿyouÿknow?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿIÿwasÿstillÿaÿbaby.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿAtÿsomeÿpointÿwereÿyouÿ--ÿdidÿyouÿgoÿintoÿtheÿ

 24ÿÿÿcustodyÿofÿyourÿgrandmother?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 93 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   93
ÿ
    1ÿÿÿQ.ÿÿÿÿÿAndÿyourÿgrandmotherÿwasÿinÿVermont?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿYouÿmentionedÿabusiveÿwhenÿyouÿwereÿaÿchild.ÿÿWhatÿdoÿ

    4ÿÿÿyouÿmean?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿSexualÿabuse.ÿÿ

    6ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿIÿdon'tÿthinkÿpeopleÿcanÿhearÿyou,ÿ

    7ÿÿÿsoÿifÿyouÿcanÿjustÿmoveÿupÿaÿlittleÿbitÿandÿbringÿtheÿ

    8ÿÿÿmicrophoneÿdownÿandÿIÿwouldÿaskÿyouÿtoÿspeakÿupÿifÿyouÿcanÿ

    9ÿÿÿplease.ÿÿThankÿyou.ÿÿ

 10ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 11ÿÿÿQ.ÿÿÿÿÿWhenÿyouÿwereÿ5ÿorÿ6ÿyearsÿoldÿdidÿsomethingÿhappen?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿAndÿjustÿveryÿbrieflyÿwhatÿhappened?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿIÿwasÿmolested.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿByÿwhom?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿMyÿmom'sÿhusband.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWasÿyourÿfatherÿinÿtheÿpictureÿthen?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿSoÿyouÿwereÿinÿtheÿcustodyÿofÿyourÿmother?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿSheÿremarried?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿAndÿthatÿmanÿsexuallyÿmolestedÿyou?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿWasÿthereÿaÿcourtÿproceedingÿthatÿresulted?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 94 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   94
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿWhatÿroleÿdidÿyouÿhaveÿinÿthat?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿIÿhadÿtoÿtestifyÿtoÿobviouslyÿtellÿthemÿwhatÿhappenedÿ--ÿ

    4ÿÿÿhowÿitÿhappened.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿAndÿthisÿisÿwhenÿyouÿwereÿaboutÿhowÿold?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿIÿwasÿ5ÿorÿ6.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿHowÿdidÿyourÿmotherÿrespondÿtoÿthis?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿMyÿmomÿtookÿhisÿside.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿAndÿhowÿdidÿyouÿrespondÿtoÿthis?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿCanÿyouÿ--ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿWellÿdidÿyouÿ--ÿdidÿyouÿblameÿhimÿorÿdidÿyouÿblameÿ

 12ÿÿÿyourself?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿIÿblamedÿmyself.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿDidÿyouÿhaveÿaÿproblemÿwithÿsleepingÿpillsÿnotÿlongÿ

 15ÿÿÿafterÿthat?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿWhatÿhappened?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿIÿtriedÿtoÿkillÿmyself.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿHowÿoldÿwereÿyouÿwhenÿthatÿhappened?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿ6ÿorÿ7.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿAboutÿwhenÿwasÿitÿwhenÿyourÿgrandmotherÿgotÿcustody?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿIÿwasÿlittle.ÿÿMyÿgrandmotherÿhadÿcustodyÿofÿmeÿwhenÿIÿ

 23ÿÿÿwasÿ2.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿlet'sÿmoveÿupÿtoÿgoingÿtoÿschool.ÿÿDidÿyouÿgoÿ

 25ÿÿÿtoÿschoolÿinÿBurlington?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 95 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   95
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿStillÿinÿyourÿgrandmother'sÿcustody?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿWhatÿdoÿyouÿhaveÿforÿsiblings?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿIÿhaveÿthreeÿsisters.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿareÿtheyÿofÿtheÿsameÿparentsÿthatÿyouÿhave?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿWeÿhaveÿtheÿsameÿmom.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿAndÿfathers?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿDifferentÿfathers.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿEachÿofÿtheÿfourÿofÿyou?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿWasÿthereÿ--ÿwasÿthereÿaÿtimeÿwhenÿyouÿgotÿtoÿspendÿsomeÿ

 13ÿÿÿtimeÿwithÿyourÿdad?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿWhenÿdidÿthatÿhappen?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿIÿwasÿ10.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿwhatÿwereÿtheÿcircumstances?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿIÿwentÿtoÿConnecticutÿtoÿspendÿaÿsummerÿwithÿhim.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿIsÿthatÿ--ÿdoÿyouÿhaveÿmemoriesÿofÿhimÿfromÿ

 20ÿÿÿbeforeÿthat?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿyou'reÿ10ÿyearsÿold?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿIt'sÿtheÿfirstÿtimeÿIÿeverÿmetÿhim.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿthatÿwasÿtheÿsummerÿwhenÿyouÿwereÿ10?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 96 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   96
ÿ
    1ÿÿÿQ.ÿÿÿÿÿAndÿhowÿlongÿwereÿyouÿdownÿthereÿfor?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿTheÿwholeÿsummer.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿHowÿdidÿitÿgo?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿGood.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDidÿyouÿmakeÿplansÿtoÿspendÿanotherÿsummerÿwithÿ

    6ÿÿÿyourÿdad?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿWhatÿhappened?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿIÿwasÿ16.ÿÿIÿwasÿgoingÿtoÿgoÿspendÿitÿwithÿhimÿandÿfoundÿ

 10ÿÿÿoutÿthatÿheÿhadÿpassedÿaway.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿHowÿdidÿheÿpassÿaway?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿInÿaÿcarÿaccident.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿAtÿsomeÿpointÿwhenÿyouÿwereÿaÿteenagerÿdidÿyouÿstartÿaÿ

 14ÿÿÿrelationshipÿwithÿaÿman?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿAndÿwhoÿwasÿthat?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿDusty.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿDusty.ÿÿDidÿyouÿ--ÿhowÿmuchÿtimeÿdidÿyouÿspendÿwithÿhim?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿWeÿwereÿtogetherÿ11ÿandÿaÿhalfÿyears.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿHowÿwouldÿyouÿcharacterizeÿthatÿrelationship?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿTheÿbeginningÿwasÿgood.ÿÿThenÿasÿweÿgotÿfurtherÿoutÿitÿ

 22ÿÿÿjustÿbecameÿabusive.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿAndÿwhatÿdoÿyouÿmeanÿbyÿabusive?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿHittingÿme.ÿÿCallingÿmeÿnames.ÿÿHeÿalmostÿchokedÿme.ÿÿ

 25ÿÿÿLikeÿalmostÿkilledÿmeÿinÿfrontÿofÿmyÿdaughter.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 97 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   97
ÿ
    1ÿÿÿQ.ÿÿÿÿÿWereÿthereÿlegalÿproceedings?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿThereÿwasÿaÿrestrainingÿorder.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿYouÿobtainedÿaÿrestrainingÿorder?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿDidÿyouÿhaveÿchildrenÿwithÿDusty?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿYouÿhadÿaÿsonÿwithÿDusty?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿTwo;ÿmyÿoldest,ÿmyÿdaughterÿandÿmyÿson.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿHowÿareÿthey?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿGood.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿSoÿdidÿyouÿseparateÿwithÿDustyÿafterÿthisÿproblematicÿ

 12ÿÿÿstuff?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿdidÿyouÿmeetÿanotherÿman?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿWhoÿwasÿthat?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿRaymond.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿI'mÿsorry.ÿÿ

 19ÿÿÿA.ÿÿÿÿÿRay.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿWhatÿwasÿhisÿlastÿname?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿEdwards.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿDidÿyouÿspendÿtimeÿwithÿRayÿEdwards?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿHowÿdidÿthatÿturnÿout?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿNotÿsoÿgood.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 98 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   98
ÿ
    1ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWasÿthatÿrelationshipÿabusive?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿWhereÿisÿRayÿEdwardsÿtoday?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿInÿjail.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿhowÿlongÿaÿsentenceÿhe'sÿserving?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿHeÿhasÿaÿ12-yearÿsentence.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿAboutÿwhenÿwasÿitÿthatÿyourÿrelationshipÿwithÿRayÿended?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿ2014.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDidÿyouÿ--ÿwereÿyouÿchargedÿwithÿanÿoffenseÿ

 10ÿÿÿaroundÿthatÿtime?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿDidÿyouÿpleadÿguiltyÿtoÿanÿoffense?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿWhatÿwasÿtheÿoffense?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿVoyeurism.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿWhatÿwasÿyourÿsentence?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿ10ÿdaysÿinÿjailÿtwoÿyearsÿprobation.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿwasÿthatÿlateÿ2014/earlyÿ2015?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿEarlyÿ2015ÿ--ÿwait.ÿÿNo.ÿÿTryingÿtoÿthink.ÿÿMyÿcaseÿ

 20ÿÿÿendedÿinÿ2016.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿI'mÿwonderingÿwhen.ÿÿMoreÿaroundÿtheÿtimeÿyouÿ

 22ÿÿÿwereÿresolvingÿtheÿcase?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿ2015.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿEarlyÿ2015?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿApril.ÿÿYes.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 99 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   99
ÿ
    1ÿÿÿQ.ÿÿÿÿÿWhatÿresultÿdidÿyourÿconvictionÿinÿthatÿcaseÿhaveÿonÿ

    2ÿÿÿyourÿcustodyÿofÿtheseÿchildren?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿLosingÿmyÿkids.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿWhatÿhappenedÿtoÿtheÿkids?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿTheyÿ--ÿmyÿoldestÿtwoÿwentÿtoÿtheirÿdadÿandÿmyÿ

    6ÿÿÿ8-year-oldÿwentÿtoÿfosterÿcare.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿifÿweÿcomeÿupÿtoÿtheÿspringÿofÿ2015,ÿ

    8ÿÿÿwhat'sÿyourÿsituationÿthen?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿHowÿdoÿyouÿmean?ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿWithÿyourÿchildren?ÿÿI'mÿsorry.ÿÿ

 11ÿÿÿA.ÿÿÿÿÿIÿwasn'tÿallowedÿtoÿseeÿmyÿoldest,ÿmyÿdaughter,ÿbutÿtheÿ

 12ÿÿÿtwoÿyoungestÿIÿhadÿvisitationÿwith.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿVisitation?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿUh-huh.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿWereÿtheyÿinÿDCFÿcustody?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿMyÿ8-year-oldÿwere.ÿÿMyÿvisitsÿwereÿsupervisedÿbyÿDCF.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿAtÿsomeÿpointÿaroundÿthatÿtime,ÿandÿwe'reÿinÿtheÿspringÿ

 18ÿÿÿorÿmiddleÿofÿ2015,ÿdidÿyouÿmeetÿaÿfellowÿnamedÿBrianÿFolks?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿHowÿdidÿthatÿcomeÿabout?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿFacebook.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿYouÿmetÿhimÿonÿFacebook?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿYouÿhadÿaÿFacebookÿaccount?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 100 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    100
ÿ
    1ÿÿÿQ.ÿÿÿÿÿAndÿyouÿgotÿcommunicationsÿonÿthatÿfromÿhim?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿCanÿyouÿtellÿusÿgenerallyÿwhatÿthoseÿ

    4ÿÿÿcommunicationsÿwereÿabout?ÿÿThisÿisÿbeforeÿyouÿmetÿhim?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿStartedÿoutÿasÿmeÿmeetingÿhisÿcousinÿJimmyÿPorterÿ

    6ÿÿÿtalkingÿtoÿhim,ÿandÿthenÿeventuallyÿMoeÿstartedÿmessagingÿmeÿ

    7ÿÿÿtryingÿtoÿaskÿwhatÿmyÿintentionsÿwereÿwithÿhim,ÿwhereÿitÿwasÿ

    8ÿÿÿgoing.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿSoÿyou'reÿhavingÿFacebookÿcommunicationsÿwithÿaÿFacebookÿ

 10ÿÿÿentityÿorÿsomeoneÿusingÿtheÿnameÿJimmyÿPorter?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿAndÿthenÿaÿmanÿnamedÿMoeÿstartsÿcontactingÿyou.ÿÿDoÿyouÿ

 13ÿÿÿknowÿMoe'sÿname?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿHisÿrealÿname?ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿYeah.ÿÿ

 16ÿÿÿA.ÿÿÿÿÿBrianÿFolks.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿYouÿcallÿhimÿMoe?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿLikeÿM-O-E?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿUh-huh.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿMoeÿcommunicatesÿwithÿyouÿoverÿFacebookÿaskingÿyouÿaboutÿ

 22ÿÿÿyourÿcommunicationsÿwithÿthisÿJimmyÿPorterÿperson?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿAtÿsomeÿpointÿdidÿheÿaskÿtoÿmeetÿyou?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 101 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    101
ÿ
    1ÿÿÿQ.ÿÿÿÿÿDidÿthatÿtakeÿplace?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿAboutÿwhenÿwasÿthatÿyouÿfirstÿmetÿMoe?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿInÿApril.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿApril.ÿÿAllÿright,ÿandÿcanÿyouÿtellÿusÿgenerallyÿwhereÿ

    6ÿÿÿthatÿwas?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿHeÿpickedÿmeÿupÿonÿWestÿCanalÿStreetÿandÿweÿdroveÿtoÿaÿ

    8ÿÿÿcomplexÿapartmentÿoutÿinÿEssexÿ--ÿColchester.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿwhatÿdidÿtheÿtwoÿofÿyouÿdoÿoutÿthere?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿTalked.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSittingÿinÿhisÿcar?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿAboutÿhowÿlongÿdidÿyouÿtalkÿtoÿhim?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿHourÿorÿtwo.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿDidÿheÿ--ÿwasÿthereÿanyÿtalkÿaboutÿaÿwayÿthatÿyouÿmightÿ

 16ÿÿÿbeÿableÿtoÿmakeÿmoneyÿinÿthat?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿIÿapologize.ÿÿLetÿmeÿjustÿfinishÿmyÿquestion.ÿÿInÿthatÿ

 19ÿÿÿfirstÿconversation?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿTellÿusÿwhatÿhappened?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿHeÿsaidÿheÿhadÿaÿwebÿsiteÿonlineÿthatÿheÿwouldÿtakeÿ

 23ÿÿÿpicturesÿ--ÿsellÿpicturesÿtoÿdisabledÿveterans.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿWhatÿkindÿofÿpictures?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿPicturesÿinÿlikeÿyourÿunderwearÿandÿbra.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 102 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    102
ÿ
    1ÿÿÿQ.ÿÿÿÿÿSoÿsortÿofÿsexyÿpictures?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿheÿwantÿyouÿtoÿdo?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿSignÿaÿconsentÿform.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿAndÿdoÿwhat?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿLetÿhimÿtakeÿpicturesÿsoÿheÿcanÿsellÿthem.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿAndÿwhatÿwasÿyourÿresponseÿtoÿthat?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿIÿwasÿkindÿofÿskepticalÿatÿfirstÿsoÿIÿsaidÿno.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿAtÿfirst?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿOkayÿandÿdidÿthatÿchange?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYes.ÿÿIÿendedÿupÿsigningÿtheÿconsentÿform.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿNowÿdidÿyouÿhaveÿaÿplaceÿtoÿliveÿaroundÿthatÿ

 14ÿÿÿtime?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿIÿwasÿprettyÿmuchÿinÿandÿoutÿofÿplaces.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿInÿandÿoutÿofÿplaces?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿIsÿthatÿkindÿofÿlikeÿbeingÿhomeless?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿDidÿMoeÿhaveÿsomeÿsuggestionsÿaboutÿhowÿheÿ

 21ÿÿÿcouldÿhelpÿyouÿout?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿIÿwentÿtoÿMoe,ÿaskedÿhimÿifÿheÿknewÿofÿaÿplaceÿIÿcouldÿ

 23ÿÿÿstay.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿWhatÿwasÿtheÿoutcome?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿHeÿsaidÿIÿcouldÿstayÿatÿhisÿyoungestÿson'sÿmom'sÿhouse.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 103 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    103
ÿ
    1ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhoÿisÿthat?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿDanielle.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿDanielle?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿWhereÿdidÿsheÿlive?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿEthanÿAllenÿParkway.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿDoÿyouÿknowÿtheÿaddressÿoutÿthere?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿIÿdon'tÿremember.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿLetÿmeÿshowÿyouÿwhat'sÿbeenÿmarkedÿasÿGovernmentÿ

 10ÿÿÿexhibitÿ58.ÿÿMayÿIÿapproach?ÿÿ

 11ÿÿÿ            THEÿCOURT:ÿÿYes.ÿÿ

 12ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 13ÿÿÿQ.ÿÿÿÿÿTwo-pageÿexhibitÿconsistingÿofÿtwoÿphotographs.ÿÿCanÿyouÿ

 14ÿÿÿtakeÿaÿlookÿatÿthoseÿplease?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿThatÿisÿDanielle'sÿhouse.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿDoÿthoseÿtwoÿpicturesÿfairlyÿandÿaccuratelyÿdepictÿtheÿ

 17ÿÿÿplaceÿ--ÿDanielle'sÿplaceÿwhereÿMoeÿarrangedÿforÿyouÿtoÿstay?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿ            MR.ÿDARROW:ÿÿYourÿHonor,ÿweÿmoveÿthose.ÿÿ

 20ÿÿÿ            THEÿCOURT:ÿÿWhatÿexhibitÿareÿthose?ÿÿ

 21ÿÿÿ            MR.ÿDARROW:ÿÿIÿapologize.ÿÿ58.ÿÿ

 22ÿÿÿ            THEÿCOURT:ÿÿAnyÿobjectionÿtoÿ58?ÿÿ

 23ÿÿÿ            MR.ÿKAPLAN:ÿÿIfÿIÿcanÿlookÿatÿit,ÿJudge.ÿÿNoÿ

 24ÿÿÿobjection.ÿÿ

 25ÿÿÿ            THEÿCOURT:ÿÿAllÿright.ÿÿSoÿadmitted.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 104 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    104
ÿ
    1ÿÿÿ[GovernmentÿExhibitÿ58ÿadmitted]

    2ÿÿÿ          MR.ÿDARROW:ÿÿDoÿweÿneedÿtoÿmarkÿtheseÿasÿweÿgoÿalong?ÿÿ

    3ÿÿÿNo.ÿÿThanks.ÿÿ

    4ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

    5ÿÿÿQ.ÿÿÿÿÿAboutÿhowÿlongÿdidÿyouÿstayÿthere?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿTwoÿweeks.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿWhatÿhappenedÿafterÿthat?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿIÿmovedÿinÿwithÿmyÿgram.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿWhereÿdidÿyourÿgramÿlive?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿ72ÿEastÿAllenÿStreetÿinÿWinooski.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿAndÿasÿweÿgoÿforwardÿwe'reÿgoingÿtoÿreferÿtoÿmostÿpeopleÿ

 12ÿÿÿbyÿjustÿtheirÿfirstÿnameÿandÿwe'reÿnotÿgoingÿtoÿmentionÿ

 13ÿÿÿaddressesÿunlessÿIÿaskÿyou.ÿÿOkay.ÿÿ

 14ÿÿÿA.ÿÿÿÿÿAllÿright.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿThanks.ÿÿDuringÿthisÿearlyÿpartÿofÿyourÿrelationshipÿ

 16ÿÿÿwithÿMoeÿhowÿdidÿheÿtreatÿyou?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿGood.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿCanÿyouÿtellÿusÿaÿlittleÿbitÿaboutÿsomeÿofÿtheÿ

 19ÿÿÿthingsÿheÿdidÿandÿsaidÿtoÿmakeÿyouÿcomfortable?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿHeÿmadeÿsureÿIÿhadÿaÿplaceÿtoÿstay,ÿfood,ÿcigarettes,ÿ

 21ÿÿÿpaidÿmyÿgram.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿHeÿpaidÿyourÿgram?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿUh-huh.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿDidÿaÿromanticÿ--ÿdidÿromanticÿfeelingsÿ

 25ÿÿÿdevelopÿinÿyou?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 105 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    105
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿHowÿdidÿyouÿstartÿfeeling?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿIÿfellÿinÿloveÿwithÿhim.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿwhyÿdidÿyouÿfallÿinÿloveÿwithÿhim?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿHeÿwouldÿtellÿme.ÿÿJustÿtheÿwayÿheÿmadeÿmeÿfeelÿandÿ

    6ÿÿÿstuff.ÿÿHeÿwouldÿtellÿme.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿWhatÿstuffÿdidÿheÿtellÿyou?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿTellÿmeÿthatÿweÿwouldÿeventuallyÿbeÿtogether,ÿheÿwouldÿ

    9ÿÿÿtakeÿcareÿofÿme,ÿandÿthatÿheÿlovedÿme.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿdidÿyouÿrespondÿwithÿfeelingsÿofÿloveÿback?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿDidÿaÿsexualÿrelationshipÿdevelopÿbetweenÿtheÿtwoÿofÿ

 13ÿÿÿyou?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿNowÿatÿsomeÿpointÿdidÿtheÿsubjectÿofÿprostitutionÿcomeÿ

 16ÿÿÿup?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿWhenÿdidÿthatÿfirstÿcomeÿup?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿItÿwasÿinÿJune.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿWhatÿhappened?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿWeÿdroveÿtoÿPoultneyÿtoÿpickÿupÿsomeoneÿheÿknew.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿPoultneyÿorÿPutney?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿPutney.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhoÿdrove?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿHeÿdid.ÿÿ

ÿ
ÿ              CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 106 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    106
ÿ
    1ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿwhoÿelseÿisÿinÿtheÿcar?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿItÿwasÿmeÿandÿhimÿatÿfirst.ÿÿThenÿweÿwentÿandÿpickedÿupÿ

    3ÿÿÿaÿgirlÿnamedÿDelaney.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿyouÿandÿMoeÿdriveÿsouthÿtoÿPutney?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿUh-huh.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿIsÿthatÿaboutÿtwoÿandÿaÿhalfÿhoursÿ--ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿ--ÿoneÿway?ÿÿOkay,ÿandÿinÿPutneyÿyouÿsayÿaÿgirlÿnamedÿ

    9ÿÿÿElanie?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿDelaney.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿDelaneyÿwasÿpickedÿupÿandÿtellÿusÿaboutÿ--ÿweÿgotÿhereÿ

 12ÿÿÿbyÿwonderingÿhowÿprostitutionÿfirstÿcameÿup.ÿÿWasÿthereÿaÿ

 13ÿÿÿconversationÿinÿtheÿcarÿonÿtheÿrideÿback?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿcanÿyouÿcharacterizeÿthatÿforÿus?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿItÿwasÿbetweenÿDelaney.ÿÿSheÿsaidÿdoÿyouÿworkÿforÿMoeÿ

 17ÿÿÿtoo.ÿÿ

 18ÿÿÿ              MR.ÿKAPLAN:ÿÿSorry,ÿJudge,ÿIÿcan'tÿhearÿtheÿanswer.ÿÿ

 19ÿÿÿ              THEÿCOURT:ÿÿYou'reÿgoingÿtoÿhaveÿtoÿtryÿtoÿspeakÿupÿ

 20ÿÿÿifÿyouÿcan.ÿÿ

 21ÿÿÿ              THEÿWITNESS:ÿÿItÿwasÿaboutÿsheÿsaidÿdoÿyouÿworkÿforÿ

 22ÿÿÿMoeÿtoo.ÿÿ

 23ÿÿÿ              MR.ÿKAPLAN:ÿÿObjection,ÿYourÿHonor.ÿÿ

 24ÿÿÿBYÿMR.ÿDARROW:ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿLetÿmeÿjustÿ--ÿweÿdon'tÿatÿthisÿpointÿatÿleastÿwantÿyouÿ

ÿ
ÿ              CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 107 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    107
ÿ
    1ÿÿÿtoÿsayÿwhatÿsheÿsaid,ÿbutÿcanÿyouÿsayÿwhatÿtheÿconversationÿwasÿ

    2ÿÿÿaboutÿasÿtheÿtwoÿ--ÿasÿtheÿthreeÿofÿyouÿdroveÿnorth?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿProstitution.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿbyÿtheÿtimeÿyouÿgotÿbackÿtoÿVermontÿhadÿyouÿ

    5ÿÿÿlearnedÿaÿlotÿaboutÿthatÿsubject?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿWhenÿtheÿthreeÿofÿyouÿgetÿbackÿtoÿVermontÿwhereÿdoÿyouÿ

    8ÿÿÿgo?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿIÿwentÿbackÿtoÿmyÿgram's.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿWellÿwhatÿhappenedÿwithÿDelaney?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿWeÿdroppedÿherÿoffÿatÿtheÿTravelodge.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿWhereÿisÿtheÿTravelodge?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿOnÿShelburneÿRoad.ÿÿ

 14ÿÿÿ             MR.ÿDARROW:ÿÿExcuseÿmeÿjustÿaÿsecond.ÿÿYourÿHonor,ÿ

 15ÿÿÿmayÿIÿhaveÿaÿmoment?ÿÿ

 16ÿÿÿ             THEÿCOURT:ÿÿYes.ÿÿ

 17ÿÿÿ             MR.ÿDARROW:ÿÿYourÿHonor,ÿmayÿIÿapproach?ÿÿ

 18ÿÿÿ             THEÿCOURT:ÿÿYes.ÿÿ

 19ÿÿÿBYÿMR.ÿDARROW:

 20ÿÿÿQ.ÿÿÿÿÿShowingÿyouÿ117.ÿÿIt'sÿaÿphotographÿofÿaÿyoungÿwoman.ÿÿ

 21ÿÿÿDoÿyouÿrecognizeÿthat?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿWhoÿisÿthat?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿDelaney.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿDoesÿthatÿphotoÿfairlyÿandÿaccuratelyÿdepictÿtheÿyoungÿ

ÿ
ÿ               CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 108 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    108
ÿ
    1ÿÿÿwomanÿyouÿmetÿthatÿdayÿnamedÿDelaney?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    3ÿÿÿ          MR.ÿDARROW:ÿÿIÿofferÿ--ÿÿ

    4ÿÿÿ          THEÿCOURT:ÿÿAreÿyouÿgoingÿtoÿintroduceÿit?ÿÿ

    5ÿÿÿ          MR.ÿDARROW:ÿÿIÿapologize.ÿÿ

    6ÿÿÿ          MR.ÿKAPLAN:ÿÿCanÿIÿvoirÿdire?ÿÿ

    7ÿÿÿ          THEÿCOURT:ÿÿYes.

    8ÿÿÿ                              VOIRÿDIREÿÿ

    9ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

 10ÿÿÿQ.ÿÿÿÿÿCanÿyouÿtellÿmeÿpleaseÿwhenÿwasÿtheÿlastÿtimeÿyouÿsawÿ

 11ÿÿÿher?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿSheÿwasÿupÿhereÿforÿnotÿevenÿaÿmonth.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿSoÿdidÿyouÿseeÿherÿmoreÿthanÿoneÿtime?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿAndÿthisÿwasÿhowÿlongÿago?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿJuneÿofÿ2016.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿ'16.ÿÿSoÿthreeÿyearsÿagoÿandÿyouÿrememberÿwhatÿsheÿlooksÿ

 18ÿÿÿlike?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 20ÿÿÿ            MR.ÿKAPLAN:ÿÿOkay.ÿÿNoÿobjection,ÿJudge.ÿÿ

 21ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿSoÿadmittedÿandÿyouÿcanÿpublish.ÿÿ

 22ÿÿÿ            MR.ÿDARROW:ÿÿThat'sÿ114.ÿÿ

 23ÿÿÿ[GovernmentÿExhibitÿ114ÿadmitted]

 24ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 25ÿÿÿQ.ÿÿÿÿÿNowÿletÿmeÿjustÿfollowÿupÿwithÿoneÿofÿtheÿquestionsÿ

ÿ
ÿ              CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 109 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    109
ÿ
    1ÿÿÿcounselÿaskedÿyou.ÿÿCounselÿaskedÿyouÿwhenÿthatÿwasÿandÿyouÿ

    2ÿÿÿsaidÿJuneÿ2016ÿifÿmemoryÿserves.ÿÿWeÿhadÿbeenÿtalkingÿaboutÿ

    3ÿÿÿJuneÿ2015.ÿÿCanÿyouÿpleaseÿthinkÿagainÿaboutÿwhenÿthisÿ

    4ÿÿÿhappened?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYou'reÿright.ÿÿ2015.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿafterÿthisÿdriveÿupÿfromÿPutneyÿwasÿDelaneyÿ

    7ÿÿÿdroppedÿoffÿsomewhere?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿAtÿtheÿTravelodge?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿWhatÿhappenedÿatÿtheÿTravelodge

 12ÿÿÿA.ÿÿÿÿÿWhatÿhappened?ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿYes.ÿÿ

 14ÿÿÿA.ÿÿÿÿÿThatÿdayÿorÿ--ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿWellÿwasÿthereÿanythingÿthatÿdayÿthatÿwasÿ--ÿthatÿyouÿ

 16ÿÿÿremember?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDidÿsomethingÿhappenÿafterwardsÿatÿtheÿ

 19ÿÿÿTravelodge?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿWhat?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿIÿwentÿthereÿtoÿmeetÿwithÿthemÿtoÿhangÿout.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿWithÿMoe?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿMoeÿandÿDelaney.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿwhatÿhappenedÿthatÿday?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 110 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    110
ÿ
    1ÿÿÿA.ÿÿÿÿÿCanÿyouÿ--ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿI'mÿsorry.ÿÿDelaneyÿisÿdroppedÿoffÿatÿtheÿTravelodgeÿandÿ

    3ÿÿÿatÿsomeÿpointÿyouÿgoÿbackÿandÿmeetÿwithÿDelaneyÿandÿwithÿMoe?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿAndÿwhat'sÿgoingÿonÿinÿthatÿmeeting?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿMeÿandÿMoeÿsatÿinÿtheÿcarÿandÿhadÿaÿconversation.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿWhatÿwasÿthatÿconversationÿabout?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿMakingÿmoney.ÿÿ

    9ÿÿÿ          MR.ÿKAPLAN:ÿÿObjection,ÿYourÿHonor,ÿtoÿtheÿextentÿ

 10ÿÿÿthatÿitÿinvolvesÿanythingÿotherÿthanÿwhatÿmyÿclientÿsaid.ÿÿ

 11ÿÿÿ            THEÿCOURT:ÿÿWellÿthisÿisÿaÿconversationÿbetweenÿyourÿ

 12ÿÿÿclientÿandÿher.ÿÿThat'sÿallÿwhoÿwasÿthere.ÿÿ

 13ÿÿÿ            MR.ÿKAPLAN:ÿÿIÿunderstoodÿsheÿwasÿtalkingÿaboutÿaÿ

 14ÿÿÿconversationÿbetweenÿherÿandÿtheÿotherÿwoman.ÿÿ

 15ÿÿÿ            THEÿCOURT:ÿÿWellÿcanÿyouÿclarifyÿasÿtoÿwhetherÿinÿ

 16ÿÿÿfactÿthisÿisÿaÿconversationÿbetweenÿMr.ÿFolksÿandÿher?ÿÿ

 17ÿÿÿ            MR.ÿDARROW:ÿÿThankÿyou,ÿYourÿHonor.ÿÿ

 18ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 19ÿÿÿQ.ÿÿÿÿÿWhenÿyou'reÿhavingÿthisÿconversationÿinÿtheÿcarÿwhoÿisÿ

 20ÿÿÿpresent?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿMoe.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿAnd?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿMe.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿJustÿtheÿtwoÿofÿyou?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 111 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    111
ÿ
    1ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhatÿhappenedÿinÿthatÿconversation?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿWeÿwereÿtalkingÿaboutÿmyÿ--ÿhowÿIÿwasÿlivingÿmyÿ

    3ÿÿÿlifestyle.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDidÿtheÿsubjectÿofÿprostitutionÿcomeÿup?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿWhoÿraisedÿthatÿsubject?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿMoe.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿAndÿwhatÿwasÿtheÿsuggestion?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿHeÿsaidÿthatÿyou'reÿgivingÿitÿawayÿforÿfreeÿwhyÿnotÿmakeÿ

 10ÿÿÿmoney.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿhowÿdidÿyouÿrespondÿtoÿthat?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿIÿagreed.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿwhatÿhappenedÿafterÿthat?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿWeÿtookÿpicturesÿandÿtheyÿwereÿpostedÿonÿBackpage.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhenÿyouÿsayÿweÿtookÿpicturesÿwhoÿtookÿtheÿ

 16ÿÿÿpictures?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿMe.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿYouÿdid?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿNo.ÿÿMoe.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿMoeÿdid.ÿÿWhereÿwereÿtheÿpicturesÿtaken?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿAtÿtheÿTravelodge.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿThatÿday?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿWhat'sÿBackpage?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿGirlsÿpostÿpictures,ÿyouÿgetÿdatesÿandÿmakeÿmoney.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 112 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    112
ÿ
    1ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿPicturesÿofÿgirlsÿareÿposted?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿIsÿthatÿinÿtheÿescortÿsection?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿDidÿyouÿspendÿsomeÿtimeÿ--ÿwellÿasÿaÿresultÿ

    6ÿÿÿofÿthatÿpostÿonÿBackpageÿwhatÿhappened?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿGotÿcallsÿaroundÿdates.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿAboutÿhowÿlongÿdidÿthatÿgoÿonÿfor?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿTwo,ÿthreeÿweeks.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDidÿyouÿmeetÿanyÿotherÿyoungÿwomenÿwhoÿwereÿ

 11ÿÿÿinvolvedÿinÿthat?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿInÿthatÿtimeÿframe,ÿyes.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿWho?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿThereÿwasÿaÿgirlÿnamedÿAshley,ÿKeisha,ÿDanielle.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿAshley,ÿKeisha,ÿandÿDanielle?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿUh-huh.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿExcuseÿmeÿjustÿaÿmomentÿplease.ÿÿWhatÿwereÿAshley,ÿ

 18ÿÿÿKeisha,ÿandÿDanielleÿdoing?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿProstituting.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿSameÿplace?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿThisÿwasÿnotÿtheÿtravelÿ--ÿitÿwasÿbetweenÿtheÿHo-Humÿandÿ

 22ÿÿÿtheÿNorthÿStar.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿDidÿMoeÿhaveÿanyÿinvolvementÿinÿthis?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿWhatÿwasÿheÿdoingÿinÿconnectionÿwithÿthis?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 113 of 250
ÿ
ÿ
ÿ
ÿ                         MandyÿL.                                   113
ÿ
    1ÿÿÿA.ÿÿÿÿÿPostingÿthem.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿSorry.ÿÿ

    3ÿÿÿA.ÿÿÿÿÿHeÿwouldÿpostÿthem.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿAndÿwhenÿyouÿsayÿpostÿthemÿcanÿyouÿtellÿusÿspecificallyÿ

    5ÿÿÿwhatÿyouÿmean?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿTakeÿpictures,ÿpostÿthemÿonÿBackpage.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿLikeÿyouÿjustÿdescribedÿwithÿyou?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    9ÿÿÿ          MR.ÿDARROW:ÿÿMayÿI?ÿÿ

 10ÿÿÿ            THEÿCOURT:ÿÿYes.ÿÿ

 11ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 12ÿÿÿQ.ÿÿÿÿÿShowingÿyouÿthreeÿphotographsÿmarkedÿforÿidentificationÿ

 13ÿÿÿasÿGovernmentÿ89,ÿGovernmentÿ50A,ÿandÿGovernmentÿ53A.ÿÿDoÿyouÿ

 14ÿÿÿrecognizeÿtheÿyoungÿwomenÿdepictedÿinÿthoseÿthreeÿphotographs?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿWhoÿareÿthey?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿAshley,ÿKeisha,ÿandÿDanielle.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿTheÿthreeÿwomenÿyouÿwereÿjustÿdescribing?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿAndÿtheÿphotoÿinÿexhibitÿ89ÿwhoÿisÿthat?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿThat'sÿAshley.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿAndÿtheÿphotoÿinÿexhibitÿ50Aÿwhoÿisÿthat?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿKeisha.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿ50Aÿisÿactuallyÿaÿtwo-pageÿexhibit.ÿÿCanÿyouÿpleaseÿlookÿ

 25ÿÿÿatÿtheÿsecondÿpage?ÿÿWhoÿisÿthat?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 114 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    114
ÿ
    1ÿÿÿA.ÿÿÿÿÿKeisha.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿAreÿthoseÿtwoÿpicturesÿofÿKeisha?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿAndÿexhibitÿ53Aÿwhoÿisÿthat?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿDanielle.ÿÿ

    6ÿÿÿ           MR.ÿDARROW:ÿÿOkay.ÿÿYourÿHonor,ÿweÿmoveÿthese.ÿÿ

    7ÿÿÿ           THEÿCOURT:ÿÿAnyÿobjection?ÿÿ

    8ÿÿÿ           MR.ÿKAPLAN:ÿÿCanÿIÿseeÿthem,ÿJudge?ÿÿNoÿobjection,ÿ

    9ÿÿÿJudge.ÿÿ

 10ÿÿÿ             THEÿCOURT:ÿÿAllÿright.ÿÿSoÿadmitted.ÿÿ

 11ÿÿÿ[Governmentÿexhibitsÿ89,ÿ50A,ÿ53Aÿadmitted]

 12ÿÿÿ             MR.ÿDARROW:ÿÿCanÿweÿpostÿthem,ÿYourÿHonor?ÿÿ

 13ÿÿÿ             THEÿCOURT:ÿÿYes.ÿÿ

 14ÿÿÿBYÿMR.ÿDARROW:ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿWhoÿisÿthatÿonÿtheÿscreen?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿAshley.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿWhoÿisÿthat?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿKeisha.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿCanÿweÿgetÿtheÿsecondÿpageÿofÿthatÿplease?ÿÿThat'sÿ50A.ÿÿ

 20ÿÿÿThat'sÿtheÿsecondÿpictureÿofÿKeisha?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿAndÿ53A?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿDanielle.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿThankÿyou.ÿÿDuringÿthisÿtimeÿperiodÿIÿunderstandÿthatÿ

 25ÿÿÿyouÿandÿtheseÿthreeÿotherÿyoungÿwomenÿareÿengagedÿinÿtheÿsameÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 115 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    115
ÿ
    1ÿÿÿactivities.ÿÿCanÿyouÿdescribeÿforÿtheÿjuryÿaÿlittleÿbitÿwhatÿ

    2ÿÿÿthatÿwasÿlikeÿonÿaÿday-to-dayÿbasis?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿWeÿwouldÿsitÿinÿtheÿhotelÿallÿdayÿwaitingÿforÿphoneÿ

    4ÿÿÿcallsÿforÿdatesÿorÿtheyÿwouldÿcomeÿtoÿus.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿbyÿdatesÿwhatÿdoÿyouÿmean?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿLikeÿtheyÿwouldÿcall,ÿarrangeÿlikeÿcertainÿamountÿofÿ

    7ÿÿÿtimeÿwithÿyou,ÿyouÿgetÿpaid.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿWhatÿwereÿtheÿtimeÿperiodsÿandÿtheÿpaymentsÿ

    9ÿÿÿ--ÿpayÿamountsÿthatÿyou'reÿtalkingÿabout?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿAnÿhourÿwasÿ--ÿhalfÿhourÿwouldÿbeÿaÿhundredÿdollarsÿ--ÿ

 11ÿÿÿno.ÿÿOkay.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿJustÿtakeÿyourÿtime.ÿÿ

 13ÿÿÿA.ÿÿÿÿÿLikeÿitÿwouldÿbeÿanÿhourÿisÿaÿhundred.ÿÿTwoÿhoursÿisÿtwoÿ

 14ÿÿÿhundred.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿwhatÿ--ÿforÿtheÿcustomerÿwhoÿwasÿpayingÿ

 16ÿÿÿthatÿmoneyÿwhatÿwereÿtheyÿgetting?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿAnythingÿtheyÿwanted.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿAreÿyouÿtalkingÿaboutÿsexualÿacts?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWereÿtheÿfourÿwomenÿthatÿyouÿdescribed,ÿyouÿandÿ

 21ÿÿÿtheseÿthreeÿothers,ÿessentiallyÿsellingÿsexÿforÿmoney?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿAndÿwhatÿaboutÿMoe?ÿÿWhatÿwasÿhisÿpieceÿofÿthisÿbesidesÿ

 24ÿÿÿpostingÿyouÿalreadyÿmentioned?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿTheyÿwouldÿgiveÿhalfÿtheirÿprofitÿtoÿhim.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 116 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    116
ÿ
    1ÿÿÿQ.ÿÿÿÿÿTheÿotherÿthreeÿwould?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿAndÿhowÿbutÿ--ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿYouÿgaveÿhalfÿyourÿprofitsÿtoÿhim?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿAndÿhowÿoftenÿwouldÿheÿcomeÿaround?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿEveryday.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿDidÿyouÿhaveÿmoreÿthanÿoneÿroomÿatÿtheÿmotel?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿAllÿinÿoneÿroom?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿWeÿallÿwouldÿshareÿaÿroom.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿSoÿwhenÿ--ÿwhatÿwouldÿhappenÿwhenÿaÿcustomerÿshowedÿup?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿIfÿaÿcustomerÿshowedÿupÿforÿoneÿofÿtheÿotherÿgirls,ÿ

 15ÿÿÿwe'llÿleaveÿtheÿroom.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿwho'sÿpayingÿforÿtheÿroom?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿMoe.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿhowÿmuchÿtheÿroomsÿatÿtheÿTravelodgeÿcost?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿSoÿhe'sÿpayingÿforÿoneÿroomÿandÿhe'sÿgotÿfourÿwomen?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿTheÿTravelodgeÿ--ÿweÿweren'tÿatÿtheÿTravelodge.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿIÿapologize.ÿÿ

 23ÿÿÿA.ÿÿÿÿÿThatÿwasÿDelaney'sÿroom.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿWhereÿwasÿDelaney'sÿroom?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿAtÿtheÿTravelodge.ÿÿThatÿwasn'tÿwhereÿtheÿotherÿthreeÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 117 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    117
ÿ
    1ÿÿÿwere.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhereÿwereÿthey?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿBetweenÿtheÿNorthÿStarÿandÿtheÿHo-Hum.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿOhÿsoÿitÿwouldÿgoÿbackÿandÿforth?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿWhyÿwouldÿtheÿgroupÿoccasionallyÿmove?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿBecauseÿheÿwouldÿsayÿitÿwasÿtooÿhotÿandÿtheÿcopsÿwereÿ

    8ÿÿÿcomingÿsoÿweÿwouldÿhaveÿtoÿswitchÿhotels.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿWhoÿisÿhe?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿMoe.ÿÿSorry.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿThat'sÿallÿright.ÿÿSoÿDelaneyÿisÿatÿtheÿTravelodge?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿAndÿtheÿotherÿthreeÿofÿyouÿareÿworkingÿtogether?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿWaitÿyou'reÿconfusingÿme.ÿÿThisÿwasÿKeisha,ÿDanielle,ÿ

 15ÿÿÿandÿAshleyÿwereÿafterÿDelaneyÿ--ÿafterÿsheÿhadÿleft.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿOkayÿandÿIÿapologize.ÿÿSoÿwhenÿyouÿfirstÿcomeÿupÿfromÿ

 17ÿÿÿPutneyÿDelaneyÿstartsÿworkingÿoutÿofÿtheÿTravelodge?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿForÿaÿtime?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿAndÿthat'sÿwhenÿyouÿhaveÿthatÿconversationÿwithÿMoe?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿAtÿsomeÿpointÿDelaneyÿleaves?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿthenÿ--ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 118 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    118
ÿ
    1ÿÿÿ          MR.ÿKAPLAN:ÿÿObjection,ÿYourÿHonor.ÿÿLeading.ÿÿ

    2ÿÿÿ          THEÿCOURT:ÿÿWellÿ--ÿÿ

    3ÿÿÿ          MR.ÿKAPLAN:ÿÿSoundsÿlikeÿtheÿGovernmentÿisÿ

    4ÿÿÿtestifying.ÿÿ

    5ÿÿÿ          THEÿCOURT:ÿÿNo.ÿÿHe'sÿgettingÿtoÿtheÿultimateÿ

    6ÿÿÿquestionÿsoÿwe'llÿgetÿthroughÿthisÿandÿthenÿaskÿaÿmoreÿopenÿ

    7ÿÿÿquestion.ÿÿ

    8ÿÿÿ          MR.ÿDARROW:ÿÿThanks.ÿÿ

    9ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 10ÿÿÿQ.ÿÿÿÿÿDelaneyÿleavesÿandÿthereÿareÿthreeÿofÿyou?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿAndÿwhereÿdoÿtheÿthreeÿofÿyouÿworkÿoutÿof?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿTheÿNorthÿStarÿ--ÿbetweenÿtheÿNorthÿStarÿandÿtheÿHo-Hum.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿafterÿDelaneyÿyou'reÿnotÿbackÿatÿtheÿ

 15ÿÿÿTravelodge?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿAllÿright.ÿÿChangeÿmotelsÿwhenÿMoeÿsaidÿtheyÿgotÿ

 18ÿÿÿhot?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿSoÿyouÿmentionedÿtheÿposting,ÿtheÿcalls,ÿtheÿsex,ÿtheÿ

 21ÿÿÿmoney.ÿÿWereÿthereÿotherÿpartsÿofÿthisÿthatÿwereÿ--ÿotherÿ

 22ÿÿÿthingsÿinvolvedÿwithÿthis?ÿÿWasÿthereÿaÿsupplyÿofÿcondoms,ÿ

 23ÿÿÿlube?ÿÿ

 24ÿÿÿ            MR.ÿKAPLAN:ÿÿObjection,ÿYourÿHonor.ÿÿ

 25ÿÿÿ            THEÿCOURT:ÿÿObjectionÿsustained.ÿÿThat'sÿ--ÿÿ

ÿ
ÿ              CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 119 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    119
ÿ
    1ÿÿÿ          MR.ÿDARROW:ÿÿAllÿright.ÿÿIÿapologize.ÿÿ

    2ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

    3ÿÿÿQ.ÿÿÿÿÿTellÿusÿaÿlittleÿbitÿmoreÿaboutÿtheÿbusinessÿwhenÿtheÿ

    4ÿÿÿthreeÿofÿyouÿhadÿthisÿ--ÿwereÿdoingÿthisÿwork.ÿÿ

    5ÿÿÿA.ÿÿÿÿÿItÿwasÿprettyÿmuchÿjustÿsexualÿactivity.ÿÿLikeÿmakingÿ

    6ÿÿÿsureÿyouÿwereÿprotected,ÿhadÿtheÿstuffÿyouÿneeded.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿTalkingÿaboutÿprotectionÿareÿyouÿtalkingÿaboutÿ

    8ÿÿÿprotectionÿfromÿjohnsÿorÿprotectionÿfromÿpregnancy?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿJustÿcondoms.ÿÿYouÿhadÿcondoms.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿHowÿaboutÿphones?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿWhoÿsuppliedÿtheÿphones?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿMoe.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿWhoÿsuppliedÿtheÿcondoms?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿMoe.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿNowÿatÿsomeÿpointÿdidÿyourÿparticipationÿinÿthisÿchange?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿWhatÿchangedÿyou?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿIÿstoppedÿdoingÿit.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿYouÿstoppedÿdoingÿprostitution?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿDidÿyouÿkeepÿworkingÿwithÿtheÿwomenÿ--ÿotherÿwomen?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿOkayÿandÿwhatÿwasÿyourÿjob?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿSitÿinÿtheÿhotelÿandÿsuperviseÿthem,ÿmakeÿsureÿthatÿtheyÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 120 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    120
ÿ
    1ÿÿÿweren'tÿrippingÿMoeÿoff,ÿcollectingÿtheÿmoney.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿaboutÿhowÿmuchÿtimeÿwentÿbyÿbetweenÿ--ÿwellÿ

    3ÿÿÿaboutÿhowÿlongÿwasÿitÿwhenÿyouÿstoppedÿprostitutingÿandÿstartedÿ

    4ÿÿÿsupervising?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿIÿprettyÿmuchÿstoppedÿprostitutionÿandÿlikeÿtwoÿorÿthreeÿ

    6ÿÿÿweeksÿlaterÿIÿwasÿdoingÿthat.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿHowÿdidÿtheÿ--ÿhowÿdidÿthatÿnewÿjobÿcomeÿup?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿItÿwasÿjustÿaÿconversationÿmeÿandÿMoeÿhad.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhatÿdidÿMoeÿsay?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿItÿwasÿprettyÿmuchÿbasedÿonÿoneÿofÿtheÿgirlsÿwhoÿwouldÿ

 11ÿÿÿsayÿthatÿoneÿofÿtheÿgirlsÿweÿworkÿwithÿwasÿsayingÿsheÿdidn'tÿ

 12ÿÿÿmakeÿtheÿmoneyÿsoÿthatÿherÿdateÿneverÿshowedÿup,ÿbutÿthenÿsheÿ

 13ÿÿÿwasÿmakingÿtheÿmoney.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿAndÿwhatÿdidÿMoeÿhaveÿtoÿsayÿaboutÿthat?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿHeÿwantedÿmeÿtoÿbeÿinÿtheÿroomÿwithÿthemÿtoÿmakeÿsureÿ

 16ÿÿÿthatÿheÿwasn'tÿgettingÿrippedÿoff.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿyourÿjobÿwasÿtoÿ--ÿyouÿusedÿtheÿwordÿ

 18ÿÿÿsupervise.ÿÿYouÿwouldÿstopÿprostituting,ÿbutÿyouÿwouldÿkeepÿanÿ

 19ÿÿÿeyeÿonÿtheÿothers,ÿalright,ÿtoÿmakeÿsureÿMoeÿgotÿhisÿmoney?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿWhatÿelseÿdidÿyouÿdoÿatÿthatÿtimeÿbesidesÿjustÿwatchÿtheÿ

 22ÿÿÿmoney?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿThatÿwasÿprettyÿmuchÿit.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿPrettyÿmuchÿit?ÿÿOkay.ÿÿWhenÿtheÿyoungÿwomenÿhadÿjobsÿ

 25ÿÿÿwhatÿwouldÿyouÿdo?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 121 of 250
ÿ
ÿ
ÿ
ÿ                         MandyÿL.                                   121
ÿ
    1ÿÿÿA.ÿÿÿÿÿIÿwouldÿstepÿoutÿofÿtheÿroom.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿDidÿyouÿ--ÿwereÿyouÿeverÿgivenÿtheÿjobÿofÿkeepingÿanÿeyeÿ

    3ÿÿÿonÿtheÿclock?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿWhatÿdoÿyouÿmean?ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿJustÿaÿmoment.ÿÿ

    6ÿÿÿ          MR.ÿDARROW:ÿÿYourÿHonor,ÿmayÿIÿapproach?ÿÿ

    7ÿÿÿ          THEÿCOURT:ÿÿYes.ÿÿ

    8ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

    9ÿÿÿQ.ÿÿÿÿÿI'mÿshowingÿyouÿ48Dÿwhichÿisÿaÿtwo-pageÿdocument.ÿÿCanÿ

 10ÿÿÿyouÿpleaseÿtakeÿaÿlookÿatÿthat?ÿÿWhatÿisÿthat?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿPicturesÿofÿme.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿInÿwhatÿcontext?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿThat'sÿBackpage.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿYouÿmentionedÿearlierÿBackpageÿpostsÿwhenÿMoeÿ

 15ÿÿÿwouldÿputÿpicturesÿupÿonÿBackpageÿandÿisÿthatÿaÿBackpageÿpost?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿwhatÿdoesÿitÿsayÿupÿhere?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿWhere?ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿWellÿactuallyÿbeforeÿweÿreadÿthatÿcanÿyouÿtellÿusÿaboutÿ

 20ÿÿÿwhatÿtimeÿ--ÿisÿthatÿyouÿinÿtheÿBackpageÿpost?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿAndÿaboutÿwhenÿdidÿthatÿhappen?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿInÿJune.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿJuneÿ20ÿ--ÿÿ

 25ÿÿÿA.ÿÿÿÿÿ'15.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 122 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    122
ÿ
    1ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿAllÿright.ÿÿDrawingÿyourÿattentionÿtoÿtheÿthreeÿ

    2ÿÿÿphotographsÿonÿtheÿsecondÿpageÿdoÿyouÿknowÿwhoÿtookÿthoseÿ

    3ÿÿÿpictures?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿWho?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿMoe.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿwasÿthatÿbackÿ--ÿÿ

    8ÿÿÿA.ÿÿÿÿÿExceptÿforÿthisÿone.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿExceptÿforÿtheÿthirdÿone?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿUh-huh.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿWhatÿaboutÿthatÿone?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿThat'sÿoneÿofÿtheÿpicturesÿIÿsentÿhim.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿ

 14ÿÿÿ            THEÿCOURT:ÿÿI'mÿsorry.ÿÿIÿdidn'tÿhearÿthat.ÿÿ

 15ÿÿÿA.ÿÿÿÿÿTheÿthirdÿpictureÿisÿoneÿIÿsent.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿAreÿthoseÿthreeÿpicturesÿeachÿofÿyou?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿTwoÿtakenÿbyÿMoeÿoneÿtakenÿbyÿyou?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿisÿthisÿaÿfairÿandÿaccurateÿBackpageÿpostÿfromÿ

 21ÿÿÿthatÿtimeÿperiod?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 23ÿÿÿ            MR.ÿDARROW:ÿÿShowÿitÿtoÿcounsel.ÿÿWe'reÿgoingÿtoÿmoveÿ

 24ÿÿÿit.ÿÿ

 25ÿÿÿ            THEÿCOURT:ÿÿYes.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 123 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    123
ÿ
    1ÿÿÿ                              VOIRÿDIRE

    2ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

    3ÿÿÿQ.ÿÿÿÿÿWhoÿtookÿthisÿphotograph?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿTwoÿofÿthemÿMoeÿtook.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿPardonÿme.ÿÿ

    6ÿÿÿA.ÿÿÿÿÿTwoÿofÿthemÿareÿMoe'sÿpicturesÿheÿtook.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿareÿyouÿsayingÿthatÿthisÿwasÿpostedÿonÿ

    8ÿÿÿBackpage?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿAndÿdoÿyouÿknowÿwhenÿitÿwasÿposted?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿInÿJune.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿOfÿ2016?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿ'15.ÿÿ

 14ÿÿÿ            THEÿCOURT:ÿÿ2015.ÿÿ

 15ÿÿÿA.ÿÿÿÿÿ'15.ÿÿ

 16ÿÿÿBYÿMR.ÿKAPLAN:

 17ÿÿÿQ.ÿÿÿÿÿLetÿmeÿshowÿyouÿwhat'sÿbeenÿmarkedÿasÿGovernment'sÿ

 18ÿÿÿexhibitÿ48DÿandÿseeÿwhereÿitÿsaysÿitÿwasÿcreatedÿonÿJuneÿ3rd,ÿ

 19ÿÿÿ2015ÿbutÿtheÿe-mailÿwasÿverifiedÿonÿMarchÿ21,ÿ2016.ÿÿIsn'tÿthatÿ

 20ÿÿÿwhenÿitÿwasÿposted?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿCreated.ÿÿ

 22ÿÿÿ            MR.ÿDARROW:ÿÿThisÿisÿjustÿcrossÿIÿthink.ÿÿ

 23ÿÿÿ            THEÿCOURT:ÿÿWellÿit'sÿactuallyÿhe'sÿquestioningÿtheÿ

 24ÿÿÿveracityÿofÿtheÿexhibitÿsoÿ--ÿÿ

 25ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 124 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    124
ÿ
    1ÿÿÿQ.ÿÿÿÿÿIÿmeanÿisÿthisÿreallyÿtheÿphotographÿthatÿwasÿpostedÿinÿ

    2ÿÿÿ2015?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿAndÿhowÿdoÿyouÿknowÿthat?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿBecauseÿIÿwasÿthereÿwhenÿtheyÿwereÿposted.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿAndÿwhoÿpostedÿit?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿMoeÿpostedÿthem.ÿÿ

    8ÿÿÿ          MR.ÿKAPLAN:ÿÿOkay.ÿÿNoÿobjection,ÿYourÿHonor.ÿÿ

    9ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿSoÿadmitted.ÿÿ

 10ÿÿÿ[Governmentÿexhibitÿ48Dÿadmitted]

 11ÿÿÿ            MR.ÿDARROW:ÿÿCanÿweÿpublishÿthis?ÿÿ

 12ÿÿÿ            THEÿCOURT:ÿÿYes.ÿÿ

 13ÿÿÿ            MR.ÿDARROW:ÿÿPublishÿtheÿfirstÿpageÿofÿ48D.ÿÿ

 14ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 15ÿÿÿQ.ÿÿÿÿÿCanÿyouÿzoomÿin,ÿKat,ÿonÿtheÿtopÿparagraph?ÿÿIÿapologizeÿ

 16ÿÿÿforÿdraggingÿyouÿthroughÿthisÿunpleasantness,ÿbutÿwe'veÿgotÿaÿ

 17ÿÿÿwaysÿtoÿgo.ÿÿCanÿyouÿpleaseÿreadÿwhatÿitÿsaysÿthere?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿSaysÿheyÿguysÿthisÿweekendÿhereÿandÿIÿknowÿyou'reÿreadyÿ

 19ÿÿÿtoÿrelaxÿandÿunwindÿfromÿtheÿworkÿweekÿbutÿyouÿwannaÿbeÿwildÿ

 20ÿÿÿandÿexotic.ÿÿIfÿthat'sÿtheÿcase,ÿthenÿSamanthaÿisÿtheÿgirlÿforÿ

 21ÿÿÿyou.ÿÿLet'sÿhaveÿaÿblastÿandÿenjoyÿeachÿother'sÿcompany.ÿÿCallÿ

 22ÿÿÿme.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿWhoÿisÿSamantha?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿThat'sÿtheÿnameÿthatÿwasÿpostedÿonÿBackpage.ÿÿYouÿdon'tÿ

 25ÿÿÿgoÿbyÿyourÿrealÿnameÿsoÿnamesÿareÿmadeÿup.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 125 of 250
ÿ
ÿ
ÿ
ÿ                         MandyÿL.                                   125
ÿ
    1ÿÿÿQ.ÿÿÿÿÿTheÿfemaleÿthat'sÿbeingÿdescribedÿhereÿis?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿIsÿme.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿThankÿyou.ÿÿCanÿweÿpullÿupÿtheÿsecondÿpage?ÿÿAllÿright.ÿÿ

    4ÿÿÿNowÿyouÿsaidÿtwoÿofÿtheseÿpicturesÿwereÿtakenÿbyÿMoe?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿWhichÿtwo?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿTheÿfirstÿtwo.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿTheÿtwoÿinÿwhichÿyou'reÿwearingÿaÿbra?ÿÿSeeÿonÿtheÿleft.ÿÿ

    9ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿAndÿtheÿthirdÿpicture?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿIÿtook.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿwhatÿdidÿyouÿdoÿwithÿthatÿpicture?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿSentÿitÿtoÿMoe.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿDoÿyouÿknowÿifÿ--ÿwasÿthereÿanyÿpracticeÿ

 15ÿÿÿwithÿtheÿgroupÿofÿyouÿdoingÿtheÿworkÿatÿtheÿtimeÿtoÿtryÿtoÿkeepÿ

 16ÿÿÿyourÿfacesÿoutÿofÿBackpageÿposts?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿThisÿwasÿjustÿtheÿwayÿtheÿpicturesÿwereÿtaken.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿAllÿright.ÿÿYouÿcanÿpullÿthatÿdown.ÿÿThanks.ÿÿDidÿ

 19ÿÿÿyouÿeverÿrentÿanyÿmotelÿrooms?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿWhy?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿBecauseÿIÿhadÿID.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿI'mÿsorry.ÿÿDidÿsomebodyÿaskÿyouÿtoÿrentÿmotelÿ

 24ÿÿÿrooms?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 126 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    126
ÿ
    1ÿÿÿQ.ÿÿÿÿÿWasÿitÿpartÿofÿthisÿenterpriseÿwe'veÿbeenÿdescribing?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿWhoÿaskedÿyou?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿMoe.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿDidÿheÿsayÿwhyÿheÿwantedÿyouÿtoÿrentÿmotelÿrooms?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿAtÿfirstÿIÿdidn'tÿknow.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿI'mÿsorry.ÿÿ

    8ÿÿÿA.ÿÿÿÿÿAtÿfirstÿno.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿAndÿlater?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿIÿknewÿwhyÿweÿwereÿrentingÿthem.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhyÿwereÿyouÿrentingÿthem?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿToÿworkÿoutÿofÿthem.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿToÿdo?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿProstituteÿoutÿofÿthem.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿOkay,ÿbutÿyou'reÿsayingÿMoeÿaskedÿyouÿtoÿdoÿit?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿwhyÿheÿjustÿdidn'tÿrentÿtheÿroomsÿhimself?ÿÿ

 18ÿÿÿHeÿdidn'tÿsay?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿYouÿmentionedÿearlierÿaroundÿthisÿtimeÿmeetingÿandÿ

 21ÿÿÿworkingÿwithÿDanielle,ÿAshley,ÿandÿKeisha.ÿÿSubsequentlyÿasÿtheÿ

 22ÿÿÿsummerÿwentÿonÿdidÿyouÿmeetÿotherÿyoungÿwomenÿworkingÿforÿMoe?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿWho?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿEventuallyÿdownÿtheÿlineÿIÿmetÿAyla,ÿanotherÿgirlÿnamedÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 127 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    127
ÿ
    1ÿÿÿAshley,ÿVictoria,ÿAmanda,ÿandÿHannah.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿSoundsÿlikeÿthereÿwereÿseveral?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWereÿtheyÿallÿworkingÿthatÿsummer?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿWhichÿsummerÿareÿyouÿtalkingÿabout?ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿIÿapologize.ÿÿTheÿsummerÿofÿ2015ÿthatÿwe'veÿbeenÿtalkingÿ

    7ÿÿÿabout.ÿÿ

    8ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhoÿdidÿyouÿmeetÿyoungÿwomenÿdoingÿthisÿworkÿforÿ

 10ÿÿÿMoe?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿItÿwasÿstillÿprettyÿmuchÿtheÿsameÿonesÿIÿjustÿnamed.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿSoÿtheÿothersÿcomeÿlater?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿAtÿsomeÿpointÿdidÿyouÿbecomeÿawareÿthatÿthereÿ

 15ÿÿÿwereÿdrugsÿinvolvedÿinÿthisÿbusiness?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿAboutÿwhenÿwasÿthat?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿIÿdon'tÿrememberÿdates.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿAtÿsomeÿpointÿwasÿthereÿanotherÿlocationÿinÿ

 20ÿÿÿBurlingtonÿthatÿyouÿstartedÿspendingÿtimeÿat?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿWhereÿwasÿthat?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿSpringÿStreet.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDidÿsomebodyÿhaveÿaÿhouseÿatÿSpringÿStreet?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

ÿ
ÿ              CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 128 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    128
ÿ
    1ÿÿÿQ.ÿÿÿÿÿWhoÿbroughtÿyouÿtoÿSpringÿStreet?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿWhoÿbrought?ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿI'mÿsorry.ÿ

    4ÿÿÿA.ÿÿÿÿÿWhatÿwasÿthat?ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿWhoÿbroughtÿyouÿtoÿSpringÿStreet?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿMoe.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿwhoseÿplaceÿwasÿthat?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿLori's.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿAndÿwhatÿwasÿhappeningÿatÿSpringÿStreet?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿGirlsÿwereÿprostitutingÿoutÿofÿthere.ÿÿThereÿwereÿdrugsÿ

 11ÿÿÿbeingÿsoldÿoutÿofÿthere.ÿÿ

 12ÿÿÿ            MR.ÿDARROW:ÿÿMayÿIÿapproach?ÿÿ

 13ÿÿÿ            THEÿCOURT:ÿÿYes.ÿÿ

 14ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 15ÿÿÿQ.ÿÿÿÿÿShowingÿyouÿGovernment'sÿ96,ÿwhichÿisÿaÿsetÿofÿfourÿ

 16ÿÿÿphotographs,ÿdoÿyouÿrecognizeÿthoseÿphotographs?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿCouldÿyouÿpleaseÿlookÿatÿallÿofÿthem?ÿÿOkay,ÿandÿtheÿ

 19ÿÿÿfirstÿphotographÿwhatÿdoesÿthatÿdepict?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿThat'sÿLori'sÿhouse.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿTheÿoneÿyou'veÿdescribedÿonÿSpringÿStreet?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿAndÿdoÿtheÿsecond,ÿthird,ÿandÿfourthÿphotographsÿshowÿ

 24ÿÿÿtheÿareaÿaroundÿLori'sÿhouse?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 129 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    129
ÿ
    1ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿwhatÿthisÿbuildingÿis?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿIsÿanÿelementaryÿschool.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿThat'sÿtheÿlargeÿbrickÿbuilding?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿWhereÿwasÿthatÿinÿrelationÿtoÿLori'sÿhouse?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿRightÿacrossÿtheÿstreet.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿDoÿtheseÿfourÿpicturesÿfairlyÿandÿaccuratelyÿdepictÿ

    8ÿÿÿLori'sÿhouseÿandÿtheÿsceneÿaroundÿit?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 10ÿÿÿ            MR.ÿDARROW:ÿÿYourÿHonor,ÿweÿmoveÿthat.ÿÿ

 11ÿÿÿ            THEÿCOURT:ÿÿAnyÿobjection?ÿÿ

 12ÿÿÿ            MR.ÿKAPLAN:ÿÿNoÿobjection.ÿÿ

 13ÿÿÿ            THEÿCOURT:ÿÿTheÿexhibitÿnumberÿisÿwhat?ÿÿ

 14ÿÿÿ            MR.ÿDARROW:ÿÿ96.ÿÿ

 15ÿÿÿ            THEÿCOURT:ÿÿAllÿright.ÿÿ96ÿisÿadmitted.ÿ

 16ÿÿÿ[Governmentÿexhibitÿ96ÿadmitted]ÿ

 17ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 18ÿÿÿQ.ÿÿÿÿÿCanÿweÿpullÿupÿtheÿfirstÿphotoÿandÿwhatÿisÿinÿthisÿ

 19ÿÿÿpicture?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿLori'sÿapartmentÿbuilding.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿIsÿthatÿtheÿgrayÿbuildingÿonÿtheÿrightÿwithÿtheÿ

 22ÿÿÿblueÿdoor?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿLet'sÿgoÿtoÿtheÿnextÿpicture.ÿÿWhat'sÿthat?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿTheÿschool.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 130 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    130
ÿ
    1ÿÿÿQ.ÿÿÿÿÿTheÿbrickÿbuildingÿacrossÿtheÿstreet?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿAndÿtheÿnextÿpictureÿdoÿyouÿrecognizeÿthat?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿThat'sÿherÿstreet.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿtheÿlastÿpicture?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿTheÿschoolÿagain.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿThankÿyou.ÿÿSoÿyouÿmentionedÿatÿLori'sÿhouseÿ

    8ÿÿÿonÿSpringÿStreetÿthereÿwasÿprostitutionÿgoingÿon?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿAndÿdrugs?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿLet'sÿstartÿwithÿtheÿdrugs.ÿÿWhatÿdoÿyouÿmeanÿ

 13ÿÿÿthereÿwasÿdrugÿactivityÿthere?ÿÿWhatÿwasÿhappening?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿTheyÿwereÿsellingÿdrugsÿoutÿofÿLori'sÿhouse.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿAtÿsomeÿpointÿdidÿyouÿtakeÿonÿaÿroleÿinÿtheÿdrugÿ

 16ÿÿÿdealingÿbusiness?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿAroundÿwhenÿwasÿthat?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿNovember.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿwasÿthisÿatÿLori'sÿhouse?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿWhatÿwasÿtheÿjobÿyouÿtookÿon?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿRunning.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿI'mÿsorry.ÿÿ

 25ÿÿÿA.ÿÿÿÿÿRunning.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 131 of 250
ÿ
ÿ
ÿ
ÿ                         MandyÿL.                                   131
ÿ
    1ÿÿÿQ.ÿÿÿÿÿAndÿwhenÿyouÿmeanÿrunningÿcanÿyouÿtellÿusÿwhatÿthatÿ

    2ÿÿÿmeansÿtoÿyou?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿMeetingÿpeopleÿtoÿdoÿdeals.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿToÿdoÿdealsÿlike?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿDrugs.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿToÿdistributeÿdrugs?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhoÿgaveÿyouÿthatÿjob?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿMoe.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿWhatÿwasÿtheÿ--ÿwhatÿdidÿheÿaskÿyouÿtoÿdo?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿPrettyÿmuchÿjustÿholdÿtheÿstuffÿandÿmakeÿrunsÿwhenÿ

 12ÿÿÿpeopleÿcallÿforÿit.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿthisÿisÿhappeningÿatÿLori'sÿhouseÿonÿ

 14ÿÿÿSpringÿStreet?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿWasÿthereÿaÿtimeÿwhenÿyouÿmovedÿinÿthereÿforÿ

 17ÿÿÿaÿwhile?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿAndÿyouÿwereÿlivingÿthere?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿAboutÿhowÿmanyÿtimesÿaÿdayÿwereÿyouÿdoingÿtheseÿdrugÿ

 22ÿÿÿsales?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿItÿwasÿ10,ÿ20ÿtimesÿaÿday.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿSorry.ÿÿ

 25ÿÿÿA.ÿÿÿÿÿPrettyÿmuchÿallÿdayÿlong.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 132 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    132
ÿ
    1ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿActuallyÿIÿapologize.ÿÿIÿshouldÿhaveÿaskedÿyouÿ

    2ÿÿÿthatÿaboutÿtheÿ--ÿwhenÿbackÿinÿtheÿsummerÿtheÿprostitutionÿ

    3ÿÿÿactivitiesÿatÿtheÿmotelÿwhatÿwereÿtheÿhoursÿandÿdaysÿofÿtheÿ

    4ÿÿÿweekÿthatÿthatÿwasÿhappening?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿAllÿdayÿeveryday.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿSevenÿdaysÿaÿweekÿ24/7?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿHowÿwereÿyouÿcompensatedÿforÿyourÿworkÿasÿaÿrunner?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿIÿwouldÿgetÿpaid.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿSorry.ÿÿ

 11ÿÿÿA.ÿÿÿÿÿWeÿwouldÿgetÿpaid.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿWeÿwouldÿgetÿpaid?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿWellÿtwoÿpeopleÿthatÿwereÿdoingÿit,ÿyes.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhoÿisÿtheÿotherÿperson?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿHannah.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿHannah.ÿÿAllÿright.ÿÿSoÿwasÿsheÿdoingÿtheÿsameÿthingsÿ

 17ÿÿÿyouÿwereÿdoing?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿTheÿrunning,ÿyes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿAndÿrunningÿisÿwhenÿanÿorderÿcomesÿinÿandÿyouÿbringÿtheÿ

 20ÿÿÿdrugsÿoutÿtoÿmeetÿthem?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿWhatÿdrugsÿwereÿyouÿdistributing?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿHeroinÿandÿcrack.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿCrackÿcocaine?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 133 of 250
ÿ
ÿ
ÿ
ÿ                         MandyÿL.                                   133
ÿ
    1ÿÿÿQ.ÿÿÿÿÿSoÿyouÿwereÿbeingÿpaidÿhow?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿInÿcash.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿSorry.ÿÿ

    4ÿÿÿA.ÿÿÿÿÿ$500ÿaÿweek.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhoÿpromisedÿtoÿpayÿyouÿthat?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿMoe.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿDidÿheÿpayÿthatÿtoÿyou?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿForÿhowÿlong?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿMaybeÿtwo,ÿthreeÿtimes.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿAndÿhowÿlongÿwereÿyouÿactingÿasÿaÿrunner?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿNovemberÿ--ÿprettyÿmuchÿfromÿNovemberÿtoÿJune.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿ

 14ÿÿÿ            THEÿCOURT:ÿÿI'mÿsorry.ÿÿIÿdidn'tÿhearÿthat.ÿÿ

 15ÿÿÿA.ÿÿÿÿÿNovemberÿuntilÿ--ÿNovemberÿupÿuntilÿJune.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿfromÿNovemberÿ2015ÿintoÿearlyÿ2016,ÿbutÿheÿ

 17ÿÿÿonlyÿpaidÿyouÿtwoÿorÿthreeÿtimes?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿSoÿwhyÿdidÿyouÿkeepÿdoingÿitÿwhenÿyouÿweren'tÿgettingÿ

 20ÿÿÿtheÿmoney?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿIÿlovedÿhim.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿIÿapologize.ÿÿSoÿyouÿweren'tÿgettingÿanythingÿoutÿofÿ

 23ÿÿÿthis?ÿÿNowÿdidÿyouÿtakeÿdrugs?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿDidÿmostÿofÿtheÿothers?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 134 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    134
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿHowÿdidÿyouÿmanageÿtoÿstayÿoutÿofÿtheÿtakingÿdrugsÿ

    3ÿÿÿyourself?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿGuessÿit'sÿjustÿmyÿchildhoodÿIÿgrewÿupÿinÿmakingÿthatÿ

    5ÿÿÿpromiseÿtoÿmyselfÿthatÿIÿwouldn'tÿturnÿoutÿlikeÿmyÿfamily.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿWasÿthereÿdrugÿuseÿinÿyourÿfamily?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿSoÿlet'sÿtakeÿaÿtypicalÿrunningÿtransactionÿorÿdrugÿ

    9ÿÿÿtransactionÿbackÿfromÿthatÿtimeÿatÿLori'sÿhouseÿonÿSpringÿ

 10ÿÿÿStreet.ÿÿItÿsoundsÿlikeÿthereÿwereÿhundredsÿorÿthousandsÿofÿ

 11ÿÿÿthem,ÿbutÿjustÿaÿtypicalÿtransactionÿhowÿwouldÿitÿ--ÿwhatÿwouldÿ

 12ÿÿÿhappen?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿTheyÿwouldÿcall,ÿMoeÿwouldÿletÿusÿknowÿwhereÿtoÿgoÿtoÿ

 14ÿÿÿmeetÿthem,ÿwhatÿtheyÿwanted.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿTheyÿwouldÿcall.ÿÿWeÿstartÿoutÿwithÿthat.ÿÿOkay.ÿÿ

 16ÿÿÿIsÿthisÿaÿcustomer?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿDrugÿcustomerÿwouldÿcallÿwho?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿMoe.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿwhatÿhappenedÿnext?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿHeÿwouldÿletÿusÿknowÿwhereÿweÿwereÿtoÿmeetÿthem,ÿwhatÿ

 22ÿÿÿtheyÿwereÿwearing,ÿwhatÿtheyÿwanted.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿyouÿsayÿheÿwouldÿletÿusÿknow.ÿÿWhoÿisÿthat?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿMeÿorÿHannah.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿYouÿorÿHannah.ÿÿHeÿwouldÿletÿyouÿknowÿwhatÿtheÿcustomerÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 135 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    135
ÿ
    1ÿÿÿwantedÿandÿwhatÿelse?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿAndÿwhereÿtoÿmeetÿthem.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿwhatÿwouldÿyouÿorÿHannahÿdo?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿWeÿwouldÿgoÿtoÿwhereÿtheyÿareÿat.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿAndÿdoÿwhat?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿMakeÿtheÿsale.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿOfÿwhichÿdrugs?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿItÿwasÿeitherÿheroinÿorÿcrack.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿHowÿmuchÿwereÿyouÿsellingÿthemÿfor?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿAÿbundleÿwasÿ75.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿWhat'sÿaÿbundle?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿ10ÿbags.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿCanÿyouÿdescribeÿforÿusÿgenerallyÿwhatÿaÿbundleÿ

 14ÿÿÿlookedÿlike?ÿÿNo?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿItÿcameÿinÿlittleÿwhiteÿbaggies.ÿÿItÿwasÿ10ÿofÿthemÿallÿ

 16ÿÿÿrubberbandedÿup.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿThat'sÿaÿgoodÿdescriptionÿandÿwhatÿdrugÿwasÿthat?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿHeroin.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿhowÿaboutÿtheÿcrack,ÿwhatÿdidÿtheÿcrackÿlookÿ

 20ÿÿÿlike?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿ25,ÿ50ÿbagsÿwasÿjustÿlittleÿchunks.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿOkayÿand,ÿMandy,ÿIÿapologizeÿtoÿkeepÿpressingÿyou,ÿbutÿ

 23ÿÿÿtryÿandÿspeakÿintoÿtheÿmicrophoneÿandÿgoÿslowlyÿandÿI'mÿtryingÿ

 24ÿÿÿtoÿrememberÿonlyÿtoÿcallÿpeopleÿbyÿtheirÿfirstÿnameÿsoÿforgiveÿ

 25ÿÿÿme.ÿÿGoÿaheadÿdescribingÿwhatÿtheÿcrackÿlookedÿlike.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 136 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    136
ÿ
    1ÿÿÿA.ÿÿÿÿÿItÿwasÿallÿ--ÿitÿwasÿlikeÿbigÿchunksÿofÿit.ÿÿLikeÿ25ÿ

    2ÿÿÿbags.ÿÿ50ÿbags.ÿÿLikeÿitÿwasÿinÿaÿlittleÿbaggie.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿAÿlittleÿbaggie?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿIsÿitÿaÿplasticÿbaggieÿorÿpaper?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿLittleÿplasticÿbaggie.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿHowÿwasÿtheÿlittleÿplasticÿbaggieÿsealed?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿZiplocked.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿWhatÿcolorÿwasÿit?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿGreenÿorÿblue.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿNowÿthisÿ--ÿwe'reÿstillÿinÿtheÿSpringÿStreetÿ

 12ÿÿÿhouseÿthatÿLoriÿ--ÿitÿwasÿLori'sÿhouse.ÿÿYouÿalsoÿdescribedÿ

 13ÿÿÿprostitutionÿactivitiesÿoutÿofÿthatÿhouse?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿEarlierÿwhenÿIÿaskedÿyouÿaboutÿotherÿwomenÿyouÿsaidÿ

 16ÿÿÿlater.ÿÿOkay.ÿÿDidÿyouÿlearnÿthatÿthereÿwereÿotherÿwomenÿ

 17ÿÿÿprostitutingÿoutÿofÿtheÿSpringfieldÿ--ÿSpringÿStreetÿhouse?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿAndÿwhatÿwomenÿwereÿthose?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿThereÿwasÿAshley,ÿAmanda,ÿandÿAyla.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿExcuseÿme.ÿÿ

 22ÿÿÿ            MR.ÿDARROW:ÿÿYourÿHonor,ÿmayÿIÿapproach?ÿÿ

 23ÿÿÿ            THEÿCOURT:ÿÿYes.ÿÿ

 24ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 25ÿÿÿQ.ÿÿÿÿÿI'mÿshowingÿyouÿthreeÿsingleÿpageÿdocumentsÿeachÿwithÿaÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 137 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    137
ÿ
    1ÿÿÿphotoÿonÿthemÿmarkedÿ54A,ÿ93,ÿandÿ113.ÿÿCanÿyouÿlookÿatÿthemÿ

    2ÿÿÿplease?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿAyla,ÿAshley,ÿandÿthat'sÿJerrika.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿWhoÿisÿJerrika?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿSheÿcameÿinÿlate.ÿÿ

    6ÿÿÿ            MR.ÿKAPLAN:ÿÿJudge,ÿIÿcan'tÿhearÿthisÿconversation.ÿÿ

    7ÿÿÿ            THEÿCOURT:ÿÿIÿcan'tÿquiteÿhearÿyouÿsoÿyouÿwantÿtoÿ

    8ÿÿÿdescribeÿtheÿfirstÿtwoÿmentionedÿwhoÿtheyÿareÿandÿthenÿtheÿ

    9ÿÿÿthirdÿone.ÿÿ

 10ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 11ÿÿÿQ.ÿÿÿÿÿLet'sÿstartÿ--ÿyou'reÿnotÿdoingÿanythingÿwrong.ÿÿLet'sÿ

 12ÿÿÿstartÿwithÿ54A.ÿÿ

 13ÿÿÿA.ÿÿÿÿÿThat'sÿAyla.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿIsÿthatÿaÿpictureÿthatÿfairlyÿandÿaccuratelyÿ

 15ÿÿÿdepictsÿtheÿyoungÿwomanÿyouÿknewÿasÿAyla?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿAndÿwhichÿoneÿwasÿAshley?ÿÿYou'reÿreferringÿtoÿ93?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿIsÿ93ÿaÿphotographÿthatÿfairlyÿandÿaccuratelyÿdepictsÿ

 20ÿÿÿtheÿyoungÿwomanÿyouÿknowÿasÿAshley?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿNowÿtheÿotherÿwomanÿwasÿAmanda,ÿbutÿIÿ

 23ÿÿÿgrabbedÿaÿdifferentÿphotograph.ÿÿWhatÿisÿthisÿphotograph?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿHerÿnameÿisÿJerrika.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿSorry.ÿÿ113.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 138 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    138
ÿ
    1ÿÿÿA.ÿÿÿÿÿJerrika.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDidÿyouÿknowÿJerrika?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿDidÿsheÿhaveÿanyÿroleÿinÿthis?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿProstitution.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWasÿthisÿatÿtheÿSpringÿStreetÿhouse?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYes.ÿÿIÿmetÿherÿfirstÿatÿaÿhotel.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿEarlierÿthatÿsummer?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿAndÿsheÿwasÿprostituting?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿWasÿanyoneÿelseÿinvolvedÿinÿherÿprostitution?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿYouÿmentionedÿ--ÿÿ

 15ÿÿÿ            MR.ÿKAPLAN:ÿÿJudge,ÿmaybeÿitÿwouldÿhelpÿifÿtheÿ

 16ÿÿÿprosecutorÿdidn'tÿstandÿrightÿinÿfrontÿofÿherÿsoÿweÿcouldÿhearÿ

 17ÿÿÿbetter.ÿÿ

 18ÿÿÿ            THEÿCOURT:ÿÿWellÿno.ÿÿObjectionÿoverruled.ÿÿGetÿ

 19ÿÿÿthroughÿtheÿquestion.ÿÿYou'reÿgoingÿtoÿthenÿintroduceÿtheÿ

 20ÿÿÿphotographs.ÿÿ

 21ÿÿÿ            MR.ÿDARROW:ÿÿHopingÿto.ÿÿThanks.ÿÿ

 22ÿÿÿ            THEÿCOURT:ÿÿAllÿright.ÿÿ

 23ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 24ÿÿÿQ.ÿÿÿÿÿTellÿusÿwhenÿyouÿmetÿJerrikaÿwhatÿsheÿwasÿdoing?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿI'veÿknownÿJerrika.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 139 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    139
ÿ
    1ÿÿÿQ.ÿÿÿÿÿI'mÿsorry.ÿ

    2ÿÿÿA.ÿÿÿÿÿI'veÿknownÿher.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿDidÿyouÿrunÿintoÿJerrikaÿinÿtheÿsummerÿofÿ2015?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿHow?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿSheÿwasÿinÿMoe'sÿcar.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿSheÿwasÿinÿMoe'sÿcar?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿWasÿsheÿinvolvedÿinÿtheÿactivitiesÿyouÿdescribedÿ

 10ÿÿÿearlier?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿAtÿtheÿmotels?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿProstituting?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿifÿsheÿwasÿworkingÿforÿMoeÿorÿwasÿ

 17ÿÿÿindependent?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿWorkingÿforÿMoe.ÿÿ

 19ÿÿÿ            MR.ÿDARROW:ÿÿThanks.ÿÿYourÿHonor,ÿweÿmoveÿ54A,ÿ93,ÿ

 20ÿÿÿandÿ113.ÿÿ

 21ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿ

 22ÿÿÿ            MR.ÿKAPLAN:ÿÿNoÿobjection,ÿJudge.ÿÿ

 23ÿÿÿ            THEÿCOURT:ÿÿAllÿright.ÿÿSoÿadmitted.ÿÿ

 24ÿÿÿ[Governmentÿexhibitsÿ54A,ÿ93,ÿ113ÿadmitted]

 25ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 140 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    140
ÿ
    1ÿÿÿQ.ÿÿÿÿÿCanÿweÿlookÿatÿ54Aÿplease?ÿÿWhoÿisÿthatÿperson?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿAyla.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿCanÿweÿlookÿatÿtheÿnextÿone?ÿÿWhoÿisÿthat?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿAshley.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿThat'sÿAshley.ÿÿOkay,ÿthat'sÿ93,ÿandÿcanÿyouÿpullÿupÿ113ÿ

    6ÿÿÿplease?ÿÿWe'reÿlookingÿnowÿatÿ113.ÿÿWhoÿisÿthat?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿJerrika.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿNowÿyouÿmentionedÿwhenÿweÿwereÿtalkingÿjustÿbeforeÿweÿ

    9ÿÿÿlookedÿatÿtheÿphotographsÿaboutÿaÿwomanÿnamedÿAmanda,ÿokay,ÿandÿ

 10ÿÿÿwhatÿwasÿAmanda'sÿpieceÿofÿthis?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿProstitute.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿThisÿisÿduringÿtheÿsummerÿofÿ2015?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿifÿsheÿwasÿworkingÿforÿMoeÿorÿnot?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿHowÿdoÿyouÿknowÿthat?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿSheÿwasÿworkingÿoutÿofÿLori'sÿhouse.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿOhÿthisÿisÿtheÿSpringÿStreetÿhouse?ÿÿShowingÿyouÿ

 19ÿÿÿGovernment'sÿ83.ÿÿDoÿyouÿrecognizeÿthatÿwoman?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿWhoÿisÿthat?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿAmanda.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿIsÿthatÿaÿfairÿandÿaccurateÿdepictionÿofÿAmandaÿasÿyouÿ

 24ÿÿÿknowÿher?ÿÿYes?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 141 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    141
ÿ
    1ÿÿÿ          MR.ÿDARROW:ÿÿYourÿHonor,ÿweÿmoveÿ83.ÿÿ

    2ÿÿÿ          THEÿCOURT:ÿÿAllÿright.ÿÿ

    3ÿÿÿ          MR.ÿKAPLAN:ÿÿNoÿobjection.ÿÿ

    4ÿÿÿ          THEÿCOURT:ÿÿAllÿright.ÿÿSoÿadmitted.ÿÿ

    5ÿÿÿ[Governmentÿexhibitÿ83ÿadmitted]

    6ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

    7ÿÿÿQ.ÿÿÿÿÿThat'sÿAmanda?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿThankÿyou.ÿÿNowÿwhenÿyouÿsayÿthatÿtheseÿyoungÿ

 10ÿÿÿwomenÿwereÿprostitutingÿoutÿofÿtheÿSpringfieldÿhouseÿofÿLoriÿ

 11ÿÿÿcanÿyouÿdescribeÿhowÿthatÿwasÿworkingÿbecauseÿwe'veÿnowÿmovedÿ

 12ÿÿÿfromÿtheÿmotelÿroomsÿyouÿtalkedÿaboutÿtoÿanÿapartmentÿinÿ

 13ÿÿÿBurlington.ÿÿSoÿwhatÿhappenedÿthereÿinÿconnectionÿwithÿtheÿ

 14ÿÿÿprostitution?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿTheyÿwouldÿgetÿcalls,ÿbutÿtheyÿwouldÿbeÿoutÿcalls.ÿÿTheyÿ

 16ÿÿÿwouldÿgoÿmeetÿthem.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿOkayÿandÿtheyÿwouldÿgetÿcalls.ÿÿSoÿasÿwithÿtheÿmotelÿ

 18ÿÿÿtheyÿwouldÿhaveÿphonesÿandÿtheÿphonesÿwouldÿring?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿAndÿwhat'sÿanÿoutÿcall?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿLikeÿtheyÿwouldÿgoÿtoÿtheÿpeople'sÿhotelÿorÿcarÿdate.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿIsÿanÿoutÿcallÿwhenÿtheÿwomanÿwhoÿisÿworkingÿgoesÿ

 23ÿÿÿtoÿtheÿcustomer?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿHowÿwouldÿtheyÿgetÿtoÿtheÿcustomer?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 142 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    142
ÿ
    1ÿÿÿA.ÿÿÿÿÿSomeoneÿtoÿdriveÿthem.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿWhoÿdroveÿthem?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿUsuallyÿMoe.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿDidÿotherÿpeopleÿsometimesÿdriveÿthem?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿWho?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿThisÿisÿwhenÿIÿfirstÿ--ÿLoriÿwasÿdoingÿit.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDoÿyouÿknowÿLori'sÿlastÿname?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿWhatÿisÿit?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿC.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿNowÿyouÿmentionedÿearlierÿinÿconnectionÿwithÿtheÿ

 13ÿÿÿprostitutionÿatÿtheÿmotelsÿthatÿoneÿofÿyourÿjobsÿasÿkindÿofÿ

 14ÿÿÿsupervisorÿwasÿtoÿkeepÿanÿeyeÿonÿtheÿmoney?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿDidÿthatÿjobÿcontinueÿintoÿtheÿSpringÿStreetÿwork?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿThisÿwasÿactuallyÿafterÿSpringÿStreet.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿIÿapologize.ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿOkayÿandÿwhatÿdidÿyouÿsayÿaboutÿafterÿSpringÿStreet?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿI'mÿconfused.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿI'mÿsorry.ÿÿMyÿunderstandingÿisÿthatÿmotelsÿ

 23ÿÿÿinÿtheÿsummerÿofÿ2015,ÿandÿthenÿatÿsomeÿpointÿlateÿinÿthatÿyearÿ

 24ÿÿÿactivitiesÿmovedÿtoÿLori'sÿC.'sÿapartmentÿonÿSpringÿStreet?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 143 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    143
ÿ
    1ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿIÿhadÿaskedÿyouÿdidÿyourÿjobÿkeepingÿanÿeyeÿonÿ

    2ÿÿÿtheÿmoneyÿcomingÿinÿfromÿtheÿprostitutionÿdidÿthatÿcontinueÿatÿ

    3ÿÿÿSpringÿStreet?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDidÿsomebodyÿlookÿafterÿtheÿmoney?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿHowÿwasÿtheÿmoneyÿhandled?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿAtÿthatÿtimeÿIÿdon'tÿknow.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿyouÿdon'tÿknowÿwhatÿtheÿindividualsÿwhoÿwereÿ

 10ÿÿÿworkingÿdidÿwithÿit?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿHaveÿyouÿeverÿheardÿofÿaÿtermÿcalledÿbaggingÿup?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿWhat'sÿbaggingÿup?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYouÿsitÿinÿaÿroom,ÿdivideÿtheÿheroin,ÿandÿputÿitÿintoÿ

 16ÿÿÿbaggies.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWasÿthatÿtheÿonlyÿdrugÿthatÿwasÿputÿinÿbaggiesÿatÿ

 18ÿÿÿbaggingÿupÿparties?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿWhatÿother?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿTheÿcrackÿcocaine.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhenÿdidÿyouÿfirstÿseeÿorÿparticipateÿinÿbaggingÿ

 23ÿÿÿupÿabout?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿI'mÿ--ÿIÿdon'tÿrecallÿdates.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿAboutÿhowÿmanyÿtimesÿdidÿyouÿseeÿorÿparticipateÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 144 of 250
ÿ
ÿ
ÿ
ÿ                         MandyÿL.                                   144
ÿ
    1ÿÿÿinÿaÿbaggingÿupÿsession?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿAÿlot.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿAÿlot.ÿÿOkay.ÿÿWasÿthereÿsomeoneÿwhoÿsupervisedÿtheÿ

    4ÿÿÿbaggingÿup?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿWhoÿwasÿthat?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿMoe.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSo,ÿsorry,ÿallÿright.ÿÿWhereÿdidÿtheÿbaggingÿupÿ

    9ÿÿÿtakeÿplace?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿMarty'sÿhouse.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿWho?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿMarty.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿWhoÿisÿMarty?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿHeÿlivesÿoffÿNorthÿAvenue.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿwhatÿhisÿ--ÿdidÿheÿhaveÿaÿrelationshipÿwithÿ

 16ÿÿÿanyoneÿinÿtheÿcase?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿHeÿwasÿMoe'sÿwife'sÿuncle.ÿÿ

 18ÿÿÿ            MR.ÿDARROW:ÿÿMayÿI,ÿJudge?ÿÿ

 19ÿÿÿ            THEÿCOURT:ÿÿYes.ÿÿ

 20ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 21ÿÿÿQ.ÿÿÿÿÿShowingÿyouÿthreeÿphotographsÿmarkedÿasÿ98.ÿÿDoÿyouÿ

 22ÿÿÿrecognizeÿtheÿbuildingÿdepictedÿthere?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿWhatÿisÿit?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿMarty'sÿhouse.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 145 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    145
ÿ
    1ÿÿÿQ.ÿÿÿÿÿIsÿthatÿtheÿhouseÿyouÿwereÿjustÿreferringÿto?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿAndÿisÿthatÿaÿbrickÿhouse?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿAndÿwhatÿdoÿtheÿotherÿphotosÿshow?ÿÿJustÿdifferentÿ

    6ÿÿÿanglesÿofÿtheÿsameÿhouse?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿDifferentÿangles.ÿÿ

    8ÿÿÿ          MR.ÿDARROW:ÿÿYourÿHonor,ÿweÿmoveÿ98.ÿÿ

    9ÿÿÿ          MR.ÿKAPLAN:ÿÿNoÿobjection.ÿÿ

 10ÿÿÿ            THEÿCOURT:ÿÿAllÿright.ÿÿSoÿadmitted.ÿÿ

 11ÿÿÿ[Governmentÿexhibitÿ98ÿadmitted]

 12ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 13ÿÿÿQ.ÿÿÿÿÿIsÿtheÿpictureÿnowÿonÿtheÿscreenÿisÿthatÿwhat'sÿdepictedÿ

 14ÿÿÿtheÿhouseÿyouÿwereÿjustÿdescribing?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿSameÿplace?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYup.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿSameÿplace?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿNowÿIÿthinkÿweÿgotÿonÿtheÿsubjectÿofÿthatÿhouseÿ

 21ÿÿÿwhenÿIÿaskedÿyouÿwhenÿyouÿfirstÿsawÿorÿparticipatedÿinÿaÿ

 22ÿÿÿbaggingÿupÿsession,ÿright?ÿÿOkay.ÿÿIÿwantÿyouÿtoÿtryÿtoÿ

 23ÿÿÿdescribeÿtoÿtheÿjuryÿwhatÿwasÿgoingÿonÿthere,ÿwhatÿhappensÿinÿaÿ

 24ÿÿÿbaggingÿupÿsession,ÿandÿgiveÿitÿasÿmuchÿdetailÿasÿyouÿcan?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYouÿsitÿinÿaÿroomÿatÿaÿtableÿandÿ--ÿit'sÿhardÿtoÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 146 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    146
ÿ
    1ÿÿÿexplain.ÿÿIt'sÿjustÿaÿlittleÿroomÿyouÿsitÿin.ÿÿThere'sÿaÿtable.ÿÿ

    2ÿÿÿUsuallyÿlikeÿtheÿstuffÿisÿthere,ÿyouÿcutÿitÿup,ÿdivideÿit,ÿputÿ

    3ÿÿÿitÿinÿaÿbag.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿTheÿstuffÿisÿthere.ÿÿWhatÿstuff?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿHeroin.ÿÿTheÿcrack.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿhowÿaboutÿtheÿotherÿthingsÿyouÿmentioned?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿTheÿbaggies,ÿtheÿrubberbands.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWereÿtheÿbaggiesÿusedÿforÿcrackÿdifferentÿfromÿ

    9ÿÿÿtheÿbaggiesÿusedÿforÿheroin?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿCanÿyouÿdescribeÿtheÿdifference?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿTheÿheroinÿbaggiesÿwereÿwhiteÿwaxÿpaperÿtypeÿstuffÿandÿ

 13ÿÿÿtheÿcrackÿbaggiesÿwereÿjustÿlittleÿbaggies.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿtheÿstuffÿisÿyou'reÿtalkingÿaboutÿheroinÿ

 15ÿÿÿandÿcrackÿcocaine?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿAtÿaÿbaggingÿsessionÿwhereÿdoesÿtheÿstuffÿcomeÿfrom?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿMoe.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿSoÿMoeÿcomesÿwithÿitÿsoundsÿlikeÿaÿbulkÿamountÿofÿeachÿ

 20ÿÿÿdrug?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿAndÿatÿtheÿbeginningÿofÿaÿbaggingÿupÿsessionÿaboutÿ--ÿ

 23ÿÿÿcanÿyouÿdescribeÿgenerallyÿhowÿmuchÿlet'sÿsayÿheroinÿwasÿonÿtheÿ

 24ÿÿÿtableÿtoÿbeÿbagged?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿIÿdon'tÿevenÿ--ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 147 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    147
ÿ
    1ÿÿÿQ.ÿÿÿÿÿIÿmeanÿjustÿthinkÿofÿitÿinÿtermsÿofÿcomparingÿitÿtoÿanÿ

    2ÿÿÿobjectÿlikeÿtheÿsizeÿofÿaÿcookie,ÿsliceÿofÿtoast,ÿbrick,ÿ

    3ÿÿÿwhateverÿitÿmightÿbe.ÿÿ

    4ÿÿÿA.ÿÿÿÿÿSmallerÿthanÿthat.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿSmallerÿthanÿthat.ÿÿGolfÿball?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿhowÿaboutÿtheÿcrackÿcocaineÿwhatÿdidÿthatÿlookÿ

    8ÿÿÿlike?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿIÿdon'tÿevenÿthinkÿnoÿbiggerÿthanÿthis.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿGolfÿball?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYeahÿprettyÿmuch.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿSoÿforÿthoseÿofÿusÿthatÿhaveÿneverÿseenÿaÿgolfÿballÿ

 13ÿÿÿsizedÿamountÿofÿheroinÿwhat'sÿbulkÿheroinÿlikeÿthatÿlookÿlike?ÿÿ

 14ÿÿÿWhatÿdoÿyouÿsee?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿIt'sÿpowder.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿIt'sÿpowder.ÿÿWhatÿcolorÿisÿit?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿBrownish.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿNowÿstartingÿwithÿjustÿtheÿheroinÿyou'reÿsittingÿ

 19ÿÿÿaroundÿaÿlittleÿtable.ÿÿAboutÿhowÿmanyÿpeopleÿareÿthere?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿUsuallyÿtwoÿorÿthree.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿTwoÿorÿthree.ÿÿAreÿtheyÿmaleÿorÿfemale?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿFemale.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿWhatÿdoÿtheyÿdoÿtoÿgetÿtheÿprocessÿfromÿgettingÿtheÿ

 24ÿÿÿheroinÿfromÿthatÿgolfÿballÿsizedÿbulkÿamountÿintoÿtheÿlittleÿ

 25ÿÿÿticketsÿorÿbags?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 148 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    148
ÿ
    1ÿÿÿA.ÿÿÿÿÿRazorÿbladeÿtoÿcutÿitÿupÿandÿusuallyÿthere'sÿsomethingÿ

    2ÿÿÿtoÿscoopÿitÿupÿwithÿandÿpourÿitÿinÿtheÿbag.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿAÿrazorÿbladeÿtoÿcutÿitÿup?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿToÿdivideÿit,ÿyes.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿToÿdivideÿit.ÿÿToÿdivideÿitÿintoÿwhat?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿLittleÿlines.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿYouÿuseÿaÿrazorÿbladeÿtoÿdivideÿupÿlinesÿofÿtheÿheroinÿ

    8ÿÿÿandÿwhatÿwouldÿhappenÿtoÿtheÿlines?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿItÿwouldÿbeÿscoopedÿintoÿlikeÿaÿcardÿorÿstrawÿtoÿputÿ

 10ÿÿÿintoÿtheÿbaggie.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿScoopedÿintoÿaÿcard?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿCardÿorÿlikeÿaÿcutÿstrawÿyouÿcanÿputÿintoÿtheÿbaggie.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿWhenÿyouÿsayÿaÿcard?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿPlayingÿcardÿfoldedÿup.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿLikeÿwhat?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿAÿplayingÿcardÿjustÿfoldedÿinÿhalf.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿOkayÿorÿaÿstraw?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿSoÿtheÿplayingÿcardÿyouÿ--ÿwouldÿbeÿusedÿtoÿslideÿtheÿ

 20ÿÿÿdrugÿintoÿtheÿbaggie?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿAndÿhowÿwasÿtheÿstrawÿused?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿPrettyÿmuchÿtheÿsameÿway.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿYouÿgetÿsomeÿheroinÿinÿtheÿstrawÿandÿpourÿitÿinÿ

 25ÿÿÿtheÿbag?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 149 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    149
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿHowÿdidÿyouÿknowÿhowÿmuchÿ--ÿstillÿonÿheroinÿhowÿ

    3ÿÿÿmuchÿheroinÿtoÿputÿinÿaÿlittleÿsingleÿbaggie?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿItÿgetsÿweighedÿout.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿIt'sÿweighedÿout.ÿÿSoÿthere'sÿscalesÿthere?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿSoÿyou'veÿdescribedÿthisÿbaggingÿupÿsessionÿ

    8ÿÿÿthisÿfirstÿoneÿyouÿsawÿatÿ--ÿisÿitÿMarty's?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿDidÿIÿ--ÿIÿthinkÿIÿaskedÿyouÿhowÿmanyÿofÿthemÿyouÿ

 11ÿÿÿthoughtÿyouÿhaveÿdoneÿandÿwhatÿwasÿyourÿanswer?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿAÿlot.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿcanÿyouÿjustÿhelpÿusÿaÿlittle?ÿÿIsÿaÿlotÿlikeÿ

 14ÿÿÿhalfÿaÿdozen?ÿÿ15?ÿÿGiveÿusÿanÿidea.ÿÿ

 15ÿÿÿA.ÿÿÿÿÿ20.ÿÿ30.ÿÿAÿlot.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿAboutÿhowÿoftenÿwereÿbaggingÿupÿsessionsÿ

 17ÿÿÿtakingÿplace?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿPrettyÿmuchÿwheneverÿweÿranÿout.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿAndÿaboutÿhowÿoftenÿwasÿthat?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿEveryÿnightÿalmost.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿI'mÿsorry.ÿÿ

 22ÿÿÿA.ÿÿÿÿÿEveryday.ÿÿEveryÿotherÿday.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿEverydayÿorÿaÿfewÿdays?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿWhoÿwasÿatÿthatÿfirstÿbaggingÿupÿsessionÿatÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 150 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    150
ÿ
    1ÿÿÿMarty's?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿItÿwasÿme,ÿMoe,ÿMaryÿP.ÿÿSorry.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿMary?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿMaryÿandÿherÿcousinÿSelena.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿwhatÿwereÿMaryÿandÿSelenaÿdoing?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿBaggingÿupÿtheÿheroinÿandÿcrack.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿOkayÿandÿwhatÿwereÿyouÿdoing?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿIÿwouldÿputÿtheÿbunsÿtogether.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿAndÿwhatÿwasÿMoeÿdoing?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿJustÿsupervising.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhereÿelseÿdidÿyouÿhaveÿtheseÿbaggingÿupÿ

 12ÿÿÿsessions?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿLori's,ÿNorthÿUnionÿStreet.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿjustÿhowÿlongÿwasÿtheÿgroupÿoperatingÿoutÿofÿ

 15ÿÿÿLori'sÿhouseÿinÿSpringÿStreet?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿNotÿevenÿ--ÿwhenÿIÿstartedÿitÿwasn'tÿevenÿaÿmonth.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿAtÿsomeÿpointÿdidÿtheÿgroupÿmove?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿWhereÿdidÿtheyÿmoveÿto?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿToÿNorthÿUnionÿStreet.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿsoÿyou'reÿsayingÿbaggingÿupÿsessionsÿwereÿatÿ

 22ÿÿÿbothÿSpringÿStreetÿandÿNorthÿUnion?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSameÿgeneralÿactivityÿatÿotherÿbaggingÿupÿ

 25ÿÿÿsessions?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 151 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    151
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿOtherÿparticipants?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿThereÿwouldÿbeÿnewÿones,ÿyes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿLikeÿwho?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿThere'sÿaÿgirlÿnamedÿAmber.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿ

    7ÿÿÿA.ÿÿÿÿÿThat'sÿprettyÿmuchÿ--ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿInÿtermsÿofÿtheÿactualÿbaggingÿofÿtheÿdrugsÿwereÿthoseÿ

    9ÿÿÿalwaysÿyoungÿwomen?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWereÿtheÿyoungÿwomenÿwhoÿwereÿbaggingÿinÿtheseÿ

 12ÿÿÿbaggingÿupÿsessionsÿwereÿtheyÿeverÿaskedÿtoÿstrip?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿTellÿusÿaboutÿthat.ÿÿ

 15ÿÿÿA.ÿÿÿÿÿTheyÿwouldÿbeÿmadeÿtoÿbagÿupÿnaked.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿExcuseÿme.ÿÿWhoÿmadeÿthemÿbagÿupÿnaked?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿMoe.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿAnyÿideaÿwhy?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿSoÿthatÿheÿknewÿtheyÿweren'tÿstealingÿfromÿhim.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿStealing?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿTheÿdrugs.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿBecauseÿthereÿwouldÿbeÿnowhereÿtoÿhide?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿAtÿsomeÿpointÿinÿlateÿ2015ÿ--ÿwellÿbackÿup.ÿÿYouÿ

 25ÿÿÿmentionedÿearlierÿthatÿwhenÿyouÿfirstÿstartedÿworkingÿatÿLori'sÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 152 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    152
ÿ
    1ÿÿÿhouseÿLoriÿwasÿthereÿbecauseÿsheÿwouldÿsometimesÿdrive?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿNo.ÿÿThat'sÿwhenÿIÿfirstÿfoundÿoutÿaboutÿit.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿWhenÿyouÿfirstÿfoundÿoutÿaboutÿit.ÿÿOkay.ÿÿAtÿsomeÿpointÿ

    4ÿÿÿdidÿLoriÿdisappear?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿDidÿsheÿgoÿtoÿrehab?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿForÿaboutÿhowÿlong?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿSheÿcameÿbackÿtheÿendÿofÿNovember.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿsheÿleftÿorÿcameÿback?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿSheÿcameÿbackÿatÿtheÿendÿofÿNovember/beginningÿofÿ

 12ÿÿÿDecember.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿSoÿshe'sÿgoneÿaboutÿaÿmonth?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿInÿlateÿ2015.ÿÿOkay.ÿÿWhenÿshe'sÿawayÿwhat'sÿhappeningÿ

 16ÿÿÿatÿherÿplace?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿPrettyÿmuchÿtheÿsame;ÿprostitution,ÿsellingÿdrugs.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿitÿsoundsÿlikeÿtheÿgroupÿkindÿofÿtookÿtheÿ

 19ÿÿÿplaceÿover?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿAndÿifÿIÿunderstandÿcorrectly,ÿshe'sÿaboutÿ--ÿawayÿforÿ

 22ÿÿÿaboutÿaÿmonthÿsoÿyourÿgroupÿhasÿtheÿrunÿofÿtheÿplaceÿforÿaboutÿ

 23ÿÿÿaÿmonth?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿwhereÿtheÿdrugsÿthatÿMoeÿwasÿbringingÿtoÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 153 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    153
ÿ
    1ÿÿÿtheseÿbaggingÿupÿsessionsÿcameÿfrom?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿSomewhereÿ--ÿyes.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿI'mÿsorry.ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhere?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿNewÿYork.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿHowÿdoÿyouÿknowÿthat?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿBecauseÿI'veÿbeenÿonÿaÿfewÿtrips.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿYouÿhaveÿbeenÿonÿ--ÿÿ

 10ÿÿÿA.ÿÿÿÿÿI'veÿbeenÿwithÿhimÿwhenÿhe'sÿgotÿthem.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿAboutÿhowÿmanyÿtimesÿdidÿyouÿdoÿthat?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿThree.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿThree.ÿÿWhoÿwentÿonÿthoseÿtrips?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿMe,ÿMoe,ÿandÿanotherÿperson.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿWho?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿAriel.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhatÿhappenedÿonÿthoseÿtrips?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿHeÿwouldÿ--ÿheÿwouldÿgetÿdrugsÿandÿweÿwouldÿbringÿthemÿ

 19ÿÿÿback.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿLet'sÿjustÿgoÿslowlyÿthroughÿthis.ÿÿTheÿthreeÿofÿ

 21ÿÿÿyouÿwereÿinÿBurlington?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿyouÿwouldÿgetÿinÿtheÿvehicle?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhoÿwouldÿtellÿyouÿthatÿitÿwasÿtimeÿtoÿgoÿtoÿNewÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 154 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    154
ÿ
    1ÿÿÿYork?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿMoe.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿDoÿyouÿrememberÿtheÿvehiclesÿheÿhad?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿWhatÿvehicles?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿHeÿhadÿaÿtanÿMercury,ÿaÿblueÿDodgeÿDurango,ÿandÿaÿsilverÿ

    7ÿÿÿSaturn.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿwhichÿvehicleÿdidÿheÿuseÿonÿtheseÿNewÿ

    9ÿÿÿYorkÿtrips?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿTheÿfirstÿtimeÿIÿwentÿdownÿwasÿtheÿtanÿMercury.ÿÿTheÿ

 11ÿÿÿotherÿtimesÿwasÿtheÿsilverÿSaturn.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿWhoÿdrives?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿTheÿfirstÿtimeÿwasÿMoeÿandÿthenÿafterÿthatÿitÿwouldÿbeÿaÿ

 14ÿÿÿdifferentÿdriver.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿAÿdifferentÿ--ÿyouÿmeanÿ--ÿÿ

 16ÿÿÿA.ÿÿÿÿÿAriel.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿwhenÿ--ÿwereÿtheÿthreeÿtripsÿsimilar?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhenÿtheÿthreeÿofÿyouÿgetÿtoÿNewÿYorkÿwhatÿ

 20ÿÿÿhappens?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿHeÿwouldÿgoÿtoÿtheÿplaceÿheÿgetsÿhisÿdrugÿ--ÿweÿwouldÿgoÿ

 22ÿÿÿtoÿwhereÿheÿgotÿthemÿfromÿandÿ--ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿDoÿyouÿhaveÿanyÿideaÿwhereÿinÿNewÿYorkÿthatÿwas?ÿÿWhatÿ

 24ÿÿÿborough?ÿÿAddress?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿItÿwasÿdifferentÿplaces.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 155 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    155
ÿ
    1ÿÿÿQ.ÿÿÿÿÿAndÿyou'reÿdownÿsomewhereÿinÿtheÿbigÿcity?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿNowÿwhenÿyouÿsayÿheÿwouldÿgoÿandÿgetÿhisÿ

    4ÿÿÿdrugsÿwhatÿdidÿyouÿsee?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿWeÿwouldÿjustÿstandÿoutÿinÿaÿdifferentÿroomÿorÿheÿwouldÿ

    6ÿÿÿgoÿinÿanotherÿroom.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿwhenÿheÿcameÿoutÿofÿtheÿotherÿroomÿdidÿheÿ

    8ÿÿÿhaveÿsomething?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿAndÿwhatÿdidÿtheÿthreeÿofÿyouÿdoÿthen?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿMeÿandÿArielÿwouldÿpackÿitÿandÿthenÿweÿwouldÿleave.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿWhatÿdoesÿpackÿitÿmean?ÿÿI'mÿsorry.ÿÿJustÿ--ÿÿ

 13ÿÿÿA.ÿÿÿÿÿPuttingÿitÿinsideÿofÿyou.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿHow?ÿÿAreÿtheÿdrugsÿfirstÿputÿinÿsomethingÿ

 15ÿÿÿelse?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿWrappedÿinÿaÿcondomÿandÿthen,ÿyeah.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿSoÿtheÿdrugsÿ--ÿandÿwhatÿkindÿofÿdrugsÿareÿweÿtalkingÿ

 18ÿÿÿabout?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿHeroinÿandÿcrack.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿHeroinÿandÿcrack?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿSoÿtheÿdrugsÿwouldÿbeÿplacedÿinsideÿaÿcondom?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿUh-huh.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿAndÿwhatÿwouldÿhappenÿtoÿtheÿcondom?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿWeÿwouldÿplaceÿitÿinsideÿofÿus.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 156 of 250
ÿ
ÿ
ÿ
ÿ                         MandyÿL.                                   156
ÿ
    1ÿÿÿQ.ÿÿÿÿÿInÿyourÿvagina?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿYouÿandÿ--ÿÿ

    4ÿÿÿA.ÿÿÿÿÿAriel.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿHowÿdidÿyouÿknowÿArielÿwasÿdoingÿthat?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿI'veÿseenÿit.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿDidÿsomebodyÿaskÿyouÿtoÿdoÿthat?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿWho?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿMoe.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿWhatÿwouldÿtheÿthreeÿofÿyouÿdoÿthen?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿWeÿwouldÿleaveÿandÿheadÿbackÿtoÿVermont.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿSameÿcar?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿLongÿdrive.ÿÿYou'veÿgotÿtheÿdrugsÿinsideÿyou?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿYouÿgetÿbackÿtoÿVermont.ÿÿWhatÿhappens?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿTakeÿthemÿoutÿandÿweÿwouldÿcutÿitÿupÿandÿitÿwouldÿbeÿcutÿ

 19ÿÿÿupÿandÿbagged.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿAtÿoneÿofÿthoseÿbaggingÿsessions?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿ--ÿIÿknowÿyouÿearlierÿsaidÿyou'reÿweakÿ

 23ÿÿÿgenerallyÿonÿdates,ÿbutÿdoÿyouÿknowÿaboutÿwhenÿtheseÿtripsÿtoÿ

 24ÿÿÿNewÿYorkÿwere?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 157 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    157
ÿ
    1ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWasÿthereÿanotherÿtripÿtoÿNewÿYorkÿearlyÿonÿinÿ

    2ÿÿÿtheÿsummerÿofÿ2015ÿwhenÿyou'reÿnotÿsureÿwhatÿwasÿgoingÿon?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿWhenÿwasÿthat?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿJulyÿofÿ2015.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿWhatÿhappenedÿthen?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿWeÿhadÿdroveÿhisÿsonÿdown.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿitÿsoundsÿlikeÿwhateverÿelseÿmayÿhaveÿhappenedÿ

    9ÿÿÿinÿNewÿYorkÿyou'reÿnotÿtooÿsureÿbecauseÿthatÿtripÿseemedÿ

 10ÿÿÿdifferentÿfromÿtheÿlater?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrememberÿwhenÿtheÿlastÿtripÿdownÿlikeÿthatÿwas?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿApril.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿForÿdrugs?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿOhÿitÿwasÿbeforeÿIÿwentÿtoÿjail.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿWhenÿdidÿyouÿgoÿtoÿjail?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿAprilÿ17.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿOf?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿ2016.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿitÿwasÿbeforeÿApril.ÿÿAnyÿideaÿwhere?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿDon'tÿrecall.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿThankÿyou.ÿÿAtÿsomeÿpointÿ--ÿwellÿletÿmeÿbackÿup.ÿÿ

 23ÿÿÿYou'veÿdescribedÿtheÿactivitiesÿatÿLoriÿC.'sÿSpringÿStreetÿ

 24ÿÿÿhouse?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 158 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    158
ÿ
    1ÿÿÿQ.ÿÿÿÿÿAtÿsomeÿpointÿyouÿmoveÿto?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿNorthÿUnionÿStreet.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrememberÿwhereÿonÿNorthÿUnion?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿPrettyÿsureÿitÿwasÿ103ÿNorthÿUnion.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿ103ÿNorthÿUnion.ÿÿIÿthinkÿthatÿbuildingÿhasÿseveralÿ

    6ÿÿÿapartmentsÿinÿit?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿWasÿitÿoneÿofÿtheÿapartmentsÿinÿtheÿback?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDescribeÿwhatÿgoesÿonÿatÿ103ÿNorthÿUnionÿwhileÿ

 11ÿÿÿyouÿwereÿstayingÿthere?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿItÿwasÿreallyÿjustÿsoldÿdrugsÿoutÿofÿatÿfirst.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿSoldÿdrugsÿatÿfirst,ÿandÿwhenÿyouÿsayÿ--ÿÿ

 14ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿAndÿwhenÿyouÿsayÿsoldÿdrugsÿwhoÿisÿsellingÿtheÿdrugs?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿMeÿandÿHannah.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿYouÿandÿHannahÿandÿareÿyouÿactingÿas,ÿyouÿsaidÿbefore,ÿ

 18ÿÿÿrunners?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿPreviouslyÿwhenÿyouÿdescribedÿrunningÿatÿtheÿSpringÿ

 21ÿÿÿStreetÿhouseÿyouÿsaidÿcustomersÿwouldÿcallÿMoe?ÿÿ

 22ÿÿÿ            MR.ÿKAPLAN:ÿÿObjection,ÿYourÿHonor.ÿÿ

 23ÿÿÿ            THEÿCOURT:ÿÿThisÿisÿaÿpreliminaryÿpartÿofÿtheÿ

 24ÿÿÿquestionÿsoÿfinishÿthatÿandÿaskÿtheÿopenÿendedÿquestion.ÿÿ

 25ÿÿÿ            MR.ÿDARROW:ÿÿThankÿyou,ÿYourÿHonor.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 159 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    159
ÿ
    1ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

    2ÿÿÿQ.ÿÿÿÿÿYouÿdescribedÿtheÿgeneralÿprocessÿofÿwhenÿyouÿwouldÿactÿ

    3ÿÿÿasÿaÿrunner.ÿÿWasÿitÿtheÿsameÿorÿdifferentÿwhenÿyouÿgotÿoverÿtoÿ

    4ÿÿÿNorthÿUnion?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿItÿwasÿtheÿsame.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿYouÿdescribedÿearlierÿaboutÿhowÿmanyÿdrugÿdeliveriesÿyouÿ

    7ÿÿÿthoughtÿyouÿmadeÿaÿday.ÿÿWasÿthatÿaboutÿtheÿsame?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿPricesÿaboutÿtheÿsame?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿNowÿwhenÿyou'reÿdoingÿthat,ÿdeliveringÿtheseÿbaggedÿupÿ

 12ÿÿÿdrugs,ÿwhoÿprovidedÿtheÿdrugsÿtoÿyouÿtoÿdistribute?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿMoe.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿaboutÿhowÿoftenÿwouldÿheÿdoÿthat?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿWheneverÿheÿranÿout.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrememberÿ--ÿdoÿyouÿrememberÿhowÿmanyÿheÿwouldÿ

 17ÿÿÿgiveÿyouÿatÿaÿtime?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿ10ÿbundles.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿ10ÿbundles,ÿandÿhowÿaboutÿtheÿotherÿwomanÿworkingÿwithÿ

 20ÿÿÿyou?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿHannah,ÿtheÿsame.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿSoÿwhenÿheÿsuppliedÿyouÿheÿwouldÿgiveÿyouÿeachÿ10ÿ

 23ÿÿÿbundles?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿAndÿyouÿsayÿwhenÿyouÿranÿout.ÿÿSoÿwouldÿthoseÿbeÿsold?ÿÿ

ÿ
ÿ              CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 160 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    160
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿAndÿthenÿheÿwouldÿgiveÿyouÿanother?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿBackingÿupÿtoÿSpringÿStreet,ÿifÿyouÿhaveÿgotÿthatÿ

    5ÿÿÿmuchÿheroin,ÿ10ÿbundlesÿorÿmaybeÿ20,ÿifÿtheÿwomanÿworkingÿwithÿ

    6ÿÿÿyouÿalsoÿhasÿ10,ÿwhereÿwouldÿyouÿkeepÿthemÿwhenÿyouÿweren'tÿ

    7ÿÿÿgoingÿout?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿThereÿwasÿaÿlittleÿlockÿbox.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿAÿlittle?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿAÿlockÿbox.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿWhere?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿInÿtheÿhouse.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿWhoseÿhouse?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿLori's.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿI'mÿsorry.ÿÿ

 16ÿÿÿA.ÿÿÿÿÿLori's.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿTheÿhouseÿonÿSpringÿStreet?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿSoÿyouÿwouldÿkeepÿyourÿ10ÿbundlesÿinÿaÿlockÿboxÿandÿwhenÿ

 20ÿÿÿyouÿgotÿanÿorderÿyouÿwouldÿtakeÿsomeÿout?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿHowÿaboutÿatÿ103ÿNorthÿUnion?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿItÿwouldÿbeÿkeptÿinÿtheÿbureauÿorÿweÿwouldÿhideÿthemÿinÿ

 24ÿÿÿtheÿblinds.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDidÿyouÿeverÿhideÿthemÿinÿtheÿcar?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 161 of 250
ÿ
ÿ
ÿ
ÿ                         MandyÿL.                                   161
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿWhere?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿUnderÿ--ÿinÿtheÿdrivewayÿofÿNorthÿUnionÿStreet.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿSoÿitÿsoundedÿlikeÿyouÿtriedÿtoÿconcealÿyourÿmainÿsupplyÿ

    5ÿÿÿjustÿbringÿoutÿwhatÿtheÿcustomerÿneeded?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿDidÿyouÿlearnÿatÿsomeÿpointÿthatÿinÿJanuaryÿofÿ2016ÿaÿ

    8ÿÿÿwomanÿworkingÿwithÿtheÿ--ÿwithÿlawÿenforcementÿmadeÿdrugÿbuysÿ

    9ÿÿÿfromÿyouÿguys?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿHowÿdidÿyouÿlearnÿthat?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿSheÿwasÿjustÿbuying.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿSheÿwasÿbuying?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿWhatÿwasÿsheÿbuying?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿSheÿwouldÿbuyÿheroin.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDoÿyouÿknowÿhowÿmuchÿsheÿwasÿlookingÿfor?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿIÿdon'tÿremember.ÿÿ

 19ÿÿÿ            MR.ÿDARROW:ÿÿAllÿright.ÿÿYourÿHonor,ÿcanÿweÿplayÿanÿ

 20ÿÿÿexhibitÿthat'sÿalreadyÿinÿevidence?ÿÿ

 21ÿÿÿ            THEÿCOURT:ÿÿWhat'sÿtheÿexhibit?ÿÿ

 22ÿÿÿ            MR.ÿDARROW:ÿÿIt'sÿ3C,ÿrecordingÿfromÿtheÿJanuaryÿ6thÿ

 23ÿÿÿbuy.ÿÿ

 24ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿ

 25ÿÿÿ            MR.ÿDARROW:ÿÿPlayÿtheÿfirstÿthirdÿofÿthatÿplease.ÿÿ

ÿ
ÿ              CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 162 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    162
ÿ
    1ÿÿÿ[Governmentÿexhibitÿ3Cÿpublished]ÿÿ

    2ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

    3ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrecognizeÿeitherÿofÿthoseÿvoices?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿWhoÿareÿthey?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿOneÿisÿmine.ÿÿ

    7ÿÿÿ          MR.ÿDARROW:ÿÿOkay,ÿandÿcanÿ--ÿYourÿHonor,ÿmayÿweÿalsoÿ

    8ÿÿÿplayÿanotherÿexhibitÿinÿevidenceÿ8EÿfromÿtheÿJanuaryÿ12thÿbuyÿ

    9ÿÿÿifÿweÿcanÿplayÿfromÿ21ÿtoÿ52.ÿÿ

 10ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿ

 11ÿÿÿ[Governmentÿexhibitÿ8Eÿpublished]ÿÿ

 12ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 13ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrecognizeÿoneÿofÿthoseÿvoices?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿWhoÿisÿthat?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿMine.ÿÿ

 17ÿÿÿ            MR.ÿDARROW:ÿÿYourÿHonor,ÿsameÿdrillÿasÿtoÿ14Aÿfromÿ

 18ÿÿÿtheÿJanuaryÿ22thÿbuy.ÿÿ

 19ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿ

 20ÿÿÿ[Governmentÿexhibitÿ14Aÿpublished]ÿÿ

 21ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 22ÿÿÿQ.ÿÿÿÿÿThisÿisÿaÿphotographÿthat'sÿalreadyÿinÿevidence.ÿÿDoÿyouÿ

 23ÿÿÿrecognizeÿthatÿperson?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿWhoÿisÿthat?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 163 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    163
ÿ
    1ÿÿÿA.ÿÿÿÿÿMe.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿcanÿyouÿseeÿwhatÿyou'reÿholdingÿinÿyourÿtwoÿ

    3ÿÿÿhands?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿWhat'sÿthat?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿCashÿandÿheroin.ÿÿ

    7ÿÿÿ           MR.ÿDARROW:ÿÿOkay.ÿÿThankÿyou,ÿand,ÿYourÿHonor,ÿweÿ

    8ÿÿÿwouldÿalsoÿlikeÿtoÿplayÿfromÿtheÿexhibitÿthat'sÿinÿevidenceÿ

    9ÿÿÿfromÿtheÿFebruaryÿ10thÿbuyÿ20Bÿifÿweÿcanÿplayÿ4:17ÿthroughÿ

 10ÿÿÿ4:36.ÿÿ

 11ÿÿÿ             THEÿCOURT:ÿÿYes.ÿÿ

 12ÿÿÿ[Governmentÿexhibitÿ20Bÿpublished]ÿÿ

 13ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 14ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrecognizeÿoneÿofÿthoseÿvoices?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿWhoÿisÿthat?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿMe.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿNowÿdoÿyouÿrecallÿaÿtimeÿwhenÿyouÿdiscoveredÿthatÿtheÿ

 19ÿÿÿstashÿhadÿbeenÿstolenÿoutÿofÿtheÿcarÿinÿtheÿdriveway?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿWhatÿhappened?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿSheÿhadÿcomeÿtoÿtheÿhouse.ÿÿPrettyÿmuchÿthatÿvideo.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿSheÿbeingÿtheÿbuyer?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿTheÿpersonÿusingÿtheÿnameÿNikki?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 164 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    164
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhatÿhappened?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿSoÿIÿwentÿoutÿtoÿtheÿcarÿtoÿgetÿtheÿstuff,ÿbutÿitÿwasn'tÿ

    4ÿÿÿthere.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWasÿsheÿlookingÿforÿaÿsleeve?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿAndÿwhyÿdidÿyouÿgoÿoutÿtoÿtheÿcar?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿToÿgetÿit.ÿÿThat'sÿwhereÿtheÿdrugsÿwereÿkept.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿAndÿyouÿhadÿthatÿmuchÿorÿmore?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿAndÿwhatÿdidÿyouÿfindÿwhenÿyouÿgotÿtoÿtheÿcar?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿItÿwasÿaÿsmashedÿwindowÿandÿdrugsÿgone.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿdo?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿWentÿbackÿinÿandÿtoldÿMoe.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿAndÿdidÿMoeÿwantÿtoÿgoÿseeÿforÿhimself?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿCanÿweÿplayÿ23A,ÿYourÿHonor?ÿÿYesÿ--ÿohÿIÿapologize.ÿÿ

 18ÿÿÿLet'sÿnotÿplayÿ23A.ÿÿIt'sÿnotÿinÿyet.ÿÿYourÿmemoryÿisÿyouÿwentÿ

 19ÿÿÿbackÿintoÿtheÿhouse.ÿÿWhatÿdidÿyouÿsayÿtoÿMoe?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿIÿsaidÿthatÿweÿneededÿtoÿtalkÿandÿheÿsaidÿ--ÿIÿsaidÿtheÿ

 21ÿÿÿwindowÿisÿbroke,ÿIÿsaid,ÿandÿtheÿstuffÿisÿgone.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿWhatÿwasÿhisÿreaction?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿAtÿfirstÿheÿwantedÿtoÿseeÿforÿhimselfÿsoÿheÿwalkedÿoutÿ

 24ÿÿÿtoÿtheÿcar.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿthen?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 165 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    165
ÿ
    1ÿÿÿA.ÿÿÿÿÿHeÿseenÿit.ÿÿHeÿwasÿupset.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿHowÿdidÿheÿexpressÿbeingÿupset?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYelling.ÿÿBeingÿmad.ÿÿHeÿwasÿlikeÿIÿwantÿtoÿknowÿwhoÿdidÿ

    4ÿÿÿthis.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿWasÿheÿmadÿatÿyou?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿHeÿsaidÿweÿshouldÿhaveÿkeptÿanÿeyeÿonÿtheÿcarÿbetter.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿI'mÿsorry.ÿÿ

    8ÿÿÿA.ÿÿÿÿÿHeÿsaidÿthatÿIÿshouldÿhaveÿ--ÿweÿshouldÿhaveÿkeptÿanÿeyeÿ

    9ÿÿÿonÿtheÿcarÿbetter.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿSoÿitÿwasÿyourÿfault?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 12ÿÿÿ            MR.ÿKAPLAN:ÿÿObjection,ÿYourÿHonor.ÿÿ

 13ÿÿÿ            THEÿCOURT:ÿÿObjectionÿsustained.ÿÿ

 14ÿÿÿ            MR.ÿDARROW:ÿÿWithdrawn.ÿÿSorry.ÿÿ

 15ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 16ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿwhoÿgotÿblamedÿforÿthat?ÿÿ

 17ÿÿÿ            MR.ÿKAPLAN:ÿÿObjection,ÿYourÿHonor.ÿÿLeading.ÿÿ

 18ÿÿÿThere'sÿnoÿevidenceÿthatÿanyoneÿwasÿblamedÿforÿit.ÿÿ

 19ÿÿÿ            THEÿCOURT:ÿÿWellÿyouÿcouldÿsayÿthatÿ--ÿdidÿanyoneÿgetÿ

 20ÿÿÿblamed.ÿÿIÿthinkÿyouÿcanÿanswerÿtheÿquestion.ÿÿThat'sÿnotÿaÿ

 21ÿÿÿleadingÿquestionÿsoÿ--ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿWhoÿgotÿblamed?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿMary.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿWhoÿblamedÿher?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 166 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    166
ÿ
    1ÿÿÿA.ÿÿÿÿÿMoe.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿThatÿafternoonÿwereÿyouÿinÿtheÿapartmentÿtheÿwholeÿtime?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿWhereÿdidÿyouÿgo?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿIÿwentÿtoÿRiteÿAid.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿWhenÿyouÿgotÿbackÿdidÿyouÿfindÿsomeoneÿelseÿinÿtheÿ

    7ÿÿÿapartment?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿWho?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿItÿwasÿAylaÿandÿMary.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿBackÿduringÿthisÿtimeÿdidÿyouÿeverÿhearÿuseÿofÿtheÿtermÿ

 12ÿÿÿviolate?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿHowÿwasÿitÿused?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿIfÿyouÿviolateÿme,ÿIÿwillÿviolateÿyou.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿWhoÿsaidÿthat?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿMoe.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿDidÿyouÿhearÿhimÿsayÿthatÿmoreÿthanÿonce?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿWhoÿdidÿheÿsayÿthatÿtoo?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿMary.ÿÿAmber.ÿÿHeÿsaidÿitÿtoÿallÿofÿus.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿDidÿyouÿeverÿgetÿviolated?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿAtÿthatÿtime?ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿWellÿletÿmeÿaskÿyouÿ--ÿÿ

 25ÿÿÿ            MR.ÿKAPLAN:ÿÿYourÿHonor,ÿmayÿweÿapproach,ÿplease?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 167 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    167
ÿ
    1ÿÿÿ          THEÿCOURT:ÿÿYes.ÿÿ

    2ÿÿÿ          THEÿWITNESS:ÿÿCanÿIÿtalkÿtoÿmyÿattorney?ÿÿ

    3ÿÿÿ          MR.ÿDARROW:ÿÿYouÿwantÿtoÿtalkÿtoÿyourÿattorney.ÿÿYourÿ

    4ÿÿÿHonor,ÿisÿthatÿallÿright?ÿÿ

    5ÿÿÿ          THEÿCOURT:ÿÿYes.ÿÿ

    6ÿÿÿ          MR.ÿKAPLAN:ÿÿThat'sÿokayÿinÿtheÿmiddleÿofÿtestimony?ÿÿ

    7ÿÿÿ          THEÿCOURT:ÿÿYes.ÿÿOkay.ÿÿHusherÿisÿon.

    8

    9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 168 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    168
ÿ
    1ÿÿÿ[Benchÿconference]ÿÿ

    2ÿÿÿ            MR.ÿKAPLAN:ÿÿIÿunderstoodÿtheÿCourtÿruledÿsheÿcan'tÿ

    3ÿÿÿtalkÿaboutÿanÿassaultÿthatÿsheÿsaysÿtookÿplaceÿjustÿbeforeÿsheÿ

    4ÿÿÿwasÿarrestedÿinÿ2016.ÿÿ

    5ÿÿÿ            MR.ÿDARROW:ÿÿIÿwasn'tÿaskingÿaboutÿthat.ÿÿ

    6ÿÿÿ            MR.ÿKAPLAN:ÿÿHeÿaskedÿanÿopeningÿquestionÿlikeÿthat.ÿÿ

    7ÿÿÿDoesÿsheÿknowÿshe'sÿnotÿsupposedÿto?ÿÿ

    8ÿÿÿ            MR.ÿDARROW:ÿÿIÿhaveÿtoldÿherÿthatÿit'sÿaÿJudge'sÿ

    9ÿÿÿruling.ÿÿ

 10ÿÿÿ              MR.ÿKAPLAN:ÿÿWhat'sÿsheÿgoingÿtoÿsay?ÿÿ

 11ÿÿÿ              MR.ÿDARROW:ÿÿButÿI'mÿonlyÿaskingÿherÿaboutÿthingsÿ

 12ÿÿÿthatÿhappenedÿduringÿthisÿtimeÿperiodÿwhichÿisÿSpringÿStreetÿ

 13ÿÿÿandÿ103ÿNorthÿUnionÿbeforeÿtheyÿleft.ÿÿ

 14ÿÿÿ              MR.ÿKAPLAN:ÿÿMakeÿsureÿsheÿdoesn'tÿsayÿthat.ÿÿ

 15ÿÿÿ              MR.ÿDARROW:ÿÿI'llÿtry.ÿÿ

 16ÿÿÿ              THEÿCOURT:ÿÿOkay,ÿandÿbyÿtheÿwayÿanyÿtimeÿaÿwitnessÿ

 17ÿÿÿwantsÿtoÿtalkÿtoÿtheÿlawyerÿusuallyÿIÿallowÿthat.ÿÿ

 18ÿÿÿ              MR.ÿKAPLAN:ÿÿIÿdon'tÿthinkÿtheyÿshouldÿinÿtheÿmiddleÿ

 19ÿÿÿofÿtestimony,ÿJudge,ÿbutÿIÿcan'tÿpointÿtoÿanyÿruleÿonÿthatÿandÿ

 20ÿÿÿyou'reÿtheÿJudge.ÿÿ

 21ÿÿÿ              THEÿCOURT:ÿÿThere'sÿconstitutionalÿrightsÿpeopleÿ

 22ÿÿÿhave.ÿÿYouÿalwaysÿshouldÿhaveÿaccessÿtoÿyourÿlawyer.ÿÿ

 23ÿÿÿ              MR.ÿKAPLAN:ÿÿLikeÿtheÿprosecutorÿcan'tÿtalkÿtoÿtheÿ

 24ÿÿÿwitnessÿinÿbetween,ÿright?ÿÿ

 25ÿÿÿ              THEÿCOURT:ÿÿActuallyÿinÿBriggsÿthat'sÿnotÿtrue,ÿbutÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 169 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    169
ÿ
    1ÿÿÿinÿgeneralÿI'veÿneverÿseenÿaÿprosecutorÿactuallyÿaskÿaÿwitnessÿ

    2ÿÿÿtoÿhaveÿaÿconversationÿduringÿtheÿcourseÿofÿtestimony.ÿÿ

    3ÿÿÿRegardless,ÿbutÿifÿsheÿneedsÿtoÿtalkÿtoÿtheÿlawyerÿ--ÿÿ

    4ÿÿÿ          MR.ÿDARROW:ÿÿItÿmightÿhaveÿbeenÿmyÿmistake.ÿÿIÿtoldÿ

    5ÿÿÿher,ÿherÿattorneyÿwouldÿbeÿhereÿandÿIÿsaidÿifÿyouÿgetÿ

    6ÿÿÿuncomfortableÿatÿanyÿpoint,ÿjustÿtellÿus.ÿÿ

    7ÿÿÿ          THEÿCOURT:ÿÿIÿthinkÿyouÿshouldÿalwaysÿhaveÿaccessÿtoÿ

    8ÿÿÿyourÿattorney.ÿÿTellÿmeÿifÿyouÿknowÿofÿanyÿcaseÿlawÿwhichÿ

    9ÿÿÿpreventsÿaÿwitnessÿfromÿtalkingÿtoÿtheirÿlawyer,ÿespeciallyÿinÿ

 10ÿÿÿlightÿofÿtheÿfactÿthatÿshe'sÿfacingÿcriminalÿcharges.ÿÿShe'sÿ

 11ÿÿÿpledÿguiltyÿanyway.ÿÿ

 12ÿÿÿ            MR.ÿKAPLAN:ÿÿIÿwouldÿthinkÿ--ÿÿ

 13ÿÿÿ            THEÿCOURT:ÿÿWellÿthere'sÿtheÿFifthÿAmendment,ÿbutÿ

 14ÿÿÿthereÿmayÿbeÿotherÿissuesÿasÿwell.ÿÿSoÿregardless.ÿÿOkay.ÿÿ

 15ÿÿÿ[Endÿofÿbenchÿconference]ÿ

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 170 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    170
ÿ
    1ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

    2ÿÿÿQ.ÿÿÿÿÿAreÿyouÿokay?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿYou'reÿstillÿunderÿoath.ÿÿOkay.ÿÿDoÿyouÿwantÿaÿ

    5ÿÿÿglassÿofÿwater?ÿÿThere'sÿsomeÿwaterÿjustÿthere.ÿÿWhereÿweÿleftÿ

    6ÿÿÿoffÿyouÿhadÿtalkedÿaboutÿhowÿfrequentlyÿMoeÿtoldÿpeopleÿyouÿ

    7ÿÿÿviolateÿmeÿandÿI'llÿviolateÿyou,ÿandÿIÿthinkÿIÿhadÿaskedÿyouÿifÿ

    8ÿÿÿyouÿhadÿeverÿbeenÿviolatedÿandÿI'mÿjustÿtalkingÿaboutÿtheÿtimeÿ

    9ÿÿÿbeforeÿthingsÿ--ÿbeforeÿmidÿ2016ÿwhenÿIÿunderstandÿyouÿgoÿyourÿ

 10ÿÿÿseparateÿways.ÿÿI'mÿtalkingÿaboutÿinÿtheÿ103ÿNorthÿUnionÿandÿ

 11ÿÿÿLori'sÿplaceÿonÿSpringÿStreetÿduringÿthatÿtime.ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿCanÿyouÿpleaseÿtellÿusÿwhatÿhappened?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿIÿwasÿmadeÿtoÿwearÿaÿredÿapron.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿI'mÿsorry.ÿÿCanÿyouÿleanÿforwardÿplease?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿIÿhadÿmadeÿtoÿwearÿanÿapron.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhat'sÿtheÿapron?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿIt'sÿaÿredÿapron.ÿÿYouÿwalkÿaroundÿnakedÿunderneath.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿWhatÿcolorÿwasÿtheÿapron?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿRed.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿWasÿthereÿaÿredÿapronÿthatÿwasÿkeptÿsomewhere?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿWhereÿwasÿthat?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿOnÿtheÿbackÿofÿtheÿbathroomÿdoorÿatÿNorthÿUnionÿStreet.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿAndÿwhatÿsignificanceÿdidÿtheÿredÿapronÿhaveÿtoÿthisÿ--ÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 171 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    171
ÿ
    1ÿÿÿtheseÿactivitiesÿyouÿwereÿtalkingÿabout?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿWhatÿdoÿyouÿmean?ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿWellÿlet'sÿstickÿwithÿwhatÿhappenedÿtoÿyou.ÿÿWhatÿ

    4ÿÿÿhappenedÿwithÿyouÿwithÿtheÿredÿapron?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿIÿhadÿtoÿwearÿit.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhoÿmadeÿyouÿwearÿit?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿMoe.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿAndÿwhenÿyouÿhadÿtoÿwearÿtheÿredÿapronÿwhatÿgoesÿalongÿ

    9ÿÿÿwithÿthat?ÿÿDoÿyouÿhaveÿtoÿtakeÿyourÿclothesÿoff?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYes.ÿÿCompletelyÿnakedÿunderÿit.ÿÿ

 11ÿÿÿ            MR.ÿKAPLAN:ÿÿObjection.ÿÿ

 12ÿÿÿ            THEÿCOURT:ÿÿObjectionÿoverruled.ÿÿYouÿcanÿanswerÿthatÿ

 13ÿÿÿquestion.ÿÿ

 14ÿÿÿA.ÿÿÿÿÿYouÿwouldÿhaveÿtoÿbeÿcompletelyÿnaked.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿSoÿyouÿhaveÿanÿapronÿyou'reÿtalkingÿaboutÿisÿ

 16ÿÿÿaÿkitchenÿapronÿyouÿwear?ÿÿ

 17ÿÿÿ            MR.ÿKAPLAN:ÿÿYourÿHonor,ÿobjection.ÿÿ

 18ÿÿÿ            THEÿCOURT:ÿÿWellÿthat'sÿjustÿdescribingÿtheÿapron,ÿ

 19ÿÿÿthat'sÿfine,ÿbutÿifÿyouÿcanÿgetÿintoÿtheÿopen-endedÿquestionÿ

 20ÿÿÿfollowingÿthat,ÿthat'sÿfine.ÿÿDoÿyouÿunderstandÿwhatÿanÿapronÿ

 21ÿÿÿis,ÿright?ÿÿ

 22ÿÿÿ            THEÿWITNESS:ÿÿYes.ÿÿ

 23ÿÿÿ            THEÿCOURT:ÿÿSoÿwouldÿyouÿthenÿaskÿyourÿnextÿquestion.ÿÿ

 24ÿÿÿ            MR.ÿDARROW:ÿÿThankÿyou.ÿÿ

 25ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 172 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    172
ÿ
    1ÿÿÿQ.ÿÿÿÿÿWhenÿyouÿwearÿtheÿapronÿareÿpartsÿofÿyourÿbodyÿexposed?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿWhatÿparts?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYourÿbutt.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿAndÿyou'reÿnotÿwearingÿanythingÿelse?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿhowÿlongÿdidÿyouÿhaveÿtoÿwearÿtheÿapron?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿAsÿlongÿasÿheÿtoldÿyouÿto.ÿÿ

    9ÿÿÿ          THEÿCOURT:ÿÿI'mÿsorry.ÿÿIÿcouldn'tÿhearÿyou.ÿÿ

 10ÿÿÿA.ÿÿÿÿÿAsÿlongÿasÿheÿtoldÿyouÿto.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿAndÿthisÿisÿwhileÿyou'reÿatÿthe,ÿyouÿsaid,ÿ103ÿNorthÿ

 12ÿÿÿUnionÿplace?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿEvenÿifÿthereÿareÿotherÿpeopleÿaround?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿHowÿdidÿyouÿfeelÿaboutÿthat?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿDisgusted.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿSoÿlet'sÿbackÿup.ÿÿIÿaskedÿyouÿifÿyouÿhadÿeverÿbeenÿ

 19ÿÿÿviolatedÿandÿyouÿsaidÿyouÿhadÿtoÿwearÿtheÿredÿapron?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿWhatÿhappenedÿthatÿledÿyouÿtoÿhaveÿtoÿwearÿtheÿredÿ

 22ÿÿÿapron?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿTheÿdrugsÿbeingÿstolen.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿI'mÿsorry.ÿÿ

 25ÿÿÿA.ÿÿÿÿÿTheÿdrugsÿbeingÿstolen.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 173 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    173
ÿ
    1ÿÿÿQ.ÿÿÿÿÿWhatÿaboutÿtheÿdrugsÿbeingÿstolen?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿThat'sÿwhatÿledÿtoÿmeÿhavingÿtoÿwearÿtheÿapron.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWasÿthereÿaÿproblemÿthatÿcameÿupÿthatÿMoeÿfaultedÿ

    4ÿÿÿyouÿfor?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYes.ÿÿTheÿdrugsÿbeingÿstolen.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿWhatÿaboutÿtheÿdrugsÿbeingÿsoldÿcausedÿhimÿto,ÿifÿyouÿ

    7ÿÿÿknow,ÿmakeÿyouÿwearÿtheÿredÿapron?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿWaitÿwhat?ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿI'mÿtryingÿtoÿunderstandÿwhyÿyouÿhadÿtoÿwearÿtheÿredÿ

 10ÿÿÿapron.ÿÿ

 11ÿÿÿA.ÿÿÿÿÿTheÿdrugsÿthatÿcameÿupÿmissing.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿOhÿmissing?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿIÿapologize.ÿÿWasÿthatÿaÿtheftÿorÿaÿmistakeÿorÿwhatÿ

 15ÿÿÿhappened?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿAÿtheft.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿAÿtheft.ÿÿOkay.ÿÿNowÿyou'veÿdescribedÿtheÿtheftÿfromÿtheÿ

 18ÿÿÿcarÿwhenÿNikkiÿwasÿlookingÿforÿaÿsleeve?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿIsÿthatÿwhatÿyou'reÿtalkingÿabout?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿNowÿearlierÿyouÿtestifiedÿthatÿIÿthinkÿMaryÿP.ÿ

 23ÿÿÿwasÿfaultedÿforÿthat?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYesÿthatÿday.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿItÿwasÿyourÿfaultÿfirst?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 174 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    174
ÿ
    1ÿÿÿA.ÿÿÿÿÿBecauseÿIÿdidn'tÿwatchÿtheÿcar.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿAfter.ÿÿOkay.ÿÿNowÿyou'veÿdescribedÿthatÿredÿapronÿ

    3ÿÿÿepisode.ÿÿWasÿthereÿanyÿotherÿtimeÿthatÿyouÿgotÿviolated?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿInÿthatÿtimeÿperiod?ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿInÿthatÿtimeÿperiod.ÿÿ

    6ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿThankÿyou.ÿÿHaveÿyouÿeverÿheardÿofÿsomethingÿ

    8ÿÿÿcalledÿaÿwalnutÿchallenge?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿWhatÿisÿit?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿMakeÿtheÿgirlsÿ--ÿwhereÿgirlsÿshoveÿwalnutsÿinÿtheirÿ

 12ÿÿÿass.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿIsÿthisÿsomethingÿthatÿhappened?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿWhere?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿAtÿLori'sÿhouse.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿOnÿSpringÿStreet?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿHaveÿyouÿseenÿthisÿhappen?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿIÿwon'tÿgetÿintoÿthat.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿI'mÿsorry.ÿÿ

 22ÿÿÿA.ÿÿÿÿÿIÿwasn'tÿthereÿpersonally.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿDidÿsomebodyÿshowÿyouÿaÿvideo?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿAÿvideo,ÿyes.ÿÿ

 25ÿÿÿ            MR.ÿKAPLAN:ÿÿObjection,ÿYourÿHonor.ÿÿ

ÿ
ÿ              CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 175 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    175
ÿ
    1ÿÿÿ          THEÿCOURT:ÿÿThatÿisÿvideo.ÿÿThisÿisÿherÿrecollectionÿ

    2ÿÿÿfromÿviewingÿaÿvideo;ÿisÿthatÿcorrect?ÿÿ

    3ÿÿÿ          MR.ÿDARROW:ÿÿThatÿIÿwillÿshowÿher.ÿÿ

    4ÿÿÿ          THEÿCOURT:ÿÿAllÿright.ÿÿI'llÿsustainÿtheÿobjection.ÿÿ

    5ÿÿÿSheÿwasÿnotÿthereÿatÿtheÿtime.ÿÿ

    6ÿÿÿ          MR.ÿDARROW:ÿÿAllÿright.ÿÿ

    7ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

    8ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿwhichÿfemalesÿwereÿsubjectedÿtoÿthis?ÿÿ

    9ÿÿÿ          MR.ÿKAPLAN:ÿÿObjection,ÿYourÿHonor.ÿÿThere'sÿbeenÿnoÿ

 10ÿÿÿ--ÿÿ

 11ÿÿÿ            THEÿCOURT:ÿÿThatÿagainÿwouldÿbeÿledÿbyÿ--ÿitÿwouldÿbeÿ

 12ÿÿÿdeterminedÿbyÿtheÿvideoÿandÿsoÿobjectionÿsustained.ÿÿ

 13ÿÿÿ            MR.ÿDARROW:ÿÿSoÿIÿcan'tÿevenÿaskÿwhoÿshowedÿherÿaÿ

 14ÿÿÿvideoÿofÿthis?ÿÿ

 15ÿÿÿ            THEÿCOURT:ÿÿUnlessÿ--ÿcounselÿapproachÿtheÿbench.

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 176 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    176
ÿ
    1ÿÿÿ[Benchÿconference]ÿÿ

    2ÿÿÿ    THEÿCOURT:ÿÿIfÿitÿisÿanÿactÿofÿtheÿdefendant,ÿtheÿ

    3ÿÿÿdefendantÿshowingÿthisÿvideo,ÿthat'sÿfine,ÿbutÿanybodyÿelseÿ

    4ÿÿÿit'sÿessentiallyÿhearsay.ÿÿ

    5ÿÿÿ          MR.ÿDARROW:ÿÿIt'sÿdifferent.ÿÿTheÿwalnutsÿhappenedÿ

    6ÿÿÿduringÿtheÿtimeÿthatÿtheÿgroupÿwasÿoperatingÿoutÿofÿtheÿSpringÿ

    7ÿÿÿStreetÿhouse.ÿÿWe'llÿintroduceÿlaterÿtheÿvideoÿthatÿMoeÿkeptÿofÿ

    8ÿÿÿhimÿpreparingÿforÿtheÿthirdÿwomanÿthatÿwentÿthroughÿthis.ÿÿ

    9ÿÿÿMandyÿwillÿtestifyÿthatÿtheyÿwereÿallÿvideotapedÿandÿthatÿMoeÿ

 10ÿÿÿshowedÿherÿtheÿvideos.ÿÿ

 11ÿÿÿ            MR.ÿKAPLAN:ÿÿButÿIÿdon'tÿthinkÿtheÿvideosÿshowÿthatÿ

 12ÿÿÿhappening.ÿÿItÿjustÿshowsÿpreparation.ÿÿ

 13ÿÿÿ            MR.ÿDARROW:ÿÿTheyÿrecoveredÿtheseÿfromÿMoe,ÿbutÿtheÿ

 14ÿÿÿtestimonyÿwouldÿbeÿitÿwasÿfilmed.ÿÿTheÿvideoÿwasÿbeingÿdone.ÿÿ

 15ÿÿÿIt'sÿlikeÿshowingÿsomeoneÿaÿphotographÿifÿsheÿrecognizedÿwhatÿ

 16ÿÿÿwasÿhappening.ÿÿ

 17ÿÿÿ            THEÿCOURT:ÿÿI'mÿnotÿunderstandingÿwhatÿyou'reÿ

 18ÿÿÿsuggesting.ÿÿHeÿvideotapedÿherÿasÿwellÿasÿallÿofÿtheÿothers?ÿÿ

 19ÿÿÿ            MR.ÿDARROW:ÿÿNo.ÿÿThereÿareÿthreeÿfemalesÿthatÿwentÿ

 20ÿÿÿthroughÿthis;ÿKeisha,ÿAyla,ÿandÿVictoria.ÿÿTheÿvideoÿthatÿwasÿ

 21ÿÿÿrecoveredÿisÿVictoria.ÿÿTheÿvideosÿofÿitÿactuallyÿhappeningÿ

 22ÿÿÿwereÿneverÿrecovered.ÿÿWeÿthinkÿit'sÿbecauseÿtheyÿareÿinÿtheÿ

 23ÿÿÿtabletÿthatÿwasÿencryptedÿweÿcouldn'tÿgetÿintoÿandÿthat'sÿwhereÿ

 24ÿÿÿtheyÿare,ÿbutÿbackÿduringÿtheÿtimeÿ--ÿIÿdon'tÿintendÿtoÿgoÿonÿ

 25ÿÿÿatÿlengthÿaboutÿit.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 177 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    177
ÿ
    1ÿÿÿ          THEÿCOURT:ÿÿHeÿwouldÿhaveÿshowedÿherÿwhatÿhappenedÿinÿ

    2ÿÿÿtheÿwalnutÿchallenge?ÿÿ

    3ÿÿÿ          MR.ÿDARROW:ÿÿTheÿvideoÿthatÿwasÿmadeÿofÿtheÿwalnutÿ

    4ÿÿÿchallenge.ÿÿSoÿit'sÿlikeÿifÿheÿshowedÿherÿaÿphotographÿofÿ

    5ÿÿÿsomebody.ÿÿ

    6ÿÿÿ          THEÿCOURT:ÿÿAndÿinÿfactÿyouÿdon'tÿhaveÿtheÿvideoÿofÿ

    7ÿÿÿtheÿwalnutÿchallenge?ÿÿ

    8ÿÿÿ          MR.ÿKAPLAN:ÿÿAndÿVictoriaÿisÿnotÿaliveÿanyÿmore.ÿÿ

    9ÿÿÿ          MR.ÿDARROW:ÿÿNo,ÿbutÿweÿhaveÿKeishaÿwhoÿwillÿtestifyÿ

 10ÿÿÿsheÿwentÿthroughÿitÿandÿwasÿvideotaped,ÿandÿweÿhaveÿhimÿaboutÿ

 11ÿÿÿtoÿdoÿitÿonÿVictoria.ÿÿSoÿit'sÿnotÿlikeÿthere'sÿnoÿevidenceÿandÿ

 12ÿÿÿitÿneverÿhappened.ÿÿ

 13ÿÿÿ            MR.ÿKAPLAN:ÿÿIÿcan'tÿcross.ÿÿ

 14ÿÿÿ            THEÿCOURT:ÿÿThat'sÿaÿrealÿdifficulty.ÿÿFirstÿofÿall,ÿ

 15ÿÿÿshe'sÿnotÿinvolvedÿinÿtheÿwalnutÿchallenge.ÿÿShe'sÿnotÿaskedÿ

 16ÿÿÿnecessarilyÿtoÿparticipate;ÿisÿthatÿcorrect?ÿÿ

 17ÿÿÿ            MR.ÿDARROW:ÿÿThat'sÿcorrect.ÿÿ

 18ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿIÿthinkÿthatÿyouÿshouldÿdealÿwithÿ

 19ÿÿÿthatÿwithÿotherÿwitnessesÿandÿsoÿI'llÿexcludeÿtheÿtestimony.ÿÿ

 20ÿÿÿ[Endÿofÿbenchÿconference]ÿÿ

 21

 22

 23

 24

 25

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 178 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    178
ÿ
    1ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

    2ÿÿÿQ.ÿÿÿÿÿDidÿyouÿparticipateÿorÿwereÿyouÿpresentÿforÿanyÿofÿtheseÿ

    3ÿÿÿwalnutÿchallenges?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWe'reÿgoingÿtoÿchangeÿtheÿsubjectÿthen.ÿÿDidÿ

    6ÿÿÿFolksÿeverÿaskÿyouÿtoÿengageÿinÿdegradingÿactivities?ÿÿ

    7ÿÿÿ          MR.ÿKAPLAN:ÿÿObjection,ÿYourÿHonor.ÿÿ

    8ÿÿÿ          THEÿCOURT:ÿÿObjectionÿoverruled.ÿÿYouÿcanÿanswerÿ

    9ÿÿÿthat.ÿÿ

 10ÿÿÿA.ÿÿÿÿÿWhatÿdoÿyouÿmeanÿbyÿthat?ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿWellÿyou'veÿdescribedÿtheÿredÿapronÿbusinessÿwhichÿyouÿ

 12ÿÿÿsaidÿwasÿveryÿunpleasant.ÿÿWasÿthereÿanythingÿelseÿthatÿyouÿ

 13ÿÿÿwereÿaskedÿtoÿdo?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿYouÿhaveÿmentionedÿinÿtheÿbaggingÿupÿsessionsÿ

 16ÿÿÿmostlyÿyoungÿfemalesÿinvolved.ÿÿWereÿthereÿeverÿanyÿotherÿadultÿ

 17ÿÿÿmalesÿonÿtheÿsceneÿbesidesÿMoe?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿWhoÿwereÿthey?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿG.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿWhoÿisÿG?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿGhost.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿGhost.ÿÿDidÿyouÿeverÿknowÿhisÿrealÿname?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿAnybodyÿelse?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 179 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    179
ÿ
    1ÿÿÿA.ÿÿÿÿÿHightower.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿHightower.ÿÿDidÿyouÿeverÿknowÿHightower'sÿrealÿname?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿWhenÿdidÿyouÿseeÿGhostÿandÿHightower?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿBetweenÿLori'sÿandÿMarty's.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿBetweenÿLori's?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿLori'sÿandÿMarty.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿAreÿyouÿsayingÿyouÿsawÿthemÿinÿbothÿplaces?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿWhatÿwereÿtheyÿdoing?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿTheyÿwereÿbaggingÿ--ÿotherÿpeopleÿwereÿbaggingÿup.ÿÿTheyÿ

 12ÿÿÿwereÿinÿtheÿroom.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿTheyÿwereÿinÿtheÿroomÿduringÿbaggingÿupÿsessions?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿifÿtheyÿhadÿanyÿroleÿinÿtheÿdrugÿtraffickingÿ

 16ÿÿÿorganization?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿWhatÿrole?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿTheyÿwouldÿbringÿitÿup.ÿÿTheyÿwouldÿbeÿparticipatingÿinÿ

 20ÿÿÿit.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhenÿyouÿsayÿtheyÿwouldÿbringÿitÿupÿwhatÿdoÿyouÿ

 22ÿÿÿmean?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿTheyÿwouldÿbringÿitÿtoÿMoe.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿTheyÿwouldÿbringÿwhatÿtoÿMoe?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿTheÿdrugs.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 180 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    180
ÿ
    1ÿÿÿQ.ÿÿÿÿÿFromÿwhere?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿNewÿYork.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿMayÿIÿapproach,ÿYourÿHonor?ÿÿ

    4ÿÿÿ          THEÿCOURT:ÿÿYes.ÿÿ

    5ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

    6ÿÿÿQ.ÿÿÿÿÿShowingÿyouÿGovernment'sÿ64ÿandÿ115.ÿÿLet'sÿstartÿwithÿ

    7ÿÿÿ64.ÿÿDoÿyouÿrecognizeÿthatÿpersonÿinÿthatÿphoto?ÿÿDoÿyouÿ

    8ÿÿÿrecognizeÿtheÿpersonÿinÿthatÿphotograph?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿWhoÿisÿthat?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿG.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿIsÿthatÿaÿfairÿandÿaccurateÿdepictionÿofÿG?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿGÿwasÿsometimesÿcalledÿGhost?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿAnyÿideaÿwhy?

 17ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿOkayÿandÿhowÿaboutÿ115?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿThat'sÿHightower.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿIsÿthatÿaÿfairÿandÿaccurateÿdepictionÿofÿHightower?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿAndÿyouÿdon'tÿknowÿhisÿnameÿeither?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 24ÿÿÿ            MR.ÿDARROW:ÿÿYourÿHonor,ÿweÿmoveÿtheseÿtwo.ÿÿ

 25ÿÿÿ            THEÿCOURT:ÿÿAnyÿobjection?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 181 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    181
ÿ
    1ÿÿÿ          MR.ÿKAPLAN:ÿÿNoÿobjection.ÿÿ

    2ÿÿÿ          THEÿCOURT:ÿÿSoÿadmitted.ÿÿ

    3ÿÿÿ[Governmentÿexhibitsÿ64ÿandÿ115ÿwereÿadmitted]

    4ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

    5ÿÿÿQ.ÿÿÿÿÿCanÿweÿpublish?ÿÿWhoÿisÿthat?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿGhost.ÿÿG.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿThat'sÿ64ÿonÿtheÿscreen?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿIsÿG.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿThat'sÿG?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿWhoÿisÿalsoÿknownÿasÿGhost?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿhowÿaboutÿ115?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿThat'sÿHightower.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿNowÿhowÿdoÿyouÿknowÿthatÿthoseÿtwoÿmenÿbroughtÿ

 16ÿÿÿdrugsÿupÿfromÿNewÿYork?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿI'veÿbeenÿthere.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿI'mÿsorry.ÿÿ

 19ÿÿÿA.ÿÿÿÿÿI'veÿbeenÿthere.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿBeenÿwhere?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿLori's.ÿÿMarty's.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿwhatÿdidÿyouÿsee?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿTheyÿwouldÿhaveÿitÿonÿthem.ÿÿLikeÿthemÿandÿMoeÿcombinedÿ

 24ÿÿÿit,ÿseparateÿitÿforÿtheirÿportionÿandÿhisÿportion.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿyouÿwouldÿseeÿthemÿwithÿtheÿbulkÿdrugs?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 182 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    182
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿAndÿwhatÿdrugsÿwereÿthose?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿHeroinÿandÿcrack.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿAndÿareÿtheseÿdrugsÿthatÿwouldÿ--ÿisÿthisÿinÿconnectionÿ

    5ÿÿÿwithÿtheÿbaggingÿupÿparty?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿwereÿthoseÿdrugsÿthatÿwouldÿbeÿbaggedÿup?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDidÿtheyÿhaveÿanyÿotherÿroleÿotherÿthanÿbringingÿ

 10ÿÿÿupÿdrugsÿfromÿNewÿYork?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿWhatÿdoÿyouÿmean?ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿDidÿtheyÿdoÿanythingÿelseÿinÿconnectionÿwithÿtheÿ

 13ÿÿÿactivitiesÿthatÿwe'veÿbeenÿtalkingÿabout?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿJustÿtheÿdrugÿrole.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿJustÿtheÿdrugÿ--ÿbringingÿupÿdrugs?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrecallÿaÿtimeÿinÿearlyÿ2016ÿwhenÿyouÿwereÿinÿaÿ

 18ÿÿÿcarÿwithÿMoeÿandÿsomeÿothersÿthatÿtheÿpoliceÿstopped?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿHere?ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿInÿBurlington?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿWhenÿwasÿtheÿdate?ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿJanuaryÿ20,ÿ2016.ÿÿ

 23ÿÿÿA.ÿÿÿÿÿI'mÿprettyÿsure,ÿyes.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿI'mÿsorry.ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 183 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    183
ÿ
    1ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrememberÿwhoÿwasÿ--ÿwhoseÿcarÿitÿwas?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿAÿladyÿnamedÿMary.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿAÿladyÿnamedÿMary?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿAndÿagainÿI'mÿgoingÿtoÿneedÿyouÿtoÿspeakÿupÿjustÿaÿ

    6ÿÿÿlittleÿbit.ÿÿMayÿbeÿmyÿproblem.ÿÿIÿdon'tÿknow.ÿÿIÿknowÿyou'reÿ

    7ÿÿÿtrying.ÿÿSoÿyou'reÿinÿaÿcarÿthatÿMaryÿisÿdriving.ÿÿWhoÿelseÿisÿ

    8ÿÿÿinÿtheÿcar?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿMoeÿandÿanotherÿMaryÿandÿme.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿTheÿMaryÿthatÿyouÿreferredÿtoÿearlier?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿSoÿwhereÿareÿyouÿsitting?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿInÿtheÿfrontÿseat.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿWithÿtheÿwomanÿwhoÿownsÿtheÿcarÿdriving?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿThat'sÿtheÿotherÿMary?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿAndÿthenÿwhoÿisÿinÿtheÿback?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿMoeÿandÿMary.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿMoeÿandÿMaryÿP.,ÿtheÿyoungÿwomanÿyouÿdescribedÿearlier?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿwhereÿareÿyouÿdrivingÿfrom?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿMarty'sÿhouseÿoffÿofÿNorthÿAvenue.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrememberÿwhatÿhadÿbeenÿgoingÿonÿatÿMarty'sÿhouse?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿWeÿhadÿjustÿgotÿdoneÿbaggingÿup.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 184 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    184
ÿ
    1ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿwhereÿareÿyouÿdrivingÿto?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿNorthÿUnion.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿTheÿapartmentÿyouÿhaveÿbeenÿdescribing?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿHowÿ--ÿwe'veÿgotÿsomeÿfamiliarityÿwithÿyouÿandÿMaryÿandÿ

    6ÿÿÿMoe.ÿÿWhoÿisÿthisÿwomanÿwhoÿisÿdrivingÿtheÿcar?ÿÿWhatÿ

    7ÿÿÿconnectionÿdoesÿsheÿhave?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿSheÿbuysÿcrack.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDoÿyouÿknowÿhowÿsheÿcameÿtoÿbeÿdrivingÿyouÿthreeÿ

 10ÿÿÿbetweenÿtheÿtwoÿtrapÿhouses?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿDidÿyouÿhaveÿsomethingÿwithÿyou?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿWhatÿwasÿinÿtheÿcar?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿHeroinÿandÿcrack.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrememberÿhowÿitÿwasÿ--ÿwhatÿkindÿofÿcontainerÿitÿ

 17ÿÿÿwasÿin?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿInÿaÿblackÿbag.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿInÿaÿblackÿbag.ÿÿAllÿright.ÿÿWhatÿhappensÿonÿthatÿdrive?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿCopsÿpulledÿusÿover.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿ

 22ÿÿÿA.ÿÿÿÿÿMaryÿ--ÿtheyÿaskedÿMaryÿtoÿstepÿoutÿofÿtheÿcar.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿCopsÿpullÿyouÿover.ÿÿDoÿyouÿrememberÿjustÿ

 24ÿÿÿgenerallyÿwhatÿhappensÿafterÿtheÿcarÿ--ÿtheÿcopsÿpullÿyouÿover,ÿ

 25ÿÿÿMaryÿtheÿdriverÿstepsÿout,ÿandÿwhat'sÿhappeningÿinÿtheÿcar?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 185 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    185
ÿ
    1ÿÿÿA.ÿÿÿÿÿWe'reÿjustÿsittingÿthere.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿYou'reÿsittingÿthere?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿAtÿfirst.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿDoesÿtheÿpolicemanÿcomeÿandÿaskÿyouÿtoÿdoÿthings?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿTheyÿaskedÿusÿquestions.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrememberÿanyÿofÿtheÿquestionsÿthatÿheÿasked?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿWhatÿourÿnamesÿwere.ÿÿWhereÿweÿwereÿgoing.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿWhat?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿWhatÿourÿnamesÿwereÿandÿwhereÿweÿwereÿheading.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿdidÿyouÿanswerÿtheÿquestions?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿAtÿsomeÿpointÿdidÿaÿcanineÿshowÿup?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿWhatÿhappenedÿinsideÿtheÿcarÿwhenÿtheÿcanineÿstartsÿ

 15ÿÿÿwalkingÿaroundÿit?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿTheÿdrugsÿwereÿhiddenÿunderÿaÿseat.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿTheÿdrugsÿwereÿhidden.ÿÿAreÿyouÿtalkingÿaboutÿtheÿdrugsÿ

 18ÿÿÿinÿtheÿblackÿbag?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhereÿwereÿtheyÿhidden?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿUnderÿtheÿdriver'sÿseat.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿWhoseÿdrugsÿwereÿthose?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿMoe's.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿWasÿthereÿanyÿkindÿofÿrecordingÿmadeÿofÿwhatÿhappensÿ

 25ÿÿÿinsideÿtheÿcarÿwhileÿitÿwasÿgoingÿon?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 186 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    186
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿHowÿdidÿthatÿhappen?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿMoeÿwasÿrecordingÿwithÿhisÿphone.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿWithÿhisÿcellÿphone?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    6ÿÿÿ          MR.ÿDARROW:ÿÿMayÿIÿhaveÿaÿmoment,ÿYourÿHonor?ÿÿ

    7ÿÿÿ          THEÿCOURT:ÿÿYes.ÿÿ

    8ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

    9ÿÿÿQ.ÿÿÿÿÿSoÿyou'reÿinÿtheÿfrontÿseatÿaloneÿbecauseÿMaryÿtheÿ

 10ÿÿÿdriverÿhasÿsteppedÿout?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿAndÿMoeÿandÿMaryÿP.ÿareÿinÿtheÿbackÿseat?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿAndÿyouÿsayÿaÿrecordingÿwasÿmade?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿHaveÿyouÿlookedÿatÿthatÿrecording?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrememberÿalsoÿwhatÿwasÿhappeningÿatÿtheÿtime?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿI'mÿshowingÿyouÿwhat'sÿbeenÿmarkedÿasÿ34A.ÿÿHaveÿ

 21ÿÿÿyouÿseenÿthatÿbefore?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿWhatÿisÿit?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿThat'sÿtheÿvideoÿofÿtheÿcarÿstop.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿHowÿdoÿyouÿknowÿthat'sÿwhatÿitÿis?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 187 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    187
ÿ
    1ÿÿÿA.ÿÿÿÿÿIÿviewedÿit.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿYouÿviewedÿit?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿAndÿIÿinitialedÿit.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿisÿthisÿaÿvideoÿthatÿyouÿwereÿdescribingÿofÿ

    5ÿÿÿwhatÿwasÿgoingÿonÿinsideÿtheÿcar?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    7ÿÿÿ          MR.ÿDARROW:ÿÿOkay.ÿÿYourÿHonor,ÿmoveÿthat.ÿÿ

    8ÿÿÿ          THEÿCOURT:ÿÿAnyÿobjection?ÿÿ

    9ÿÿÿ          MR.ÿKAPLAN:ÿÿYes.ÿÿIÿwouldÿobject,ÿYourÿHonor.ÿÿMayÿ

 10ÿÿÿweÿapproach?ÿÿ

 11ÿÿÿ            THEÿCOURT:ÿÿYes.ÿÿActuallyÿit'sÿnowÿtimeÿforÿaÿrecessÿ

 12ÿÿÿsoÿI'mÿgoingÿtoÿmeetÿwithÿtheÿlawyersÿandÿwe'llÿbeÿbackÿinÿaÿ

 13ÿÿÿlittleÿafterÿ15ÿminutes.ÿÿSoÿ--ÿÿ

 14ÿÿÿ[Atÿ2:45ÿp.m.ÿjuryÿreturnsÿtoÿtheÿjuryÿroom.ÿÿTheÿfollowingÿ

 15ÿÿÿoccurredÿinÿopenÿcourtÿwithoutÿtheÿjuryÿpresent]ÿÿ

 16ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿSoÿfirst,ÿMr.ÿKaplan,ÿyourÿ

 17ÿÿÿobjectionÿwithÿregardÿtoÿthisÿparticularÿexhibit.ÿÿ

 18ÿÿÿ            MR.ÿKAPLAN:ÿÿJudge,ÿthisÿisÿaÿvideoÿthatÿcontains,ÿasÿ

 19ÿÿÿIÿunderstandÿit,ÿmoreÿthanÿoneÿpersonÿspeaking.ÿÿThisÿ

 20ÿÿÿparticularÿwitnessÿdidn'tÿtakeÿit.ÿÿIÿthinkÿit'sÿhearsayÿonÿit.ÿÿ

 21ÿÿÿIÿjustÿdon'tÿknowÿifÿyouÿcanÿintroduceÿaÿvideoÿofÿaÿstopÿthatÿ

 22ÿÿÿthereÿareÿaÿlotÿofÿdifferentÿthingsÿhappening,ÿtheÿpoliceÿ

 23ÿÿÿofficerÿisÿtalking,ÿpeopleÿinÿtheÿcarÿareÿtalking,ÿandÿtoÿmeÿitÿ

 24ÿÿÿcontainsÿhearsay.ÿÿThisÿisÿnotÿaÿsuppressionÿhearing.ÿÿ

 25ÿÿÿ            THEÿCOURT:ÿÿIt'sÿnotÿbeingÿofferedÿtoÿproveÿtheÿtruthÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 188 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    188
ÿ
    1ÿÿÿofÿtheÿmatterÿassertedÿtherein.ÿÿIt'sÿbeingÿofferedÿtoÿshowÿ

    2ÿÿÿexactlyÿwhatÿhappenedÿduringÿtheÿcourseÿofÿthisÿstop,ÿisn'tÿit?ÿÿ

    3ÿÿÿ           MR.ÿKAPLAN:ÿÿI'mÿhavingÿtroubleÿwithÿtheÿdistinctionÿ

    4ÿÿÿonÿthat,ÿJudge,ÿYourÿHonor,ÿbecauseÿonceÿaÿjuryÿlistensÿtoÿthatÿ

    5ÿÿÿandÿwatchesÿitÿtheyÿareÿgoingÿtoÿthinkÿthat'sÿwhatÿhappened,ÿ

    6ÿÿÿright?ÿÿ

    7ÿÿÿ           THEÿCOURT:ÿÿWellÿtheÿstatementsÿthatÿareÿbeingÿmadeÿ

    8ÿÿÿperhapsÿbyÿaÿpoliceÿofficer,ÿperhapsÿbyÿoneÿofÿtheÿoccupantsÿofÿ

    9ÿÿÿtheÿcar,ÿareÿnotÿbeingÿofferedÿtoÿproveÿtheÿtruthÿofÿwhatÿtheÿ

 10ÿÿÿofficerÿisÿsayingÿorÿwhatÿtheÿpersonÿisÿsaying.ÿÿThisÿisÿ

 11ÿÿÿactuallyÿaÿphysicalÿdisplayÿthat'sÿbeingÿofferedÿtoÿshowÿ

 12ÿÿÿexactlyÿwhatÿhappenedÿduringÿtheÿcourseÿofÿaÿstop,ÿandÿsoÿ

 13ÿÿÿthat'sÿnotÿhearsay.ÿÿ

 14ÿÿÿ             MR.ÿKAPLAN:ÿÿIÿwouldÿsuggestÿthatÿtheyÿareÿbeingÿ

 15ÿÿÿofferedÿforÿtheÿtruthÿofÿtheÿmatter,ÿthatÿtheÿGovernmentÿwantsÿ

 16ÿÿÿtheÿjuryÿtoÿhearÿexactlyÿwhatÿeveryoneÿsaysÿandÿwhatÿhappened.ÿÿ

 17ÿÿÿIÿmeanÿwhatÿgoodÿisÿtheÿvideoÿifÿtheÿonlyÿthingÿthatÿtheÿ

 18ÿÿÿGovernment'sÿintentÿisÿjustÿtoÿhaveÿpeopleÿsee.ÿÿ

 19ÿÿÿ             THEÿCOURT:ÿÿWellÿthat'sÿveryÿinterestingÿbecauseÿofÿ

 20ÿÿÿcourseÿthatÿifÿtheÿGovernmentÿisÿintroducingÿthisÿtoÿshowÿwhatÿ

 21ÿÿÿaÿpersonÿsaid,ÿthat'sÿnotÿnecessarilyÿtoÿofferÿtheÿtruthÿofÿtheÿ

 22ÿÿÿmatterÿofÿwhatÿtheÿpersonÿsaid.ÿÿItÿisÿjustÿtoÿdescribeÿ

 23ÿÿÿphysicallyÿwhatÿhappened.ÿÿ

 24ÿÿÿ      Nowÿifÿthere'sÿsomebodyÿwhoÿmadeÿaÿstatementÿandÿtheÿ

 25ÿÿÿGovernmentÿwantsÿtoÿofferÿtheÿproofÿofÿthatÿinÿrelationshipÿtoÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 189 of 250
ÿ
ÿ
ÿ
ÿ                         MandyÿL.                                   189
ÿ
    1ÿÿÿtheÿproofÿofÿwhatÿtheÿpersonÿsaid,ÿthat'sÿhearsay,ÿbutÿmyÿsenseÿ

    2ÿÿÿisÿthatÿthisÿisÿnotÿbeingÿofferedÿtoÿproveÿtheÿtruth.ÿÿIt'sÿ

    3ÿÿÿbeingÿofferedÿtoÿshowÿwhatÿhappened,ÿwhatÿstatementsÿwereÿmade.ÿÿ

    4ÿÿÿ            MR.ÿKAPLAN:ÿÿWhyÿwouldÿtheÿprosecutionÿevenÿhaveÿtoÿ

    5ÿÿÿbotherÿtoÿtryÿtoÿproveÿtheÿstatementÿifÿit'sÿalreadyÿplayedÿtoÿ

    6ÿÿÿtheÿjury.ÿÿTheÿburdenÿsortÿofÿshiftsÿtoÿmeÿtoÿsomehowÿ--ÿÿ

    7ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿSoÿtellÿmeÿwhatÿtheÿstatementsÿ

    8ÿÿÿare.ÿÿ

    9ÿÿÿ            MR.ÿDARROW:ÿÿYourÿHonor,ÿtheyÿareÿmostlyÿtheÿ

 10ÿÿÿdefendantÿwhoÿisÿnarratingÿhisÿvideoÿasÿhe'sÿmakingÿit.ÿÿSoÿ

 11ÿÿÿthoseÿcomeÿinÿasÿopponentÿadmissions.ÿÿ

 12ÿÿÿ              THEÿCOURT:ÿÿThoseÿareÿtheÿstatements,ÿtheÿstatementsÿ

 13ÿÿÿofÿtheÿdefendant.ÿÿThere'sÿ--ÿyou'reÿnotÿofferingÿtheÿ

 14ÿÿÿstatementsÿofÿanyoneÿelseÿtoÿproveÿtheÿtruthÿofÿtheÿmatterÿ

 15ÿÿÿassertedÿwithinÿthoseÿstatements.ÿÿYou'reÿjustÿbeingÿ--ÿyou'reÿ

 16ÿÿÿessentiallyÿofferingÿthisÿinÿregardÿtoÿwhatÿtheÿdefendantÿsaidÿ

 17ÿÿÿasÿheÿnarratedÿtheÿvideo.ÿÿ

 18ÿÿÿ              MR.ÿDARROW:ÿÿYes.ÿÿYes.ÿÿThereÿareÿsomeÿstatementsÿbyÿ

 19ÿÿÿtheÿonlyÿotherÿtwoÿpeopleÿinÿtheÿcarÿatÿtheÿfrontÿendÿofÿthisÿ

 20ÿÿÿwhoÿareÿMandyÿL.,ÿtheÿpresentÿwitness,ÿandÿMaryÿP.ÿÿBothÿofÿ

 21ÿÿÿthemÿareÿgoingÿtoÿbeÿwitnesses,ÿoneÿalreadyÿis,ÿwhoÿcanÿbeÿ

 22ÿÿÿcrossÿexamined,ÿandÿtheyÿmakeÿaÿfewÿstatementsÿthatÿareÿ

 23ÿÿÿessentiallyÿcontextualÿinÿnature,ÿbutÿit'sÿanotherÿvideoÿlikeÿ

 24ÿÿÿsomeÿotherÿvideosÿthatÿwillÿbeÿcomeÿinÿwhereÿtheÿdefendantÿisÿ

 25ÿÿÿholdingÿforthÿaboutÿwhat'sÿhappening.ÿÿSoÿheÿwillÿsayÿwe'reÿ

ÿ
ÿ                CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 190 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    190
ÿ
    1ÿÿÿsittingÿinÿtheÿcarÿandÿtheÿdrugsÿ--ÿtheÿdog'sÿgoingÿaroundÿtheÿ

    2ÿÿÿcarÿandÿthis,ÿthat,ÿandÿtheÿother,ÿandÿatÿsomeÿpointÿheÿ

    3ÿÿÿwhispersÿputÿtheÿdrugsÿunderÿtheÿseat.ÿÿThat'sÿtheÿessenceÿofÿ

    4ÿÿÿwhyÿweÿwantÿthis.ÿÿ

    5ÿÿÿ          THEÿCOURT:ÿÿThat'sÿwhatÿyou'reÿofferingÿitÿforÿhisÿ

    6ÿÿÿcommentaryÿandÿthenÿhisÿstatementÿputÿtheÿdrugsÿunderÿtheÿseat?ÿÿ

    7ÿÿÿOkay.ÿÿHowÿisÿthatÿhearsay?ÿÿ

    8ÿÿÿ          MR.ÿKAPLAN:ÿÿIÿdon'tÿthinkÿitÿis,ÿJudge.ÿÿ

    9ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿAllÿright.ÿÿSoÿitÿcanÿbeÿ

 10ÿÿÿintroduced,ÿbutÿthereÿareÿtwoÿthingsÿthatÿIÿalsoÿwantÿtoÿtalkÿ

 11ÿÿÿtoÿyouÿabout.ÿÿFirst,ÿIÿreceivedÿaÿnoteÿfromÿjurorÿnumberÿfourÿ

 12ÿÿÿandÿIÿguessÿIÿwouldÿaskÿthatÿtheÿwitnessÿbeÿexcused.ÿÿ

 13ÿÿÿ            MR.ÿDARROW:ÿÿMandy,ÿyouÿcanÿcomeÿdown.ÿÿI'mÿsorry.ÿÿIÿ

 14ÿÿÿshouldÿhaveÿthoughtÿaboutÿthatÿearlier.ÿÿThankÿyou.ÿÿ

 15ÿÿÿ            THEÿCOURT:ÿÿSoÿIÿhaveÿtwoÿthingsÿtoÿmentionÿinÿregardÿ

 16ÿÿÿtoÿcommunicationsÿwrittenÿorÿverbalÿthroughÿofficersÿwhoÿhaveÿ

 17ÿÿÿjurors.ÿÿFirst,ÿthisÿisÿjurorÿnumberÿfourÿwhoÿsentÿaÿnoteÿ"I'mÿ

 18ÿÿÿworriedÿthatÿsixÿorÿsevenÿyearsÿagoÿIÿsawÿMandyÿonÿpublicÿ

 19ÿÿÿtransportÿonÿoccasion.ÿÿHerÿfaceÿandÿvoiceÿresonate."ÿÿThisÿisÿ

 20ÿÿÿjurorÿnumberÿfour.ÿÿThatÿdoesÿnotÿsoundÿevenÿcloseÿtoÿaÿproblemÿ

 21ÿÿÿatÿthisÿpoint,ÿbutÿhavingÿsaidÿthat,ÿdoesÿeitherÿsideÿwishÿtoÿ

 22ÿÿÿhaveÿhimÿexaminedÿaboutÿwhatÿheÿremembersÿandÿhowÿthatÿwouldÿbeÿ

 23ÿÿÿprejudicial?ÿÿ

 24ÿÿÿ            MR.ÿKAPLAN:ÿÿSoÿIÿthinkÿweÿshouldÿquestionÿher,ÿ

 25ÿÿÿJudge.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 191 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    191
ÿ
    1ÿÿÿ          THEÿCOURT:ÿÿHim.ÿÿ

    2ÿÿÿ          MR.ÿKAPLAN:ÿÿHim.ÿÿ

    3ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿThat'sÿtheÿfirst.ÿÿTheÿsecondÿisÿ

    4ÿÿÿMr.ÿFrancisÿtoldÿaÿcourtÿofficerÿthatÿheÿdidÿnotÿdiscloseÿthis,ÿ

    5ÿÿÿwasÿnotÿaskedÿthis,ÿbutÿhisÿmotherÿaÿnumberÿofÿyearsÿagoÿfirstÿ

    6ÿÿÿworkedÿforÿtheÿU.S.ÿAttorney'sÿOfficeÿinÿBurlington,ÿleftÿthat,ÿ

    7ÿÿÿworkedÿforÿtheÿU.S.ÿMarshalsÿforÿaÿperiodÿofÿtimeÿ--ÿforÿaÿ

    8ÿÿÿshortÿperiodÿofÿtime,ÿandÿthenÿmovedÿintoÿaÿprivateÿjobÿorÿaÿ

    9ÿÿÿdifferentÿjobÿwithÿtheÿgovernment.ÿÿI'mÿnotÿsureÿwhereÿheÿwentÿ

 10ÿÿÿ--ÿwhereÿsheÿwent,ÿandÿmeanwhileÿsheÿdied.ÿÿSoonÿthereafterÿsheÿ

 11ÿÿÿdied.ÿÿAnywayÿthat'sÿwhatÿheÿsaid.ÿÿSoÿhisÿmotherÿmanyÿyearsÿ

 12ÿÿÿago,ÿIÿthinkÿprobablyÿinÿtheÿearlyÿ2000s,ÿwouldÿhaveÿworkedÿforÿ

 13ÿÿÿtheÿU.S.ÿAttorney'sÿOfficeÿhereÿandÿalsoÿtheÿMarshalÿServiceÿinÿ

 14ÿÿÿanÿadministrativeÿcapacity.ÿÿOkay.ÿÿMs.ÿFrancis.ÿÿDoÿyouÿ

 15ÿÿÿrememberÿMissÿFrancis?ÿÿ

 16ÿÿÿ            MR.ÿDARROW:ÿÿIÿdon't.ÿÿIÿwasÿgoingÿtoÿnoteÿthatÿthatÿ

 17ÿÿÿjurorÿisÿsoÿyoungÿnow,ÿIÿthinkÿhe'sÿtheÿyoungestÿoneÿonÿtheÿ

 18ÿÿÿpanel,ÿheÿmustÿhaveÿjustÿbeenÿaÿkidÿthen.ÿÿLetÿmeÿcheckÿonÿMissÿ

 19ÿÿÿFrancis.ÿÿ

 20ÿÿÿ            THEÿCOURT:ÿÿYes.ÿÿOkay.ÿÿ

 21ÿÿÿ            MR.ÿKAPLAN:ÿÿJudge,ÿanyoneÿwhoÿworksÿforÿtheÿU.S.ÿ

 22ÿÿÿAttorney'sÿOfficeÿisÿnotÿokay.ÿÿSoÿweÿdon'tÿhaveÿaÿproblemÿwithÿ

 23ÿÿÿthat.ÿÿ

 24ÿÿÿ            THEÿCOURT:ÿÿAllÿright.ÿÿ

 25ÿÿÿ            MR.ÿDARROW:ÿÿThoseÿofÿusÿwithÿaÿbetterÿmemoryÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 192 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    192
ÿ
    1ÿÿÿrememberÿaÿwomanÿnamedÿCassandraÿFrancis.ÿÿ

    2ÿÿÿ          THEÿCOURT:ÿÿThat'sÿcorrect.ÿÿIt'sÿCassandraÿFrancis.ÿÿ

    3ÿÿÿ          MR.ÿDARROW:ÿÿWhoÿhadÿaÿson.ÿÿ

    4ÿÿÿ          THEÿCOURT:ÿÿAndÿsheÿusedÿtoÿworkÿforÿtheÿU.S.ÿ

    5ÿÿÿAttorneysÿandÿherÿsonÿwasÿnamedÿTheoÿandÿhe'sÿnowÿsittingÿasÿ

    6ÿÿÿjurorÿnumberÿ--ÿsoÿIÿguessÿtheÿdefenseÿhasÿnoÿproblemÿwithÿ

    7ÿÿÿthat.ÿÿTellÿmeÿifÿyouÿhaveÿaÿproblemÿwithÿthat?ÿÿ

    8ÿÿÿ          MR.ÿDARROW:ÿÿMayÿIÿconferÿforÿjustÿaÿmoment?ÿÿ

    9ÿÿÿ          THEÿCOURT:ÿÿSure.ÿÿ

 10ÿÿÿ            MR.ÿDARROW:ÿÿYourÿHonor,ÿitÿmightÿbeÿaÿgoodÿideaÿifÿ

 11ÿÿÿyouÿexaminedÿhimÿaÿlittleÿbitÿaboutÿthis.ÿÿI'mÿrecallingÿthisÿ

 12ÿÿÿemployeeÿnowÿandÿsheÿdidÿsomeÿworkÿforÿmeÿandÿweÿessentiallyÿ

 13ÿÿÿletÿherÿgo.ÿÿSheÿdidn'tÿdoÿwell.ÿÿIÿrememberÿsheÿwasÿonÿ

 14ÿÿÿprobationÿforÿaÿtimeÿandÿthenÿsheÿ--ÿIÿthinkÿsheÿgotÿaÿjobÿatÿ

 15ÿÿÿanotherÿagencyÿandÿsortÿofÿtransferred,ÿbutÿitÿwasn'tÿinÿgoodÿ

 16ÿÿÿ--ÿitÿwasn'tÿaÿgoodÿsituation,ÿandÿsoÿifÿyouÿwouldÿbeÿwillingÿ

 17ÿÿÿtoÿjustÿexamineÿhimÿaÿlittleÿbitÿ--ÿÿ

 18ÿÿÿ            THEÿCOURT:ÿÿSoÿhowÿaboutÿatÿ4:30ÿIÿaskÿtheseÿtwoÿ

 19ÿÿÿjurorsÿtoÿstayÿlongerÿandÿhaveÿthemÿcomeÿinÿatÿ4:30ÿsoÿ

 20ÿÿÿeverybodyÿhereÿcanÿgetÿaÿbreakÿandÿwe'llÿhaveÿthemÿatÿ4:30.ÿÿ

 21ÿÿÿ            MR.ÿDARROW:ÿÿThatÿwouldÿbeÿgreat.ÿÿ

 22ÿÿÿ            THEÿCOURT:ÿÿAnyÿobjectionÿtoÿthat?ÿÿ

 23ÿÿÿ            MR.ÿKAPLAN:ÿÿNo,ÿYourÿHonor.ÿÿ

 24ÿÿÿ            MR.ÿDARROW:ÿÿAreÿweÿgoingÿtoÿstartÿrightÿbackÿupÿ

 25ÿÿÿagain?ÿÿIÿwasÿhopingÿjustÿforÿaÿcoupleÿminutesÿtoÿconferÿwithÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 193 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    193
ÿ
    1ÿÿÿmyÿcolleaguesÿaboutÿtheÿwitnessÿandÿwhereÿwe'reÿgoing.ÿÿ

    2ÿÿÿ          THEÿCOURT:ÿÿNo.ÿÿI'mÿgoingÿtoÿtakeÿaÿbreakÿandÿ

    3ÿÿÿeverybodyÿelseÿisÿentitledÿtoÿaÿbreakÿsoÿitÿwillÿbeÿatÿleastÿ10ÿ

    4ÿÿÿminutes.ÿÿ

    5ÿÿÿ          MR.ÿDARROW:ÿÿThankÿyou,ÿYourÿHonor.ÿÿ

    6ÿÿÿ[2:54ÿp.m.ÿ-ÿ3:10ÿp.m.ÿrecess]ÿÿ

    7ÿÿÿ[Theÿfollowingÿwasÿheldÿinÿopenÿcourtÿwithÿtheÿjuryÿpresent]

    8ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿYourÿwitness.ÿÿ

    9ÿÿÿ          MR.ÿDARROW:ÿÿWeÿhaveÿgoneÿtoÿgetÿher,ÿYourÿHonor.ÿÿ

 10ÿÿÿSorry.ÿÿYourÿHonor,ÿifÿweÿcouldÿapproach,ÿweÿmightÿbeÿableÿtoÿ

 11ÿÿÿuseÿthisÿtimeÿonÿanÿissueÿthatÿmightÿcomeÿup.ÿÿ

 12ÿÿÿ            THEÿCOURT:ÿÿSure.ÿÿI'llÿturnÿtheÿhusherÿon.ÿÿWouldÿ

 13ÿÿÿcounselÿapproach.

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 194 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    194
ÿ
    1ÿÿÿ[Benchÿconference]

    2ÿÿÿ          MR.ÿDARROW:ÿÿIÿwantÿtoÿfollowÿupÿonÿanÿissueÿofÿthisÿ

    3ÿÿÿwitnessÿbeingÿableÿtoÿtalkÿaboutÿvideos.ÿÿWeÿhaveÿhadÿtheÿ

    4ÿÿÿwalnutÿvideoÿstuffÿcomeÿup.ÿÿIÿdidn'tÿknowÿaboutÿthat.ÿÿItÿwasÿ

    5ÿÿÿaÿsurpriseÿtoÿeveryone,ÿhowever,ÿthisÿwitnessÿalsoÿisÿoneÿofÿ

    6ÿÿÿtheÿwitnessesÿthatÿsawÿtheÿHannahÿvideoÿthatÿwasÿputÿupÿbyÿtheÿ

    7ÿÿÿdefendantÿpostedÿonÿtheÿFacebookÿpage.ÿÿSoÿIÿjustÿwantedÿtoÿ

    8ÿÿÿmakeÿsureÿthatÿwasÿokayÿsoÿweÿdidn'tÿendÿupÿhavingÿtoÿcomeÿbackÿ

    9ÿÿÿupÿandÿargueÿaboutÿvideos.ÿÿ

 10ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿ

 11ÿÿÿ            MR.ÿKAPLAN:ÿÿIÿdon'tÿseeÿthat'sÿrelevant.ÿÿThatÿ

 12ÿÿÿhappenedÿafterÿtheÿconspiracyÿwasÿcompleteÿandÿsheÿtoldÿtheÿ

 13ÿÿÿGovernmentÿ--ÿoriginallyÿsheÿsaidÿsheÿhadn'tÿseenÿBrianÿforÿ

 14ÿÿÿseveralÿmonthsÿsinceÿAprilÿofÿ2015ÿ--ÿÿ

 15ÿÿÿ            MS.ÿSEN:ÿÿMarch.ÿÿ

 16ÿÿÿ            MR.ÿKAPLAN:ÿÿSoÿsheÿwasÿprettyÿmuchÿgoneÿbyÿthen.ÿÿ

 17ÿÿÿ            MR.ÿDARROW:ÿÿThat'sÿnotÿright.ÿÿFirstÿofÿall,ÿwe'reÿ

 18ÿÿÿlongÿpastÿtheÿtimeÿforÿmotionsÿinÿlimineÿwhichÿIÿthinkÿwasÿ

 19ÿÿÿMarchÿ29th.

 20ÿÿÿ            MR.ÿKAPLAN:ÿÿThatÿwasÿMarch.ÿÿ

 21ÿÿÿ            MS.ÿSEN:ÿÿWeÿdidÿmoveÿtoÿexcludeÿthat.ÿÿ

 22ÿÿÿ            MR.ÿDARROW:ÿÿIÿthoughtÿtheÿJudgeÿruledÿitÿwasÿ

 23ÿÿÿadmissible.ÿÿ

 24ÿÿÿ            THEÿCOURT:ÿÿYeahÿitÿwas,ÿbutÿI'mÿnotÿsoÿsureÿaboutÿ

 25ÿÿÿthisÿtiming.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 195 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    195
ÿ
    1ÿÿÿ          MR.ÿDARROW:ÿÿMyÿmemoryÿofÿtheÿtimingÿofÿitÿisÿinÿ

    2ÿÿÿMarchÿwhileÿthereÿareÿstillÿactivitiesÿgoingÿon.ÿÿ

    3ÿÿÿ          THEÿCOURT:ÿÿMustÿbeÿifÿshe'sÿarrestedÿinÿApril.ÿÿ

    4ÿÿÿ          MR.ÿDARROW:ÿÿRight.ÿÿJuly.ÿÿ

    5ÿÿÿ          THEÿCOURT:ÿÿOhÿIÿthoughtÿsheÿwasÿarrestedÿ--ÿÿ

    6ÿÿÿ          MR.ÿDARROW:ÿÿThatÿwasÿaÿstateÿarrestÿtoÿdoÿherÿeightÿ

    7ÿÿÿdaysÿorÿwhateverÿitÿwas.ÿÿ

    8ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿ

    9ÿÿÿ          MR.ÿDARROW:ÿÿYourÿHonor,ÿwouldÿthatÿcauseÿyouÿtoÿ

 10ÿÿÿreconsiderÿherÿ--ÿtheÿviolationÿthatÿsheÿreceivedÿinÿJuly?ÿÿ

 11ÿÿÿWhenÿheÿrapedÿherÿyouÿsaidÿitÿwasÿtooÿfarÿoutsideÿtheÿarrestÿ--ÿÿ

 12ÿÿÿ            THEÿCOURT:ÿÿItÿwasn'tÿbecauseÿofÿtheÿarrestÿjustÿ

 13ÿÿÿoutsideÿtheÿconspiracy.ÿÿ

 14ÿÿÿ            MR.ÿDARROW:ÿÿOkay.ÿÿ

 15ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿSoÿyouÿgotÿtheÿvideoÿofÿhimÿ

 16ÿÿÿtalkingÿaboutÿHannah?ÿÿ

 17ÿÿÿ            MR.ÿDARROW:ÿÿExactly.ÿÿ

 18ÿÿÿ            THEÿCOURT:ÿÿWhyÿwouldÿyouÿbringÿitÿinÿthroughÿher?ÿÿ

 19ÿÿÿ            MR.ÿDARROW:ÿÿYouÿmentionedÿthatÿyouÿdidn'tÿwantÿ

 20ÿÿÿevidentiaryÿrulings.ÿÿYouÿdidn'tÿwantÿhearsay,ÿheardÿstuffÿfromÿ

 21ÿÿÿotherÿpeople,ÿevenÿthoughÿweÿthoughtÿitÿmightÿgoÿtoÿstateÿofÿ

 22ÿÿÿmindÿbeingÿafraidÿofÿtheÿdefendant.ÿÿSeveralÿpeopleÿheardÿaboutÿ

 23ÿÿÿit.ÿÿMandyÿsawÿitÿatÿtheÿtime.ÿÿItÿwasÿpostedÿagainÿinÿMarch.ÿÿ

 24ÿÿÿSoÿIÿmeanÿit'sÿliveÿonÿhisÿFacebookÿfeed.ÿÿSheÿsawÿitÿandÿsoÿ

 25ÿÿÿsheÿwillÿsayÿonÿtheÿCDÿ--ÿwe'reÿnotÿgoingÿtoÿplayÿtheÿwholeÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 196 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    196
ÿ
    1ÿÿÿthing,ÿbutÿtheÿfirstÿfiveÿminutesÿorÿsomethingÿsheÿwillÿsayÿIÿ

    2ÿÿÿsawÿsomethingÿatÿtheÿtimeÿIÿlookedÿatÿit,ÿandÿthisÿisÿtheÿCDÿ

    3ÿÿÿwhichÿisÿtheÿvideo.ÿÿ

    4ÿÿÿ           THEÿCOURT:ÿÿOkayÿandÿsoÿnowÿtellÿmeÿtheÿtiming.ÿÿIt'sÿ

    5ÿÿÿMarchÿofÿ2016?ÿÿ

    6ÿÿÿ           MR.ÿDARROW:ÿÿIÿthinkÿso.ÿÿTheyÿareÿstillÿlivingÿatÿ

    7ÿÿÿtheÿNorthÿUnionÿStreetÿhouse.ÿÿTheyÿdon'tÿmoveÿoutÿuntilÿJune.ÿÿ

    8ÿÿÿ           MR.ÿKAPLAN:ÿÿSheÿsaidÿsheÿstoppedÿseeingÿhimÿaroundÿ

    9ÿÿÿApril.ÿÿ

 10ÿÿÿ             MR.ÿDARROW:ÿÿNo.ÿÿSheÿsaidÿsheÿwentÿtoÿjailÿonÿtheÿ

 11ÿÿÿstateÿchargeÿinÿApril.ÿÿ

 12ÿÿÿ             MR.ÿKAPLAN:ÿÿSheÿsaidÿwhenÿpoliceÿfirstÿinterviewedÿ

 13ÿÿÿherÿsheÿseparatedÿfromÿhimÿlikeÿtwoÿmonthsÿbeforeÿJulyÿandÿsheÿ

 14ÿÿÿhadn'tÿhadÿanyÿmoreÿcontactÿwithÿhimÿandÿthatÿsheÿwentÿherÿ

 15ÿÿÿseparateÿwayÿandÿgotÿherÿjobÿandÿwasÿawayÿfromÿhim.ÿÿ

 16ÿÿÿ             MR.ÿDARROW:ÿÿIÿthoughtÿsheÿsaidÿsheÿmovedÿoutÿinÿ

 17ÿÿÿJune,ÿbutÿirregardlessÿevenÿifÿit'sÿApril,ÿtheÿvideoÿisÿaÿmonthÿ

 18ÿÿÿearlier.ÿÿ

 19ÿÿÿ             THEÿCOURT:ÿÿWell,ÿwellÿinÿadvance.ÿÿ

 20ÿÿÿ             MR.ÿKAPLAN:ÿÿWhyÿareÿyouÿintroducingÿit?ÿÿ

 21ÿÿÿ             THEÿCOURT:ÿÿTheÿquestionÿisÿwhetherÿsheÿisÿstillÿ

 22ÿÿÿseeingÿhimÿatÿtheÿtimeÿthatÿsheÿseesÿthisÿvideo.ÿÿTheÿvideoÿisÿ

 23ÿÿÿcomingÿin.ÿÿIt'sÿanÿadmission.ÿÿYou'reÿclearlyÿgoingÿtoÿgetÿ

 24ÿÿÿthatÿin.ÿÿIÿhaveÿalreadyÿruledÿit'sÿcomingÿin.ÿÿNowÿtheÿ

 25ÿÿÿquestionÿisÿwhetherÿthatÿisÿparticularlyÿrelevantÿtoÿsomethingÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 197 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    197
ÿ
    1ÿÿÿaboutÿherÿfears.ÿÿIÿsupposeÿ--ÿwhatÿareÿyouÿofferingÿitÿfor?

    2ÿÿÿ          MR.ÿDARROW:ÿÿTheÿsameÿpurposeÿasÿweÿdiscussedÿ

    3ÿÿÿearlier,ÿwhetherÿitÿwasÿadmittedÿit'sÿessentiallyÿcoercion.ÿÿItÿ

    4ÿÿÿintimidatesÿthem.ÿÿItÿisÿexposingÿthem.ÿÿ

    5ÿÿÿ          THEÿCOURT:ÿÿThat'sÿnotÿintendedÿtoÿhurt.ÿÿIÿmeanÿifÿ

    6ÿÿÿheÿintendedÿtoÿmakeÿtheÿvideoÿwithÿtheÿideaÿthatÿheÿwasÿgoingÿ

    7ÿÿÿtoÿactuallyÿimpactÿher,ÿIÿsupposeÿit'sÿmuchÿmoreÿrelevant.ÿÿOfÿ

    8ÿÿÿcourseÿheÿdidn'tÿdoÿthat.ÿÿ

    9ÿÿÿ          MR.ÿDARROW:ÿÿIÿthinkÿtheÿvideo,ÿyesÿit'sÿtoÿdamageÿ

 10ÿÿÿHannahÿandÿruinÿherÿreputation,ÿhowever,ÿtheÿwholeÿpointÿofÿ

 11ÿÿÿexposingÿisÿsoÿpeopleÿwillÿseeÿit.ÿÿHe'sÿputtingÿitÿoutÿthereÿ

 12ÿÿÿsoÿpeopleÿwillÿwatchÿitÿandÿHannahÿwatchedÿit.ÿÿ

 13ÿÿÿ            MR.ÿKAPLAN:ÿÿItÿdoesn'tÿhaveÿanyÿeffect.ÿÿ

 14ÿÿÿ            THEÿCOURT:ÿÿOhÿIÿactuallyÿthinkÿyou'reÿprobablyÿrightÿ

 15ÿÿÿifÿhe'sÿputtingÿitÿoutÿonÿFacebookÿatÿaÿtimeÿwhenÿheÿisÿstillÿ

 16ÿÿÿinvolvedÿwithÿMandy.ÿÿ

 17ÿÿÿ            MR.ÿKAPLAN:ÿÿIÿdon'tÿthinkÿhe'sÿ--ÿÿ

 18ÿÿÿ            MR.ÿDARROW:ÿÿHeÿwasÿsubjectingÿbothÿtheÿwomenÿonÿtheÿ

 19ÿÿÿprostitutionÿsideÿandÿtheÿotherÿsideÿbasedÿonÿtheÿsameÿregime.ÿÿ

 20ÿÿÿ            THEÿCOURT:ÿÿWellÿyouÿhaveÿsomeÿevidenceÿtoÿsuggestÿ

 21ÿÿÿwhatÿyouÿbelieveÿtoÿbeÿtrueÿthatÿheÿwasÿstillÿengagedÿinÿ

 22ÿÿÿprostitutionÿorÿtheÿdrugÿdistributionÿandÿthatÿthisÿwouldÿbeÿ

 23ÿÿÿrelevantÿtoÿimpactÿtheÿpeopleÿheÿwasÿworkingÿwith?ÿÿ

 24ÿÿÿ            MR.ÿDARROW:ÿÿMyÿbestÿunderstanding,ÿIÿwillÿcheckÿwithÿ

 25ÿÿÿcounsel,ÿisÿtheÿbusinessÿisÿpeteringÿoffÿinÿtheÿspringÿofÿ2016,ÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 198 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    198
ÿ
    1ÿÿÿthatÿMandyÿdoesn'tÿmoveÿoutÿofÿtheÿhouseÿuntilÿJune.ÿÿFirstÿIÿ

    2ÿÿÿheardÿitÿwasÿAprilÿbutÿafterÿtheÿvideo,ÿandÿit'sÿalsoÿprobativeÿ

    3ÿÿÿweÿthinkÿbecauseÿwomenÿwillÿtestifyÿtheyÿwereÿconcernedÿaboutÿ

    4ÿÿÿhimÿhavingÿallÿtheseÿpicturesÿbecauseÿheÿcouldÿexposeÿthem.ÿÿLoÿ

    5ÿÿÿandÿbeholdÿthat'sÿexactlyÿwhatÿheÿdoesÿwhenÿheÿgetsÿangryÿatÿ

    6ÿÿÿoneÿofÿthem.ÿÿSoÿIÿmeanÿIÿthinkÿit'sÿprettyÿprobative.ÿÿ

    7ÿÿÿ          MR.ÿKAPLAN:ÿÿJudge,ÿthereÿisn'tÿanyÿprostitutionÿ

    8ÿÿÿgoingÿonÿinÿMarchÿorÿApril.ÿÿKeishaÿW.ÿisÿtheÿlastÿchargeÿandÿ

    9ÿÿÿthat'sÿJanuaryÿofÿ2016.ÿÿ

 10ÿÿÿ            MR.ÿDARROW:ÿÿHannahÿisÿoneÿofÿthem.ÿÿ

 11ÿÿÿ            THEÿCOURT:ÿÿWellÿwhenÿisÿtheÿendÿofÿtheÿconspiracy?ÿÿ

 12ÿÿÿWhenÿisÿtheÿendÿofÿtheÿliteralÿchargesÿhere?ÿÿ

 13ÿÿÿ            MR.ÿDARROW:ÿÿIÿwouldÿhaveÿtoÿpullÿtheÿindictment.ÿÿ

 14ÿÿÿ            THEÿCOURT:ÿÿCouldÿyouÿdoÿthatÿbecauseÿthatÿbecomesÿ

 15ÿÿÿrelevant.ÿÿIfÿthisÿisÿ--ÿIÿdon'tÿhaveÿtheÿindictmentÿhere.ÿÿ

 16ÿÿÿ            MR.ÿKAPLAN:ÿÿButÿsheÿsaysÿcustomersÿdisappearedÿandÿ

 17ÿÿÿmaybeÿoneÿorÿtwoÿcustomersÿinÿJanuaryÿandÿthenÿinÿMarchÿtheyÿ

 18ÿÿÿdidn'tÿhaveÿanyÿdrugs.ÿÿ

 19ÿÿÿ            THEÿCOURT:ÿÿHowÿaboutÿtheÿprostitution?ÿÿ

 20ÿÿÿ            MR.ÿKAPLAN:ÿÿThatÿstoppedÿIÿthinkÿJanuaryÿorÿ

 21ÿÿÿFebruary.ÿÿ

 22ÿÿÿ            THEÿCOURT:ÿÿWellÿthat'sÿwhatÿIÿwouldÿlikeÿtoÿknow.ÿÿ

 23ÿÿÿIfÿthisÿisÿpostÿcriminalÿbehavior,ÿIÿthinkÿthat'sÿprobative.ÿÿ

 24ÿÿÿ            MR.ÿKAPLAN:ÿÿWellÿtheÿlastÿchargeÿisÿitÿJanuary?ÿÿ

 25ÿÿÿ            MS.ÿSEN:ÿÿFebruaryÿ2016.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 199 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    199
ÿ
    1ÿÿÿ          THEÿCOURT:ÿÿFebruaryÿ2016.ÿÿ

    2ÿÿÿ          MR.ÿDARROW:ÿÿTheÿlastÿofÿtheÿtraffickingÿvictims.ÿÿ

    3ÿÿÿ          MS.ÿSEN:ÿÿYes,ÿandÿinÿfactÿpreviousÿwitnessÿMichelleÿ

    4ÿÿÿN.ÿtestifiedÿthatÿheÿdidn'tÿhaveÿanyÿdrugsÿanyÿmore.ÿÿ

    5ÿÿÿ          THEÿCOURT:ÿÿYou'reÿgoingÿtoÿgetÿtheÿvideoÿinÿanyway.ÿÿ

    6ÿÿÿI'dÿjustÿasÿsoonÿnotÿhaveÿherÿintroduceÿtheÿvideoÿifÿinÿfactÿ

    7ÿÿÿsheÿlearnedÿaboutÿthisÿafterÿherÿengagementÿinÿcriminalÿ

    8ÿÿÿactivityÿ--ÿafterÿanybody'sÿengagementÿinÿcriminalÿactivity.ÿÿ

    9ÿÿÿItÿseemsÿtoÿmeÿthatÿbecomesÿmuchÿlessÿrelevantÿatÿthatÿpoint.ÿÿ

 10ÿÿÿSoÿatÿthisÿjunctureÿIÿwouldÿaskÿthatÿyouÿnotÿintroduceÿit.ÿÿ

 11ÿÿÿWe'llÿtalkÿaboutÿthatÿatÿaÿlaterÿtimeÿifÿyouÿestablishÿtheÿfactÿ

 12ÿÿÿthatÿthere'sÿsomethingÿcontinuingÿonÿwhichÿenhancesÿorÿ

 13ÿÿÿintroducesÿtheÿprobativeÿvalue.ÿÿ

 14ÿÿÿ            MR.ÿDARROW:ÿÿIÿshouldÿhaveÿbroughtÿcounselÿupÿwithÿ

 15ÿÿÿme.ÿÿWellÿcanÿsheÿatÿleastÿtalkÿaboutÿherÿfeelingsÿuponÿseeingÿ

 16ÿÿÿitÿandÿtheÿreactionÿsheÿhad?ÿÿ

 17ÿÿÿ            MR.ÿKAPLAN:ÿÿSheÿwentÿintoÿprostitution.ÿÿ

 18ÿÿÿ            THEÿCOURT:ÿÿButÿthisÿmayÿbeÿafterÿherÿengagingÿinÿ

 19ÿÿÿcriminalÿactivity.ÿÿ

 20ÿÿÿ            MR.ÿDARROW:ÿÿShe'sÿstillÿlivingÿatÿhisÿtrapÿhouseÿandÿ

 21ÿÿÿI'mÿnotÿsureÿaboutÿtheÿcriminalÿactivity.ÿÿIÿcanÿgoÿcheckÿwithÿ

 22ÿÿÿmyÿassociates.ÿÿ

 23ÿÿÿ            THEÿCOURT:ÿÿWellÿifÿyouÿcanÿestablishÿtheÿfactÿthatÿ

 24ÿÿÿsheÿisÿengagedÿinÿcriminalÿactivityÿstillÿandÿthatÿthatÿwouldÿ

 25ÿÿÿhaveÿsomeÿimpactÿonÿcriminalÿactivity,ÿit'sÿrelevant.ÿÿSheÿcanÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 200 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    200
ÿ
    1ÿÿÿtestifyÿaboutÿthat,ÿbutÿwhatÿtheyÿareÿsuggestingÿisÿthatÿ

    2ÿÿÿcriminalÿactivityÿhasÿstopped.ÿÿThisÿisÿpostÿcriminalÿactivityÿ

    3ÿÿÿandÿsoÿthatÿseemsÿtoÿbeÿaÿfactorÿwhichÿreducesÿtheÿevidentiaryÿ

    4ÿÿÿvalue.ÿÿ

    5ÿÿÿ           MR.ÿDARROW:ÿÿLetÿmeÿconferÿwithÿcounsel.ÿÿ

    6ÿÿÿ           THEÿCOURT:ÿÿOkay.ÿÿ

    7ÿÿÿ           MR.ÿDARROW:ÿÿIÿthoughtÿthatÿweÿhadÿhadÿthatÿargumentÿ

    8ÿÿÿaboutÿtheÿprobativeÿvalueÿofÿtheÿvideoÿaÿmonthÿagoÿandÿitÿwasÿ

    9ÿÿÿresolved.ÿÿIÿfeelÿaÿlittleÿbitÿblindsidedÿbyÿhavingÿtoÿdealÿ

 10ÿÿÿwithÿthisÿagainÿnow.ÿÿIÿthoughtÿyouÿhadÿruledÿonÿitÿandÿweÿwereÿ

 11ÿÿÿallÿgood.ÿÿ

 12ÿÿÿ             THEÿCOURT:ÿÿWellÿright,ÿbutÿI'mÿconcernedÿaboutÿtheÿ

 13ÿÿÿtiming.ÿÿI'mÿconcernedÿaboutÿtheÿtiming.ÿÿ

 14ÿÿÿ             MR.ÿDARROW:ÿÿOkay.ÿÿLetÿmeÿcheckÿwithÿmyÿcounselÿonÿ

 15ÿÿÿthat.ÿÿMayÿIÿhaveÿaÿmomentÿtoÿconferÿwithÿthemÿrightÿnow?ÿÿ

 16ÿÿÿ             THEÿCOURT:ÿÿYes.ÿÿ

 17ÿÿÿ             MR.ÿDARROW:ÿÿThanks.ÿÿ

 18ÿÿÿ             THEÿCOURT:ÿÿAllÿright.ÿÿWouldÿcounselÿapproach?ÿÿ

 19ÿÿÿOkay.ÿÿDoÿyouÿhaveÿtheÿtime?ÿÿ

 20ÿÿÿ             MR.ÿDARROW:ÿÿTheyÿindicatedÿMandyÿhasÿalreadyÿ

 21ÿÿÿtestifiedÿsheÿwasÿsellingÿdrugsÿlaterÿinÿtheÿspring.ÿÿ

 22ÿÿÿ             THEÿCOURT:ÿÿLaterÿinÿtheÿspring.ÿÿ

 23ÿÿÿ             MR.ÿDARROW:ÿÿIntoÿAprilÿandÿMayÿIÿthought.ÿÿWeÿcanÿ

 24ÿÿÿlookÿbackÿinÿtheÿrecordÿorÿIÿcanÿaskÿherÿagain.ÿÿ

 25ÿÿÿ             MR.ÿKAPLAN:ÿÿThat'sÿnotÿtrue,ÿYourÿHonor.ÿÿTheÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 201 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    201
ÿ
    1ÿÿÿindictmentÿgoesÿtoÿMarchÿofÿ2016.ÿÿSheÿsaidÿsheÿleftÿbyÿAprilÿ

    2ÿÿÿorÿMayÿofÿ2016.ÿÿSheÿneverÿprostitutedÿafterÿtheÿsummer.ÿÿ

    3ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿI'mÿjustÿ--ÿatÿthisÿparticularÿ

    4ÿÿÿpointÿI'mÿgoingÿtoÿexcludeÿit.ÿÿWe'llÿtalkÿaboutÿthatÿlater.ÿÿ

    5ÿÿÿTheÿfactÿisÿthisÿdoesÿnotÿblindsideÿyouÿbecauseÿyouÿhaveÿtheÿ

    6ÿÿÿvideoÿwhichÿisÿanÿadmissionÿbyÿtheÿdefendant.ÿÿYouÿcanÿ

    7ÿÿÿabsolutelyÿbringÿthatÿinÿthroughÿlawÿenforcementÿagents.ÿÿYouÿ

    8ÿÿÿcanÿbringÿitÿinÿthroughÿtheÿexaminationÿofÿhisÿcomputerÿ

    9ÿÿÿrecords.ÿÿThere'sÿnoÿquestionÿyou'reÿgoingÿtoÿbeÿableÿtoÿgetÿ

 10ÿÿÿthatÿin.ÿÿTheÿonlyÿquestionÿisÿwhetherÿitÿcomesÿinÿthroughÿthisÿ

 11ÿÿÿparticularÿwitness,ÿandÿifÿshe'sÿnotÿengagingÿinÿcriminalÿ

 12ÿÿÿactivity,ÿthisÿbecomesÿaÿlittleÿlessÿprobativeÿseemsÿtoÿme.ÿÿ

 13ÿÿÿ            MR.ÿDARROW:ÿÿAndÿourÿconcernÿisÿifÿweÿintroduceÿitÿ

 14ÿÿÿlaterÿwe'reÿcomingÿthroughÿoneÿofÿtheÿpeopleÿthatÿwereÿviewingÿ

 15ÿÿÿtheÿcontentsÿofÿtheÿdefendant'sÿdigitalÿdevices.ÿÿ

 16ÿÿÿ            THEÿCOURT:ÿÿYes.ÿÿ

 17ÿÿÿ            MR.ÿDARROW:ÿÿAnd,ÿyouÿknow,ÿourÿfeelingÿisÿinsteadÿofÿ

 18ÿÿÿcomingÿinÿcoldÿbyÿanÿinvestigatorÿlongÿafterÿtheÿfactÿfindingÿ

 19ÿÿÿinÿthereÿIÿthinkÿitÿshouldÿcomeÿinÿthroughÿsomeoneÿwhoÿsawÿitÿ

 20ÿÿÿatÿtheÿtimeÿcontemporaneouslyÿwhenÿitÿwasÿupÿinÿFacebook,ÿhadÿaÿ

 21ÿÿÿreaction,ÿwasÿintimidated,ÿandÿexplainedÿwhyÿtheÿdefendantÿwasÿ

 22ÿÿÿviolating.ÿÿ

 23ÿÿÿ            THEÿCOURT:ÿÿAndÿmyÿreactionÿtoÿthatÿfranklyÿisÿifÿ

 24ÿÿÿshe'sÿgoingÿtoÿengageÿinÿcriminalÿactivity,ÿtheÿfactÿthatÿshe'sÿ

 25ÿÿÿintimidatedÿbyÿthoseÿpostÿcriminalÿactsÿthatÿvideoÿbecomesÿlessÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 202 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    202
ÿ
    1ÿÿÿrelevantÿonÿher.ÿÿWhatÿisÿrelevantÿaboutÿtheÿvideoÿinÿJanuaryÿ

    2ÿÿÿisÿhisÿadmissionÿthatÿheÿusedÿthisÿkindÿofÿapproachÿtoÿ

    3ÿÿÿintimidateÿher.ÿÿ

    4ÿÿÿ          MR.ÿDARROW:ÿÿI'llÿgiveÿyouÿmyÿbestÿshot.ÿÿCanÿIÿaskÿ

    5ÿÿÿherÿhowÿlongÿsheÿwasÿsellingÿdrugsÿinÿ2016ÿandÿseeÿwhatÿsheÿ

    6ÿÿÿsays?ÿÿ

    7ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿ

    8ÿÿÿ          MR.ÿKAPLAN:ÿÿAllÿright.ÿÿWellÿshe'sÿgoingÿtoÿsayÿsheÿ

    9ÿÿÿneverÿ--ÿit'sÿtooÿeasyÿforÿherÿtoÿsayÿyesÿIÿsoldÿinÿtheÿspring.ÿÿ

 10ÿÿÿTheÿDEAÿwasÿstoppedÿ--ÿÿ

 11ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿSoÿlet'sÿ--ÿisÿyourÿexaminationÿ

 12ÿÿÿlongerÿthanÿanÿhour?ÿÿ

 13ÿÿÿ            MR.ÿKAPLAN:ÿÿYes.ÿÿ

 14ÿÿÿ            THEÿCOURT:ÿÿHowÿmuchÿlongerÿdoÿyouÿhave?ÿÿ

 15ÿÿÿ            MR.ÿDARROW:ÿÿNotÿveryÿmuch.ÿÿ

 16ÿÿÿ            THEÿCOURT:ÿÿLet'sÿholdÿoffÿonÿthat.ÿÿYouÿcanÿdoÿyourÿ

 17ÿÿÿcrossÿexamination.ÿÿYouÿcanÿactuallyÿtryÿtoÿestablishÿtheÿfactÿ

 18ÿÿÿsheÿsoldÿdrugsÿwellÿintoÿApril,ÿbutÿIÿwouldn'tÿgetÿintoÿtheÿ

 19ÿÿÿvideoÿatÿthisÿpoint.ÿÿ

 20ÿÿÿ            MR.ÿDARROW:ÿÿIÿwon't,ÿbutÿIÿcanÿaskÿherÿhowÿlongÿsheÿ

 21ÿÿÿsoldÿdrugs?ÿÿ

 22ÿÿÿ            THEÿCOURT:ÿÿYes.ÿÿ

 23ÿÿÿ[Endÿofÿbenchÿconference]

 24

 25

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 203 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    203
ÿ
    1ÿÿÿ          THEÿCOURT:ÿÿAllÿright.ÿÿIÿappreciateÿyourÿpatienceÿ

    2ÿÿÿandÿwe'reÿreadyÿtoÿgo.ÿÿ

    3ÿÿÿ          MR.ÿDARROW:ÿÿThankÿyou.ÿÿIÿthinkÿweÿleftÿoffÿwhenÿtheÿ

    4ÿÿÿwitnessÿwasÿdescribingÿaÿcarÿstopÿinÿJanuaryÿandÿwhatÿwasÿgoingÿ

    5ÿÿÿonÿinsideÿtheÿcar.ÿ

    6ÿÿÿ          THEÿCOURT:ÿÿYes.ÿÿ

    7ÿÿÿ          MR.ÿDARROW:ÿÿAndÿtheÿGovernmentÿproposedÿtoÿintroduceÿ

    8ÿÿÿtheÿCDÿasÿsheÿidentified.ÿÿ

    9ÿÿÿ          THEÿCOURT:ÿÿAndÿthatÿisÿintroduced.ÿÿ

 10ÿÿÿ            MR.ÿDARROW:ÿÿItÿisÿintroducedÿinÿwhichÿcaseÿweÿwouldÿ

 11ÿÿÿlikeÿtoÿpublishÿit.ÿÿ

 12ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿ

 13ÿÿÿ            MR.ÿDARROW:ÿÿThankÿyou.ÿÿThat'sÿ34A.ÿÿ

 14ÿÿÿ[Governmentÿexhibitÿ34Aÿpublished]ÿÿ

 15ÿÿÿ            MR.ÿDARROW:ÿÿYourÿHonor,ÿisÿthereÿanyÿwayÿweÿcanÿ

 16ÿÿÿincreaseÿtheÿvolume?ÿÿ

 17ÿÿÿ            THEÿCOURT:ÿÿIsÿtheÿjuryÿhavingÿtroubleÿhearingÿthat?ÿÿ

 18ÿÿÿOkay.ÿÿ

 19ÿÿÿ            MR.ÿDARROW:ÿÿOurÿcomputerÿisÿallÿtheÿwayÿup.ÿÿIfÿ

 20ÿÿÿthat'sÿtheÿbestÿweÿcanÿdo,ÿwe'reÿokay.ÿÿIÿthinkÿtheÿtalkÿisÿ

 21ÿÿÿpausedÿforÿaÿmomentÿanyway.ÿÿ

 22ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿ

 23ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 24ÿÿÿQ.ÿÿÿÿÿMs.ÿL.,ÿyou'reÿseeingÿonÿtheÿscreenÿtheÿvideoÿimageÿandÿ

 25ÿÿÿtheÿtranscript?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 204 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    204
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿIsÿtheÿtranscriptÿaccuratelyÿidentifyingÿwhoÿisÿtalkingÿ

    3ÿÿÿsoÿfar?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿwhoÿisÿinÿtheÿpictureÿthere?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿMoe.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿjustÿnowÿhasÿtheÿdriverÿwhoÿyouÿidentifiedÿasÿ

    8ÿÿÿMaryÿdidÿsheÿjustÿgetÿbackÿinÿtheÿcar?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿ

 11ÿÿÿ[Governmentÿexhibitÿ34Aÿpublished]ÿÿ

 12ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 13ÿÿÿQ.ÿÿÿÿÿWasÿperfumeÿsprayedÿinÿtheÿcarÿatÿthisÿpoint?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿThankÿyou.ÿÿ

 16ÿÿÿ[Governmentÿexhibitÿ34Aÿpublished]ÿÿ

 17ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 18ÿÿÿQ.ÿÿÿÿÿMs.ÿL.,ÿdoÿyouÿknowÿwhatÿthatÿoddÿnoiseÿisÿthatÿwe'reÿ

 19ÿÿÿhearing?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿSomeone'sÿphoneÿgoingÿoff.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿThankÿyou.ÿÿ

 22ÿÿÿ[Governmentÿexhibitÿ34Aÿpublished]ÿÿ

 23ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 24ÿÿÿQ.ÿÿÿÿÿPauseÿthatÿforÿaÿsecond.ÿÿAreÿyouÿrememberingÿwhat'sÿ

 25ÿÿÿgoingÿonÿhere?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 205 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    205
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿSomeoneÿhadÿgottenÿoutÿofÿtheÿcar?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrememberÿwhoÿgotÿout?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿMaryÿP.ÿ--ÿÿMaryÿP.ÿÿSorry.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿAndÿwhoÿisÿstillÿinÿtheÿcarÿyou?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿAndÿMoe.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿAndÿMoe.ÿÿOkay.ÿÿYouÿmentionedÿearlierÿthatÿwhatÿwasÿinÿ

    9ÿÿÿtheÿcarÿwithÿyouÿguys?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿDrugs.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿwhatÿkindÿofÿpackageÿwereÿtheÿdrugsÿin?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿInÿaÿblackÿbag.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhereÿwereÿtheÿdrugs?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿInÿtheÿfrontÿseat.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿIÿwasÿhavingÿtroubleÿhearingÿthatÿaudio,ÿbutÿatÿ

 16ÿÿÿsomeÿpointÿwereÿyouÿaskedÿtoÿdoÿsomethingÿwithÿtheÿdrugs?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿWhoÿaskedÿyou?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿMoe.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿheÿaskÿyou?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿHeÿsaidÿputÿthemÿunderÿtheÿseat.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿUnderÿwhatÿseatÿwhere?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿTheÿdriver'sÿseatÿofÿtheÿcar.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿMary,ÿnotÿMaryÿPÿbutÿtheÿotherÿMary'sÿseat?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 206 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    206
ÿ
    1ÿÿÿQ.ÿÿÿÿÿDidÿyouÿdoÿthat?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    3ÿÿÿ          MR.ÿDARROW:ÿÿCanÿweÿbackÿthatÿupÿandÿplayÿitÿoneÿmoreÿ

    4ÿÿÿtimeÿplease?ÿÿ

    5ÿÿÿ[Governmentÿexhibitÿ34Aÿpublished]ÿÿ

    6ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

    7ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿTheÿfourÿofÿyouÿgetÿoutÿofÿtheÿcar?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿWhereÿwereÿtheÿdrugsÿwhenÿyouÿgotÿoutÿofÿtheÿcar?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿUnderÿtheÿseat.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿUnderÿ--ÿwhereÿunderÿtheÿseat?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿUnderÿtheÿdriver'sÿseat.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿIsÿthatÿwhereÿyouÿputÿthem?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿApproachingÿyouÿwithÿGovernmentÿexhibitÿ30,ÿYourÿHonor.ÿÿ

 16ÿÿÿMayÿI?ÿÿ

 17ÿÿÿ            THEÿCOURT:ÿÿYes.ÿÿ

 18ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 19ÿÿÿQ.ÿÿÿÿÿThisÿisÿseveralÿphotographs.ÿÿWillÿyouÿtakeÿaÿlookÿatÿ

 20ÿÿÿthatÿplease?ÿÿDoÿyouÿknowÿwhetherÿtheÿpoliceÿwhenÿtheyÿsearchedÿ

 21ÿÿÿtheÿcarÿfoundÿtheÿpackage?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿWhat'sÿdepictedÿinÿthoseÿphotographs?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿTheÿbagÿthatÿitÿwasÿin.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿTheÿbagÿthat?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 207 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    207
ÿ
    1ÿÿÿA.ÿÿÿÿÿTheÿdrugsÿwereÿin.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿIÿthinkÿthere'sÿseveralÿpagesÿhere,ÿbutÿjustÿ

    3ÿÿÿsoÿwe'reÿclearÿwhat'sÿinÿtheÿfirstÿpicture?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿTheÿbagÿ--ÿtheÿblackÿbag.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿwhat'sÿinÿtheÿsecondÿpicture?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿTheÿbagÿopenÿwithÿtheÿdrugsÿinÿit.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿAndÿwhatÿdoÿweÿseeÿhereÿinÿtheÿthirdÿpicture?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿTheÿpackagedÿdrugs.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿTakenÿoutÿofÿtheÿbag?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿDoÿtheseÿthreeÿphotographsÿfairlyÿandÿaccuratelyÿdepictÿ

 12ÿÿÿtheÿbagÿandÿtheÿdrugsÿthatÿwereÿinÿit?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿThatÿnight?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 16ÿÿÿ            MR.ÿDARROW:ÿÿYourÿHonor,ÿweÿmoveÿthis.ÿÿ

 17ÿÿÿ            THEÿCOURT:ÿÿAnyÿobjection?ÿÿ

 18ÿÿÿ            MR.ÿKAPLAN:ÿÿNoÿobjection.ÿÿ

 19ÿÿÿ            THEÿCOURT:ÿÿSoÿadmitted.ÿÿ

 20ÿÿÿ            MR.ÿDARROW:ÿÿMayÿweÿpublish?ÿÿ

 21ÿÿÿ            THEÿCOURT:ÿÿYes.ÿÿ

 22ÿÿÿ[Governmentÿexhibitÿ30ÿadmitted]

 23ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 24ÿÿÿQ.ÿÿÿÿÿWe'reÿlookingÿatÿtheÿfirstÿpageÿofÿexhibitÿ30.ÿÿWhat'sÿ

 25ÿÿÿthat?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 208 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    208
ÿ
    1ÿÿÿA.ÿÿÿÿÿTheÿbagÿtheÿdrugsÿwereÿin.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿThat'sÿlikeÿaÿblackÿclothÿbag?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿLookÿatÿtheÿsecondÿpageÿplease.ÿÿDoÿ--ÿwhatÿdoÿweÿseeÿ

    5ÿÿÿhere?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿTheÿdrugsÿinsideÿtheÿbag.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿtheÿthirdÿpage,ÿcanÿweÿzoomÿinÿonÿthatÿaÿ

    8ÿÿÿlittleÿbitÿplease?ÿÿCanÿyouÿtellÿusÿinÿaÿlittleÿmoreÿdetailÿ

    9ÿÿÿwhatÿwe'reÿlookingÿatÿinÿthisÿthirdÿpictureÿfromÿ30?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿBagsÿofÿheroinÿandÿcrack.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿIÿseeÿtwoÿandÿaÿhalfÿsetsÿofÿlooksÿlikeÿbandedÿupÿ

 12ÿÿÿbaggies.ÿÿWhatÿareÿthose?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿThat'sÿtheÿheroinÿbundles.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿIsÿeachÿoneÿofÿthoseÿrubberÿbandedÿpackagesÿaÿbundle?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿthenÿitÿlooksÿlikeÿaÿ--ÿwhat'sÿtheÿbaggieÿwithÿ

 17ÿÿÿtheÿredÿcolorÿinÿit?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿTheÿbaggiesÿforÿtheÿcrack.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿSoÿisÿthatÿcrackÿcocaineÿthere?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿAreÿyouÿuncertain?ÿÿ

 22ÿÿÿ            MR.ÿKAPLAN:ÿÿObjection,ÿYourÿHonor.ÿÿSpeculative.ÿÿ

 23ÿÿÿ            THEÿCOURT:ÿÿWellÿobjectionÿoverruledÿifÿsheÿcanÿ

 24ÿÿÿidentifyÿbasedÿuponÿherÿexperienceÿwhatÿcrackÿlookedÿlikeÿtoÿ

 25ÿÿÿher.ÿÿ

ÿ
ÿ              CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 209 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    209
ÿ
    1ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

    2ÿÿÿQ.ÿÿÿÿÿAndÿIÿthinkÿalso,ÿYourÿHonor,ÿsheÿwouldÿtestify,ÿYourÿ

    3ÿÿÿHonor,ÿtheyÿwereÿjustÿcomingÿfromÿaÿbaggingÿupÿparty.ÿÿSoÿcrackÿ

    4ÿÿÿandÿwhat'sÿinÿtheÿblueÿpackageÿthere?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿThat'sÿtheÿunbaggedÿ--ÿunpackagedÿdrugs.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿwhatÿdrugsÿthereÿare?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿTheÿcrackÿcocaine.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿtheseÿdrugsÿwereÿallÿinÿtheÿblackÿbagÿ--ÿÿ

    9ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿ--ÿinÿtheÿcarÿthatÿnightÿthatÿwe'veÿjustÿseenÿtheÿvideoÿ

 11ÿÿÿof?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿWhoseÿdrugsÿwereÿthose?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿMoe's.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿYouÿtestifiedÿearlierÿaboutÿtheseÿmanyÿbaggingÿupÿ

 16ÿÿÿsessionsÿthatÿyouÿparticipatedÿin.ÿÿDoÿyouÿrememberÿthat?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿAndÿIÿaskedÿyouÿforÿdetailsÿaboutÿhowÿitÿwasÿdone.ÿÿLetÿ

 19ÿÿÿmeÿshowÿyouÿ66A.ÿÿMayÿIÿapproach,ÿYourÿHonor?ÿÿ

 20ÿÿÿ            THEÿCOURT:ÿÿYes.ÿÿ

 21ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 22ÿÿÿQ.ÿÿÿÿÿAreÿyouÿokay?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿTired.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿPleaseÿtakeÿaÿlookÿatÿthat.ÿÿDoÿyouÿrecognizeÿthatÿ

 25ÿÿÿphoto?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 210 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    210
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿWhatÿdoesÿitÿdepict?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿStuffÿweÿusedÿtoÿbagÿupÿwith.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿHowÿdoÿyouÿrecognizeÿit?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿTheÿtinÿcan,ÿtheÿscale,ÿtheÿbaggies,ÿtheÿrubberbands.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿWasÿthatÿusedÿatÿthoseÿbaggingÿsessions?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿDoesÿthatÿphotographÿfairlyÿandÿaccuratelyÿdepictÿtheÿ

    9ÿÿÿparaphernaliaÿyouÿusedÿinÿtheÿbaggingÿsessionsÿforÿMoe?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 11ÿÿÿ            MR.ÿDARROW:ÿÿYourÿHonor,ÿweÿmoveÿthis.ÿÿ

 12ÿÿÿ            THEÿCOURT:ÿÿAnyÿobjection?ÿÿ

 13ÿÿÿ            MR.ÿKAPLAN:ÿÿCanÿIÿseeÿit?ÿÿNoÿobjection.ÿÿ

 14ÿÿÿ            THEÿCOURT:ÿÿAllÿright.ÿÿSoÿadmitted.ÿÿ

 15ÿÿÿ[Governmentÿexhibitÿ66Aÿadmitted]

 16ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 17ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿMs.ÿL.,ÿinÿtheÿupperÿleftÿthereÿareÿtwoÿ

 18ÿÿÿbluishÿcircles.ÿÿDoÿyouÿseeÿthose?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿCanÿyouÿtellÿusÿwhatÿthatÿis?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿTheÿtinÿcanÿthatÿholdsÿtheÿplasticÿbaggies.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhat'sÿinsideÿtheÿtinÿcan?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿPlasticÿbaggies,ÿtheÿwaxÿpaper,ÿandÿstraws.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿYouÿtestifiedÿearlierÿthatÿcrackÿwasÿpackagedÿinÿ

 25ÿÿÿcoloredÿlittleÿplasticÿbaggies.ÿÿIsÿthatÿwhatÿyou'reÿtalkingÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 211 of 250
ÿ
ÿ
ÿ
ÿ                         MandyÿL.                                   211
ÿ
    1ÿÿÿabout?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿyouÿsayÿtheÿwhiteÿrectangleÿisÿa?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿWaxÿpaperÿforÿ--ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿSorry.ÿÿ

    6ÿÿÿA.ÿÿÿÿÿWaxÿpaper.ÿÿTheÿbaggiesÿforÿtheÿheroin.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿthenÿwhatÿareÿtheÿtwoÿcylindricalÿobjects?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿTheÿwhat?ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿInÿtheÿopenÿcan,ÿyouÿmentionedÿstrawsÿthatÿ--ÿwhatÿtheÿ

 10ÿÿÿtwoÿcylindricalÿobjects,ÿyellowÿandÿred,ÿare?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿAndÿmovingÿtoÿtheÿrightÿofÿthatÿwhatÿdoÿweÿseeÿtoÿtheÿ

 13ÿÿÿrightÿofÿtheÿopenÿcanÿwithÿallÿtheÿbaggiesÿandÿstrawsÿinÿit?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿAÿfoldedÿcardÿandÿaÿstraw.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWereÿthoseÿforÿwhatÿyouÿtestifiedÿearlierÿaboutÿ

 16ÿÿÿpackagingÿupÿ--ÿIÿapologize.ÿÿGoÿahead.ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿWhatÿareÿtheyÿfor?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿPackageÿtheÿheroin.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿtoÿtheÿrightÿofÿtheÿstrawÿwhat'sÿoverÿthere?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿRazorÿblades.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿAndÿyouÿdescribedÿthoseÿearlierÿforÿseparatingÿtheÿdrugsÿ

 23ÿÿÿintoÿlines?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿAndÿmovingÿdownÿtoÿbelowÿtheÿcardÿthere'sÿaÿreddishÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 212 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    212
ÿ
    1ÿÿÿrectangle.ÿÿWhat'sÿthat?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿAÿscale.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿWhatÿkindÿofÿscale?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿToÿweighÿtheÿdrugsÿout.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿIsÿthatÿaÿdigitalÿscale?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿAndÿmovingÿtoÿtheÿleftÿofÿtheÿscaleÿweÿseeÿlittleÿgreenÿ

    8ÿÿÿandÿblueÿthings.ÿÿWhatÿareÿthose?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿThoseÿareÿtheÿplasticÿbaggiesÿforÿtheÿcrack.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿDownÿinÿtheÿlowerÿleft-handÿcornerÿwhatÿareÿthoseÿ--ÿ

 11ÿÿÿwhat'sÿthatÿ--ÿthoseÿtwoÿrectanglesÿdownÿthere?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿWhere?ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿThere.ÿÿ

 14ÿÿÿA.ÿÿÿÿÿThat'sÿtheÿwaxÿpaperÿforÿtheÿheroin.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿIsÿthatÿaÿcardboardÿbox?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿKat,ÿcanÿyouÿpullÿthatÿback?ÿÿOkay,ÿandÿonÿ

 18ÿÿÿtheÿright-handÿsideÿofÿtheÿopenÿboxÿthoseÿareÿwhat?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿRubberbands.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿI'mÿsorry.ÿÿ

 21ÿÿÿA.ÿÿÿÿÿRubberbands.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿToÿtheÿrightÿofÿtheÿboxÿareÿlittleÿblackÿrubberbands?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿAndÿinsideÿtheÿbox?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿThoseÿareÿtheÿlastÿbaggies.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 213 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    213
ÿ
    1ÿÿÿQ.ÿÿÿÿÿThatÿareÿusedÿfor?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿHeroin.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿAndÿtoÿtheÿrightÿinÿtheÿlowerÿright-handÿcornerÿwhat'sÿ

    4ÿÿÿthat?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿTape.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿWhat'sÿtapeÿusedÿfor?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿToÿtapeÿtheÿbagÿshut.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿTheÿheroinÿbags?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿYou'veÿdescribedÿforÿusÿearlierÿattendingÿaÿ

 11ÿÿÿmultitudeÿofÿbaggingÿupÿsessions.ÿÿIsÿthisÿtheÿstuffÿthatÿwasÿ

 12ÿÿÿused?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿNowÿletÿmeÿaskÿyouÿsomeÿotherÿquestions.ÿÿYouÿ

 15ÿÿÿdescribedÿoneÿtimeÿthatÿsomeoneÿstoleÿtheÿstashÿoutÿofÿtheÿcarÿ

 16ÿÿÿparkedÿoutsideÿ103ÿNorthÿUnion.ÿÿDoÿyouÿrememberÿthat?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿWereÿthereÿotherÿtimesÿthatÿtheÿdrugÿsupplyÿwasÿstolen?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿThereÿwasÿaÿtimeÿpriorÿtoÿthat.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿCanÿyouÿtellÿusÿaboutÿthat?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿItÿwasÿanotherÿcarÿthatÿwasÿrobbed.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿSameÿdealÿthenÿaÿcarÿwithÿaÿstashÿinÿit?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿWhereÿwasÿthat?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿOnÿNorthÿUnionÿtoo.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 214 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    214
ÿ
    1ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDoÿyouÿrememberÿaÿtimeÿwhenÿyouÿwereÿpresentÿwhenÿ

    2ÿÿÿsomeoneÿ--ÿthereÿwasÿlikeÿaÿrobberyÿatÿtheÿactualÿapartment?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿWhatÿhappenedÿthatÿtime?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿSomeoneÿknockedÿonÿtheÿdoorÿsayingÿitÿwasÿtheÿcopsÿsoÿIÿ

    6ÿÿÿansweredÿitÿandÿitÿwasÿaÿguyÿinÿaÿmaskÿwithÿaÿgun.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿWhatÿhappenedÿafterÿthat?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿHeÿtoldÿusÿtoÿgetÿonÿtheÿfloorÿandÿwantedÿtheÿdrugs.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿWhoÿisÿus?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿMeÿandÿMary.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿWasÿanyoneÿelseÿinÿtheÿapartmentÿthatÿnight?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿJustÿtheÿtwoÿofÿyou?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿHowÿdidÿyouÿrespondÿtoÿthat?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿToldÿhimÿthereÿwasÿnoÿdrugsÿinÿtheÿhouse.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDidÿyouÿdoÿwhatÿyouÿwereÿtoldÿtoÿdo?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿWhereÿwereÿtheÿdrugs?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿWeÿflushedÿthem.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿWhenÿdidÿyouÿflushÿthem?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿWellÿweÿcalledÿMoeÿsaidÿtheÿcopsÿ--ÿsaidÿitÿwasÿtheÿcopsÿ

 23ÿÿÿsoÿheÿsaidÿgetÿridÿofÿthem.ÿÿSoÿweÿflushedÿthemÿbeforeÿweÿ

 24ÿÿÿopenedÿtheÿdoor.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿknockÿonÿtheÿdoor,ÿmakeÿtheÿphoneÿcall,ÿflushÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 215 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    215
ÿ
    1ÿÿÿthem,ÿanswerÿtheÿdoor?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿDoÿyouÿrememberÿwhenÿthatÿwas?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿSoÿitÿsoundsÿlikeÿthreeÿtimesÿtheÿstashÿgotÿhit,ÿtwiceÿ

    6ÿÿÿinÿtheÿcarÿoutsideÿ103ÿNorthÿUnionÿandÿonceÿatÿ103ÿNorthÿUnionÿ

    7ÿÿÿsomeoneÿcameÿinÿtheÿdoorÿwithÿaÿmaskÿandÿgun?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿYouÿtestifiedÿearlierÿaboutÿtheÿredÿapron.ÿÿWereÿthereÿ

 10ÿÿÿanyÿbadÿrepercussionsÿforÿyouÿasÿaÿresultÿofÿtheÿotherÿtwoÿ

 11ÿÿÿthefts?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿIÿwantÿtoÿjumpÿbackÿforÿaÿmomentÿtoÿtheÿ

 14ÿÿÿprostitutionÿactivitiesÿwhenÿyouÿwereÿatÿtheÿmotelÿandÿI'mÿ

 15ÿÿÿsorryÿtoÿgoÿbackÿinÿtime,ÿbutÿthereÿareÿaÿcoupleÿmoreÿquestionsÿ

 16ÿÿÿIÿwantÿtoÿaskÿyouÿaboutÿthat.ÿÿOkay.ÿÿFirstÿofÿall,ÿwhenÿyourÿ

 17ÿÿÿgroupÿwasÿoperatingÿoutÿofÿmotelsÿdoÿyouÿknowÿwhereÿMoeÿwas?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿAtÿhisÿhouse.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿI'mÿsorry.ÿÿ

 20ÿÿÿA.ÿÿÿÿÿAtÿhisÿhouse.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿAtÿhisÿhouse.ÿÿOkay.ÿÿSoÿhe'sÿnotÿatÿtheÿmotel?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDoÿyouÿknowÿifÿthereÿwasÿanyÿwayÿtoÿkeepÿtrackÿofÿ

 24ÿÿÿtheÿyoungÿwomenÿworkingÿasÿprostitutesÿbyÿwayÿofÿtexts?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYes.ÿÿMostÿofÿtheÿtextsÿwouldÿbeÿ--ÿwouldÿgoÿtoÿhisÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 216 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    216
ÿ
    1ÿÿÿphone.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿSoÿthatÿallowedÿhimÿtoÿkeepÿtrackÿofÿit?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿWithÿregardÿtoÿtheÿphotosÿthatÿwereÿtakenÿ

    5ÿÿÿthatÿwereÿpostedÿonÿBackpageÿwereÿyouÿpresentÿduringÿanyÿofÿ

    6ÿÿÿthoseÿphotoÿsessions?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿWereÿtheÿgirlsÿ--ÿwereÿtheÿyoungÿwomenÿgivenÿanyÿ

    9ÿÿÿinstructionsÿasÿtoÿhowÿtoÿpose?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿHowÿtoÿpose.ÿÿHowÿtoÿcoverÿthemselves.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿWhoÿwasÿgivingÿthoseÿinstructions?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿMoe.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿNowÿyouÿtestifiedÿearlierÿthatÿyouÿdidÿnotÿtakeÿdrugs?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿTheÿwomenÿthatÿyouÿidentifiedÿasÿparticipatingÿinÿtheÿ

 16ÿÿÿprostitutionÿdoÿyouÿknowÿwhetherÿtheyÿtookÿdrugs?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿTheyÿwereÿaddicts,ÿyes.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhatÿkindÿofÿdrugs?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿHeroin.ÿÿCrack.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿhowÿtheÿ--ÿtheirÿaddictionÿandÿdrugsÿhowÿ

 21ÿÿÿthatÿwasÿ--ÿhowÿthatÿworkedÿwithÿprostitution?ÿÿ

 22ÿÿÿ             MR.ÿKAPLAN:ÿÿObjection,ÿYourÿHonor.ÿÿ

 23ÿÿÿ             THEÿCOURT:ÿÿWorkedÿwithÿprostitutes?ÿÿ

 24ÿÿÿ             MR.ÿDARROW:ÿÿIÿwasÿtryingÿtoÿfigureÿoutÿaÿwayÿtoÿgetÿ

 25ÿÿÿtheÿinteraction.ÿÿLetÿmeÿbackÿup.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 217 of 250
ÿ
ÿ
ÿ
ÿ                         MandyÿL.                                   217
ÿ
    1ÿÿÿ            THEÿCOURT:ÿÿAllÿright.ÿÿ

    2ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

    3ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿwhereÿtheyÿwereÿgettingÿtheirÿdrugs?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿWhere?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿMoe.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿhowÿmuchÿtheyÿwereÿbeingÿcharged?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿPrettyÿmuchÿtheÿsameÿpriceÿasÿnormalÿthatÿwasÿbeingÿsoldÿ

    9ÿÿÿfor.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDidÿyouÿeverÿseeÿthoseÿyoungÿwomenÿinÿwithdrawal?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿsee?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿSweats,ÿpuking,ÿshaking.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿWasÿseeingÿthatÿwasÿthatÿaÿfairlyÿregularÿoccurrenceÿorÿ

 15ÿÿÿwasÿitÿunusual?ÿÿSorry.ÿÿ

 16ÿÿÿA.ÿÿÿÿÿIÿdon'tÿunderstand.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿIÿapologize.ÿÿYouÿsayÿyouÿsawÿthemÿinÿwithdrawalÿandÿI'mÿ

 18ÿÿÿtryingÿtoÿfindÿoutÿwhetherÿthatÿwasÿaÿrareÿthingÿtoÿseeÿorÿ

 19ÿÿÿwhetherÿitÿwasÿnotÿunusualÿorÿcommon?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿStuffÿthatÿwasÿgoingÿon?ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿYeah.ÿÿ

 22ÿÿÿA.ÿÿÿÿÿIÿseeÿitÿeveryday.ÿÿAlmostÿeveryday.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWasÿthereÿaÿtimeÿin,ÿwell,ÿeitherÿwinterÿofÿ

 24ÿÿÿ2015/2016ÿwhenÿyouÿwereÿwrongÿinÿcountingÿoutÿdrugsÿthatÿwereÿ

 25ÿÿÿbeingÿdeliveredÿtoÿsomebody?ÿÿ

ÿ
ÿ                CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 218 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    218
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿWhatÿhappened?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿIÿmessedÿup.ÿÿThereÿwere,ÿIÿguess,ÿbaggiesÿIÿwasÿsellingÿ

    4ÿÿÿwasÿalreadyÿbundledÿandÿIÿdidn'tÿknowÿsoÿIÿsoldÿthemÿasÿlikeÿ

    5ÿÿÿobviouslyÿaÿbundle.ÿÿIÿgotÿeachÿindividualÿbag,ÿputÿthemÿ

    6ÿÿÿtogetherÿasÿoneÿbundle,ÿandÿsoldÿitÿforÿoneÿprice.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSeeÿifÿIÿcanÿunderstandÿyou.ÿÿYouÿsayÿbaggiesÿ

    8ÿÿÿwereÿputÿtogetherÿorÿaÿbundleÿwasÿputÿtogetherÿsoÿallÿtheÿ

    9ÿÿÿbaggiesÿwereÿtogetherÿinsteadÿofÿseparate?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿAndÿoneÿbaggieÿwasÿaÿbundleÿthisÿtime.ÿÿIÿdidn'tÿknowÿsoÿ

 11ÿÿÿIÿhadÿcombindedÿthemÿallÿtoÿputÿthemÿtogetherÿtoÿmakeÿ10ÿbagsÿ

 12ÿÿÿforÿaÿbundle.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿSoÿsomebodyÿ--ÿsomeÿcustomerÿgotÿ--ÿwantedÿaÿbundleÿandÿ

 14ÿÿÿendedÿupÿgettingÿaÿsleeveÿessentially?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿAndÿafterÿyouÿmadeÿthatÿmistakeÿwhatÿhappened?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿIÿcalledÿMoeÿupÿtoÿfindÿoutÿandÿIÿwasÿexplainingÿtoÿhimÿ

 18ÿÿÿandÿheÿsaidÿnoÿtheyÿwereÿsingleÿbundles.ÿÿHe'sÿlikeÿyouÿneedÿtoÿ

 19ÿÿÿgetÿthemÿbackÿorÿfigureÿoutÿhowÿtoÿgetÿtheÿmoney.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿhowÿdidÿthatÿworkÿitselfÿout?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿIÿendedÿupÿprostitutingÿmyself.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿHeÿsaidÿyouÿneedÿtoÿfigureÿoutÿhowÿtoÿgetÿtheÿmoneyÿsoÿ

 23ÿÿÿyouÿhadÿtoÿmakeÿitÿup?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿAndÿyouÿprostitutedÿyourselfÿtoÿmakeÿupÿtheÿmoney?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 219 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    219
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿAndÿwhatÿdidÿyouÿdoÿwithÿtheÿmoney?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿGaveÿitÿtoÿhim.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿI'mÿsorry,ÿYourÿHonor.ÿÿLetÿmeÿcatchÿupÿwithÿmyÿnotesÿ

    5ÿÿÿhere.ÿÿI'mÿcloseÿtoÿbeingÿdone.ÿÿDidÿyouÿeverÿrunÿacrossÿaÿ

    6ÿÿÿwomanÿduringÿthisÿperiodÿofÿyourÿlifeÿnamedÿChrissyÿT.?ÿ

    7ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿWhoÿwasÿshe?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿOneÿofÿtheÿbaggers.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿCanÿyouÿtellÿusÿwhatÿroleÿsheÿhadÿinÿtheÿ

 11ÿÿÿorganization?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿSheÿwasÿbaggingÿorÿselling.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿSoÿsheÿbaggedÿandÿsheÿsold?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿAndÿwhenÿyouÿsayÿsoldÿareÿyouÿtalkingÿaboutÿ--ÿÿ

 16ÿÿÿA.ÿÿÿÿÿSheÿwasÿrunning.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿRunning?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿLikeÿyouÿwereÿdoing?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿSoÿyou'veÿdescribedÿtheÿactivitiesÿatÿSpringÿStreetÿinÿ

 22ÿÿÿlateÿ2015ÿandÿthenÿtheÿmoveÿtoÿNorthÿUnion.ÿÿAboutÿhowÿlongÿ

 23ÿÿÿwereÿyouÿsellingÿdrugsÿoutÿofÿNorthÿUnion?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿTheÿbeginningÿofÿDecemberÿupÿuntilÿJune.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿRightÿthroughÿtoÿJune.ÿÿIsÿthatÿaroundÿtheÿtimeÿthatÿyouÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 220 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    220
ÿ
    1ÿÿÿmovedÿout?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿAndÿwereÿthoseÿactivitiesÿsortÿof,ÿasÿyou'veÿdescribed,ÿ

    4ÿÿÿordersÿandÿdeliveries?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYes.ÿÿSlowedÿdownÿaÿlot,ÿbutÿyeah.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhatÿwasÿdownÿaÿlot?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿItÿslowedÿdown.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿItÿslowedÿdown?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿButÿweÿstillÿwereÿselling.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿAndÿwhoÿisÿwe?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿMeÿandÿAriel.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿWhoÿisÿAriel?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿAerialÿisÿtheÿgirlÿthatÿwasÿthereÿonÿNorthÿUnion.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿYouÿmentionedÿsomeoneÿearlierÿwhoÿmadeÿtheÿthreeÿ

 15ÿÿÿtripsÿ--ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿLetÿmeÿjustÿfinish.ÿÿI'mÿsorry.ÿÿOnÿtheÿthreeÿtripsÿtoÿ

 18ÿÿÿNewÿYork.ÿÿIsÿthisÿtheÿsameÿperson?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿtheÿtwoÿofÿyouÿareÿstillÿatÿNorthÿUnionÿforÿ

 21ÿÿÿtheÿfirstÿhalfÿofÿ2016?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿInvolvedÿinÿtheÿdrugÿtrafficking?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿMs.ÿL.,ÿatÿsomeÿpointÿdidÿyouÿregisterÿ--ÿatÿsomeÿpointÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 221 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    221
ÿ
    1ÿÿÿduringÿtheÿtimeÿperiodÿyou'reÿdescribingÿdidÿyouÿregisterÿaÿ

    2ÿÿÿvehicle?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿYouÿmentionedÿearlierÿthatÿoneÿofÿtheÿvehiclesÿ

    5ÿÿÿthatÿMoeÿusedÿwasÿaÿblueÿDurango?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrememberÿsomethingÿaboutÿtheÿblueÿDurangoÿ

    8ÿÿÿregisteringÿit?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿIÿdidn'tÿregisterÿit.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿIÿapologize.ÿÿWasÿitÿregisteredÿinÿyourÿ

 11ÿÿÿname?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿ

 14ÿÿÿA.ÿÿÿÿÿNo.ÿÿYouÿgotÿthisÿ--ÿyouÿgotÿmixedÿup.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿI'mÿsorry.ÿÿYourÿHonor,ÿmayÿIÿhaveÿaÿmoment?ÿÿ

 16ÿÿÿ            THEÿCOURT:ÿÿYes.ÿÿ

 17ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 18ÿÿÿQ.ÿÿÿÿÿIÿapologize.ÿÿThatÿwasÿmyÿerror.ÿÿYouÿdoÿrecallÿaÿblueÿ

 19ÿÿÿDurango?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿThatÿwasÿusedÿbyÿMoe?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿwhoÿregisteredÿthatÿforÿher?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿWhoÿwasÿthat?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 222 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    222
ÿ
    1ÿÿÿA.ÿÿÿÿÿLori.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿI'mÿapproachingÿyouÿwithÿtwoÿphotographsÿfromÿ107Bÿjustÿ

    3ÿÿÿforÿidentification.ÿÿLetÿmeÿshowÿyouÿtheseÿtwoÿpictures.ÿÿDoÿ

    4ÿÿÿyouÿrecognizeÿtheÿvehicleÿdepictedÿthere?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿWhatÿisÿit?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿTheÿblueÿDurango.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿThatÿyouÿdescribedÿMoeÿusing?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 10ÿÿÿ            MR.ÿDARROW:ÿÿI'mÿsorry.ÿÿDoÿyouÿneedÿtoÿgoÿtoÿtheÿ

 11ÿÿÿbathroomÿrightÿnow?ÿÿ

 12ÿÿÿ            THEÿWITNESS:ÿÿYes.ÿÿ

 13ÿÿÿ            MR.ÿDARROW:ÿÿYourÿHonor,ÿmayÿweÿtakeÿaÿbreak?ÿÿ

 14ÿÿÿ            THEÿCOURT:ÿÿAllÿright.ÿÿLet'sÿjustÿtakeÿaÿfewÿminuteÿ

 15ÿÿÿbreak.ÿÿYou'reÿfreeÿtoÿgoÿbackÿintoÿtheÿjuryÿroomÿandÿI'llÿcallÿ

 16ÿÿÿyouÿbackÿinÿaÿfewÿminutes.ÿÿ

 17ÿÿÿ[Juryÿreturnsÿtoÿtheÿjuryÿroom.ÿÿWitnessÿisÿexcused.ÿÿTheÿ

 18ÿÿÿfollowingÿoccurredÿinÿopenÿcourtÿwithoutÿtheÿjuryÿpresent.]ÿ

 19ÿÿÿ            THEÿCOURT:ÿÿAllÿright.ÿÿSoÿsheÿtestifiedÿthatÿsheÿ

 20ÿÿÿcontinuedÿtoÿuseÿandÿsellÿdrugs,ÿrunningÿdrugs,ÿuntilÿJune;ÿisÿ

 21ÿÿÿthatÿcorrect?ÿÿ

 22ÿÿÿ            MR.ÿDARROW:ÿÿYes.ÿÿ

 23ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿIÿwouldÿbeÿinterestedÿwhenÿsheÿ

 24ÿÿÿcomesÿbackÿtoÿaskÿherÿaÿcoupleÿofÿquestionsÿaboutÿtheÿimpactÿofÿ

 25ÿÿÿthisÿparticularÿvideoÿonÿFacebookÿtoÿherÿdecisionÿtoÿcontinueÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 223 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    223
ÿ
    1ÿÿÿtoÿworkÿinÿtheÿconspiracy.ÿÿSoÿwhenÿsheÿreturnsÿI'llÿaskÿherÿaÿ

    2ÿÿÿcoupleÿquestionsÿbeforeÿtheÿjuryÿcomesÿback.ÿÿ

    3ÿÿÿ          MR.ÿDARROW:ÿÿOkay.ÿÿSoÿIÿhadÿunderstoodÿfromÿourÿ

    4ÿÿÿdiscussionsÿearlierÿthatÿifÿtheÿvideoÿ--ÿifÿsheÿsawÿtheÿvideoÿ

    5ÿÿÿandÿitÿwentÿupÿwhileÿsheÿwasÿstillÿinvolvedÿinÿillegalÿactivityÿ

    6ÿÿÿthenÿitÿcouldÿcomeÿin,ÿbutÿitÿsoundsÿlikeÿyou'reÿtakingÿaÿ

    7ÿÿÿnarrowerÿviewÿofÿitÿnow.ÿÿ

    8ÿÿÿ          THEÿCOURT:ÿÿNo.ÿÿI'mÿaskingÿaboutÿtheÿimpactÿthatÿitÿ

    9ÿÿÿhad.ÿÿYouÿhaveÿmadeÿaÿrepresentationÿthatÿsheÿwasÿreallyÿ

 10ÿÿÿintimidatedÿbyÿthatÿvideoÿandÿwhatÿIÿwantÿtoÿfindÿoutÿifÿthatÿ

 11ÿÿÿisÿinÿfactÿaccurate,ÿifÿthat'sÿexactlyÿwhatÿsheÿtestifiedÿtoÿinÿ

 12ÿÿÿwhichÿcaseÿtheÿprobativeÿvalueÿincreases.ÿÿIÿthoughtÿifÿsheÿis,ÿ

 13ÿÿÿnumberÿone,ÿnoÿlongerÿdealingÿwithÿdrugs,ÿprobativeÿvalueÿgoesÿ

 14ÿÿÿdown.ÿÿNowÿsheÿsaysÿshe'sÿdealingÿwithÿdrugs.ÿÿNowÿIÿwantÿtoÿ

 15ÿÿÿseeÿaÿrepresentationÿasÿtoÿwhatÿimpactÿthatÿvideoÿhad.ÿÿ

 16ÿÿÿ            MR.ÿDARROW:ÿÿOkay.ÿÿ

 17ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿ

 18ÿÿÿ            MR.ÿDARROW:ÿÿAndÿshe'sÿalsoÿcapableÿofÿ--ÿableÿtoÿ

 19ÿÿÿtestifyÿaboutÿwhyÿitÿwasÿpostedÿand,ÿyouÿknow,ÿtheÿHannahÿ

 20ÿÿÿproblem.ÿÿ

 21ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿ

 22ÿÿÿ            MR.ÿDARROW:ÿÿOkay.ÿÿ

 23ÿÿÿ            MS.ÿSAVNER:ÿÿShe'sÿready.ÿÿ

 24ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿCanÿsheÿcomeÿbackÿin?ÿÿ

 25ÿÿÿ[Witnessÿreturns.ÿÿTheÿfollowingÿoccurredÿinÿopenÿcourtÿwithoutÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 224 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    224
ÿ
    1ÿÿÿtheÿjuryÿpresent.]

    2ÿÿÿ          THEÿCOURT:ÿÿPerhapsÿyouÿcanÿquestionÿherÿaboutÿ

    3ÿÿÿexactlyÿwhatÿyou'reÿprofferingÿinÿregardÿtoÿherÿtestimonyÿaboutÿ

    4ÿÿÿthisÿvideo.ÿÿ

    5ÿÿÿ          MR.ÿDARROW:ÿÿSortÿofÿdidÿyouÿseeÿitÿandÿhowÿdidÿitÿ

    6ÿÿÿaffectÿ--ÿÿ

    7ÿÿÿ          THEÿCOURT:ÿÿHowÿdidÿitÿhappen,ÿdidÿyouÿseeÿit,ÿhowÿ

    8ÿÿÿdidÿyouÿcomeÿtoÿseeÿit,ÿandÿwhatÿimpactÿdidÿitÿhave.ÿÿ

    9ÿÿÿ          MR.ÿDARROW:ÿÿThankÿyou.ÿÿ

 10ÿÿÿ            THEÿCOURT:ÿÿThat'sÿwhatÿIÿunderstood.ÿÿAllÿright.ÿÿDoÿ

 11ÿÿÿyouÿwantÿtoÿaskÿherÿtheÿquestions?ÿÿThisÿisÿinÿcamera.ÿÿThisÿisÿ

 12ÿÿÿwithoutÿtheÿjury.ÿÿThisÿisÿinÿcamera.ÿÿThisÿisÿaÿproffer.ÿÿ

 13ÿÿÿ            MR.ÿDARROW:ÿÿOhÿIÿunderstand.ÿÿ

 14ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿ

 15ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 16ÿÿÿQ.ÿÿÿÿÿIÿwantÿtoÿaskÿyouÿaÿfewÿquestionsÿaboutÿwhat'sÿbeenÿ

 17ÿÿÿcalledÿtheÿHannahÿvideo.ÿÿDoÿyouÿrecallÿatÿsomeÿpointÿseeingÿaÿ

 18ÿÿÿvideoÿaboutÿHannah?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿHannahÿtheÿyoungÿwomanÿyouÿdescribedÿbeingÿinvolvedÿinÿ

 21ÿÿÿthisÿorganization?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿHowÿdidÿyouÿcomeÿtoÿseeÿthatÿvideo?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿOnÿFacebook.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿWhoseÿFacebook?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 225 of 250
ÿ
ÿ
ÿ
ÿ                         MandyÿL.                                   225
ÿ
    1ÿÿÿA.ÿÿÿÿÿMoe's.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhatÿwasÿMoe'sÿFacebookÿname?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿMoetÿHart.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿM-O-E-T?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿH-A-R-T?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDoÿyouÿrememberÿaroundÿwhenÿthisÿwas?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿdoÿyouÿknowÿwhyÿthisÿ--ÿwhyÿtheÿvideoÿwasÿ

 11ÿÿÿputÿupÿorÿwhatÿcircumstancesÿprecededÿtheÿvideo?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿWhatÿdoÿyouÿmeanÿbyÿthat?ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿIÿmeanÿthisÿ--ÿwell,ÿfirstÿofÿall,ÿletÿmeÿaskÿyouÿtoÿ

 14ÿÿÿjustÿbrieflyÿcharacterizeÿtheÿvideo?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿItÿwasÿpicturesÿofÿHannahÿofÿherÿinÿanÿapron.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿWearingÿtheÿredÿapron?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿYouÿsawÿitÿonÿtheÿMoetÿHartÿFacebookÿaccount?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿYouÿthinkÿthisÿwasÿaroundÿtheÿtimeÿitÿwasÿposted?ÿÿ

 21ÿÿÿ            MR.ÿKAPLAN:ÿÿObjection,ÿYourÿHonor.ÿÿTheÿwitnessÿhasÿ

 22ÿÿÿsaidÿsheÿdoesn'tÿknowÿwhenÿsheÿsawÿit.ÿÿThatÿwasÿherÿtestimony.ÿÿ

 23ÿÿÿ            THEÿCOURT:ÿÿWellÿthat'sÿtrue,ÿbutÿIÿwantÿtoÿfindÿoutÿ

 24ÿÿÿtheÿwholeÿbackgroundÿhere.ÿÿIsÿthisÿwhatÿshe'sÿtalkingÿabout,ÿ

 25ÿÿÿshe'sÿtalkingÿaboutÿtheÿvideoÿofÿHannahÿinÿtheÿapronÿorÿisÿsheÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 226 of 250
ÿ
ÿ
ÿ
ÿ                         MandyÿL.                                   226
ÿ
    1ÿÿÿtalkingÿaboutÿtheÿotherÿvideoÿinÿwhichÿshe'sÿdescribingÿhisÿ

    2ÿÿÿrelationship?ÿÿ

    3ÿÿÿ          MR.ÿDARROW:ÿÿThoseÿareÿoneÿandÿtheÿsame,ÿYourÿHonor.ÿÿ

    4ÿÿÿTheÿHannahÿvideoÿhe'sÿnarratingÿitÿandÿheÿputsÿupÿphotosÿofÿ

    5ÿÿÿHannahÿasÿheÿgoesÿalongÿandÿinÿoneÿofÿthemÿshe'sÿwearingÿtheÿ

    6ÿÿÿredÿapron.ÿÿ

    7ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿSoÿisÿthatÿ--ÿisÿthatÿexactlyÿwhatÿ

    8ÿÿÿtheÿvideoÿyou'reÿtalkingÿaboutÿis?ÿÿ

    9ÿÿÿ          THEÿWITNESS:ÿÿYes.ÿÿ

 10ÿÿÿ            THEÿCOURT:ÿÿJustÿtellÿmeÿwhatÿdoÿyouÿrememberÿofÿthatÿ

 11ÿÿÿvideo.ÿÿ

 12ÿÿÿ            THEÿWITNESS:ÿÿItÿwasÿcalledÿtheÿriseÿandÿdownfallÿofÿ

 13ÿÿÿaÿfriend,ÿandÿitÿwasÿjustÿprettyÿmuchÿaÿbunchÿofÿpicturesÿofÿ

 14ÿÿÿHannahÿthatÿheÿhadÿtakenÿoverÿ--ÿduringÿtheÿperiodÿofÿtimeÿhe'sÿ

 15ÿÿÿworkedÿwithÿher.ÿÿ

 16ÿÿÿ            THEÿCOURT:ÿÿOkay,ÿandÿwhatÿelseÿwasÿonÿthatÿvideo?ÿÿ

 17ÿÿÿ            THEÿWITNESS:ÿÿThereÿwasÿaÿpictureÿofÿherÿnudeÿinÿjustÿ

 18ÿÿÿtheÿredÿapron.ÿÿ

 19ÿÿÿ            THEÿCOURT:ÿÿOkay,ÿandÿwhatÿelse?ÿÿ

 20ÿÿÿ            THEÿWITNESS:ÿÿPicturesÿofÿherÿwithÿherÿlegsÿspread,ÿ

 21ÿÿÿherÿhigh,ÿlikeÿdozingÿoutÿandÿlikeÿnotÿaware.ÿÿ

 22ÿÿÿ            THEÿCOURT:ÿÿOkay,ÿandÿhowÿdidÿyouÿknowÿorÿdidÿyouÿ

 23ÿÿÿknowÿthatÿthisÿvideoÿwasÿonÿhisÿFacebookÿaccount?ÿÿ

 24ÿÿÿ            THEÿWITNESS:ÿÿIÿwasÿ--ÿIÿwasÿfriendsÿwithÿhimÿonÿ

 25ÿÿÿFacebook.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 227 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    227
ÿ
    1ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿSoÿthatÿwentÿautomaticallyÿtoÿyou?ÿÿ

    2ÿÿÿ          THEÿWITNESS:ÿÿOnceÿyouÿpostÿsomethingÿitÿshowsÿupÿonÿ

    3ÿÿÿyourÿnewsÿfeeds.ÿÿ

    4ÿÿÿ          THEÿCOURT:ÿÿOkayÿandÿthatÿwentÿtoÿyou?ÿÿ

    5ÿÿÿ          THEÿWITNESS:ÿÿItÿdidn'tÿgoÿtoÿme.ÿÿItÿwasÿjustÿpostedÿ

    6ÿÿÿprettyÿmuchÿdirectlyÿtoÿFacebook.ÿÿ

    7ÿÿÿ          THEÿCOURT:ÿÿAllÿright,ÿbutÿthenÿyouÿgotÿnoticeÿofÿit?ÿÿ

    8ÿÿÿ          THEÿWITNESS:ÿÿNo.ÿÿThat'sÿnotÿhowÿFacebookÿworks.ÿÿ

    9ÿÿÿ          THEÿCOURT:ÿÿAllÿright.ÿÿSoÿtellÿmeÿhowÿFacebookÿ

 10ÿÿÿworks.ÿÿ

 11ÿÿÿ            THEÿWITNESS:ÿÿIfÿyou'reÿfriendsÿwithÿsomebody,ÿyouÿ

 12ÿÿÿseeÿwhateverÿtheyÿpost.ÿÿItÿcomesÿonÿlikeÿyourÿmainÿhomeÿpage.ÿÿ

 13ÿÿÿYouÿcanÿseeÿallÿyourÿfriends'ÿposts.ÿÿSoÿprettyÿmuchÿeverybodyÿ

 14ÿÿÿhe'sÿfriendsÿwithÿcanÿseeÿeverythingÿheÿpostsÿsoÿthat'sÿhowÿyouÿ

 15ÿÿÿcomeÿacrossÿtheÿvideo.ÿÿYouÿdon'tÿgetÿnotifiedÿofÿit.ÿÿItÿjustÿ

 16ÿÿÿshowsÿup.ÿÿ

 17ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿAllÿright.ÿÿSoÿitÿshowsÿupÿonÿyourÿ

 18ÿÿÿFacebook,ÿright?ÿÿ

 19ÿÿÿ            THEÿWITNESS:ÿÿYes.ÿÿ

 20ÿÿÿ            THEÿCOURT:ÿÿAndÿwhat'sÿyourÿreactionÿtoÿthat?ÿÿ

 21ÿÿÿ            THEÿWITNESS:ÿÿMyÿreactionÿIÿlaughedÿoutÿloudÿinÿtheÿ

 22ÿÿÿcomments,ÿbutÿatÿtheÿtimeÿIÿwasn'tÿthinkingÿright,ÿbutÿthenÿatÿ

 23ÿÿÿtheÿendÿofÿtheÿdayÿthat'sÿjustÿviolationÿ--ÿviolatingÿsomebody.ÿÿ

 24ÿÿÿ            THEÿCOURT:ÿÿOkayÿandÿwhatÿdidÿthatÿmeanÿtoÿyou?ÿÿ

 25ÿÿÿ            THEÿWITNESS:ÿÿViolating?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 228 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    228
ÿ
    1ÿÿÿ          MR.ÿKAPLAN:ÿÿJudge,ÿcanÿIÿinterruptÿandÿindicateÿthatÿ

    2ÿÿÿwhenÿyouÿaskedÿherÿwhatÿthatÿmeantÿtoÿherÿsheÿsaidÿnothing.ÿÿ

    3ÿÿÿSheÿthoughtÿitÿwasÿfunnyÿorÿsomethingÿalongÿthoseÿlines.ÿÿ

    4ÿÿÿ          THEÿCOURT:ÿÿNo,ÿbutÿthenÿsheÿexplainedÿwhatÿsheÿ

    5ÿÿÿthoughtÿafterÿthinkingÿaboutÿit.ÿÿHerÿimmediateÿreactionÿwasÿ

    6ÿÿÿsheÿmustÿhaveÿpostedÿsomething,ÿlaugh,ÿandÿthenÿsheÿsaidÿthatÿ

    7ÿÿÿafterÿaÿshortÿperiodÿofÿtimeÿshe'sÿthinkingÿaboutÿwhatÿthatÿ

    8ÿÿÿmeantÿandÿsheÿsaidÿthatÿviolated.ÿÿSoÿtheÿquestionÿisÿwhatÿsheÿ

    9ÿÿÿmeantÿbyÿviolatingÿandÿthat'sÿwhatÿI'mÿtryingÿtoÿexploreÿisÿtheÿ

 10ÿÿÿimpactÿofÿthisÿparticularÿvideoÿonÿher,ÿwhatÿdidÿitÿmeanÿtoÿ

 11ÿÿÿyou.ÿÿ

 12ÿÿÿ            THEÿWITNESS:ÿÿWhatÿitÿmeantÿtoÿmeÿtoÿprettyÿmuchÿIÿ

 13ÿÿÿfeltÿthatÿthatÿcouldÿhaveÿbeenÿ--ÿifÿIÿdidn'tÿabideÿbyÿwhatÿheÿ

 14ÿÿÿwanted,ÿthatÿcouldÿbeÿmeÿorÿanybody,ÿbutÿit'sÿalsoÿdowngrading.ÿÿ

 15ÿÿÿ            THEÿCOURT:ÿÿOkay,ÿandÿwereÿyouÿstillÿdealingÿwithÿ

 16ÿÿÿhim?ÿÿWereÿyouÿstillÿsellingÿforÿhimÿatÿthatÿpoint?ÿÿ

 17ÿÿÿ            THEÿWITNESS:ÿÿYes.ÿÿ

 18ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿAllÿright.ÿÿSoÿeitherÿcounselÿcanÿ

 19ÿÿÿquestionÿher,ÿaskÿanyÿquestionsÿyouÿwish.ÿÿ

 20ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 21ÿÿÿQ.ÿÿÿÿÿWhenÿyouÿsayÿit'sÿdowngradingÿcanÿyouÿtellÿusÿwhatÿyouÿ

 22ÿÿÿmeantÿbyÿdowngrading?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿClearlyÿyouÿputÿsomeone'sÿpicturesÿonÿFacebookÿyou'reÿ

 24ÿÿÿgoingÿtoÿmakeÿthemÿfeelÿbadÿaboutÿthemselvesÿlikeÿtheyÿdidÿ

 25ÿÿÿsomethingÿwrong.ÿÿ

ÿ
ÿ              CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 229 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    229
ÿ
    1ÿÿÿQ.ÿÿÿÿÿLikeÿdegrading?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿIÿthoughtÿsheÿwasÿprettyÿ--ÿÿ

    4ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿAllÿright.ÿÿMr.ÿKaplan,ÿdoÿyouÿ

    5ÿÿÿwantÿtoÿaskÿherÿanyÿ--ÿÿ

    6ÿÿÿ          MR.ÿKAPLAN:ÿÿSure.ÿÿ

    7ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

    8ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿwhyÿthatÿvideoÿwasÿposted?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿDidn'tÿsheÿstealÿdrugsÿfromÿBrian?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿNo,ÿnotÿthatÿIÿknowÿof.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿYouÿknewÿthatÿsheÿhadÿstolenÿdrugsÿfromÿBrian?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿNoÿIÿdidn't.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿAndÿwhenÿyouÿsawÿtheÿvideoÿtheÿ--ÿyourÿfirstÿreactionÿ

 15ÿÿÿwasÿthatÿitÿwasÿhumorous?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿIÿputÿlaughÿoutÿloud,ÿyes.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿAndÿyouÿthoughtÿitÿwasÿhumorousÿbecauseÿyouÿknewÿHannahÿ

 18ÿÿÿandÿtheÿwayÿBrianÿdidÿitÿyouÿfoundÿtoÿbeÿamusing?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿIÿguess.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿAndÿyourÿimmediateÿreactionÿwasn'tÿthatÿcouldÿhappenÿtoÿ

 21ÿÿÿme?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿNotÿmyÿimmediateÿreaction,ÿno.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿAndÿBrianÿhadÿneverÿdoneÿanythingÿlikeÿthatÿtoÿyou?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿAndÿheÿneverÿhas?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 230 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    230
ÿ
    1ÿÿÿA.ÿÿÿÿÿWhatÿdoÿyouÿmeanÿneverÿhas?ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿAndÿyou'veÿneverÿstolenÿdrugsÿfromÿhim?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    4ÿÿÿ          MR.ÿKAPLAN:ÿÿOkay.ÿÿIÿhaveÿnothingÿfurther,ÿJudge.ÿÿ

    5ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿAllÿright.ÿÿSoÿtheÿGovernmentÿisÿ

    6ÿÿÿgoingÿtoÿprofferÿthisÿparticularÿFacebookÿshowing,ÿright,ÿandÿ

    7ÿÿÿtheÿdefenseÿobjects?ÿÿ

    8ÿÿÿ          MR.ÿKAPLAN:ÿÿYes,ÿYourÿHonor.ÿÿ

    9ÿÿÿ          THEÿCOURT:ÿÿAndÿyourÿgroundsÿforÿobjection?ÿÿ

 10ÿÿÿ            MR.ÿKAPLAN:ÿÿFirstÿofÿall,ÿsheÿdoesn'tÿknowÿwhenÿsheÿ

 11ÿÿÿsawÿit,ÿalthoughÿsheÿdidÿsayÿsheÿwasÿstillÿdealing,ÿbutÿIÿhaveÿ

 12ÿÿÿaÿstatementÿfromÿherÿwhereÿsheÿsaysÿthatÿsheÿstoppedÿseeingÿ

 13ÿÿÿBrianÿatÿleastÿtwoÿorÿthreeÿmonthsÿbeforeÿsheÿwasÿarrested.ÿÿ

 14ÿÿÿHerÿimmediateÿreactionÿwhenÿsheÿsawÿtheÿvideoÿwasÿitÿwasÿ

 15ÿÿÿhumorous,ÿandÿIÿdon'tÿseeÿhowÿyouÿgoÿfromÿthinkingÿsomethingÿisÿ

 16ÿÿÿhumorousÿtoÿthinkingÿthatÿthatÿcouldÿbeÿmeÿwhenÿBrianÿhasÿneverÿ

 17ÿÿÿdoneÿanythingÿlikeÿthatÿbefore.ÿÿNeverÿthreatenedÿherÿwithÿit.ÿÿ

 18ÿÿÿSheÿjustÿsomethingÿ--ÿitÿmayÿoccur.ÿÿSheÿtestifiedÿmaybeÿthatÿ

 19ÿÿÿcouldÿhappenÿtoÿme,ÿbutÿit'sÿunlikelyÿthatÿforcedÿherÿtoÿkeepÿ

 20ÿÿÿdealingÿdrugs.ÿÿ

 21ÿÿÿ            THEÿCOURT:ÿÿAllÿright.ÿÿI'mÿgoingÿtoÿpermitÿuseÿofÿ

 22ÿÿÿtheÿvideo.ÿÿTheÿfactÿisÿshe's,ÿnumberÿone,ÿcontinuingÿtoÿdealÿ

 23ÿÿÿsoÿherÿmotivationÿforÿcontinuingÿtoÿdealÿisÿatÿissueÿhere.ÿÿ

 24ÿÿÿSecond,ÿsheÿdescribedÿthisÿasÿintimidatingÿandÿthreateningÿasÿ

 25ÿÿÿsheÿreflectedÿuponÿthoseÿ--ÿthatÿvideo.ÿÿSoÿasÿaÿresultÿitÿgoesÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 231 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    231
ÿ
    1ÿÿÿrightÿtoÿtheÿquestionÿofÿcoercion,ÿandÿinÿlightÿofÿtheÿfactÿ

    2ÿÿÿthatÿsheÿcontinuesÿtoÿoperateÿitÿbecomesÿthatÿmuchÿmoreÿ

    3ÿÿÿrelevantÿsoÿ--ÿÿ

    4ÿÿÿ          MR.ÿKAPLAN:ÿÿOfÿcourse,ÿJudge,ÿtheÿconspiracyÿisÿoverÿ

    5ÿÿÿatÿthatÿpoint.ÿÿ

    6ÿÿÿ          THEÿCOURT:ÿÿTheÿfactÿisÿit'sÿallÿ--ÿshe'sÿcontinuingÿ

    7ÿÿÿtoÿdoÿtheÿactivity.ÿÿHerÿincentiveÿorÿmotivationÿcontinuesÿonÿ

    8ÿÿÿdespiteÿtheÿfactÿthere'sÿaÿtechnicalÿendÿtoÿtheÿconspiracy.ÿÿSoÿ

    9ÿÿÿasÿaÿresultÿbecauseÿsheÿcontinuesÿtoÿdistributeÿdrugsÿitÿisÿ

 10ÿÿÿrelevantÿandÿmoreÿrelevantÿthanÿIÿhadÿthoughtÿbeforeÿbecauseÿIÿ

 11ÿÿÿthoughtÿeverythingÿhadÿendedÿfromÿherÿperspective,ÿbutÿ

 12ÿÿÿobviouslyÿitÿhadÿnot.ÿÿSoÿasÿaÿresultÿtheÿvideoÿshouldÿbeÿ

 13ÿÿÿintroduced.ÿÿSoÿlet'sÿgetÿtheÿjuryÿback.ÿÿ

 14ÿÿÿ            MR.ÿKAPLAN:ÿÿJudge,ÿcouldÿIÿjustÿaskÿherÿoneÿmoreÿ

 15ÿÿÿquestion?ÿÿ

 16ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿGoÿahead.ÿÿ

 17ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

 18ÿÿÿQ.ÿÿÿÿÿSoÿyouÿindicatedÿthatÿyouÿcontinuedÿtoÿsellÿdrugs?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿAfterÿMarchÿofÿ2016?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿAndÿwhoÿdidÿyouÿsellÿto?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿSameÿ--ÿprettyÿmuchÿtheÿsameÿpeople.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿWho?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿIÿdon'tÿknowÿnames.ÿÿIÿdon'tÿabideÿbyÿthem.ÿÿIÿjustÿmeetÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 232 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    232
ÿ
    1ÿÿÿtheseÿpeopleÿandÿgiveÿthemÿwhatÿtheyÿwant.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿAndÿdidn'tÿyouÿsayÿthatÿtheÿdrugÿ--ÿtheÿdrugsÿranÿout?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿSlowedÿdown.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿInÿFebruaryÿ--ÿJanuaryÿorÿFebruary?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿSlowedÿdown.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿToÿalmostÿnothingÿyouÿsaid?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYes.ÿÿWeÿstillÿhadÿaÿfew.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿSoÿit'sÿthoseÿfewÿthatÿyouÿwereÿstillÿsellingÿtoÿthatÿ

    9ÿÿÿyouÿfeltÿyouÿhadÿtoÿkeepÿsellingÿtoÿthoseÿoneÿorÿtwoÿpeople?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿTheyÿkeptÿcomingÿforÿthem.ÿÿ

 11ÿÿÿ            MR.ÿKAPLAN:ÿÿOkay.ÿÿIÿjustÿIÿdon'tÿseeÿit,ÿJudge.ÿÿIÿ

 12ÿÿÿjustÿdon't.ÿÿ

 13ÿÿÿ            THEÿCOURT:ÿÿIÿdoÿactually.ÿÿ

 14ÿÿÿ            MR.ÿKAPLAN:ÿÿWellÿthat'sÿwhatÿcounts.ÿÿIÿthinkÿso.ÿÿ

 15ÿÿÿOkay.ÿÿ

 16ÿÿÿ            MR.ÿDARROW:ÿÿThanks.ÿÿIÿjustÿ--ÿÿ

 17ÿÿÿ            THEÿCOURT:ÿÿJustÿputÿitÿonÿtheÿrecord.ÿÿTheÿ

 18ÿÿÿdistinctionÿtoÿmeÿisÿthatÿwhenÿshe'sÿtestifyingÿaboutÿtheÿ

 19ÿÿÿimpactÿuponÿherÿtheÿquestionÿisÿwhetherÿsheÿcontinuesÿtoÿactÿinÿ

 20ÿÿÿthisÿconspiracy.ÿÿAlthoughÿtheÿconspiracyÿchargeÿendsÿonÿaÿ

 21ÿÿÿparticularÿdateÿinÿMarchÿofÿ2016,ÿsheÿcontinuesÿtheÿoperationÿ

 22ÿÿÿandÿasÿaÿresultÿtheÿmotivationsÿthatÿgoÿintoÿherÿcontinuedÿ

 23ÿÿÿactivitiesÿbecomeÿveryÿrelevantÿtoÿher.ÿÿThat'sÿwhyÿifÿsheÿhadÿ

 24ÿÿÿstoppedÿsellingÿdrugs,ÿeverythingÿisÿpastÿtense,ÿitÿbecomesÿ

 25ÿÿÿlessÿrelevant.ÿÿNowÿwhenÿsheÿsaysÿshe'sÿcontinuingÿonÿitÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 233 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    233
ÿ
    1ÿÿÿbecomesÿmoreÿandÿmoreÿrelevant,ÿespeciallyÿsinceÿherÿmotivationÿ

    2ÿÿÿisÿsoÿkeyÿtoÿthisÿparticularÿcase.ÿÿSoÿasÿaÿresultÿlet'sÿbringÿ

    3ÿÿÿtheÿjuryÿback.ÿÿ

    4ÿÿÿ          MR.ÿDARROW:ÿÿThankÿyou,ÿYourÿHonor.ÿÿ

    5ÿÿÿ[Juryÿreturnsÿtoÿtheÿcourtroomÿ4:15ÿp.m.]ÿÿ

    6ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿWe'veÿresolvedÿtheÿissueÿsoÿlet'sÿ

    7ÿÿÿcontinueÿonÿforÿanotherÿ15ÿminutesÿandÿwe'llÿletÿyouÿoffÿbyÿ

    8ÿÿÿ6:30ÿ(sic).ÿÿOkay.ÿÿ

    9ÿÿÿ          MR.ÿDARROW:ÿÿThankÿyou,ÿYourÿHonor.ÿÿ

 10ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 11ÿÿÿQ.ÿÿÿÿÿMs.ÿL.,ÿatÿsomeÿpointÿduringÿyourÿactivitiesÿthatÿyouÿ

 12ÿÿÿhaveÿbeenÿdescribingÿduringÿthisÿlateÿ2015/earlyÿ2016ÿtimeÿ

 13ÿÿÿperiodÿdidÿyouÿseeÿaÿvideoÿaboutÿtheÿyoungÿwomanÿyouÿidentifiedÿ

 14ÿÿÿasÿHannah?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿWhereÿdidÿyouÿseeÿthisÿvideo?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿFacebook.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿTellÿusÿhowÿyouÿhappenedÿtoÿseeÿitÿonÿFacebook?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿMoeÿpostedÿit.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿMoeÿwe'reÿtalkingÿaboutÿMr.ÿFolks?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿHeÿhadÿaÿFacebookÿaccount?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿAndÿwhatÿnameÿwasÿtheÿFacebookÿaccountÿunder?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿMoetÿHart.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 234 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    234
ÿ
    1ÿÿÿQ.ÿÿÿÿÿHowÿdoÿyouÿknowÿthatÿwasÿMr.ÿFolks'sÿFacebookÿaccount?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿIÿwasÿfriendsÿwithÿhim.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿDidÿheÿ--ÿisÿtheÿnameÿMoetÿfamiliarÿtoÿyou?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿIsÿthatÿaÿnameÿheÿusedÿsometimes?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿyouÿsayÿMoeÿpostedÿitÿonÿhisÿFacebookÿaccountÿ

    8ÿÿÿandÿhowÿdidÿyouÿhappenÿtoÿseeÿit?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿBeingÿfriendsÿwithÿsomeoneÿonÿFacebookÿyouÿseeÿwhatÿtheyÿ

 10ÿÿÿpost.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿyou'reÿonÿFacebookÿasÿwellÿandÿhisÿpostÿcomesÿ

 12ÿÿÿupÿonÿyourÿfeed?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhatÿdoÿyouÿrememberÿseeingÿinÿtheÿvideo?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿPicturesÿofÿHannah.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿI'mÿsorry.ÿÿ

 17ÿÿÿA.ÿÿÿÿÿPicturesÿofÿHannah.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿDoÿyouÿrecallÿwhatÿpictures?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿWhat?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿThereÿwasÿpicturesÿofÿherÿdozingÿoffÿafterÿgettingÿhigh,ÿ

 22ÿÿÿpicturesÿofÿherÿwithÿherÿlegsÿspread,ÿaÿpictureÿofÿherÿwalkingÿ

 23ÿÿÿaroundÿinÿanÿapron.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿWhatÿdoÿyouÿmeanÿwalkingÿaroundÿinÿanÿapron?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿTheÿredÿapron.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 235 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    235
ÿ
    1ÿÿÿQ.ÿÿÿÿÿTheÿredÿapronÿthatÿyouÿhadÿtoÿwalkÿaroundÿin?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿyouÿwatchedÿthisÿvideoÿatÿtheÿtimeÿ--ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿ--ÿwhenÿyouÿsawÿitÿcomeÿupÿinÿyourÿfeed?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿApproachingÿyouÿwithÿ117,ÿwhichÿisÿaÿCD,ÿisÿthatÿaÿvideoÿ

    8ÿÿÿthatÿyouÿhaveÿlookedÿat?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿDidÿyouÿputÿyourÿinitialsÿonÿit?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿAndÿwhat'sÿonÿthatÿCD?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿIt'sÿtheÿvideoÿMoeÿpostedÿofÿHannah.ÿÿ

 14ÿÿÿ            MR.ÿDARROW:ÿÿYourÿHonor,ÿweÿmoveÿthis.ÿÿ

 15ÿÿÿ            THEÿCOURT:ÿÿAllÿright.ÿÿItÿisÿadmitted.ÿÿ

 16ÿÿÿ[Governmentÿexhibitÿ117ÿadmitted]

 17ÿÿÿ            MR.ÿDARROW:ÿÿAllÿright.ÿÿI'mÿgoingÿtoÿpost,ÿYourÿ

 18ÿÿÿHonor.ÿÿ

 19ÿÿÿ            THEÿCOURT:ÿÿYes.ÿÿ

 20ÿÿÿ[Governmentÿexhibitÿ117ÿpublished]ÿÿ

 21ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 22ÿÿÿQ.ÿÿÿÿÿMissÿL.,ÿwhatÿeffectÿdidÿthatÿ--ÿseeingÿthatÿvideoÿ

 23ÿÿÿpostedÿonÿaÿFacebookÿpageÿhaveÿonÿyou?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿUpsetting.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿHowÿso?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 236 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    236
ÿ
    1ÿÿÿA.ÿÿÿÿÿJustÿtoÿknowÿthatÿsomeoneÿcouldÿdoÿthatÿtoÿsomebody.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿThoseÿpicturesÿthatÿweÿsawÿputÿupÿduringÿMr.ÿFolksÿ--ÿ

    3ÿÿÿwell,ÿfirstÿofÿall,ÿdoÿyouÿrecognizeÿtheÿmanÿinÿtheÿredÿshirt?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿWhoÿisÿthat?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿMoe.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿMr.ÿFolks?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿTheÿstillsÿofÿaÿyoungÿwomanÿthatÿwentÿupÿ

 10ÿÿÿincludingÿoneÿshowingÿherÿfaceÿwhoÿwasÿthat?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿHannah.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿtheÿotherÿstillsÿshowingÿherÿ--ÿshowingÿaÿ

 13ÿÿÿwomanÿnakedÿinÿtheÿredÿapronÿwhoÿwasÿthat?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿHannah.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿAndÿtheÿtwoÿstillsÿshowingÿaÿyoungÿwomanÿwithÿherÿlegsÿ

 16ÿÿÿspreadÿwhoÿwasÿthat?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿHannah.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿInÿtermsÿofÿtheÿimpactÿonÿyouÿwhatÿdidÿyouÿthinkÿonÿ

 19ÿÿÿseeingÿthisÿvideo?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿIÿwasÿjustÿsayingÿcouldÿhaveÿbeenÿme.ÿÿWhatÿifÿthatÿwasÿ

 21ÿÿÿme.ÿÿLikeÿIÿwouldÿhateÿmyselfÿforÿit.ÿÿLikeÿifÿthatÿwasÿmeÿinÿ

 22ÿÿÿtheÿvideoÿlikeÿitÿwouldÿmakeÿmeÿhateÿmyself.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿMs.ÿL.,ÿyouÿtestifiedÿearlierÿthatÿforÿsomeÿ

 24ÿÿÿperiodÿduringÿtheÿbeginningÿofÿyourÿrelationshipÿwithÿtheÿ

 25ÿÿÿdefendantÿyouÿwereÿinÿlove?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 237 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    237
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿAndÿIÿthinkÿyouÿtestifiedÿthatÿoneÿofÿtheÿreasonsÿwhyÿ

    3ÿÿÿyouÿdidÿsomeÿofÿtheÿthingsÿyouÿdidÿwasÿbecauseÿyouÿwereÿinÿ

    4ÿÿÿlove?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿAtÿsomeÿpointÿdidÿyourÿfeelingsÿchange?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿHowÿdidÿtheyÿchange?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿIÿwasÿmoreÿscaredÿofÿhimÿthanÿinÿloveÿwithÿhim.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿjustÿtalkingÿaboutÿtheÿtimeÿwhenÿyouÿwereÿ

 11ÿÿÿstillÿlivingÿatÿNorthÿUnionÿandÿduringÿthatÿwinterÿandÿspringÿ

 12ÿÿÿwhyÿwereÿyouÿscaredÿofÿhim?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿTheÿstuffÿIÿwitnessed.ÿÿStuffÿIÿwitnessed.ÿÿ

 14ÿÿÿ            MR.ÿKAPLAN:ÿÿObjection,ÿYourÿHonor.ÿÿ

 15ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿWouldÿcounselÿapproachÿtheÿbench?ÿÿ

 16ÿÿÿ[Benchÿconference]ÿ

 17

 18

 19

 20

 21

 22

 23

 24

 25

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 238 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    238
ÿ
    1ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿDoÿyouÿwantÿtoÿmakeÿaÿprofferÿasÿ

    2ÿÿÿtoÿwhatÿshe'sÿgoingÿtoÿsay?ÿÿ

    3ÿÿÿ          MR.ÿDARROW:ÿÿWhenÿyouÿwereÿtalkingÿwithÿherÿsheÿsaidÿ

    4ÿÿÿitÿcouldÿhappenÿtoÿmeÿandÿIÿwasÿhopingÿsheÿwasÿgoingÿtoÿsayÿ

    5ÿÿÿthatÿagain.ÿÿOneÿmoreÿtimeÿandÿI'llÿaskÿitÿoneÿmoreÿtimeÿandÿ

    6ÿÿÿmoveÿon.ÿÿ

    7ÿÿÿ          MR.ÿKAPLAN:ÿÿIÿwouldn'tÿaskÿher.ÿÿ

    8ÿÿÿ          THEÿCOURT:ÿÿIÿthoughtÿyouÿwereÿaskingÿherÿforÿherÿ

    9ÿÿÿfearÿofÿhim.ÿÿ

 10ÿÿÿ            MR.ÿDARROW:ÿÿRight.ÿÿIÿmovedÿonÿfromÿthat.ÿÿIÿ

 11ÿÿÿapologize.ÿÿ

 12ÿÿÿ            THEÿCOURT:ÿÿYouÿmovedÿonÿfromÿthatÿandÿthenÿIÿwasÿ

 13ÿÿÿinterestedÿtoÿknowÿwhatÿyouÿexpectÿherÿtoÿsay,ÿandÿtheÿquestionÿ

 14ÿÿÿisÿwhetherÿthat'sÿgoingÿtoÿbeÿoverlyÿprejudicial.ÿÿ

 15ÿÿÿ            MR.ÿDARROW:ÿÿIÿthinkÿ--ÿokay.ÿÿIÿthinkÿtheÿonlyÿthingÿ

 16ÿÿÿ--ÿandÿIÿthinkÿIÿcanÿaskÿaÿmoreÿpointedÿquestionÿ--ÿisÿsheÿ

 17ÿÿÿheardÿhimÿthreatenÿoneÿofÿtheÿfemalesÿonce.ÿÿ

 18ÿÿÿ            THEÿCOURT:ÿÿOhÿokay.ÿÿIÿwouldÿexcludeÿthatÿatÿthisÿ

 19ÿÿÿpoint.ÿÿIÿmeanÿthat'sÿaÿstatementÿ--ÿthat'sÿaÿstatementÿaboutÿ

 20ÿÿÿtheÿrelationshipÿbetweenÿheÿandÿsomebodyÿelse.ÿÿ

 21ÿÿÿ            MR.ÿDARROW:ÿÿWellÿit'sÿalsoÿhowÿheÿtreatedÿtheÿwomenÿ

 22ÿÿÿsheÿwitnessed.ÿÿ

 23ÿÿÿ            THEÿCOURT:ÿÿIfÿthisÿisÿallÿyou'reÿtalkingÿaboutÿisÿ

 24ÿÿÿthisÿoneÿthreatÿ--ÿÿ

 25ÿÿÿ            MR.ÿDARROW:ÿÿThat'sÿtheÿoneÿIÿwasÿaskingÿherÿtoÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 239 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    239
ÿ
    1ÿÿÿexplain.ÿÿ

    2ÿÿÿ          THEÿCOURT:ÿÿIÿthinkÿ--ÿÿ

    3ÿÿÿ          MS.ÿSEN:ÿÿYourÿHonor,ÿyouÿexcludedÿit.

    4ÿÿÿ          THEÿCOURT:ÿÿIÿmayÿhaveÿexcludedÿit,ÿbutÿI'mÿgoingÿtoÿ

    5ÿÿÿexcludeÿitÿatÿthisÿpoint.ÿÿIÿjustÿthinkÿweÿshouldÿmoveÿon.ÿÿ

    6ÿÿÿ          MR.ÿKAPLAN:ÿÿJudge,ÿI'mÿassumingÿI'mÿnotÿgoingÿtoÿ

    7ÿÿÿcrossÿexamineÿtoday.ÿÿ

    8ÿÿÿ          THEÿCOURT:ÿÿNoÿyou'reÿnotÿgoingÿtoÿcrossÿexamineÿ

    9ÿÿÿtodayÿunlessÿyouÿwantÿtoÿlimitÿyourÿcrossÿexaminationÿtoÿfiveÿ

 10ÿÿÿminutes.ÿÿ

 11ÿÿÿ[Endÿofÿbenchÿconference]

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 240 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    240
ÿ
    1ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

    2ÿÿÿQ.ÿÿÿÿÿMs.ÿL.,ÿthankÿyouÿforÿyourÿpatience.ÿÿI'llÿtryÿtoÿwrapÿ

    3ÿÿÿupÿmyÿpieceÿofÿthis.ÿÿAtÿsomeÿpointÿdidÿyouÿmoveÿoutÿofÿtheÿ

    4ÿÿÿNorthÿUnionÿStreetÿapartment?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿAndÿpartÿwaysÿwithÿMoe?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿMovedÿbackÿtoÿyourÿgrandmother's?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿisÿthatÿaroundÿmidÿ2016?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿwhereÿMoeÿmovedÿatÿthatÿtime?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿToÿhisÿyoungestÿsonÿDanielleÿ--ÿhisÿyoungestÿson'sÿ

 14ÿÿÿmom's,ÿDanielle.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿDanielleÿDegenhardt?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿWeÿlookedÿatÿaÿphotographÿofÿherÿplace?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿFirstÿthingÿweÿdidÿmaybe?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿAllÿright.ÿÿNowÿyouÿwereÿchargedÿinÿthisÿcase?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿYouÿretainedÿcounsel?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿWhat'sÿtheÿstatusÿofÿthatÿchargeÿ--ÿtheÿfederalÿchargeÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 241 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    241
ÿ
    1ÿÿÿagainstÿyou?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿWhatÿdoÿyouÿmeanÿbyÿstatus?ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿWellÿwhatÿbecameÿofÿtheÿcharge?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿItÿhasn'tÿ--ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿDidÿyouÿpleadÿguilty?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿAreÿyouÿawaitingÿsentencing?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿByÿJudgeÿSessions?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿAndÿatÿsomeÿpointÿdidÿyouÿenterÿintoÿaÿcooperationÿ

 12ÿÿÿagreementÿwithÿtheÿGovernment?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿNowÿletÿmeÿjustÿwrapÿupÿbyÿaskingÿyouÿtoÿ

 15ÿÿÿdescribeÿaÿlittleÿbitÿyourÿpresentÿcircumstances.ÿÿYouÿgotÿaÿ

 16ÿÿÿfullÿtimeÿjob?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿHowÿaboutÿyourÿkids?ÿÿDoÿyouÿhaveÿoneÿofÿthemÿ

 19ÿÿÿlivingÿwithÿyou?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿTryingÿtoÿgetÿcustodyÿofÿanother?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿNegotiatingÿwithÿDCF?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 25ÿÿÿ            MR.ÿDARROW:ÿÿAllÿright.ÿÿIÿthinkÿthat'sÿallÿweÿhave.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 242 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    242
ÿ
    1ÿÿÿ          THEÿCOURT:ÿÿAllÿright.ÿÿLet'sÿendÿtoday.ÿÿWe'llÿbeginÿ

    2ÿÿÿcrossÿexaminationÿtomorrow.ÿÿJustÿI'veÿreceivedÿaÿcoupleÿofÿ

    3ÿÿÿnotesÿand,ÿMr.ÿCross,ÿIÿwonderÿifÿyouÿwouldÿgoÿbackÿwithÿtheÿ

    4ÿÿÿjury,ÿwouldÿyouÿcomeÿbackÿandÿIÿwouldÿlikeÿtoÿspeakÿwithÿyou,ÿ

    5ÿÿÿandÿalso,ÿMr.ÿFrancis,ÿcanÿIÿhaveÿforÿyouÿtoÿcomeÿbackÿasÿwell,ÿ

    6ÿÿÿjustÿoneÿafterÿanother.ÿÿIÿwouldÿlikeÿtoÿtalkÿwithÿyouÿasÿwell.ÿÿ

    7ÿÿÿSoÿI'mÿgoingÿtoÿstayÿhere.ÿÿYou'reÿexcusedÿforÿtheÿday.ÿÿWe'llÿ

    8ÿÿÿseeÿyouÿatÿ9ÿo'clock.ÿÿIÿjustÿwantÿtoÿremindÿyouÿnotÿtoÿsayÿ

    9ÿÿÿanythingÿaboutÿthisÿcaseÿorÿreadÿanythingÿaboutÿit.ÿÿMr.ÿ

 10ÿÿÿFrancis,ÿwouldÿyouÿstayÿrightÿthereÿandÿI'llÿaskÿyouÿsomeÿ

 11ÿÿÿquestions.ÿÿ

 12ÿÿÿ[Juryÿleavesÿforÿtheÿdayÿatÿ4:30ÿp.m.ÿÿMr.ÿFrancisÿremainsÿinÿ

 13ÿÿÿtheÿcourtroom.]

 14ÿÿÿ            DEPUTYÿCLERK:ÿÿPleaseÿbeÿseated.ÿÿ

 15ÿÿÿ            THEÿCOURT:ÿÿMr.ÿFrancis,ÿIÿhaveÿheardÿyouÿindicatedÿ

 16ÿÿÿtoÿcourtÿstaffÿthatÿyourÿmotherÿusedÿtoÿworkÿforÿtheÿU.S.ÿ

 17ÿÿÿAttorneys,ÿthenÿforÿtheÿU.S.ÿMarshal,ÿandÿthenÿleftÿandÿhasÿ

 18ÿÿÿsinceÿdied;ÿisÿthatÿright?ÿÿ

 19ÿÿÿ            MR.ÿFRANCIS:ÿÿYes.ÿÿ

 20ÿÿÿ            THEÿCOURT:ÿÿSoÿdoÿyouÿknowÿwhenÿsheÿworkedÿatÿtheÿ

 21ÿÿÿU.S.ÿAttorney'sÿOffice?ÿÿ

 22ÿÿÿ            MR.ÿFRANCIS:ÿÿIÿdon'tÿknowÿtheÿexactÿdates.ÿÿIÿwantÿ

 23ÿÿÿtoÿsayÿlikeÿwhenÿIÿwasÿmaybeÿ11ÿorÿ12.ÿÿ

 24ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿDoÿyouÿknowÿhowÿlongÿsheÿworkedÿ

 25ÿÿÿwithÿthem?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 243 of 250
ÿ
ÿ
ÿ
ÿ                         MandyÿL.                                   243
ÿ
    1ÿÿÿ          MR.ÿFRANCIS:ÿÿIÿdon'tÿknow.ÿÿIÿdon'tÿknowÿreallyÿtheÿ

    2ÿÿÿdetailsÿofÿhowÿlongÿsheÿwasÿatÿeachÿplace.ÿÿIÿwasÿyoungerÿbackÿ

    3ÿÿÿthenÿsoÿIÿwasn'tÿreallyÿpayingÿattentionÿtoÿwhatÿherÿjobsÿwereÿ

    4ÿÿÿnecessarily.ÿÿIÿjustÿknowÿ--ÿÿ

    5ÿÿÿ          THEÿCOURT:ÿÿIÿguessÿatÿageÿ11ÿandÿ12ÿyouÿreallyÿdon'tÿ

    6ÿÿÿ--ÿaren'tÿconcernedÿaboutÿthat.ÿÿ

    7ÿÿÿ          MR.ÿFRANCIS:ÿÿYeah.ÿÿIÿrememberÿherÿ--ÿIÿbelieveÿsheÿ

    8ÿÿÿswitchedÿbeforeÿIÿenteredÿhighÿschoolÿIÿthink.ÿÿSoÿthatÿwouldÿ

    9ÿÿÿbeÿlikeÿ2008.ÿÿ

 10ÿÿÿ            THEÿCOURT:ÿÿOkay,ÿallÿright,ÿandÿdidÿsheÿeverÿtalkÿ

 11ÿÿÿaboutÿherÿworkÿatÿtheÿU.S.ÿAttorneys?ÿÿ

 12ÿÿÿ            MR.ÿFRANCIS:ÿÿNo.ÿÿ

 13ÿÿÿ            THEÿCOURT:ÿÿNeverÿdidÿorÿherÿreasonÿforÿleaving?ÿÿ

 14ÿÿÿ            MR.ÿFRANCIS:ÿÿNo.ÿÿIÿdidn'tÿreallyÿ--ÿIÿknowÿIÿmeanÿIÿ

 15ÿÿÿrememberÿitÿwasÿ--ÿIÿmeanÿsheÿ--ÿbasedÿoffÿourÿhomeÿlifeÿsheÿ

 16ÿÿÿneverÿreallyÿexplainedÿmuchÿtoÿmeÿbecauseÿofÿourÿreasonsÿforÿ

 17ÿÿÿcomingÿtoÿVermontÿandÿwhateverÿissueÿsheÿhadÿatÿwork.ÿÿSheÿjustÿ

 18ÿÿÿtriedÿtoÿkeepÿallÿthatÿatÿwork.ÿÿ

 19ÿÿÿ            THEÿCOURT:ÿÿSoÿyouÿdidn'tÿhearÿanyÿofÿthat?ÿÿ

 20ÿÿÿ            MR.ÿFRANCIS:ÿÿNo.ÿÿ

 21ÿÿÿ            THEÿCOURT:ÿÿAndÿsheÿalsoÿworkedÿwithÿtheÿMarshalsÿforÿ

 22ÿÿÿaÿwhile?ÿÿ

 23ÿÿÿ            MR.ÿFRANCIS:ÿÿYesÿIÿbelieveÿso.ÿÿ

 24ÿÿÿ            THEÿCOURT:ÿÿAndÿthenÿsheÿmovedÿonÿsomeÿotherÿplace?ÿÿ

 25ÿÿÿ            MR.ÿFRANCIS:ÿÿImmigrationÿIÿbelieve.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 244 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    244
ÿ
    1ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿSheÿworkedÿatÿImmigration?ÿÿ

    2ÿÿÿ          MR.ÿFRANCIS:ÿÿYes.ÿÿ

    3ÿÿÿ          THEÿCOURT:ÿÿSoÿIÿappreciateÿyouÿdisclosingÿtheÿfactÿ

    4ÿÿÿthatÿsheÿdidÿworkÿbeforeÿtheÿU.S.ÿAttorneys,ÿbutÿyouÿreallyÿ

    5ÿÿÿdon'tÿknowÿanythingÿaboutÿherÿserviceÿthere?ÿÿ

    6ÿÿÿ          MR.ÿFRANCIS:ÿÿSomeÿsortÿofÿprocessingÿofÿIÿthinkÿwhenÿ

    7ÿÿÿpeopleÿwereÿtakenÿtoÿholdingÿmaybe.ÿÿSomethingÿ--ÿIÿwasÿshownÿ

    8ÿÿÿtheÿholdingÿcellÿwhenÿIÿwasÿreallyÿyoung.ÿÿIÿthinkÿitÿhadÿ

    9ÿÿÿsomethingÿtoÿdoÿwithÿjustÿtheÿcomputerÿworkÿthen.ÿÿ

 10ÿÿÿ            THEÿCOURT:ÿÿBecauseÿsheÿworkedÿwithÿtheÿU.S.ÿ

 11ÿÿÿAttorneysÿandÿleft,ÿtheÿMarshalsÿthenÿleft,ÿdoesÿthatÿimpactÿ

 12ÿÿÿyourÿabilityÿtoÿbeÿfairÿhere?ÿÿ

 13ÿÿÿ            MR.ÿFRANCIS:ÿÿNo.ÿÿNo.ÿÿ

 14ÿÿÿ            THEÿCOURT:ÿÿSoÿyouÿreallyÿhaveÿnoÿideaÿwhatÿsheÿ

 15ÿÿÿexperiencedÿinÿoneÿplaceÿorÿanother?ÿÿ

 16ÿÿÿ            MR.ÿFRANCIS:ÿÿNo.ÿÿ

 17ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿAllÿright.ÿÿDoÿeitherÿcounselÿwishÿ

 18ÿÿÿtoÿaskÿanyÿquestionsÿofÿMr.ÿFrancis?ÿÿ

 19ÿÿÿ            MR.ÿDARROW:ÿÿNo,ÿYourÿHonor.ÿÿ

 20ÿÿÿ            MR.ÿKAPLAN:ÿÿNo,ÿYourÿHonor.ÿÿ

 21ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿAllÿright.ÿÿThankÿyou.ÿÿWe'llÿseeÿ

 22ÿÿÿyouÿtomorrowÿmorning.ÿÿ

 23ÿÿÿ            MR.ÿFRANCIS:ÿÿSoundsÿgood.ÿÿHaveÿaÿgoodÿnight.ÿÿ

 24ÿÿÿ[Mr.ÿFrancisÿleavesÿtheÿcourtroom.ÿÿMr.ÿCrossÿentersÿtheÿ

 25ÿÿÿcourtroom.]

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 245 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    245
ÿ
    1ÿÿÿ          THEÿCOURT:ÿÿGoodÿnight.ÿÿOkay.ÿÿPleaseÿtakeÿaÿseat,ÿ

    2ÿÿÿMr.ÿCross.ÿÿEitherÿplace.ÿÿAnyÿplaceÿisÿfine.ÿÿYouÿsentÿmeÿaÿ

    3ÿÿÿnote.ÿÿ

    4ÿÿÿ          MR.ÿCROSS:ÿÿYup.ÿÿ

    5ÿÿÿ          THEÿCOURT:ÿÿYouÿindicatedÿthatÿmaybeÿsixÿorÿsevenÿ

    6ÿÿÿyearsÿagoÿyouÿmayÿhaveÿseenÿtheÿlastÿwitness?ÿÿ

    7ÿÿÿ          MR.ÿCROSS:ÿÿYeahÿMissÿL.ÿonÿpublicÿtransportÿperhaps.ÿÿ

    8ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿDoÿyouÿknowÿifÿthat'sÿtrueÿor,ÿI'mÿ

    9ÿÿÿsorry,ÿit'sÿaÿlongÿtimeÿago.ÿÿ

 10ÿÿÿ            MR.ÿCROSS:ÿÿHerÿmannerÿofÿspeechÿwasÿfairlyÿ--ÿstuckÿ

 11ÿÿÿoutÿtoÿme.ÿÿ

 12ÿÿÿ            THEÿCOURT:ÿÿDidÿyouÿtalkÿwithÿherÿsixÿorÿsevenÿyearsÿ

 13ÿÿÿago?ÿÿ

 14ÿÿÿ            MR.ÿCROSS:ÿÿNo.ÿÿNo.ÿÿ

 15ÿÿÿ            THEÿCOURT:ÿÿYouÿjustÿwouldÿhaveÿheardÿherÿspeakingÿ

 16ÿÿÿwithÿotherÿpeople?ÿÿ

 17ÿÿÿ            MR.ÿCROSS:ÿÿHerÿfaceÿandÿvoiceÿisÿfamiliarÿtoÿme.ÿÿ

 18ÿÿÿ            THEÿCOURT:ÿÿOkay,ÿandÿsoÿhowÿmanyÿtimesÿwouldÿyouÿ

 19ÿÿÿhaveÿseenÿher?ÿÿ

 20ÿÿÿ            MR.ÿCROSS:ÿÿIÿdon'tÿknowÿhowÿoftenÿIÿwouldÿhaveÿseenÿ

 21ÿÿÿher.ÿÿItÿwasÿaÿlongÿtimeÿago.ÿÿIÿdoÿuseÿtheÿbusesÿasÿmyÿprimaryÿ

 22ÿÿÿmethodÿofÿtransportation.ÿÿ

 23ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿ

 24ÿÿÿ            MR.ÿCROSS:ÿÿSoÿbackÿthenÿIÿguessÿ10ÿtimesÿaÿweekÿ

 25ÿÿÿtotal,ÿbutÿnotÿseeingÿherÿ10ÿtimesÿaÿweek.ÿÿIÿdon'tÿknowÿhowÿ

ÿ
ÿ              CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 246 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    246
ÿ
    1ÿÿÿoftenÿIÿwouldÿhave.ÿÿIÿjustÿhaveÿ--ÿshe'sÿinÿmyÿmemoryÿ

    2ÿÿÿsomewhereÿfromÿthatÿtime.ÿÿ

    3ÿÿÿ          THEÿCOURT:ÿÿAllÿright,ÿbutÿyouÿdon'tÿknowÿexactlyÿhowÿ

    4ÿÿÿmanyÿtimesÿyouÿsawÿherÿorÿ--ÿÿ

    5ÿÿÿ          MR.ÿCROSS:ÿÿNo.ÿÿ

    6ÿÿÿ          THEÿCOURT:ÿÿ--ÿinÿwhatÿconnectionÿandÿyouÿdidn'tÿhaveÿ

    7ÿÿÿanyÿcommunicationÿwithÿherÿdirectly?ÿÿ

    8ÿÿÿ          MR.ÿCROSS:ÿÿNo.ÿÿ

    9ÿÿÿ          THEÿCOURT:ÿÿAllÿright.ÿÿSoÿdoesÿtheÿfactÿthatÿyouÿ

 10ÿÿÿthinkÿyouÿhadÿthatÿcontactÿwithÿherÿimpactÿyourÿjudgmentÿinÿ

 11ÿÿÿtermsÿofÿweighingÿherÿtestimony?ÿÿ

 12ÿÿÿ            MR.ÿCROSS:ÿÿNoÿIÿdon'tÿthinkÿso.ÿÿIÿseeÿaÿlotÿofÿ

 13ÿÿÿpeopleÿeveryday,ÿofÿcourse,ÿandÿthisÿwasÿsixÿorÿsevenÿyearsÿ

 14ÿÿÿago.ÿÿIÿjustÿwantedÿtoÿalertÿsomebodyÿasÿsoonÿasÿIÿrealizedÿIÿ

 15ÿÿÿrecognizedÿherÿorÿthatÿIÿdidÿrecognizeÿher.ÿÿ

 16ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿAllÿright.ÿÿAnyÿquestionsÿfromÿ

 17ÿÿÿeitherÿside?ÿÿ

 18ÿÿÿ            MR.ÿDARROW:ÿÿNo,ÿJudge.ÿÿThanks.ÿÿ

 19ÿÿÿ            MR.ÿKAPLAN:ÿÿNo,ÿYourÿHonor.ÿÿ

 20ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿAllÿright.ÿÿMr.ÿCross,ÿthankÿyou.ÿÿ

 21ÿÿÿYou'veÿindicatedÿthatÿthisÿwouldÿnotÿnecessarilyÿimpactÿyourÿ

 22ÿÿÿassessmentÿofÿherÿtestimony.ÿÿIÿacceptÿthatÿandÿwe'llÿseeÿyouÿ

 23ÿÿÿtomorrowÿmorningÿatÿ9ÿo'clock.ÿÿ

 24ÿÿÿ            MR.ÿCROSS:ÿÿThankÿyou,ÿYourÿHonor.ÿÿ

 25ÿÿÿ            THEÿCOURT:ÿÿAllÿright.ÿÿThankÿyouÿandÿIÿreallyÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 247 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    247
ÿ
    1ÿÿÿappreciateÿyouÿjustÿtellingÿusÿthis.ÿÿOkay.ÿ

    2ÿÿÿ[Mr.ÿCrossÿleavesÿtheÿcourtroom.]

    3ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿIÿjustÿwantÿtoÿreadÿintoÿtheÿ

    4ÿÿÿrecordÿ"I'mÿworriedÿthatÿsixÿorÿsevenÿyearsÿagoÿIÿsawÿMandyÿonÿ

    5ÿÿÿpublicÿtransportÿonÿoccasion.ÿÿHerÿfaceÿandÿvoiceÿresonate.ÿÿ

    6ÿÿÿRichardÿCross,ÿnumberÿfour."ÿÿIÿdon'tÿthinkÿthatÿhasÿanyÿimpactÿ

    7ÿÿÿonÿhisÿabilityÿtoÿserveÿhereÿandÿifÿanyoneÿdoes,ÿtellÿme,ÿbutÿ

    8ÿÿÿanyoneÿ--ÿÿ

    9ÿÿÿ          MR.ÿDARROW:ÿÿWeÿagree,ÿYourÿHonor.ÿÿ

 10ÿÿÿ            MR.ÿKAPLAN:ÿÿWeÿagree,ÿJudge.ÿÿ

 11ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿAllÿright.ÿÿSoÿheÿwillÿcontinueÿtoÿ

 12ÿÿÿserve.ÿÿNowÿsoÿweÿbeginÿcrossÿexaminationÿtomorrow,ÿright?ÿÿDoÿ

 13ÿÿÿyouÿhaveÿanyÿideaÿofÿtheÿroughÿlengthÿofÿyourÿcrossÿ

 14ÿÿÿexamination?ÿÿ

 15ÿÿÿ            MR.ÿKAPLAN:ÿÿProbablyÿtwoÿdays.ÿÿ

 16ÿÿÿ            THEÿCOURT:ÿÿProbablyÿtwoÿdays?ÿÿ

 17ÿÿÿ            MR.ÿKAPLAN:ÿÿNo.ÿÿIÿwouldÿthinkÿtwoÿhoursÿatÿtheÿ

 18ÿÿÿmost.ÿÿ

 19ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿSoÿIÿmeanÿassumingÿlateÿinÿtheÿ

 20ÿÿÿmorningÿyou'llÿbeÿcalledÿuponÿtoÿcallÿanotherÿwitness.ÿÿWhoÿdoÿ

 21ÿÿÿyouÿhaveÿcomingÿin?ÿÿ

 22ÿÿÿ            MR.ÿDARROW:ÿÿMaryÿP.ÿÿ

 23ÿÿÿ            THEÿCOURT:ÿÿPardonÿme.ÿÿ

 24ÿÿÿ            MR.ÿDARROW:ÿÿMaryÿP.ÿÿ

 25ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿAnyoneÿelse?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 248 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    248
ÿ
    1ÿÿÿ          MR.ÿDARROW:ÿÿWe'llÿhaveÿanotherÿwitnessÿafterÿher.ÿÿ

    2ÿÿÿWeÿhaveÿaÿ--ÿtheÿpoliceÿofficerÿthatÿseizedÿtheÿdrugsÿduringÿ

    3ÿÿÿtheÿcarÿstopÿthatÿwasÿdescribed.ÿÿHe'sÿtoldÿusÿheÿwillÿbeÿhereÿ

    4ÿÿÿbyÿ1ÿo'clock,ÿbutÿifÿweÿthinkÿweÿneedÿhimÿearlier,ÿweÿcanÿtryÿ

    5ÿÿÿtoÿgetÿhimÿearlier.ÿÿ

    6ÿÿÿ          THEÿCOURT:ÿÿDon'tÿyouÿthinkÿherÿtestimonyÿwouldÿtakeÿ

    7ÿÿÿtheÿrestÿofÿtheÿmorningÿforÿsure?ÿÿ

    8ÿÿÿ          MR.ÿDARROW:ÿÿIÿthinkÿso.ÿÿIÿthinkÿwe'reÿsafelyÿinÿtheÿ

    9ÿÿÿafternoon.ÿÿ

 10ÿÿÿ            THEÿCOURT:ÿÿAllÿright.ÿÿNowÿanyÿlegalÿissuesÿthatÿyouÿ

 11ÿÿÿanticipate?ÿÿ

 12ÿÿÿ            MR.ÿDARROW:ÿÿCanÿweÿbackÿupÿforÿaÿsec?ÿÿ

 13ÿÿÿ            THEÿCOURT:ÿÿSure.ÿÿ

 14ÿÿÿ            MR.ÿDARROW:ÿÿIÿhadÿunderstoodÿtheÿlastÿjurorÿtoÿbeÿ

 15ÿÿÿhereÿMr.ÿCrossÿ--ÿwasÿitÿMr.ÿCross?ÿÿ

 16ÿÿÿ            THEÿCOURT:ÿÿYes.ÿÿ

 17ÿÿÿ            MR.ÿDARROW:ÿÿThatÿyouÿdidn'tÿseeÿanyÿissuesÿwithÿhim,ÿ

 18ÿÿÿbutÿweÿdidn'tÿtalkÿaboutÿtheÿjurorÿbeforeÿhim.ÿÿ

 19ÿÿÿ            THEÿCOURT:ÿÿWellÿright.ÿÿIÿdidn'tÿseeÿanyÿissuesÿinÿ

 20ÿÿÿregardÿtoÿhimÿeither.ÿÿ

 21ÿÿÿ            MR.ÿDARROW:ÿÿOkay.ÿÿ

 22ÿÿÿ            THEÿCOURT:ÿÿIÿthoughtÿIÿhadÿmentionedÿthat.ÿÿMaybeÿIÿ

 23ÿÿÿdidn'tÿmentionÿthat.ÿÿ

 24ÿÿÿ            MR.ÿDARROW:ÿÿAndÿIÿapologize.ÿÿIÿcouldn'tÿseeÿhisÿ

 25ÿÿÿfaceÿandÿIÿcouldn'tÿhearÿeverythingÿheÿsaid,ÿbutÿyouÿaskedÿhimÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 249 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    249
ÿ
    1ÿÿÿaboutÿhisÿexperienceÿ--ÿwhatÿheÿknewÿaboutÿhisÿmother'sÿ

    2ÿÿÿexperienceÿatÿtheÿUSAOÿandÿyouÿdidn'tÿseeÿanyÿproblem?ÿÿ

    3ÿÿÿ          THEÿCOURT:ÿÿHeÿneverÿtalkedÿtoÿhisÿmotherÿaboutÿwhatÿ

    4ÿÿÿworkÿsheÿdid.ÿÿHeÿwasÿ11ÿorÿ12ÿyearsÿoldÿheÿsaid.ÿÿAtÿthatÿ

    5ÿÿÿparticularÿpointÿheÿhadÿnoÿdiscussionsÿwithÿhisÿmotherÿaboutÿ

    6ÿÿÿwhatÿsheÿdid.ÿÿHeÿthoughtÿthereÿwasÿsomeÿsortÿofÿprocessingÿ

    7ÿÿÿthatÿsheÿdid.ÿÿHeÿhadÿnoÿideaÿwhyÿsheÿleftÿandÿsheÿwentÿ--ÿheÿ

    8ÿÿÿknewÿsheÿwentÿtoÿtheÿMarshals,ÿbutÿheÿhasÿnoÿideaÿaboutÿherÿ

    9ÿÿÿreactionÿtoÿtheÿworkÿatÿtheÿU.S.ÿAttorney'sÿOfficeÿorÿwhatÿsheÿ

 10ÿÿÿdidÿandÿhasÿnoÿ--ÿhasÿhadÿnoÿimpactÿuponÿhisÿabilityÿtoÿbeÿ

 11ÿÿÿfair.ÿÿ

 12ÿÿÿ            MR.ÿDARROW:ÿÿSoundsÿgood,ÿYourÿHonor.ÿÿIÿappreciateÿ

 13ÿÿÿit.ÿÿIÿjustÿdidn'tÿhearÿeverything,ÿbutÿthatÿsoundsÿlikeÿgoodÿ

 14ÿÿÿnews.ÿÿ

 15ÿÿÿ            THEÿCOURT:ÿÿAllÿright.ÿÿOkay.ÿÿAnyÿissuesÿthatÿyouÿ

 16ÿÿÿanticipate?ÿÿ

 17ÿÿÿ            MR.ÿKAPLAN:ÿÿNo,ÿYourÿHonor.ÿÿ

 18ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿAllÿright.ÿÿWe'llÿseeÿyouÿthenÿ

 19ÿÿÿtomorrowÿmorning.

 20ÿÿÿ[Adjournedÿatÿ4:40ÿp.m.]

 21

 22

 23

 24

 25

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 465 Filed 05/30/19 Page 250 of 250
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    250
ÿ
    1ÿÿÿ                    C E R T I F I C A T I O N

    2ÿÿÿ                                 ÿ

    3ÿÿÿ                                 ÿ

    4ÿÿÿ                                 ÿ

    5ÿÿÿ    Iÿcertifyÿthatÿtheÿforegoingÿisÿaÿcorrectÿtranscript

    6ÿÿÿfromÿtheÿrecordÿofÿproceedingsÿinÿtheÿabove-entitledÿmatter.

    7ÿÿÿ

    8

    9

 10

 11ÿÿÿMay 28, 2019                            ________________________

 12ÿÿÿDateÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿJoAnnÿQ.ÿCarson,ÿRMR,CRR

 13ÿÿÿ

 14ÿÿÿ

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
